Exhibit 10.1

 

Execution Version

 

RESTATEMENT AGREEMENT TO FIRST LIEN CREDIT AGREEMENT

 

This RESTATEMENT AGREEMENT TO FIRST LIEN CREDIT AGREEMENT, dated as of June 14,
2018 (this “Agreement”), among EVO PAYMENTS INTERNATIONAL, LLC, a Delaware
limited liability company (the “Borrower”), the Guarantors identified on the
signature pages hereto, SUNTRUST BANK, as administrative agent (in such
capacity, the “Existing Administrative Agent”) and Issuing Bank, CITIBANK, N.A.
as a closing documentation agent (the “Lead Arranger”), certain Lenders (as
defined below) party hereto constituting the Required Lenders under, and as
defined in, the Credit Agreement.

 

WHEREAS, the Borrower and the Guarantors have previously entered into that
certain First Lien Credit Agreement, dated as of December 22, 2016 (as amended
by that certain Incremental Amendment Agreement dated October 24, 2017, as
further amended by that certain First Amendment to the Credit Agreement dated as
of December 22, 2017, as further amended by First Repricing Amendment dated as
of December 22, 2017, as further amended by that certain Second Incremental
Amendment Agreement dated April 3, 2018, and as it may be further amended,
restated, supplemented and/or otherwise modified prior to the Restatement
Effective Date referred to below, the “Credit Agreement”), among, inter alios,
the Borrower, the Guarantors, the Existing Administrative Agent and the lenders
from time to time party thereto (the “Lenders”);

 

WHEREAS, reference is hereby made to the series of transactions referred to as
the “Reorganization Transactions” in the Registration Statement (the
“Registration Statement”) on Form S-1, as amended, of EVO Payments, Inc., a
Delaware corporation filed with the Securities and Exchange Commission, which
transactions include the initial public offering of the equity interests of EVO
Payments, Inc. on the terms and conditions described in the Registration
Statement (the “IPO”);

 

WHEREAS, Section 11.2 of the Credit Agreement permits amendments with the
written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of any Class with a replacement term
loan tranche (“Replacement Term Loans” and the Lenders thereto, the “Replacement
Term Lenders”) thereunder;

 

WHEREAS, the Borrower desires to create a new tranche of term loans consisting
of Term B Loans (as defined in the Amended and Restated Credit Agreement) the
proceeds of which will be used to refinance all of the Term Loans outstanding
immediately prior to the Restatement Effective Date (the “Existing Term Loans”
and the Lenders thereto, the “Existing Term Lenders”);

 

WHEREAS, on the Restatement Effective Date, each Existing Term Lender that shall
have executed and delivered a consent to this Agreement substantially in the
form of Exhibit C hereto (a “Consent”) under the “Cashless Settlement Option”
(each, a “Cashless Option Lender”) shall be deemed to have exchanged all of its
Existing Term Loans (which Existing Term Loans shall thereafter no longer be
deemed to be outstanding) for Replacement Term Loans in the same aggregate
principal amount as such Existing Term Lender’s Existing Term Loans, and such

 

--------------------------------------------------------------------------------


 

Existing Term Lender shall thereafter become a Term B Lender (as defined in the
Amended and Restated Credit Agreement);

 

WHEREAS, on the Restatement Effective Date, each institution listed on Schedule
I hereto (each, an “Additional Replacement Term Lender”) will make Replacement
Term Loans (the “Additional Replacement Term Loans”) to the Borrower in the
amount set forth opposite its name under the heading “Additional Replacement
Term Loan Commitment” on Schedule I hereto, the proceeds of which will be used
by the Borrower to repay in full the outstanding principal amount of Existing
Term Loans that are not exchanged for Replacement Term Loans, as well as prepay
Existing Term Loans from Existing Term Lenders that execute and deliver a
Consent under the “Post-Closing Settlement Option” (each, a “Post-Closing Option
Lender”), and the Borrower shall pay to each Existing Term Lender all accrued
and unpaid interest on the Existing Term Loans to, but not including, the
Restatement Effective Date;

 

WHEREAS, the Borrower desires to, among other things, increase the Revolving
Commitments by $65,000,000 and extend the Revolving Commitment Termination Date
therein and each Revolving Lender party hereto consents to such terms;

 

WHEREAS, the Loan Parties, the Existing Administrative Agent, the Lenders
(including the Replacement Term Lenders and Revolving Lenders) party hereto
constituting the Required Lenders have agreed to amend and restate the Credit
Agreement in its entirety to read as set forth in the form of the Amended and
Restated Credit Agreement attached hereto as Exhibit A (including all schedules
and exhibits attached thereto), the “Amended and Restated Credit Agreement”) on
the Restatement Effective Date to, among other things, incorporate the
transactions described in these Recitals;

 

WHEREAS, pursuant to that certain Resignation and Appointment Agreement to be
dated as of the Agency Transfer Date (as defined below) (which shall be
substantially in the form attached hereto as Exhibit B, the “Resignation and
Appointment Agreement”), the Existing Administrative Agent desires to and
thereby agrees to resign as administrative agent effective as of the Agency
Transfer Date, the Lenders party hereto (which constitute the Required Lenders)
and the Borrower desire to appoint Citibank, N.A., as administrative agent in
such capacity (the “Successor Administrative Agent”) and Citibank, N.A. desires
to serve as the Successor Administrative Agent from and after the Agency
Transfer Date;

 

WHEREAS, the Loan Parties expect to realize substantial direct and indirect
benefits as a result of the Amended and Restated Credit Agreement becoming
effective and the consummation of the transactions contemplated thereby and
desires to reaffirm their obligations pursuant to the Collateral Documents to
which they are parties; and

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

SECTION 1.                            Defined Terms; Rules of Construction. 
Capitalized terms used herein and not otherwise defined herein have the meanings
assigned to such terms in the Amended and

 

2

--------------------------------------------------------------------------------


 

Restated Credit Agreement.  The rules of construction specified in Sections 1.1
through 1.9 of the Amended and Restated Credit Agreement shall apply to this
Agreement, including the terms defined in the preamble and recitals hereto.

 

SECTION 2.                            Amendment and Restatement of the Credit
Agreement. The Loan Parties, the Existing Administrative Agent, the Issuing
Banks, the Lenders party hereto and the other parties party hereto each agree
that on the Restatement Effective Date:

 

(a)                                 the Credit Agreement shall be amended and
restated in its entirety in the form of the Amended and Restated Credit
Agreement;

 

(b)                                 the schedules to the Credit Agreement shall
be amended and restated in their entirety as attached to Exhibit D hereto; and

 

(c)                                  the schedules to the Security Agreement
shall be amended and restated in their entirety as attached to Exhibit E hereto.

 

SECTION 3.                            Conditions of Effectiveness of this
Agreement.  The Amended and Restated Credit Agreement attached hereto as
Exhibit A shall become effective as of the first date on which each of the
following conditions shall have been satisfied, which is June 14, 2018 (the
“Restatement Effective Date”):

 

(a)                                 This Agreement.  The Lead Arranger shall
have received duly executed counterparts hereof of this Agreement duly executed
by (i) the Borrower, (ii) each of the other Loan Parties, (iii) Lenders
constituting Required Lenders (which shall include the Additional Replacement
Term Lender and Consents from each Cashless Option Lender), (iv) each Revolving
Lender, (v) the Existing Administrative Agent and (vi) each Issuing Bank, and
the Lead Arranger shall have delivered such duly executed counterparts to the
Existing Administrative Agent.

 

(b)                                 Officer’s Certificate.  The Borrower shall
have delivered a certificate to the Lead Arranger confirming that (x) the
representations and warranties contained in Section 6.4 of this Agreement are
true and correct as of the Restatement Effective Date and (y) Section 3(g) of
this Agreement has been satisfied as of the Restatement Effective Date.

 

(c)                                  Legal Opinions.  Receipt by the Lead
Arranger of customary written opinions of King & Spalding LLP, counsel to the
Loan Parties, and, with respect to corporate related opinions, in-house legal
counsel of the Borrower, in each case, addressed to the Existing Administrative
Agent, the Issuing Bank and each of the Lenders.

 

(d)                                 IPO; Refinancing.  (x) The IPO shall have
been consummated and the  Lead Arranger shall have received evidence (including
payoff letters) that the proceeds of the IPO, together with cash on hand, shall
have (or substantially concurrently will have) (i) paid in full all obligations
of the Borrower and its Subsidiaries with respect to Second Lien Term Facility
Indebtedness (as defined in the Credit Agreement), and all commitments, security
interests and guaranties in connection therewith shall have been (or
substantially concurrently will be)

 

3

--------------------------------------------------------------------------------


 

terminated and released and (ii) paid in full all obligations of the Borrower
and its Subsidiaries with respect to the deferred purchase price in connection
with the Sterling Acquisition and (y)  the Borrower shall have paid (or cause to
be paid) to all Existing Term Lenders on the Restatement Effective Date,
simultaneously with the making of Replacement Term Loans, all accrued and unpaid
interest on the Existing Term Loans to, but not including, the Restatement
Effective Date. It is understood and agreed that the evidence received by the
Lead Arranger on or before the date hereof shall have satisfied the requirements
under this clause (d).

 

(e)                                  Organization Documents, Resolutions, Etc. 
Receipt by the Lead Arranger of:

 

(i)                                     a certificate of the Secretary or
Assistant Secretary (or if no Secretary or Assistant Secretary, such other
individual performing similar functions) of each Loan Party, attaching and
certifying copies of such Loan Party’s Organization Documents and resolutions of
its board of directors (or equivalent governing body), authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
relating to the Restatement Effective Date and certifying the name, title and
true signature of each officer of such Loan Party executing such Loan Documents;
and

 

(ii)                                  certificates of good standing or
existence, as may be available from the Secretary of State of the jurisdiction
of organization of such Loan Party.

 

(f)                                   Lien Searches.  Receipt by the Lead
Arranger of completed customary searches dated on or before the Restatement
Effective Date, including all effective financing statements filed in the
jurisdictions of organization of each Loan Party that name such Loan Party as
debtor, together with copies of such other financing statements.  It is
understood and agreed that the lien searches received by the Lead Arranger on or
before the date hereof shall have satisfied the requirements under this clause
(f).

 

(g)                                  No MAC.  Since December 31, 2017, there
shall have been no change which has had or could reasonably be expected to have
a Material Adverse Effect.

 

(h)                                 Fees and Expenses.  Receipt by the Lead
Arranger of payment of all fees, expenses and other amounts due and payable by
the Loan Parties on or prior to the Restatement Effective Date, including
without limitation, to the extent invoices have been received at least three
(3) Business Days prior to the Restatement Effective Date, reimbursement or
payment of all reasonable and documented out-of-pocket expenses of the Lead
Arranger (including reasonable and documented fees, charges and disbursements of
counsel to the Lead Arranger) required to be reimbursed or paid by the Borrower
pursuant to that certain Engagement Letter dated as of May 8, 2018, between the
Borrower the Lead Arranger.

 

(i)                                     PATRIOT ACT, KYC, etc.  So long as
requested by the Lead Arranger at least five (5) Business Days prior to the
Restatement Effective Date, receipt by the Lead Arranger of all documentation
and other information that the Lead Arranger or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

4

--------------------------------------------------------------------------------


 

(j)                                    Revolver Fees. The Existing
Administrative Agent shall have received (x) for distribution to each Revolving
Lender under the Amended and Restated Credit Agreement, an upfront fee equal to
0.25% (the “Revolver Upfront Fee”) of the aggregate principal amount of its
Revolving Commitments outstanding on the Restatement Effective Date under and as
defined in the Amended and Restated Credit Agreement in excess of its Revolving
Commitments under and as defined in the Credit Agreement outstanding immediately
prior to the Restatement Effective Date and (y) for distribution to each
Revolving Lender under the Amended and Restated Credit Agreement, an extension
fee equal to 0.125% (the “Revolver Extension Fee”) equal to the aggregate
principal amount of its Revolving Commitments under and as defined in the Credit
Agreement outstanding immediately prior to the Restatement Effective Date;
provided that the Revolver Upfront Fee and Revolver Extension Fee shall be
payable only if the Restatement Effective Date occurs.

 

Without limiting the generality of the provisions of  Section 9.1 of the Amended
and Restated Credit Agreement, for purposes of determining compliance with the
conditions specified in this Section 3, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Lead Arranger shall have received notice from such Lender prior to the proposed
Restatement Effective Date specifying its objection thereto.

 

SECTION 4.                            Resignation and Appointment of Successor
Administrative Agent.

 

Pursuant to Section 9.7 of the Credit Agreement, the Existing Administrative
Agent hereby delivers notice to each of the Lenders and the Borrower that,
effective upon the Agency Transfer Date, (i) the Existing Administrative Agent
hereby resigns as Administrative Agent under the Amended and Restated Credit
Agreement and the other Loan Documents.  The Required Lenders hereby appoint the
Successor Administrative Agent as successor Administrative Agent effective upon
the Agency Transfer Date, the Borrower hereby consents to the Successor
Administrative  Agent’s appointment as successor Administrative Agent as of the
Agency Transfer Date, the Successor Administrative Agent hereby accepts such
appointment as of the Agency Transfer Date and the Lenders party hereto
irrevocably direct the Existing Administrative Agent to execute the Resignation
and Appointment Agreement on the Agency Transfer Date.  In addition, each of the
parties hereto agree that effective as of the Agency Transfer Date, (i) the
Successor Administrative Agent shall succeed to the rights, powers and duties of
the Existing Administrative Agent as set forth in the Amended and Restated
Credit Agreement and the other Loan Documents, (ii) the Existing Administrative
Agent shall assign to the Successor Administrative Agent all of its rights,
obligations and other interests (other than any of its rights and indemnities
which expressly survive the resignation of the Existing Administrative Agent in
accordance with Section 11.9 of the Amended and Restated Credit Agreement) 
(collectively, the “Administrative Agency Interests”) as the Administrative
Agent under the Amended and Restated Credit Agreement and the other Loan
Documents and effective as of the Agency Transfer Date the Successor
Administrative Agent hereby assumes the Administrative Agency Interests,
(iii) the Existing Administrative Agent shall be released from all duties and
obligations and (iv) any notice requirements in connection with the Resignation
and Appointment are deemed to be satisfied by this Agreement and any

 

5

--------------------------------------------------------------------------------


 

other time periods or requirements in connection therewith are waived.  The
Lenders, Issuing Banks, the Borrower and the other Loan Parties hereby (a) waive
any notice period under Section 9.7 of the Credit Agreement required before the
resignation by the Existing Administrative Agent may become effective and (b) on
or after the Agency Transfer Date, authorize each of the Borrower, the Existing
Administrative Agent, and the Successor Administrative Agent, to enter into the
Resignation and Appointment Agreement and any instruments and ancillary
documents related thereto, and authorize the Existing Administrative Agent and
the Successor Administrative Agent to perform such actions as each of the
Existing Administrative Agent and Successor Administrative Agent determines are
necessary thereunder to give effect to this Section 4.  It is understood and
agreed that, for purposes of this Agreement, the Existing Administrative Agent
is performing certain of its duties through the Lead Arranger and Successor
Administrative Agent, as its sub-agent, pursuant to Section 9.1(a) of the
Amended and Restated Credit Agreement.

 

For purposes of this Agreement, “Agency Transfer Date” shall mean the date that
is the earlier of (x) receipt by the Successor Administrative Agent of executed
counterparts of the Resignation and Appointment Agreement (including any
assignments, filings or registrations required thereby) and properly executed by
each of the Existing Administrative Agent, the Successor Administrative Agent
and the Loan Parties, as applicable and (y) July 31, 2018.

 

SECTION 5.                            Miscellaneous.

 

6.1                               No Implied Waiver.  This Agreement shall not
be deemed or construed to be a satisfaction, reinstatement, novation or release
of any Loan Document or a waiver by the Existing Administrative Agent, any
Lender or any Issuing Bank of any rights and remedies under the Loan Documents,
at law or in equity.

 

6.2                               Loan Document.  This Agreement shall
constitute a Loan Document for all purposes.

 

6.3                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be an original, but all of which shall constitute one and the same
instrument. Delivery of an executed counterpart of this Agreement by telecopy or
other electronic means (such as by email in “pdf” or “tif” format) shall be
effective as an original and shall constitute a representation that an executed
original shall be delivered. This Agreement constitutes the entire contract
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  This Agreement will inure to the benefit of and  bind
the respective successors and permitted assigns of the parties hereto.

 

6.4                               Representations and Warranties; No Default.
Each Loan Party represents and warrants to the Existing Administrative Agent and
each Lender that, on the Restatement Effective Date, and after giving effect to
this Agreement (a) the representations and warranties of each Loan Party
contained in the Amended and Restated Credit Agreement or any other Loan
Document are true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and

 

6

--------------------------------------------------------------------------------


 

correct in all respects) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case such representations and warranties are true and correct in all
material respects as of such earlier date, and (b) no Default exists.

 

6.5                               Reaffirmation of Obligations. Each Loan Party
(a) acknowledges and consents to all of the terms and conditions of this
Agreement, (b) affirms all of its obligations under the Loan Documents (as
amended by this Agreement and the Amended and Restated Credit Agreement) and
(c) agrees that (other than as expressly provided herein) this Agreement does
not operate to reduce  or discharge such Loan Party’s obligations under the Loan
Documents (as amended by this Agreement and the Amended and Restated Credit
Agreement).

 

6.6                               Reaffirmation of Security Interests. Each Loan
Party (a) affirms that each of the Liens granted in or pursuant to the Loan
Documents (as amended by this Agreement and the Amended and Restated Credit
Agreement) are valid and subsisting and (b) agrees that this Agreement does not
in any manner impair or otherwise adversely affect any of the Liens granted in
or pursuant to the Loan Documents (as amended by this Agreement and the Amended
and Restated Credit Agreement).

 

6.7                               Effect of Restatement.

 

(a)                                 On and after the Restatement Effective Date,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import, and each reference to the Credit
Agreement in any other Loan Document, in each case shall be deemed a reference
to the Amended and Restated Credit Agreement.

 

(b)                                 Except as expressly set forth in this
Agreement or in the Amended and Restated Credit Agreement, this Agreement shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Existing
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or of any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  Without limiting the generality of the
foregoing, the Collateral Documents and all of the Collateral described therein
do and shall continue to secure the payment of all Obligations of the applicable
Loan Parties under the Loan Documents, in each case, as amended by this
Agreement.

 

(c)                                  Expenses.  The Borrower hereby agrees to
reimburse the Existing Administrative Agent for its reasonable and documented
out-of-pocket expenses in connection with this Agreement, including the
reasonable fees, charges and disbursements of counsel for the Existing
Administrative Agent.

 

(d)                                 Reallocation of Outstanding Revolving Loans.
 In the event any Revolving Loans are outstanding on the Restatement Effective
Date, each Lender providing a Revolving Commitment in excess of its Revolving
Commitment in effect immediately prior to the

 

7

--------------------------------------------------------------------------------


 

Restatement Effective Date shall, on the Restatement Effective Date, make a
Revolving Loan such that the outstanding Revolving Loans of such increasing
Lender constitute a proportional amount of the aggregate outstanding Revolving
Loans based on the Revolving Commitment and Pro Rata Share of such Lender after
giving effect to this Agreement (and each Lender’s Pro Rata Share of outstanding
Revolving Loans shall be adjusted accordingly).

 

(e)                                  Governing Law. THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. 
THE TERMS OF  SECTIONS 11.5 AND 11.6 OF THE CREDIT AGREEMENT ARE INCORPORATED
HEREIN BY REFERENCE, MUTATIS MUTANDIS.

 

[Remainder of page intentionally blank.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

 

EVO PAYMENTS INTERNATIONAL, LLC, as Borrower

 

 

 

 

 

EVO MERCHANT SERVICES, LLC, as a Guarantor

 

 

 

 

 

ENCORE PAYMENT SYSTEMS, LLC, as a Guarantor

 

 

 

 

 

VISION PAYMENT SOLUTIONS, LLC, as a Guarantor

 

 

 

 

 

NATIONWIDE PAYMENT SOLUTIONS, LLC, as a Guarantor

 

 

 

 

 

COMMERCE PAYMENT GROUP, LLC, as a Guarantor

 

 

 

 

 

PRODIGY PAYMENT SYSTEMS, LLC, as a Guarantor

 

 

 

 

 

MOMENTUM PAYMENT SYSTEMS, LLC, as a Guarantor

 

 

 

 

 

MOCA PAYMENT SYSTEMS, LLC, as a Guarantor

 

 

 

 

 

POWERPAY, LLC, as a Guarantor

 

 

 

 

 

POWERPAY CAPITAL, LLC, as a Guarantor

 

 

 

 

 

EVO POWERPAY HOLDINGS, LLC, as a Guarantor

 

 

 

 

 

CVE EVO, LLC, as a Guarantor

 

 

[Signature Page to Restatement Agreement]

 

--------------------------------------------------------------------------------


 

 

E-ONLINEDATA, LLC, as a Guarantor

 

 

 

 

 

E-ONLINEDATA-POWERPAY, LLC, as a Guarantor

 

 

 

 

 

MEINC, LLC, as a Guarantor

 

 

 

 

 

ZENITH MERCHANT SERVICES, LLC, as a Guarantor

 

 

 

 

 

PINEAPPLE PAYMENTS, LLC, as a Guarantor

 

 

 

 

 

EVO GROUP MANAGEMENT, INC, as a Guarantor

 

 

 

 

 

STERLING PAYMENT TECHNOLOGIES, LLC, as a Guarantor

 

 

 

By:

/s/ Ed O’Hare

 

 

Name: Ed O’Hare

 

 

Title: Authorized Signatory

 

[Signature Page to Restatement Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Existing Administrative Agent and Issuing Bank

 

 

 

By:

/s/ Andrew Johnson

 

 

Name: Andrew Johnson

 

 

Title: Director

 

[Signature Page to Restatement Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Revolving Lender

 

 

 

By:

/s/ Andrew Johnson

 

 

Name: Andrew Johnson

 

 

Title: Director

 

[Signature Page to Restatement Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Revolving Lender, Issuing Bank, Additional Replacement Term
Lender and Lead Arranger

 

 

 

By:

/s/ Caesar W. Wyszomirski

 

 

Name: Caesar W. Wyszomirski

 

 

Title: Vice President

 

[Signature Page to Restatement Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, NA., as Revolving Lender

 

 

 

By:

/s/ Sujay Maiya

 

 

Name: Sujay Maiya

 

 

Title: Vice President

 

[Signature Page to Restatement Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, NA., as Revolving Lender

 

 

 

By:

/s/ Srbui Seferian

 

 

Name: Srbui Seferian, CFA

 

 

Title: Managing Director

 

[Signature Page to Restatement Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, NA., as Revolving Lender

 

 

 

By:

/s/ Bruce Borden

 

 

Name: Bruce Borden

 

 

Title: Executive Director

 

[Signature Page to Restatement Agreement]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as Revolving Lender

 

 

 

By:

/s/ Steven Dixon

 

 

Name: Steven Dixon

 

 

Title: Director

 

[Signature Page to Restatement Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO RESTATEMENT AGREEMENT

 

[Signature Page to Restatement Agreement]

 

--------------------------------------------------------------------------------


 

 

EXHIBIT A TO THE

 

RESTATEMENT AGREEMENT

 

 

AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT

 

dated as of December 22, 2016

 

as amended as of October 24, 2017,

as amended as of December 22, 2017,

as amended as of December 22, 2017,

as amended as of April 3, 2018, and

 

as amended and restated as of June 14, 2018

 

among

 

EVO PAYMENTS INTERNATIONAL, LLC,

as the Borrower

 

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

CITIBANK, N.A.

(OR PRIOR TO THE AGENCY TRANSFER DATE, SUNTRUST BANK),

as Administrative Agent and Issuing Bank

 

and

 

SUNTRUST BANK,

JPMORGAN CHASE BANK, N.A.,

and

BANK OF AMERICA, N.A.,

as Co-Syndication Agents

 

 

CITIGROUP GLOBAL MARKETS INC.,
SUNTRUST ROBINSON HUMPHREY, INC.,

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,

REGIONS BANK,

and

CITIZENS BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

REGIONS BANK,

and

CITIZENS BANK, N.A.,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

ARTICLE I DEFINITIONS; CONSTRUCTION

1

 

 

 

 

Section 1.1

 

Definitions

1

Section 1.2

 

Classifications of Loans and Borrowings

51

Section 1.3

 

Accounting Terms and Determination

51

Section 1.4

 

Terms Generally

51

Section 1.5

 

Exchange Rates; Currency Equivalents

52

Section 1.6

 

Change of Currency

52

Section 1.7

 

Limited Condition Acquisition

52

Section 1.8

 

Timing of Payment and Performance

53

Section 1.9

 

Specified Baskets

53

 

 

ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS

53

 

 

 

 

Section 2.1

 

General Description of Facilities

53

Section 2.2

 

Revolving Loans

54

Section 2.3

 

Procedure for Revolving Borrowings

54

Section 2.4

 

[Reserved]

54

Section 2.5

 

Term B Loans

54

Section 2.6

 

Funding of Borrowings

55

Section 2.7

 

Interest Elections

55

Section 2.8

 

Optional Reduction and Termination of Commitments

56

Section 2.9

 

Repayment of Loans

57

Section 2.10

 

Evidence of Indebtedness

58

Section 2.11

 

Optional Prepayments

58

Section 2.12

 

Mandatory Prepayments

65

Section 2.13

 

Interest on Loans

69

Section 2.14

 

Fees

70

Section 2.15

 

Computation of Interest and Fees

71

Section 2.16

 

Inability to Determine Interest Rates

72

Section 2.17

 

Illegality

72

Section 2.18

 

Increased Costs

72

Section 2.19

 

Funding Indemnity

74

Section 2.20

 

Taxes

74

Section 2.21

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

77

Section 2.22

 

Letters of Credit

80

Section 2.23

 

Increase of Commitments; Additional Lenders

84

Section 2.24

 

Mitigation of Obligations

89

Section 2.25

 

Replacement of Lenders

90

Section 2.26

 

Reallocation and Cash Collateralization of Defaulting Lender Commitment

90

Section 2.27

 

Refinancing Amendments

91

Section 2.28

 

Extension of Term Loans; Extension of Revolving Commitments

92

Section 2.29

 

Designated Borrowers

96

 

 

 

 

ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

97

 

i

--------------------------------------------------------------------------------


 

Section 3.1

 

[Reserved]

97

Section 3.2

 

[Reserved]

97

Section 3.3

 

Credit Event after the Restatement Effective Date

97

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

98

 

 

 

 

Section 4.1

 

Existence; Power

98

Section 4.2

 

Organizational Power; Authorization

98

Section 4.3

 

Governmental Approvals; No Conflicts

98

Section 4.4

 

Material Adverse Effect

98

Section 4.5

 

Litigation and Environmental Matters

99

Section 4.6

 

Compliance with Laws

99

Section 4.7

 

Investment Company Act

99

Section 4.8

 

Taxes

99

Section 4.9

 

Margin Regulations

99

Section 4.10

 

ERISA

99

Section 4.11

 

Ownership of Property

99

Section 4.12

 

Disclosure

100

Section 4.13

 

Labor Relations

100

Section 4.14

 

Subsidiaries

100

Section 4.15

 

Solvency

101

Section 4.16

 

[Reserved]

101

Section 4.17

 

Anti-Corruption Laws and Sanctions

101

Section 4.18

 

Patriot Act

101

Section 4.19

 

EEA Financial Institution

101

 

 

ARTICLE V AFFIRMATIVE COVENANTS

101

 

 

 

 

Section 5.1

 

Financial Statements and Other Information

101

Section 5.2

 

Notices of Material Events

103

Section 5.3

 

Existence; Conduct of Business

103

Section 5.4

 

Compliance with Laws, Etc.

104

Section 5.5

 

Payment of Obligations

104

Section 5.6

 

Books and Records

104

Section 5.7

 

Visitation, Inspection, Etc; Lender Call

104

Section 5.8

 

Maintenance of Properties; Insurance

105

Section 5.9

 

Use of Proceeds and Letters of Credit

105

Section 5.10

 

Permitted BIN Arrangement

105

Section 5.11

 

Further Assurances

105

Section 5.12

 

Designation of Subsidiaries

107

Section 5.13

 

Government Regulation

107

 

 

 

 

ARTICLE VI FINANCIAL COVENANTS

107

 

 

 

 

Section 6.1

 

Consolidated Leverage Ratio

107

Section 6.2

 

Right to Cure

108

 

 

ARTICLE VII NEGATIVE COVENANTS

109

 

 

 

 

Section 7.1

 

Indebtedness and Preferred Equity

109

Section 7.2

 

Liens

110

 

ii

--------------------------------------------------------------------------------


 

Section 7.3

 

Fundamental Changes

113

Section 7.4

 

Investments, Loans, Etc.

114

Section 7.5

 

Restricted Payments

115

Section 7.6

 

Dispositions

117

Section 7.7

 

Transactions with Affiliates

118

Section 7.8

 

Restrictive Agreements

119

Section 7.9

 

Sale and Leaseback Transactions

120

Section 7.10

 

Hedging Transactions

120

Section 7.11

 

Amendment to Material Documents

120

Section 7.12

 

Payments of Certain Indebtedness

120

Section 7.13

 

Use of Proceeds in Violation of Anti-Corruption Laws or Sanctions

121

 

 

ARTICLE VIII EVENTS OF DEFAULT

122

 

 

 

 

Section 8.1

 

Events of Default

122

Section 8.2

 

Application of Funds

124

Section 8.3

 

Collection Allocation Mechanism

125

 

 

ARTICLE IX THE ADMINISTRATIVE AGENT

126

 

 

 

 

Section 9.1

 

Appointment of Administrative Agent

126

Section 9.2

 

Nature of Duties of Administrative Agent

126

Section 9.3

 

Lack of Reliance on the Administrative Agent

127

Section 9.4

 

Certain Rights of the Administrative Agent

127

Section 9.5

 

Reliance by Administrative Agent

127

Section 9.6

 

The Administrative Agent in its Individual Capacity

128

Section 9.7

 

Successor Administrative Agent

128

Section 9.8

 

Withholding Tax

129

Section 9.9

 

Benefits of Article IX

129

Section 9.10

 

Administrative Agent May File Proofs of Claim

129

Section 9.11

 

Titled Agents

130

Section 9.12

 

Authorization to Execute other Loan Documents

130

Section 9.13

 

Collateral and Guaranty Matters

130

Section 9.14

 

Hedging Obligations and Bank Product Obligations

130

 

 

ARTICLE X THE GUARANTY

131

 

 

 

 

Section 10.1

 

The Guaranty

131

Section 10.2

 

Obligations Unconditional

131

Section 10.3

 

Reinstatement

132

Section 10.4

 

Certain Additional Waivers

132

Section 10.5

 

Remedies

132

Section 10.6

 

Rights of Contribution

132

Section 10.7

 

Guarantee of Payment; Continuing Guarantee

133

Section 10.8

 

Keepwell

133

 

 

ARTICLE XI MISCELLANEOUS

133

 

 

 

 

Section 11.1

 

Notices

133

Section 11.2

 

Waiver; Amendments

135

Section 11.3

 

Expenses; Indemnification

139

 

iii

--------------------------------------------------------------------------------


 

Section 11.4

 

Successors and Assigns

141

Section 11.5

 

Governing Law; Jurisdiction; Consent to Service of Process

148

Section 11.6

 

WAIVER OF JURY TRIAL

149

Section 11.7

 

Right of Setoff

149

Section 11.8

 

Counterparts; Integration

149

Section 11.9

 

Survival

149

Section 11.10

 

Severability

150

Section 11.11

 

Confidentiality

150

Section 11.12

 

Interest Rate Limitation

151

Section 11.13

 

Waiver of Effect of Corporate Seal

151

Section 11.14

 

Patriot Act

151

Section 11.15

 

No Advisory or Fiduciary Responsibility

151

Section 11.16

 

Electronic Execution of Assignments and Certain Other Documents

152

Section 11.17

 

Release of Guarantors and Collateral

152

Section 11.18

 

Judgment Currency

153

Section 11.19

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

153

Section 11.20

 

Certain ERISA Matters

153

 

iv

--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

 

 

 

Schedule I

 

Commitment Amounts

 

Schedule 2.22

 

Existing Letters of Credit

 

Schedule 4.14

 

Subsidiaries

 

Schedule 7.1

 

Existing Indebtedness

 

Schedule 7.2

 

Existing Liens

 

Schedule 7.4

 

Existing Investments

 

Schedule 7.5

 

Certain Permitted Distributions

 

Schedule 7.7

 

Existing Affiliate Transactions

 

Schedule 7.8

 

Restrictive Agreements

 

 

 

 

 

Exhibits

 

 

 

 

 

 

 

Exhibit 1.1

 

[Reserved]

 

Exhibit 2.3

 

Form of Notice of Revolving Borrowing

 

Exhibit 2.4

 

[Reserved]

 

Exhibit 2.7

 

Form of Notice of Conversion/Continuation

 

Exhibit 2.10

 

Form of Note

 

Exhibit 2.29(a)

 

Form of Designated Borrower Request and Assumption Agreement

 

Exhibit 2.29(b)

 

Form of Designated Borrower Notice

 

Exhibit 2.20

 

U.S. Tax Compliance Forms (1-4)

 

Exhibit 5.1

 

Form of Compliance Certificate

 

Exhibit 11.4(b)

 

Form of Assignment and Acceptance

 

Exhibit 11.4(i)

 

Form of Affiliated Lender Assignment and Acceptance

 

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT (this “Agreement”) is made
and entered into as of June 14, 2018, by and among EVO PAYMENTS INTERNATIONAL,
LLC, a Delaware limited liability company (“EVO” or the “Borrower”), each
Subsidiary joined hereto as a “Designated Borrower” from time to time, the
Guarantors (defined herein), the Lenders (defined herein), the Administrative
Agent and the Issuing Bank.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower is party to that certain First Lien Credit Agreement,
dated as of December 22, 2016 (the “Original Closing Date”), among the Borrower,
the other Guarantors party thereto, the Lenders, SunTrust, as Administrative
Agent and as Issuing Bank (as amended by that certain First Amendment to the
Credit Agreement dated as of December 22, 2017, the First Repricing Amendment
dated December 22, 2017, the Second Incremental Amendment Agreement, dated as of
April 3, 2018, and as it may be further amended, restated, supplemented or
otherwise modified prior to the Restatement Effective Date, the “Existing Credit
Agreement”);

 

WHEREAS, the Required Lenders and other parties to the Restatement Agreement
have agreed to amend and restate the Existing Credit Agreement in its entirety
to read as set forth in this Agreement, and it has been agreed by such parties
that the Loans and any Letters of Credit outstanding as of the Restatement
Effective Date and other “Obligations” under (and as defined in) the Existing
Credit Agreement (including indemnities) shall be governed by and deemed to be
outstanding under this Agreement with the intent that the terms of this
Agreement shall supersede the terms of the Existing Credit Agreement in their
entirety, and on and after the Restatement Effective Date, all references to the
Existing Credit Agreement in any Loan Document or other document or instrument
delivered in connection therewith shall be deemed to refer to this Agreement and
the provisions hereof; provided that (1) the grants of security interests and
Liens under and pursuant to the Loan Documents shall continue unaltered to
secure, guarantee, support and otherwise benefit the secured Obligations of the
Borrower and the other Loan Parties under the Existing Credit Agreement as
amended hereby and this Agreement and each other Loan Document and each of the
foregoing shall continue in full force and effect in accordance with its terms
except as expressly amended thereby or hereby or by the Restatement Agreement,
and the parties hereto hereby ratify and confirm the terms thereof as being in
full force and effect and unaltered by this Agreement, (2) the letters of credit
identified on Schedule 2.22 hereto (the “Existing Letters of Credit”) shall be
deemed to be Letters of Credit for all purposes under this Agreement and (3) it
is agreed and understood that this Agreement does not constitute a novation,
satisfaction, payment or reborrowing of any Obligation under the Existing Credit
Agreement or any other Loan Document except as expressly modified by this
Agreement, nor does it operate as a waiver of any right, power or remedy of any
Lender under any Loan Document.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1                                    Definitions.  In addition to the
other terms defined herein, the following terms used herein shall have the
meanings herein specified (to be equally applicable to both the singular and
plural forms of the terms defined):

 

--------------------------------------------------------------------------------


 

“Acceptable Discount” has the meaning set forth in Section 2.11(b)(iv)(B).

 

“Acceptable Prepayment Amount” has the meaning set forth in
Section 2.11(b)(iv)(C).

 

“Acceptance and Prepayment Notice” shall mean a notice of the Borrower’s
acceptance of the Acceptable Discount.

 

“Acceptance Date” has the meaning set forth in Section 2.11(b)(iv)(B).

 

“Additional Lender” shall have the meaning given to such term in Section 2.23.

 

“Additional Refinancing Lender” shall mean, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.27, provided that each Additional Refinancing Lender shall be subject
to the approval of (i) the Administrative Agent, such approval not to be
unreasonably withheld, conditioned or delayed, to the extent that each such
Additional Refinancing Lender is not then an existing Lender, an Affiliate of a
then existing Lender or an Approved Fund, (ii) the Borrower and (iii) each
Issuing Bank, in the case of clauses (i) and (iii), only to the extent that such
consent would be required under Section 11.4(b), respectively, if the related
Refinancing Term Loans, Refinancing Revolving Commitments or Refinancing
Revolving Loans had been obtained by such Additional Refinancing Lender by way
of assignment.

 

“Additional Term B Lender” shall mean Citibank, N.A., in its capacity as Lender
with respect to the Additional Term B Commitment.

 

“Additional Term B Loan Commitment” shall mean, the Additional Term B Lender’s
commitment to make a Term B Loan on the Restatement Effective Date, in an amount
equal to $659,300,000 minus the aggregate principal amount of the Converted Term
B Loans of all Cashless Option Lenders.

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

 

“Administrative Agent” shall mean Citibank, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any of its successors
and permitted assigns; provided that prior to the Agency Transfer Date, the
“Administrative Agent” shall mean SunTrust Bank in its capacity as
administrative agent under any of the Loan Documents.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.  For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 20%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions of a Person) or (ii) to
direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control or otherwise. 
The

 

2

--------------------------------------------------------------------------------


 

terms “Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

 

“Affiliated Debt Fund” shall mean (a) any bona fide debt fund advised or managed
by Symphony Asset Management and (b) any Affiliate of Borrower or the Affiliated
Lenders (other than a natural Person) that is primarily engaged in, or advises
funds or other investment vehicles that are engaged in, making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit in the ordinary course and (i) whose managers have fiduciary duties to
the third-party investors in such fund or investment vehicle independent of
their duties to Borrower or the Affiliated Lenders and (ii) with respect to
which no Affiliated Lender, directly or indirectly, possess the power to direct
or cause the direction of the investments or investment policies of such entity.

 

“Affiliated Lender” shall mean, at any time, any Lender that is an existing
direct or indirect equity holder of the Borrower or such equity holder’s
Affiliates and funds or other investment vehicles advised or managed by entities
affiliated or associated with the direct or indirect equity holders of the
Borrower and also including funds advised or managed by Symphony Asset
Management and Affiliated Non-Debt Fund Entities, in each case, other than the
Borrower or any of the Borrower’s Subsidiaries and other than any Affiliated
Debt Fund.

 

“Affiliated Lender Assignment and Acceptance” has the meaning set forth in
Section 11.4(i)(ii).

 

“Affiliated Lender Cap” has the meaning set forth in Section 11.4(i)(v).

 

“Affiliated Non-Debt Fund Entity” shall mean any Affiliate of Borrower,
including Borrower or any of its Subsidiaries, but excluding (a) any Affiliated
Debt Fund and (b) any natural Person.

 

“Agency Transfer Date” shall have the meaning set forth in the Restatement
Agreement.

 

“Agent Fee Letter” shall mean that certain agency fee letter, dated as of May 8,
2018 and amended as of the date hereof, executed by Citibank, N.A. and accepted
by Borrower; provided that prior to the Agency Transfer Date, the “Agent Fee
Letter” shall mean that certain agency fee letter, dated as of November 11,
2016, executed by SunTrust Robinson Humphrey Inc. and SunTrust Bank and accepted
by Borrower.

 

“Aggregate Revolving Commitments” shall mean the Revolving Commitments of all
the Lenders at any time outstanding.  On the Restatement Effective Date, the
aggregate amount of the Aggregate Revolving Commitments is TWO HUNDRED MILLION
DOLLARS ($200,000,000.00).

 

“Agreement” shall mean this Credit Agreement.

 

“AHYDO Payment” shall mean any payment under or with respect to Indebtedness
required to prevent any obligations with respect thereto from being classified
as an “applicable high-yield discount obligation” under the Code, including,
without limitation, any prepayments required or permitted under the terms of
such Indebtedness satisfying the definition of “AHYDO Payment” in any definitive
agreement related thereto (or any definitive agreement related to a Permitted
Refinancing of all or any part thereof).

 

“All-In Yield” shall mean, as to any Indebtedness, the yield thereof, whether in
the form of interest rate, margin, OID, upfront fees, any Base Rate (or
equivalent term) “floor” then in effect or a “LIBOR” (or equivalent term) floor
then in effect or otherwise, in each case incurred or payable by the Borrower
generally to all lenders of such Indebtedness; provided that OID and upfront
fees shall be

 

3

--------------------------------------------------------------------------------


 

equated to interest rate assuming a four-year life to maturity (or, if less, the
stated life to maturity at the time of its incurrence of such Indebtedness);
provided, further, that “All-In Yield” shall not include arrangement fees,
structuring fees, commitment or facility fees and underwriting fees or other
fees not shared with all lenders providing such Indebtedness. In calculating the
All-In Yield, if on the date of incurrence of any applicable Indebtedness
(including any Incremental Term Loans), such Indebtedness includes an interest
rate floor greater than the interest rate floor applicable to the Term B Loans,
such differential shall be added to the interest rate for purposes of
determining whether an increase to the interest rate margin under the Term B
Loans shall be required (if applicable), but only to the extent that an increase
in the interest rate floor would cause an increase to the interest rate margin
then in effect with respect to such Term B Loans, solely for the purpose of
determining the All-In Yield applicable to such Indebtedness and, in such case
for purposes of Section 2.23, the interest rate floor (but not the interest rate
margin) applicable to such Class of Term B Loans shall be increased to the
extent of such differential between interest rate floors.

 

“Alternative Currency” shall mean each or any of Euro, Mexican Pesos and Pounds
Sterling, as applicable and as the context may require.

 

“Alternative Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the Alternative
Currency as determined by the Administrative Agent or Issuing Bank, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of the Alternative Currency with
Dollars.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to EVO or its Subsidiaries from time to time concerning
or relating to bribery or corruption.

 

“Applicable Discount” has the meaning set forth in Section 2.11(b)(iii)(B).

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean (a) with respect to Revolving Loans and Letters
of Credit, as of any date, a percentage per annum as set forth in the table
below determined by reference to the Consolidated Leverage Ratio as set forth in
the Compliance Certificate most recently delivered pursuant to
Section 5.1(c) and (b) with respect to the Term B Loan, as of any date,
(x) 2.25% in the case of Base Rate Loans (or 2.00% upon the occurrence and
continuation of a Ratings Upgrade Period) and (y) 3.25% in the case of
Eurodollar Loans (or 3.00% upon the occurrence and continuation of a  Ratings
Upgrade Period); provided, that a change in the Applicable Margin resulting from
a change in the Consolidated Leverage Ratio shall be effective on the first
Business Day after which the Borrower delivers such Compliance Certificate most
recently delivered pursuant to Section 5.1(c); provided further, that if at any
time the Borrower shall have failed to deliver the Compliance Certificate
required by Section 5.1(c), upon written notice by the Required Lenders or the
Administrative Agent (at the direction of the Required Lenders), the Applicable
Margin shall retroactively be deemed to be at Level 5 as set forth in the table
below, for any day during the period commencing from the due date of such
Compliance Certificate pursuant to Section 5.1(c) until (not including) the
first Business Day after which such Compliance Certificate is delivered, at
which time the Applicable Margin shall be determined as provided above. 
Notwithstanding the foregoing, the Applicable Margin from the Restatement
Effective Date until the first Business Day after which the Compliance
Certificate for the Fiscal Quarter ending June 30, 2018 are

 

4

--------------------------------------------------------------------------------


 

required to be delivered shall be at Level 5 as set forth in the table below. 
In the event that any Compliance Certificate delivered hereunder is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Margin based upon the pricing grid set forth in the table
below (the “Accurate Applicable Margin”) for any period that such financial
statement or Compliance Certificate covered, then (i) the Borrower shall
promptly deliver to the Administrative Agent a correct financial statement or
Compliance Certificate, as the case may be, for such period, (ii) the Applicable
Margin shall be adjusted such that after giving effect to the corrected
Compliance Certificate, as the case may be, the Applicable Margin shall be reset
to the Accurate Applicable Margin based upon the pricing grid set forth in the
table below for such period and (iii) the Borrower shall promptly pay to the
Administrative Agent upon written demand from the Administrative Agent, for the
account of the Lenders, the accrued additional interest owing as a result of
such Accurate Applicable Margin for such period.  The provisions of this
definition shall not limit the rights of the Administrative Agent and the
Lenders with respect to Section 2.13(c) or Article VIII.

 

Level

 

Consolidated Leverage Ratio

 

Revolving Loans that are
Eurodollar Loans and
Letter of Credit Fee

 

Revolving Loans that are Base
Rate Loans

1

 

< 2.25:1.0

 

1.75%

 

0.75%

2

 

> 2.25:1.0 < 2.75:1.0

 

2.00%

 

1.00%

3

 

> 2.75:1.0 < 3.25:1.0

 

2.25%

 

1.25%

4

 

> 3.25:1.0 < 3.75:1.0

 

2.50%

 

1.50%

5

 

> 3.75:1.0 but < 4.50:1.0

 

2.75%

 

1.75%

6

 

> 4.50:1.0

 

3.00%

 

2.00%

 

Notwithstanding the foregoing, (v) the Applicable Margin in respect of any
Class of Extended Revolving Commitments or any Extended Term Loans or Revolving
Loans made pursuant to any Extended Revolving Commitments shall be the
applicable percentages per annum set forth in the relevant Extension Amendment,
(w) the Applicable Margin in respect of any Class of Incremental Revolving
Commitments, any Class of Incremental Term Loans or any Class of Incremental
Revolving Loans shall be the applicable percentages per annum set forth in the
relevant Incremental Amendment, (x) the Applicable Margin in respect of any
Class of Replacement Term Loans shall be the applicable percentages per annum
set forth in the relevant agreement, (y) the Applicable Rate in respect of any
Class of Refinancing Revolving Commitments, any Class of Refinancing Revolving
Loans or any Class of Refinancing Term Loans shall be the applicable percentages
per annum set forth in the Refinancing Amendment or other relevant agreement and
(z) in the case of the Term B Loans, the Applicable Rate shall be increased as,
and to the extent, necessary to comply with the provisions of Section 2.23.

 

“Applicable Time” shall mean, with respect to any borrowings and payments in the
Alternative Currency, the local time in the place of settlement for the
Alternative Currency as may be determined by the Administrative Agent or the
Issuing Bank, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Applicant Borrower” has the meaning set forth in Section 2.29(a).

 

“Appropriate Lender” shall mean, at any time, (a) with respect to Loans of any
Class, the Lenders of such Class and (b) with respect to Letters of Credit,
(i) the relevant Issuing Bank and (ii) the Revolving Lenders.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of

 

5

--------------------------------------------------------------------------------


 

credit in the ordinary course of its business and that is administered or
managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Arranger” shall mean Citigroup Global Markets, Inc., SunTrust Robinson
Humphrey, Inc., JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith, Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), Regions Bank and Citizens Bank, N.A., collectively, in their
capacities as joint lead arrangers.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.4(b)) and accepted by the Administrative Agent,
substantially in the form of Exhibit 11.4(b) attached hereto or any other form
approved by the Administrative Agent.

 

“Attributable Indebtedness” shall mean, with respect to any Person on any date,
(a) in respect of any Capital Lease Obligation, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease Obligation, (c) in
respect of any Securitization Transaction, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment and (d) in respect of any Sale and Leaseback Transaction,
the present value (discounted in accordance with GAAP at the debt rate implied
in the applicable lease) of the obligations of the lessee for rental payments
during the term of such lease.

 

“Auction Agent” shall mean (a) the Administrative Agent or (b) any other
financial institution or advisor employed by the Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Term Loan Prepayment pursuant to Section 2.11(b); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

 

“Availability Period” shall mean the period from the Restatement Effective Date
to but excluding the Revolving Commitment Termination Date.

 

“Available Additional Basket” shall mean (i) the greater of (x) the “Available
Additional Basket” as defined in and under the Existing Credit Agreement (but,
for the avoidance of doubt, without giving effect to proceeds received from an
IPO Reorganization Transaction on or before the Restatement Effective Date) and
(y) $15,000,000, plus (ii) commencing with the Fiscal Year ending December 31,
2019, the portion of Consolidated Excess Cash Flow not required to be applied to
prepay the Term Loans hereunder, plus (iii) the aggregate amount of Declined
Proceeds retained by the Borrower after the Restatement Effective Date, plus
(iv) returns, profits, distributions and similar amounts on Investments made
using the Available Additional Basket, in each case after the Restatement
Effective Date, plus (v) the amount of any Investment made using the Available
Additional Basket in any Unrestricted Subsidiary that has been re-designated as
a Restricted Subsidiary or that has been merged or consolidated into the
Borrower or any of its Restricted Subsidiaries, or the fair market value of the
assets of any Unrestricted Subsidiary that have been transferred to the Borrower
or any of its Restricted Subsidiaries, in each case after the Restatement
Effective Date plus (vi) the Net Cash Proceeds of sales of Investments made
using the Available Additional Basket, in each case after the Restatement
Effective Date less, in the case of

 

6

--------------------------------------------------------------------------------


 

each of the foregoing clauses (i) through (vi), amounts previously utilized of
such Available Additional Basket, in each case after the Restatement Effective
Date.

 

“Available Equity Basket” shall mean, at any date of determination, a cumulative
amount of cash and Cash Equivalents equal to (without duplication and in any
event without effect to the cash and Cash Equivalents received in connection
with an IPO Reorganization Transactions on or before the Restatement Effective
Date) (i) the Net Cash Proceeds of equity issuances and capital contributions,
the cash proceeds of which are contributed to Borrower or any of its Restricted
Subsidiaries in respect of its Qualified Capital Stock (and that do not include
any equity contributed in connection with the Borrower exercising its Cure
Right) after the Restatement Effective Date and on or prior to such date, plus
(ii) the Net Cash Proceeds of Indebtedness and Disqualified Capital Stock that
has been exchanged or converted into Qualified Capital Stock of the Borrower or
its direct or indirect parent entity, together with any cash or Cash Equivalents
received upon such exchange or conversion, received after the Restatement
Effective Date and on or prior to such date by the Borrower, plus (iii) returns,
profits, distributions and similar amounts received after the Restatement
Effective Date and on or prior to such date in cash or Cash Equivalents by the
Borrower and the Restricted Subsidiaries on Investments made using the Available
Equity Basket (not to exceed the amount of such Investments), less, in each case
of the foregoing clauses (i) through (iii), amounts above utilized for permitted
purposes under this Agreement in reliance on the Available Equity Basket, in
each case after the Restatement Effective Date.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bank Product Amount” shall have the meaning set forth in the definition of
“Bank Product Provider”.

 

“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.

 

“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Products to any Loan Party, (a) is a Lender or an Affiliate of a Lender and
(b) except when the Bank Product Provider is Citibank, N.A. (or prior to the
Agency Transfer Date, SunTrust Bank) and its Affiliates, has provided prior
written notice to the Administrative Agent which has been acknowledged by the
Borrower of (i) the existence of such Bank Product, (ii) the maximum dollar
amount of obligations arising thereunder (the “Bank Product Amount”) and
(iii) the methodology to be used by such parties in determining the obligations
under such Bank Product from time to time.  In no event shall any Bank Product
Provider acting in such capacity be deemed a Lender for purposes hereof to the
extent of and as to Bank Products and in no event shall the approval of any such
person in its capacity as Bank Product Provider be required in connection with
the release or termination of any security interest or other Lien purported to
be created under any Loan Document.  The Bank Product Amount may be changed from
time to time upon written notice to the Administrative Agent by the applicable
Bank Product Provider to the extent acknowledged by the Borrower.

 

“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault

 

7

--------------------------------------------------------------------------------


 

and check deposit), zero balance accounts and sweeps, return items processing,
controlled disbursement accounts, positive pay, lockboxes and lockbox accounts,
account reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit card (including purchasing card and
commercial card), prepaid cards, including payroll, stored value and gift cards,
merchant services processing, and debit card services.

 

“Base Rate” shall mean the highest of (a) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (b) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (½%) per annum and (c) the Adjusted LIBO Rate determined
on a daily basis for an Interest Period of one (1) month, plus one percent
(1.00%) per annum (any changes in such rates to be effective as of the date of
any change in such rate); provided that, if the Base Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.  The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer. 
The Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below the Administrative Agent’s prime lending rate. 
Loans bearing interest at the Base Rate shall only be made in Dollars.

 

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“BIN/ISO Agreements” shall mean (a) any sponsorship, depository, processing or
similar agreement with a bank or financial institution providing for the use of
such bank or financial institution’s BIN or ICA (or similar mechanism) to clear
credit card transactions through one or more card associations, or (b) any
agreement with any independent sales organization or similar entity related to,
or providing for, payments processing to merchant customers.

 

“Borrower” shall mean, collectively or individually, as applicable, EVO and any
direct or indirect wholly owned Domestic Subsidiaries of EVO that EVO has
designated as a “Designated Borrower” hereunder pursuant to Section 2.29.

 

“Borrower Offer of Specified Discount Prepayment” shall mean the offer by the
Borrower or a Restricted Subsidiary to make a voluntary prepayment of Term Loans
at a Specified Discount to par pursuant to Section 2.11(b)(ii).

 

“Borrower Solicitation of Discount Range Prepayment Offers” shall mean the
solicitation by the Borrower or a Restricted Subsidiary of offers for, and the
corresponding acceptance by a Lender of, a voluntary prepayment of Term Loans at
a specified range of discounts to par pursuant to Section 2.11(b)(iii).

 

“Borrower Solicitation of Discounted Prepayment Offers” shall mean the
solicitation by the Borrower or a Restricted Subsidiary of offers for, and the
subsequent acceptance, if any, by a Lender of, a voluntary prepayment of Term
Loans at a discount to par pursuant to Section 2.11(b)(iv).

 

“Borrowing” shall mean a borrowing consisting of Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, denominated in the same currency and as to which a single
Interest Period is in effect.

 

8

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day other than (a) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia or New York, New York are
authorized or required by Law to close and (b) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which banks are not open for
dealings in Dollar or Euro deposits in the London interbank market.

 

“CAM Exchange” shall mean the exchange of the Lenders’ interests provided for in
Section 8.3.

 

“CAM Exchange Date” shall mean the date on which any Event of Default referred
to in Section 8.1(h) shall occur or the date on which the Borrower receives
written notice from the Administrative Agent that any Event of Default referred
to in Section 8.1(i) has occurred.

 

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Equivalent of
the Designated Obligations owed to such Lender (whether or not at the time due
and payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate Dollar Equivalent amount of the Designated Obligations
owed to all the Lenders (whether or not at the time due and payable) immediately
prior to the CAM Exchange Date.

 

“Capital Expenditures” shall mean for any period, without duplication, (a) the
aggregate of all expenditures by the Borrower and its Restricted Subsidiaries
during such period that, in conformity with GAAP, are, or are required to be,
included as capital expenditures on the consolidated statement of cash flows of
the Borrower for such period and (b) Capital Lease Obligations incurred by the
Borrower and its Restricted Subsidiaries during such period.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required under GAAP to be classified and
accounted for as capital leases on a balance sheet of such Person, and the
amount of such obligations shall be limited to the capitalized amount thereof.

 

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in
Rule 3a11-1 of the General Rules and Regulations promulgated by the Securities
and Exchange Commission under the Securities Exchange Act of 1934).

 

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge cash collateral for such obligations in Dollars, to the Administrative
Agent pursuant to documentation in form and substance, reasonably satisfactory
to the Administrative Agent (and “Cash Collateralization” and “Cash Collateral”
have a corresponding meaning).

 

“Cash Equivalent” shall mean:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States), in each case maturing within
one year from the date of acquisition thereof;

 

9

--------------------------------------------------------------------------------


 

(b)                                 commercial paper having the highest rating,
at the time of acquisition thereof, of S&P or Moody’s and in either case
maturing within six months from the date of acquisition thereof;

 

(c)                                  certificates of deposit, bankers’
acceptances and time deposits maturing within one hundred eighty (180) days of
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the Laws of the United States or any state
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than thirty (30) days for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above;

 

(e)                                  mutual funds investing solely in any one or
more of the Cash Equivalents described in clauses (a) through (d) above;

 

(f)                                   cash and cash equivalents as determined in
accordance with GAAP; and/or

 

(g)                                  in the case of any Foreign Subsidiary that
is a Restricted Subsidiary, such local currencies held by it from time to time
in the ordinary course of business and not for speculation.

 

In the case of a Foreign Subsidiary that is a Restricted Subsidiary or Cash
Equivalents made in a country outside the United States of America, Cash
Equivalents shall also include (i) investments of the types and maturities
described in clauses (a) through (f) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign ratings agencies
and (ii) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses
(a) through (f) and in this paragraph.

 

“Cashless Option Lender” shall mean each Lender that executed and delivered a
Consent to the Restatement Agreement under the “Cashless Settlement Option”
thereto.

 

“CFC” has the meaning given to such term in the definition of “Excluded
Subsidiary.”

 

“Change in Control” shall mean the occurrence of any event or series of events
by which,  (i) any person or “group” (within the meaning of Rules 13d-3 and
13d-5 under the Exchange Act as in effect on the Restatement Effective Date),
but excluding (w) any underwriters in connection with any public offering of
Capital Stock by the Relevant Public Company or any selling securityholder
thereof, (x) any employee benefit plan of such person and its Subsidiaries and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan, (y) any combination of Permitted Holders and
(z) any one or more direct or indirect parent companies of the Borrower in which
any combination of the Permitted Holders, directly or indirectly, owns the
largest percentage of such parent company’s voting Capital Stock, shall have,
directly or indirectly, acquired beneficial ownership of Capital Stock of EVO
Payments, Inc. representing 35% or more of the aggregate voting power
represented by the issued and outstanding Capital Stock of the Relevant Public
Company and the Permitted Holders shall own, directly or indirectly, less than
such person or “group” of the aggregate voting power represented by the issued
and outstanding Capital Stock of the Relevant Public Company (provided, however,
that in no instance shall a Change in Control be deemed to have occurred as a
result of the forfeiture and cancellation of the Class B Common Stock of EVO
Payments, Inc., or the conversion of the Class C Common Stock into Class D
Common Stock of EVO Payments, Inc., in accordance with the terms of the Amended
and Restated Certificate of Incorporation of EVO Payments, Inc. as in effect on

 

10

--------------------------------------------------------------------------------


 

Restatement Effective Date) or (ii) the Borrower shall cease to beneficially own
and control in the aggregate, directly or indirectly, on a fully diluted basis,
100% of the Capital Stock of EVO Merchant Services, LLC.

 

“Change in Law” shall mean (a) the adoption of any applicable Law after the date
of this Agreement, (b) any change in any applicable Law after the date of this
Agreement, or (c) compliance by any Lender (or its Applicable Lending Office) or
the Issuing Bank (or for purposes of Section 2.18(b), by the Parent Company of
such Lender or the Issuing Bank, if applicable) with any request, guideline or
directive (whether or not having the force of Law) of any Governmental Authority
made or issued after the date of this Agreement.  Notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and all requests, rules, guidelines and directives promulgated
thereunder, and (ii) all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, in each case, are
deemed to have been introduced or adopted after the date hereof, regardless of
the date enacted or adopted.

 

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Commitments, Extended Revolving Commitments of a given
Extension Series, Incremental Revolving Commitments, Refinancing Revolving
Commitments of a given Refinancing Series, Term Commitments, Incremental Term
Commitments, Refinancing Term Commitments of a given Refinancing Series or
Commitments in respect of Replacement Term Loans and (c) when used with respect
to Loans or a Borrowing, refers to whether such Loans, or the Loans comprising
such Borrowing, are Revolving Loans, Revolving Loans under Extended Revolving
Commitments of a given Extension Series, Incremental Revolving Loans, Revolving
Loans under Refinancing Revolving Commitments of a given Refinancing Series,
Term Loans, Extended Term Loans of a given Extension Series, Incremental Term
Loans, Refinancing Term Loans of a given Refinancing Series or Replacement Term
Loans. Revolving Loans, Revolving Loans under Extended Revolving Commitments of
a given Extension Series, Revolving Loans under Refinancing Revolving
Commitments of a given Refinancing Series, Term Loans, Extended Term Loans of a
given Extension Series, Incremental Term Loans, Refinancing Term Loans of a
given Refinancing Series or Replacement Term Loans (together with the respective
Commitments in respect thereof) shall, at the election of the Borrower, be
construed to be in different Classes; provided that any Incremental Loans
effected as a Term Loan Increase or a Revolving Commitment Increase to any
existing Class of Term Loans or Revolving Loans, respectively, and such existing
Class of Term Loans or Revolving Loans, as applicable, shall in all events be
part of the same Class.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Collateral” shall mean a collective reference to all real and personal property
with respect to which Liens in favor of the Administrative Agent, for the
benefit of itself and the holders of the Obligations, are purported to be
granted pursuant to and in accordance with the terms of the Collateral
Documents.

 

“Collateral Documents” shall mean a collective reference to the Security
Agreement and any other security documents executed and delivered by any Loan
Party pursuant to Section 5.11.

 

“Commitment” shall mean a Revolving Commitment, Extended Revolving Commitment of
a given Extension Series, Incremental Revolving Commitment, Refinancing
Revolving Commitment of a

 

11

--------------------------------------------------------------------------------


 

given Refinancing Series, Initial Term Commitment, Incremental Term Commitment,
Refinancing Term Commitment of a given Refinancing Series or Commitment in
respect of Replacement Term Loans or any combination thereof (as the context
shall permit or require).

 

“Commitment Fee” shall have the meaning set forth in Section 2.14(b).

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” shall mean a certificate from the principal executive
officer, the principal financial officer, or another senior Responsible Officer
of the Borrower substantially in the form of, and containing the certifications
set forth in, the certificate attached hereto as Exhibit 5.1.

 

“Consolidated EBITDA” shall mean, for the Borrower and its Restricted
Subsidiaries for any period, without duplication, an amount equal to the sum of
(a) Consolidated Net Income for such period plus (b) to the extent deducted in
determining Consolidated Net Income for such period, and without duplication,

 

(i)                                     Consolidated Interest Expense,

 

(ii)                                  provision for taxes based on income,
profits or capital determined on a consolidated basis in accordance with GAAP,

 

(iii)                               depreciation and amortization determined on
a consolidated basis in accordance with GAAP,

 

(iv)                              all fees, costs and expenses incurred in
connection with (x) the transactions contemplated by the Loan Documents as of
the Restatement Effective Date (including costs and expenses incurred in
connection with (A) the repayment and termination of existing bank Indebtedness
of the Borrower and its Subsidiaries and (B) the IPO Reorganization
Transactions, in each case including fees, costs and expenses incurred after the
Restatement Effective Date) and (y) any transactions permitted under this
Agreement, regardless of whether such transactions are consummated, including
acquisitions, Investments, Restricted Payments, dispositions, assets sale,
issuances of Indebtedness or Capital Stock, repayment of Indebtedness,
refinancing transactions or amendment or other modification of any debt
instrument,

 

(v)                                 compensation and expense reimbursements
payable to directors (but not in the capacity as executive, if any) and
indemnity payments to directors and officers, and expenses for director and
officer insurance premiums,

 

(vi)                              non-cash charges for the impairment of
merchant card portfolios and all other non-cash charges, expenses and losses
(excluding any such non-cash charge, expense or loss to the extent that it
represents an accrual of or reserve for cash expenses in any future period, an
amortization of a prepaid cash expense that was paid in a prior period, or
write-off or write-down or reserves with respect to current assets), determined
on a consolidated basis in accordance with GAAP, in each case for such period,

 

(vii)                           non-cash deferred compensation paid to employees
of the Borrower and the Restricted Subsidiaries in the ordinary course of
business,

 

12

--------------------------------------------------------------------------------


 

(viii)                        expenses, fees and charges for consulting services
paid in connection with compliance with law, regulations and accounting
standards,

 

(ix)                              with respect to any period, without
duplication (A) the amount of any costs, charges or losses incurred during such
period for which there is insurance, indemnity, reimbursement or other guarantee
coverage and for which a related insurance, indemnity, reimbursement or
guarantee recovery is not recorded in accordance with GAAP, but for which such
insurance, indemnity, reimbursement or guarantee recovery is to be received by
the Borrower or any of its Restricted Subsidiaries in a subsequent period and in
any event within one year of the date of the incurrence of the underlying costs,
charges or losses, (B) the cash proceeds of business interruption insurance and
(C) amounts paid during such period with respect to cash litigation fees, costs
and expenses of the Borrower and its Restricted Subsidiaries,

 

(x)                                 any extraordinary, unusual or non-recurring
cash charges, expenses or losses for such period,

 

(xi)                              non-cash expenses resulting from any employee
benefit or management compensation plan or the grant of stock and stock options
to employees of the direct or indirect parent, the Borrower or any Restricted
Subsidiary pursuant to a written plan or agreement or the treatment of such
options under variable plan accounting,

 

(xii)                           costs, fees and expenses (i) with respect to the
conversion of existing customers from Global Payments Direct, Inc.’s back-end
platform to the Borrower’s back-end platform and (ii) incurred during the prior
12 month period in connection with the use of Global Payments Direct, Inc.’s
back-end platform identified to SunTrust in its capacity as administrative agent
prior to the Original Closing Date,

 

(xiii)                        the amount of any minority interest expense
consisting of income attributable to minority equity interests of third parties
in any non-wholly-owned Restricted Subsidiary,

 

(xiv)                       reserved,

 

(xv)                          costs, fees and expenses with respect to the
conversion of existing customers from Sterling Payment Technologies, LLC’s
back-end platform to the Borrower’s back-end platform,

 

(xvi)                       retention, recruiting, relocation, signing bonuses
and expenses, stock option and other equity-based compensation expenses, and
severance costs,

 

(xvii)                    restructuring and similar charges, severance,
relocation costs, integration and facilities opening costs and other business
optimization expenses,  expenses, fees and charges for consulting services paid
in connection with operational improvements, human resources and compensation
matters, costs of strategic initiatives, costs of information technology and
similar upgrades, signing costs, retention or completion bonuses, transition
costs, costs related to closure/consolidation of facilities and curtailments or
modifications to pension and post-employment employee benefit plans (including
any settlement of pension liabilities) in an aggregate amount not to exceed,
together with clause (xviii) below and any Pro Forma Adjustments, 25% of
Consolidated EBITDA (prior to giving effect to the adjustment pursuant to this
clause),

 

(xviii)                 “run rate” cost savings and synergies related to actions
or initiatives after the Restatement Effective Date that are reasonably
identifiable and factually supportable and projected by the Borrower in good
faith to result from actions that have been taken, or are expected to be taken,
within 12

 

13

--------------------------------------------------------------------------------


 

months, net of the amount of actual benefits realized during such period from
such actions in an aggregate amount not to exceed, together with clause
(xvii) above and any Pro Forma Adjustments, 25% of Consolidated EBITDA (prior to
giving effect to the adjustment pursuant to this clause),

 

(xix)                       without duplication, the pro forma adjustments
identified in the Information Memorandum and agreed to by the Administrative
Agent, and

 

(xx)                          any costs or expenses incurred pursuant to any
management equity plan or stock option plan or other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement, to
the extent that such costs or expenses are funded with cash proceeds contributed
to the capital of the Borrower or Net Cash Proceeds of an issuance of Stock or
Stock Equivalents (other than Disqualified Equity Interests) of the Borrower,
minus (c) without duplication and to the extent included in the statement of
such Consolidated Net Income for such period the sum of:  (i) all non-cash
income or gains (excluding any such non-cash income or gains to the extent
representing an accrual of cash income or gain in any future period), (ii) all
extraordinary or non-recurring income or gains to the extent resulting from
activities unrelated to the primary business activities of the Borrower and its
Restricted Subsidiaries and (iii) any gains attributable to non-ordinary course
asset sales.

 

“Consolidated Excess Cash Flow” shall mean, for the Borrower and its Restricted
Subsidiaries for any period, without duplication, determined on a consolidated
basis, an amount equal to the sum of (a) Consolidated EBITDA for such period
plus (b) decreases in working capital (excluding any funds relating to any
merchant receivables or payables, including those reflected in any merchant
settlement or reserve account and card association, non-bank card and debit
network receivables) minus (without duplication) (c)(i) Capital Expenditures
made during such period (other than Capital Expenditures financed with
Indebtedness (other than the Term Loans and Revolving Loans)), (ii) Consolidated
Interest Expense paid in cash during such period, (iii) Permitted Tax
Distributions and cash Taxes paid during such period, (iv) Consolidated
Scheduled Funded Debt Payments made during such period (excluding payments of
Revolving Loans unless such payment is coupled with a corresponding reduction in
the Aggregate Revolving Commitments), (v) increases in working capital
(excluding any funds relating to any merchant receivables or payables, including
those reflected in any merchant settlement or reserve account and card
association, non-bank card and debit network receivables), (vi) cash
consideration for permitted acquisitions or other investments (including in
joint-ventures) paid in such period (other than (A) cash consideration in an
amount equal to the net cash proceeds of any long-term Indebtedness permitted
pursuant to Section 7.1 and incurred by the Borrower or any Restricted
Subsidiary during such period to fund such permitted acquisition or investment
and (B) cash consideration in an amount equal to the net cash proceeds of equity
issuances received by the Borrower or any Restricted Subsidiary to fund such
permitted acquisitions or investments within 60 days of receipt of such
proceeds), (vii) cash payments made during such period with respect to Permitted
Earnouts, (viii) restricted payments made in cash pursuant to Sections
7.5(b)(ii), (c), (d), (e), (f), (h), (i), (k), (l), (n), (q) and (s) during such
period, in each case, to the extent such Restricted Payments were not financed
with the proceeds of any long-term Indebtedness of the Borrower and its
Restricted Subsidiaries; provided that, at the option of the Borrower, all such
payments made after the applicable period end and prior to the applicable due
date of such Consolidated Excess Cash Flow mandatory prepayment may (without
duplication of such amount deducted in any period) be deducted from Consolidated
Excess Cash Flow for such prior period; and (ix) amounts added back to
Consolidated EBITDA pursuant to clauses (iv), (v), (viii), (ix)(B), (ix)(C),
(x), (xii)-(xix) of the definition of Consolidated EBITDA.

 

14

--------------------------------------------------------------------------------


 

“Consolidated First Lien Leverage Ratio” shall mean, as of any date, the ratio
of (a) Consolidated First Lien Net Debt as of such date to (b) Consolidated
EBITDA, in each case for the period of four (4) Fiscal Quarters most recently
ended for which financial statements are available.

 

“Consolidated First Lien Net Debt” shall mean, as of any date, Consolidated
Total Secured Debt, but excluding any such Indebtedness to the extent
subordinated in right of payment, or secured on a junior basis, to the
Obligations, minus unrestricted cash or Cash Equivalents of the Borrower and its
Restricted Subsidiaries.

 

“Consolidated Interest Expense” shall mean, for the Borrower and its Restricted
Subsidiaries determined on a consolidated basis for any period, the sum of
(a) total interest expense, including without limitation the interest component
of any payments in respect of Capital Lease Obligations capitalized or expensed
during such period (whether or not actually paid during such period) plus
(b) the net amount payable (or minus the net amount receivable) with respect to
Hedging Transactions during such period (whether or not actually paid or
received during such period).

 

“Consolidated Leverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated Net Debt as of such date to (b) Consolidated EBITDA, in each
case for the period of four (4) Fiscal Quarters most recently ended for which
financial statements are available.

 

“Consolidated Net Debt” shall mean, as of any date, Consolidated Total Funded
Debt minus unrestricted cash or Cash Equivalents of the Borrower and its
Restricted Subsidiaries.

 

“Consolidated Net Income” shall mean, for the Borrower and its Restricted
Subsidiaries for any period, the net income (or loss) of the Borrower and its
Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, but (a) excluding therefrom (to the extent otherwise
included therein) (i) any extraordinary gains or losses, (ii) any gains
attributable to write-ups of assets, (iii) interest of the Borrower or any
Restricted Subsidiary in the unremitted earnings of any Person that is not a
Restricted Subsidiary accruing after such date, (iv) the cumulative effect of
changes to accounting policies during such period, and (v) the effects of
purchase and recapitalization accounting adjustments and (b) including therein
(to the extent otherwise excluded therefrom) any cash dividends or other
distributions received from any Person that is not a Restricted Subsidiary.

 

“Consolidated Scheduled Funded Debt Payments” shall mean for any period for the
Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of all
scheduled payments of principal on Indebtedness.  For purposes of this
definition, “scheduled payments of principal” (a) shall be determined without
giving effect to any reduction of such scheduled payments resulting from the
application of any voluntary or mandatory prepayments made during the applicable
period, (b) shall be deemed to include any payments with respect to the
principal of Attributable Indebtedness and (c) shall not include any mandatory
prepayments required by Section 2.12.

 

“Consolidated Senior Secured Leverage Ratio” shall mean, as of any date, the
ratio of (a) Consolidated Senior Secured Net Debt as of such date to
(b) Consolidated EBITDA, in each case for the period of four (4) Fiscal Quarters
most recently ended for which financial statements are available.

 

“Consolidated Senior Secured Net Debt” shall mean, as of any date, Consolidated
Total Secured Debt, but excluding any such Indebtedness to the extent
subordinated in right of payment to the Obligations, minus unrestricted cash or
Cash Equivalents of the Borrower and its Restricted Subsidiaries.

 

15

--------------------------------------------------------------------------------


 

“Consolidated Total Assets” shall mean the total assets of Borrower and its
Restricted Subsidiaries on a consolidated basis in accordance with GAAP, as
shown on the most recent balance sheet of Borrower.

 

“Consolidated Total Funded Debt” shall mean, as of any date, the aggregate
principal amount of Indebtedness of the Borrower and its Restricted Subsidiaries
measured on a consolidated basis as of such date to the extent consisting of the
Indebtedness for borrowed money, the capitalized amount of Capital Lease
Obligation that would appear on a balance sheet of the Borrower and its
Restricted Subsidiaries prepared as of such date in accordance with GAAP.

 

“Consolidated Total Secured Debt” shall mean, as of any date, all Consolidated
Total Funded Debt of the Borrower and its Restricted Subsidiaries measured on a
consolidated basis as of such date that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary.

 

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) other Indebtedness, in each
case, issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace, repurchase, retire or refinance, in whole or part, any Class of
existing Term Loans or any Class of existing Revolving Loans (or unused
Revolving Commitments), or any then-existing Credit Agreement Refinancing
Indebtedness (the “Refinanced Debt”); provided that with respect to each of the
foregoing clauses (a) through (d), (i) such Indebtedness shall have a maturity
no earlier, and a Weighted Average Life to Maturity equal to or greater, than
the Refinanced Debt, (ii) such Indebtedness shall not have a greater principal
amount than the principal amount of the Refinanced Debt plus an amount equal to
the aggregate unused commitments cancelled in connection therewith, plus accrued
interest, fees, premiums (if any) and penalties thereon and fees and expenses
associated with the refinancing; provided that nothing in this clause (ii) shall
limit the ability of the Borrower to incur additional Indebtedness concurrently
as part of the issuance or incurrence of such Indebtedness so long as such
additional Indebtedness is otherwise permitted pursuant to the terms of this
Agreement, (iii) the All-In Yield with respect to such Credit Agreement
Refinancing Indebtedness shall be determined by the Borrower and the lenders
providing such Credit Agreement Refinancing Indebtedness, (iv) except as
otherwise provided for in preceding clauses (i) (ii), and (iii), optional
prepayment or redemption terms shall be determined by the Borrower and the other
terms and conditions of such Indebtedness shall reflect market terms and
conditions (as determined by the Borrower in the good faith) at the time of
incurrence or issuance of such Credit Agreement Refinancing Indebtedness or, are
substantially identical to, or not more materially restrictive to the Loan
Parties, taken as a whole, than the ones under the Refinanced Debt, as
determined by Borrower in good faith (except for covenants or other provisions
that are (1) reasonably satisfactory to the Administrative Agent, (2) added for
the benefit of the applicable Refinanced Debt or (3) applicable only to periods
after the Latest Maturity Date of the applicable Refinanced Debt), (v) such
Refinanced Debt shall be repaid, repurchased, retired, defeased or satisfied and
discharged, and all accrued interest, fees, premiums (if any) and penalties in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained, (vi) such Indebtedness
is not at any time guaranteed by any Restricted Subsidiary other than Guarantors
and (vii) to the extent secured, such Indebtedness is not secured by property or
assets of the Borrower or any Restricted Subsidiary other than the Collateral
except to the extent permitted by intercreditor arrangements reasonably
acceptable to the Administrative Agent and the Borrower.

 

“Cure Amount” has the meaning set forth in Section 6.2.

 

“Cure Deadline” has the meaning set forth in Section 6.2.

 

16

--------------------------------------------------------------------------------


 

“Cure Right” has the meaning set forth in Section 6.2.

 

“Debt Fund Affiliate” shall mean, with respect to any Person, a bona fide debt
fund that is an Affiliate of such person and that is primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, notes, bonds and
similar extensions of credit or securities in the ordinary course of its
business, whose managers have fiduciary duties to the investors independent of
their duties to such Person or other Affiliates, and with respect to which such
Person and its other Affiliates do not, directly or indirectly, possess the
power to direct or cause the direction of the investment policies of such
entity.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Declined Proceeds” shall have the meaning set forth in Section 2.12(g).

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.13(c).

 

“Defaulting Lender” shall mean, at any time, any Lender (a) that has failed for
three (3) or more Business Days to comply with its obligations under this
Agreement to make a Loan and/or to make a payment to the Issuing Bank in respect
of a Letter of Credit (each a “funding obligation”), unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) that has notified the Administrative Agent or the Borrower, or
has stated publicly, that it will not comply with any such funding obligation
hereunder, or has defaulted on, its obligation to fund generally under any other
loan agreement, credit agreement or other financing agreement, unless such
notice or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied, (c) that has, for three (3) or more
Business Days, failed to confirm in writing to the Administrative Agent, in
response to a written request of the Administrative Agent, that it will comply
with its funding obligations hereunder, or (d) with respect to which a Lender
Insolvency Event has occurred and is continuing.  The Administrative Agent will
promptly send to all parties hereto a copy of any notice to the Borrower
provided for in this definition.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Request and Assumption Agreement” means the notice
substantially in the form of Exhibit 2.29(a) attached hereto.

 

“Designated Borrower Notice” means the notice substantially in the form of
Exhibit 2.29(b) attached hereto.

 

“Designated Obligations” shall mean all obligations of the Borrower with respect
to (a) principal of and interest on the Loans and LC Exposure and (b) accrued
and unpaid fees under the Loan Documents.

 

17

--------------------------------------------------------------------------------


 

“Deutsche Bank Settlement Facility Agreement” shall mean that certain
Uncommitted Revolving Line of Credit Agreement, dated as of December 1, 2017, by
and among Deutsche Bank AG New York Branch, EVO Merchant Services, LLC and the
Borrower, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.11(b)(ii)(B).

 

“Discount Range” has the meaning set forth in Section 2.11(b)(iii)(A).

 

“Discount Range Prepayment Amount” has the meaning set forth in
Section 2.11(b)(iii)(A).

 

“Discount Range Prepayment Notice” shall mean a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.11(b)(iii).

 

“Discount Range Prepayment Offer” shall mean the irrevocable written offer by a
Lender submitted in response to an invitation to submit offers following the
Auction Agent’s receipt of a Discount Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2.11(b)(iii)(A).

 

“Discount Range Proration” has the meaning set forth in Section 2.11(b)(iii)(C).

 

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.11(b)(iv)(C).

 

“Discounted Prepayment Effective Date” shall mean in the case of a Borrower
Offer of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.11(b)(ii)(A),
2.11(b)(iii)(A) or 2.11(b)(iv)(A), respectively, unless a shorter period is
agreed to between the Borrower and the Auction Agent.

 

“Discounted Term Loan Prepayment” has the meaning set forth in
Section 2.11(b)(i).

 

“Disposition” or “Dispose” shall mean the sale, transfer, license, lease or
other disposition of any property by the Borrower or any Restricted Subsidiary,
including any Sale and Leaseback Transaction and any sale, assignment, transfer
or other disposal, with or without recourse, of any notes or accounts receivable
or any rights and claims associated therewith, but excluding (a) the disposition
of inventory in the ordinary course of business; (b) the disposition of property
no longer used or useful in the conduct of business of the Borrower and its
Restricted Subsidiaries in the ordinary course of business (including allowing
registrations or applications for registration of any immaterial IP Rights to
lapse or go abandoned in the ordinary course of business); (c) the disposition
of property to the Borrower or any Restricted Subsidiary; (d) the disposition of
accounts receivable in connection with the collection or compromise thereof;
(e) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Borrower and its Restricted
Subsidiaries, taken as a whole; (f) the disposition of cash and Cash
Equivalents; and (g) any Recovery Event.

 

“Disqualified Capital Stock” shall mean any Capital Stock that, by its terms (or
by the terms of any security or other Capital Stock into which it is convertible
or for which it is exchangeable), or upon

 

18

--------------------------------------------------------------------------------


 

the happening of any event or condition (a) matures or is mandatorily redeemable
(other than (i) solely for Qualified Capital Stock, cash and Cash Equivalents in
lieu of fractional shares or (ii) solely at the discretion of the issuer),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control, asset sale or similar event so long as any rights of the
holders thereof upon the occurrence of a change of control, asset sale or
similar event shall be subject to the prior repayment in full of the Loans and
all other Obligations that are accrued and payable and the termination of the
Commitments and the termination of all outstanding Letters of Credit (unless the
LC Exposure related thereto has been Cash Collateralized, back-stopped by a
letter of credit reasonably satisfactory to the applicable Issuing Bank or
deemed reissued under another agreement reasonably acceptable to the applicable
Issuing Bank)), (b) is redeemable at the option of the holder thereof (other
than (i) solely for Qualified Capital Stock, cash and Cash Equivalents in lieu
of fractional shares or (ii) solely at the discretion of the issuer), pursuant
to a sinking fund obligation or otherwise (except as a result of a change of
control, asset sale or similar event so long as any rights of the holders
thereof upon the occurrence of a change of control, asset sale or similar event
shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the termination of all outstanding Letters of Credit (unless the LC Exposure
related thereto has been Cash Collateralized, back-stopped by a letter of credit
reasonably satisfactory to the applicable Issuing Bank or deemed reissued under
another agreement reasonably acceptable to the applicable Issuing Bank)), in
whole or in part, (c) provides for the scheduled payments of dividends in cash
or (d) is or becomes convertible into or exchangeable for Indebtedness or any
other Capital Stock that would constitute Disqualified Capital Stock, in each
case, prior to the date that is 91 days after the Latest Maturity Date for any
existing Loan at the time of issuance of such Capital Stock; provided that if
such Capital Stock is issued pursuant to a plan for the benefit of employees of
the Borrower or the Restricted Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Capital Stock
solely because such Capital Stock may be required to be repurchased by the
Borrower or its Restricted Subsidiaries in order to satisfy applicable statutory
or regulatory obligations or as a result of such employee’s termination, death
or disability.

 

“Disqualified Institutions” shall mean any and all of the following: (i) those
Persons identified by the Borrower in writing to the Administrative Agent prior
to the date hereof, (ii) any person identified by name by the Borrower in
writing to the Administrative Agent from time to time that is or becomes a
competitor of the Borrower or any of its Subsidiaries, (iii) any Affiliates
(other than any Debt Fund Affiliate) of any Person described in clause (i) or
(ii) above that are clearly identifiable as Affiliates solely on the basis of
their name and (iv) any other Affiliate (other than any Debt Fund Affiliate) of
any Person described in clause (i) or (ii) above that is identified by name by
the Borrower in writing to the Administrative Agent from time to time.

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

“Dollar Commitment” shall mean, with respect to each Dollar Lender, the
commitment of such Dollar Lender to make Revolving Loans denominated in Dollars
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Dollar Credit Exposure hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.8 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 11.4.  The initial amount of each Lender’s Dollar Commitment
is set forth on Schedule I, or in the Assignment and Acceptance pursuant to
which such Lender shall have assumed its Dollar Commitment, as applicable.  The
aggregate amount of the Dollar Lenders’ Dollar Commitments as of the Restatement
Effective Date is $0.

 

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in the Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Bank, as

 

19

--------------------------------------------------------------------------------


 

the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
the Alternative Currency.

 

“Dollar Lender” shall mean the Persons listed on Schedule I as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Acceptance that provides for it to assume a Dollar
Commitment or to acquire Revolving Dollar Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Acceptance.

 

“Dollar Loan” shall mean a Loan made or incurred under the Dollar Commitments.

 

“Domestic Foreign Holdco” shall have the meaning set forth in the definition of
“Excluded Subsidiary”.

 

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EMU” shall mean the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

20

--------------------------------------------------------------------------------


 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, the rules and regulations promulgated thereunder, and
any successor statute.

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the failure of any
Plan to meet the minimum funding standard applicable to the Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA, whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “EUR” shall mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Event of Default” has the meaning provided in Article VIII.

 

“EVO” has the meaning set forth introductory paragraph hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

21

--------------------------------------------------------------------------------


 

“Excluded Accounts” has the meanings ascribed to such term in the Security
Agreement.

 

“Excluded Information” has the meaning set forth in Section 2.11(b)(vi).

 

“Excluded Merchant Reserve and Settlement Accounts” shall mean (a) those certain
merchant reserve and settlement accounts (and related investment accounts)
serving as collateral under the Permitted BIN Arrangement, any other BIN sponsor
arrangement and the other agreements related thereto (including the Deutsche
Bank Settlement Facility Agreement and Wells Fargo Settlement Facility
Agreement, and any accounts into which any amounts from such merchant reserve
and settlement accounts are swept or otherwise transferred for investment
purposes, and from which such amounts have been agreed to be returned to such
merchant reserve and settlement accounts the next day and (b) the interest,
products, proceeds, insurance payments or claims, and guarantees thereon.

 

“Excluded Property” shall mean, with respect to any Loan Party, (a) any owned
real property and all leased property or leasehold interests (with no
requirement to obtain landlord waivers, estoppels or collateral access letters
or agreements), (b) any IP Rights for which a perfected Lien thereon is not
effected either by filing of a Uniform Commercial Code financing statement or by
appropriate evidence of such Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (c) any
personal property (other than personal property described in clause (b) above)
for which the attachment or perfection of a Lien thereon is not governed by the
Uniform Commercial Code, (d) the Capital Stock of any Foreign Subsidiary to the
extent not required to be pledged to secure the Obligations pursuant to
Section 5.11(c), (e) motor vehicles, airplanes and other assets subject to
certificates of title, (f) the Excluded Merchant Reserve and Settlement Accounts
and the other Excluded Accounts; and the Existing BIN Sponsorship Agreement, the
Replacement BIN Sponsorship Agreement and such other agreements of similar
nature and all the other agreements related thereto, (g) any intent-to-use
trademark application prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto and acceptance thereof by the United States
Patent and Trademark Office, to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of or void such intent-to-use trademark
application under applicable federal law, (h) any asset with respect to which
the Administrative Agent and the Borrower in their reasonable determination that
the costs or other consequences of providing a security interest is excessive in
view of the practical benefits to be obtained by the Lenders, (i) any particular
asset, if the pledge thereof or the security interest therein is prohibited or
restricted by applicable Law other than to the extent such prohibition or
restriction is rendered ineffective under the Uniform Commercial Code or other
applicable Law notwithstanding such prohibition (with no requirement to obtain
the consent of any governmental authority, regulatory authority or third party,
including, without limitation, no requirement to comply with the Federal
Assignment of Claims Act or any similar statute), (j) any rights of a Loan Party
arising under or evidenced by any contract, lease, instrument, license or
agreement or any property subject to such agreement or arrangement, to the
extent the Liens therein are prohibited or restricted by such contract, lease,
instrument, license or other agreement or would violate or invalidate such
contract, lease, instrument, license or agreement or would create a right of
termination in favor of any other party thereto (other than Borrower and its
Restricted Subsidiaries) or otherwise require consent thereunder (other than
from Borrower and its Restricted Subsidiaries), after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or other
applicable Law, (k) any governmental licenses or state or local franchises,
charters and authorizations, to the extent Liens in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby (except to the
extent such prohibition or restriction is deemed ineffective under the Uniform
Commercial Code or other applicable Law or principle of equity), (l) the Capital
Stock of any Person that is not a Subsidiary, (m) any assets to the extent a
security interest in such assets could reasonably be expected to result in
adverse tax consequences or adverse regulatory consequences, in each case, as
reasonably determined by Borrower, (n) margin stock; stock and assets of
Unrestricted Subsidiaries, captive insurance Subsidiaries, not-for-

 

22

--------------------------------------------------------------------------------


 

profit subsidiaries, special purpose entities (including special purpose
entities for receivables financings, but in the case of Capital Stock of such
special purpose entities, only to the extent a pledge thereof is prohibited by
applicable law or contractual obligation) and Immaterial Subsidiaries;
(o) interests in joint ventures and non-wholly owned Subsidiaries; (p) any
property subject to a purchase money or capital lease financing arrangement or
similar arrangement; (q) letter of credit rights (other than to the extent such
rights can be perfected by filing a UCC financing statement) and commercial tort
claims of less than $1,000,000; (r) any assets acquired in connection with a
Permitted Acquisition or other permitted Investment subject to Liens permitted
by hereunder and which are subject to contractual arrangements prohibiting a
Lien securing the Obligations; (s) receivables and related assets (or interest
therein) sold to any receivables Subsidiary or otherwise pledged, factored,
transferred or sold in connection with a permitted receivables or securitization
financings (including supply chain financing arrangements or “reverse factoring”
and similar programs which any Loan Party enters into at the request of a
customer) and (t) any assets located or titled outside the United States or
assets that require action under the laws of any jurisdiction other than the
United States or any State thereof to create or perfect a security interest in
such assets, including any intellectual property registered in any jurisdiction
other than the United States (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any
jurisdiction other than the United States or any State thereof).

 

“Excluded Repurchase Obligation” shall mean an obligation of the Borrower or a
Restricted Subsidiary to repurchase, redeem or otherwise acquire the Capital
Stock of a Subsidiary if such obligation is structured so that no payment is due
thereunder if an Event of Default has occurred and is continuing hereunder or if
an Event of Default, on a pro forma basis, would be created by the making of
such payment.  For the avoidance of doubt, notwithstanding anything to the
contrary, for purposes of the Loan Documents, Excluded Repurchase Obligations
shall be disregarded and not be included in the calculation of the Consolidated
First Lien Leverage Ratio, Consolidated Leverage Ratio or Consolidated Senior
Secured Leverage Ratio or any other leverage ratio calculation.

 

“Excluded Subsidiary” shall mean any (a)  Subsidiary to the extent the provision
of a guaranty by such Subsidiary could reasonably be expected to result in
adverse tax consequences as reasonably determined by Borrower, (b) Unrestricted
Subsidiary, (c) captive insurance company, (d) not-for-profit Subsidiary,
(e) special purpose entity (including those formed for the purpose of executing
receivables financings) so long as such entity is not created in contemplation
of circumventing the guaranty requirements hereof, (f) Immaterial Subsidiary,
(g) Subsidiary to the extent a guaranty from such Subsidiary is prohibited or
restricted by contracts existing on the Restatement Effective Date, so long as
such contract is not entered into for the purpose of evading the delivery of
such guaranty, or applicable law (including any requirement to obtain
governmental or regulatory authority or third party consent, approval, license
or authorization) for so long as such prohibition or restriction exists, (h) any
direct or indirect Domestic Subsidiary of a direct or indirect Foreign
Subsidiary that is a controlled foreign corporation (“CFC”) within the meaning
of Section 957 of the Code, (i) any direct or indirect Foreign Subsidiary that
is a CFC, (j) any direct or indirect Domestic Subsidiary (each, a “Domestic
Foreign Holdco”) substantially all the assets of which are Capital Stock (or
Capital Stock and/or debt) of one or more Foreign Subsidiaries that are CFCs or
other Domestic Foreign Holdcos, (k) any Restricted Subsidiary acquired pursuant
to a permitted investment that is contractually prohibited on the date of
acquisition, so long as such contractual restrictions are not entered into for
the purpose of evading the delivery of such guaranty, and only for so long as
such contractual prohibition exists, (l) solely in the case of any obligation
under any secured hedging agreement expressly designated by Borrower as
“Obligations” that constitutes a “swap” within the meaning of section 1(a)(47)
of the Commodity Exchange Act, any subsidiary that is not an “Eligible Contract
Participant” as defined under the Commodity Exchange Act (after giving effect to
any “keepwell provisions”), (m) any other Subsidiary to the extent the
Administrative Agent and Borrower determine the cost and/or burden of obtaining
the

 

23

--------------------------------------------------------------------------------


 

guaranty outweigh the benefit to the Lenders and (n) any Subsidiary that is not
wholly-owned (other than any majority-owned Subsidiary existing on the
Restatement Effective Date).

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor pursuant to the Guaranty of, or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to Section 10.8 and
any other “keepwell, support or other agreement” for the benefit of such
Guarantor and any and all guarantees of such Guarantor’s Swap Obligations by
other Loan Parties) at the time the Guarantee of such Guarantor, or a grant by
such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

 

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case imposed as a result of (i) such recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document) (any such Taxes described in this clause (a)(ii),
“Other Connection Taxes”), (b) in the case of a Lender, U.S.  federal
withholding Tax that is imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.25) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Lender’s failure to
comply with Section 2.20(f) and (d) any U.S.  federal withholding Taxes imposed
under FATCA.

 

“Existing BIN Sponsorship Agreement” shall have the meaning set forth in the
definition of “Permitted BIN Arrangement”.

 

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

 

“Existing Letters of Credit” shall mean the letters of credit set forth on
Schedule 2.22.

 

“Existing Revolver Tranche” has the meaning set forth in Section 2.28(b).

 

“Existing Term Loan Tranche” has the meaning set forth in Section 2.28(a).

 

“Extended Revolving Commitments” has the meaning set forth in Section 2.28(b).

 

24

--------------------------------------------------------------------------------


 

“Extending Revolving Lender” has the meaning set forth in Section 2.28(c).

 

“Extended Revolving Loans” shall mean one or more Classes of Revolving Loans
that result from an Extension Amendment.

 

“Extended Term Loans” has the meaning set forth in Section 2.28(a).

 

“Extending Term Lender” has the meaning set forth in Section 2.28(c).

 

“Extension” shall mean the establishment of an Extension Series by amending a
Loan pursuant to the terms of Section 2.28 and the applicable Extension
Amendment.

 

“Extension Amendment” has the meaning set forth in Section 2.28(d).

 

“Extension Election” has the meaning set forth in Section 2.28(c).

 

“Extension Request” shall mean any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

 

“Extension Series” shall mean any Term Loan Extension Series or a Revolver
Extension Series, as the case may be.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant thereto (including any intergovernmental agreements).

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average rounded
upwards, if necessary, to the next 1/100th of 1% of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” shall mean the Agent Fee Letter.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

“Foreign Casualty Event” has the meaning set forth in Section 2.12(i).

 

“Foreign Disposition” has the meaning set forth in Section 2.12(i).

 

“Foreign Lender” shall mean any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” shall mean any Subsidiary that (a) is organized under the
Laws of a jurisdiction other than the United States, or a state or political
subdivision thereof including the District of Columbia or (b) is organized under
the Laws of the United States, or a state or political subdivision

 

25

--------------------------------------------------------------------------------


 

thereof including the District of Columbia and all or substantially all of the
assets of which consist of Capital Stock of one or more Subsidiaries described
in the immediately preceding clause (a).

 

“Foreign Subsidiary Excess Cash Flow” shall have the meaning set forth in
Section 2.12(h).

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly and including any
obligation, direct or indirect, of the guarantor (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (ii) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (iv) as an account party
in respect of any letter of credit or letter of guaranty issued in support of
such Indebtedness; provided, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which Guarantee is
made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.  The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guarantors” shall mean, collectively, (a) each Subsidiary identified as a
“Guarantor” on the signature pages to the Restatement Agreement, (b) each Person
that joins as a Guarantor pursuant to Section 5.11 or otherwise, (c) with
respect to (i) any Hedging Obligations between any Loan Party (other than the
Borrower) and any Lender-Related Hedge Provider that are permitted to be
incurred pursuant to Section 7.10 and any Bank Products Obligations owing by any
Loan Party (other than the Borrower), the Borrower and (ii) the payment and
performance by each Specified Loan Party of its obligations under its Guaranty
with respect to all Swap Obligations, the Borrower, and (d) the successors and
permitted assigns of the foregoing; provided, however, that no Excluded
Subsidiary shall be a Guarantor.

 

“Guaranty” shall mean the Guaranty made by the Guarantors in favor of the
Administrative Agent, for the benefit of the holders of the Obligations,
pursuant to Article X.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (a) any and all Hedging Transactions,
(b) any and all cancellations, buy backs, reversals, terminations or

 

26

--------------------------------------------------------------------------------


 

assignments of any Hedging Transactions and (c) any and all renewals, extensions
and modifications of any Hedging Transactions and any and all substitutions for
any Hedging Transactions.

 

“Hedging Termination Value” shall mean, in respect of any one or more Hedging
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Transactions, (a) for any date on or
after the date such Hedging Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedging
Transactions, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Hedging
Transactions (which may include a Lender or any Affiliate of a Lender).

 

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction,  currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Identified Participating Lenders” has the meaning set forth in
Section 2.11(b)(iii)(C).

 

“Identified Qualifying Lenders” has the meaning set forth in
Section 2.11(b)(iv)(C).

 

“Immaterial Subsidiary” shall mean, at any date of determination, each
Subsidiary of the Borrower that is a Restricted Subsidiary and whose
contribution to the Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries for the most recent Test Period is less than 2.5% of such
Consolidated Total Assets, determined in accordance with GAAP; provided that if,
at any time and from time to time after the Restatement Effective Date,
Restricted Subsidiaries meeting the threshold set forth above but whose
aggregate contributions to such Consolidated Total Assets exceed 5% of such
Consolidated Total Assets, then the Borrower shall, not later than 45 days after
the date by which financial statements for such quarter are required to be
delivered pursuant to this Agreement (or such longer period as the
Administrative Agent may agree in its reasonable discretion), (i) designate in
writing to the Administrative Agent one or more of such Restricted Subsidiaries
as “Material Subsidiaries” to the extent required such that the foregoing
condition ceases to be true and (ii) cause such designated Subsidiary to comply
with the requirements of the Loan Documents to become a Loan Party to the extent
such designated Subsidiary does not otherwise constitute an Excluded Subsidiary.

 

“Incremental Amendment” has the meaning set forth in Section 2.23(f).

 

“Incremental Commitments” has the meaning set forth in Section 2.23(a).

 

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.23(d).

 

27

--------------------------------------------------------------------------------


 

“Incremental Lenders” has the meaning set forth in Section 2.23(c).

 

“Incremental Loan” has the meaning set forth in Section 2.23(b).

 

“Incremental Request” has the meaning set forth in Section 2.23(a).

 

“Incremental Revolving Commitments” has the meaning set forth in
Section 2.23(a).

 

“Incremental Revolving Lender” has the meaning set forth in Section 2.23(c).

 

“Incremental Revolving Loan” has the meaning set forth in Section 2.23(b).

 

“Incremental Term Commitments” has the meaning set forth in Section 2.23(a).

 

“Incremental Term Lender” has the meaning set forth in Section 2.23(c).

 

“Incremental Term Loan” has the meaning set forth in Section 2.23(b).

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or
services, (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above,
(viii) all Indebtedness of a third party secured by any Lien on property owned
by such Person, whether or not such Indebtedness has been assumed by such
Person, with the amount of such Indebtedness being equal to the lesser of
(a) the aggregate outstanding principal amount of such Indebtedness and (b) the
fair market value of the property encumbered thereby as determined by such
Person in good faith, (ix) all obligations of such Person in respect of
Disqualified Capital Stock if and to the extent that the foregoing would
constitute indebtedness in accordance with GAAP, (x) Off-Balance Sheet
Liabilities, and (xi) all Hedging Obligations.  For all purposes of hereof and
the other Loan Documents, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited, and (B) exclude (i) trade accounts and
accrued expenses payable in the ordinary course of business, (ii) Settlement
Obligations incurred in the ordinary course of business, including the Wells
Fargo Settlement Facility Agreement and the Deutsche Bank Settlement Facility
Agreement, (iii) any earn-out obligation until such obligation is not paid after
becoming due and payable, (iv) accruals for payroll and other liabilities
accrued in the ordinary course of business and (v) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the respective seller.  The amount of any net
obligation under any Hedging Obligations on any date shall be deemed to be the
Hedging Termination Value thereof as of such date.

 

“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party.

 

“Information Memorandum” shall mean the Confidential Information Memorandum
dated November 2016 relating to the Borrower and the transactions contemplated
by this Agreement and the other Loan Documents.

 

28

--------------------------------------------------------------------------------


 

“Initial Term Loan” shall mean the term loans made by the Lenders pursuant to
Section 2.5 of the Existing Credit Agreement (it being acknowledged and agreed
that the aggregate outstanding principal amount of the Initial Term Loans as of
the Restatement Effective Date is $0 (after giving effect to the Restatement
Agreement)).

 

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months (or, upon the consent of the applicable Lenders
holding the same Type of Loans, such other period that is twelve months or
less); provided, that:

 

(a)                                 the initial Interest Period for such
Borrowing shall commence on the date of such Borrowing (including the date of
any conversion from a Borrowing of another Type), and each Interest Period
occurring thereafter in respect of such Borrowing shall commence on the day on
which the next preceding Interest Period expires;

 

(b)                                 if any Interest Period would otherwise end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day, unless such Business Day falls in another
calendar month, in which case such Interest Period would end on the next
preceding Business Day;

 

(c)                                  any Interest Period which begins on the
last Business Day of a calendar month or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of such calendar month;

 

(d)                                 each principal installment of the Term Loans
shall have an Interest Period ending on each installment payment date and the
remaining principal balance (if any) of the Term Loans shall have an Interest
Period determined as set forth above; and

 

(e)                                  no Interest Period may extend beyond the
Revolving Commitment Termination Date, unless on the Revolving Commitment
Termination Date the aggregate outstanding principal amount of all Term Loans is
equal to or greater than the aggregate principal amount of Eurodollar Loans with
Interest Periods expiring after such date, and no Interest Period may extend
beyond the Latest Maturity Date.

 

“Investco” shall mean EVO Investco, LLC, a Delaware limited liability company,
and its successors and assigns.

 

“Investments” has the meaning assigned to such term in Section 7.4.

 

“IP Rights” shall mean all of the trademarks, service marks, trade names,
copyrights, patents and other intellectual property rights that the Borrower or
any of its Subsidiaries owns, or possesses the legal right to use under a
written license.

 

“IPO Reorganization Transaction” shall mean (x) each transaction or activities
taken in connection with and reasonably related to consummating an initial
public offering, so long as the security interest of the Administrative Agent,
on behalf of the Lenders, in the Collateral, taken as a whole, is not materially
impaired; and (y) each of the transactions, reorganizations and other activities
referred to in connection with or as a result of, the “Reorganization
Transactions” in the Registration Statement on Form S-1, as amended, of EVO
Payments, Inc., a Delaware corporation filed with the Securities and Exchange
Commission.

 

29

--------------------------------------------------------------------------------


 

“Issuing Bank” shall mean each of (i) Citibank, N.A., (ii) solely with respect
to the Existing Letters of Credit, SunTrust Bank, in each case in their
respective individual capacities as the issuer of a Letter of Credit hereunder,
or (iii) any successor issuer of Letters of Credit.  At any time there is more
than one Issuing Bank, references herein and in the other Loan Documents to the
Issuing Bank shall be deemed to refer to the Issuing Bank in respect of the
applicable Letter of Credit or to all Issuing Banks, as the context requires.

 

“Junior Financing” shall have the meaning set forth in Section 7.12(b).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity date of any Extended Revolving
Commitments, Incremental Revolving Commitments, Refinancing Revolving
Commitments, Term B Loans, Extended Term Loans, Incremental Term Loans,
Refinancing Term Loans, Replacement Term Loans and Refinancing Term Commitments,
in each case as extended in accordance with this Agreement from time to time.

 

“Laws” shall mean, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.

 

“LCA Election” has the meaning set forth in Section 1.7.

 

“LCA Test Date” has the meaning set forth in Section 1.7.

 

“LC Commitment” shall mean that portion of the Multicurrency Commitments that
may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed TWENTY MILLION DOLLARS ($20,000,000).

 

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

 

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all LC Disbursements that have not been reimbursed by or on behalf of
the Borrower at such time.  The LC Exposure of any Lender shall be its Pro Rata
Share of the total LC Exposure at such time.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit governed by the
International Standby Practices 1998 as provided in Section 2.22(j) has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the International Standby Practices 1998, such Letter
of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

 

“Lender Insolvency Event” shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (b) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or the like
has been appointed for such Lender or its Parent

 

30

--------------------------------------------------------------------------------


 

Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment, (c) a Lender or its Parent Company has been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or (d) a Lender is the
subject of a Bail-in Action; provided that, for the avoidance of doubt, a Lender
Insolvency Event  shall not be deemed to have occurred  solely by virtue of the
ownership or acquisition of any equity interest in or control of a Lender or a
Parent Company thereof by a Governmental Authority or an instrumentality
thereof.

 

“Lender-Related Hedge Provider” shall mean, (a) any Lender on the Restatement
Effective Date or Affiliate of such Lender that is party to a Hedging
Transaction with any Loan Party in existence on the Restatement Effective Date,
(b) any Person that, at the time it enters into a Hedging Transaction with any
Loan Party, is a Lender or an Affiliate of a Lender and (c) except when the
Lender-Related Hedge Provider is Citibank, N.A. (or prior to the Agency Transfer
Date, SunTrust Bank) and its Affiliates, has provided prior written notice to
the Administrative Agent which has been acknowledged by the Borrower of (i) the
existence of such Hedging Transaction, and (ii) the methodology to be used by
such parties in determining the obligations under such Hedging Transaction from
time to time.  In no event shall any Lender-Related Hedge Provider acting in
such capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in
Article IX and Section 11.4 shall be deemed to include such Lender-Related Hedge
Provider.  In no event shall the approval of any such Person in its capacity as
Lender-Related Hedge Provider be required in connection with the release or
termination of any security interest or other Lien purported to be created under
any Loan Document.

 

“Lenders” shall mean, collectively, the Multicurrency Lenders and the Dollar
Lenders and each Additional Lender that joins this Agreement pursuant to
Section 2.23, and their successors and assigns.

 

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower or any
Restricted Subsidiary pursuant to the LC Commitment.  Letters of Credit may be
denominated in Dollars or in the Alternative Currency.

 

“Letter of Credit Fee” shall have the meaning set forth in Section 2.14(c).

 

“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
(i) the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as the
London interbank offered rate for deposits in the relevant currency at
approximately 11:00 a.m.  (London, England time), two (2) Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period or (ii) if greater, 0.00% per annum.  If such rate is not available at
such time for any reason, then “LIBOR” for such Interest Period shall be (x) a
comparable successor or alternative interbank rate for deposits in Dollars that
is, at such time, broadly accepted by the syndicated loan market in the United
States in lieu of “LIBOR” and is reasonably determined by the Borrower and the
Administrative Agent or (y) solely if no such broadly accepted comparable
successor interbank rate exists at such time, a successor or alternative index
rate as the Administrative Agent and the Borrower may determine.

 

Notwithstanding anything contained in this Agreement (including Section 11.2)
herein to the contrary, and without limiting the provisions of Section 2.16, in
the event that the Administrative Agent and Borrower shall have determined that
there exists, at such time, a comparable successor interbank rate or alternative
interbank rate for deposits in Dollars that is, at such time, broadly accepted
by the syndicated loan market in the United States in lieu of “LIBOR”, then the
Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and

 

31

--------------------------------------------------------------------------------


 

such other related changes to this Agreement as may be applicable, in each case
without any action or consent by any Lender or any other Person.

 

Solely if no such broadly accepted comparable successor interbank rate exists at
such time, notwithstanding anything to the contrary contained in this Agreement
(including Section 11.2), the Administrative Agent and Borrower may amend this
Agreement to implement a successor or alternative index rate as the
Administrative Agent and Borrower may determine and such other related changes
to this Agreement as may be applicable, and such amendment shall become
effective without any further action or consent by and Lender or any other party
to this Agreement so long as the Lenders shall have received at least five
Business Days’ prior written notice thereof and the Administrative Agent shall
not have received, within five Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with the paragraphs above (but only to the extent LIBOR
for the applicable Interest Period is not available or published at such time on
a current basis), (x) no Loans may be made as, or converted to, LIBOR, and
(y) any Notice of Revolving Borrowing or Notice of Conversion/Continuation given
by the Borrower with respect to Eurodollar Loans shall be deemed to be rescinded
by the Borrower.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, collateral assignment, deposit
arrangement, or other arrangement having the practical effect of any of the
foregoing or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing).

 

“Limited Condition Acquisition” shall mean any permitted acquisition or
permitted Investment in any assets, business or Person, in each case the
consummation of which is not conditioned on the availability of, or on
obtaining, third party financing.

 

“Loan Documents” shall mean, collectively, this Agreement, the Intercreditor
Agreement, the Notes, the Collateral Documents, the LC Documents, the Fee
Letter, the Notice of Revolving Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates, all stock powers and
similar instruments of transfer delivered in connection with any Collateral
Document, each Refinancing Amendment, Incremental Amendment or Extension
Amendment, and any other instrument, agreement or document executed by a Loan
Party in connection with any of the foregoing and designated in writing by the
Borrower and the Administrative Agent as a Loan Document.

 

“Loan Parties” shall mean, collectively, the Guarantors and the Borrower.

 

“Loans” shall mean all Revolving Loans and Term Loans (including any Term B
Loans, any Incremental Term Loans and any extensions of credit under any
Revolving Commitment Increase or any Incremental Revolving Commitment, any
Extended Term Loans and any extensions of credit under any Extended Revolving
Commitment, any Refinancing Term Loans and any extensions of credit under any
Refinancing Revolving Commitment and any Replacement Term Loans) in the
aggregate or any of them, as the context shall require.

 

“LTM Consolidated EBITDA” shall mean the Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries with respect to the 12-month period ending on the
last day of the most recently ended period for which financial statements have
been delivered pursuant to Section 5.1.

 

32

--------------------------------------------------------------------------------


 

“Management Stockholders” shall mean the current or former members of management
of the Borrower or any of its direct or indirect parent entities or Subsidiaries
who are direct or indirect investors in the Borrower  or any direct or indirect
parent thereof.

 

“Material Adverse Effect” shall mean, with respect to any change or condition
(including any adverse determination in any litigation, arbitration, or
governmental investigation or proceeding), whether singularly or in conjunction
with any other event or events, act or acts, condition or conditions, occurrence
or occurrences whether or not related, resulting in a material adverse change
in, or a material adverse effect on, (a) the business, financial condition or
results of operations of the  of the Borrower and its Subsidiaries taken as a
whole, (b) the ability of the Loan Parties (taken as a whole) to perform any of
their respective material payment obligations under the Loan Documents or
(c) the material rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders under the Loan Documents, taken as a whole  including the
legality, validity, binding effect or enforceability of the Loan Documents.

 

“Material Indebtedness” shall mean any Indebtedness of the type included in
Consolidated Total Funded Debt (other than (a) the Obligations outstanding under
the Loan Documents and (b) any Indebtedness owing by the Borrower or any
Restricted Subsidiary to a Restricted Subsidiary or the Borrower) of the
Borrower or any of its Subsidiaries, individually or in an aggregate outstanding
principal amount exceeding the greater of (x) $25,000,000 and (y) 20.0% LTM
Consolidated EBITDA.

 

“Material Subsidiary” means any Subsidiary that is not an “Immaterial
Subsidiary”.

 

“Maturity Date” shall mean, the earlier (x) the date on which the principal
amount of any Loan has been declared or automatically has become due and payable
pursuant to Section 8.1 (whether by acceleration or otherwise) and (y) (i) with
respect to the Term B Loans, December 22, 2023; (ii) with respect to the
Revolving Commitments, the Revolving Commitment Termination Date; (iii) with
respect to any tranche of Extended Term Loans or Extended Revolving Commitments,
the final maturity date as specified in the applicable Extension Amendment,
(iv) with respect to any Incremental Term Loans or Incremental Revolving
Commitments, the final maturity date as specified in the applicable Incremental
Amendment, (v) with respect to any Refinancing Term Loans or Refinancing
Revolving Commitments, the final maturity date as specified in the applicable
Refinancing Amendment, and (vi) with respect to any Replacement Term Loans, the
final maturity date as specified in the applicable agreement; provided that, in
each case, if such day is not a Business Day, the Maturity Date shall be the
Business Day immediately succeeding such day.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multicurrency Commitment” shall mean, with respect to each Multicurrency
Lender, the commitment of such Multicurrency Lender to make Multicurrency Loans
(including, for the avoidance of doubt, Loans made in Dollars), and to acquire
participations in Letters of Credit expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Multicurrency Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.8 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 11.4.  The initial
amount of each Multicurrency Lender’s Multicurrency Commitment is set forth on
Schedule I, or in the case of a Person becoming a Multicurrency Lender after the
Restatement Effective Date, the amount of the assigned “Multicurrency
Commitment” as provided in the Assignment and Acceptance executed by such Person
as an assignee, or the joinder executed by such Person.  The aggregate amount of
the Multicurrency Lenders’ Multicurrency Commitments as of the Restatement
Effective Date is $200,000,000.

 

33

--------------------------------------------------------------------------------


 

“Multicurrency Lender” shall mean the Persons listed on Schedule I as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Acceptance that provides for it to assume a
Multicurrency Commitment or to acquire Revolving Multicurrency Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.

 

“Multicurrency Loan” shall mean a Loan made or incurred under the Multicurrency
Commitments.

 

“Multiemployer Plan” shall mean any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA to which the Borrower makes or is obligated to
make contributions or with respect to which Borrower has any liability
(including on account of an ERISA Affiliate).

 

“Net Cash Proceeds” shall mean

 

(i)            the aggregate cash or Cash Equivalents proceeds received by the
Borrower or any Restricted Subsidiary in respect of any Disposition or Recovery
Event,  net of (a) direct costs, fees and expenses incurred in connection
therewith (including legal, accounting and investment banking fees, sales
commissions, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, other
customary expenses and brokerage, consultant  and other customary fees and
expenses incurred in connection therewith), (b) taxes and Permitted Tax
Distributions paid or reasonably estimated to be payable as a result thereof or
paid or reasonably estimated to be payable as a result of the repatriation
thereof, (c) the amount necessary to retire any Indebtedness secured by a Lien
permitted by Section 7.2 (other than a Lien subordinated to the Liens securing
the Obligations) on the related property, together with any applicable premium,
penalty, interest and breakage costs; (d) in the case of any Disposition or
Recovery Event by a non-wholly owned Restricted Subsidiary, the pro rata portion
of the Net Cash Proceeds thereof attributable to minority interests and not
available for distribution to or for the account of the Borrower or a wholly
owned Restricted Subsidiary as a result thereof; (e) the amount of any
reasonable reserve established in accordance with GAAP against any adjustment to
the sale price or any liabilities (other than any taxes deducted pursuant to
clause (i) above) (x) related to any of the applicable assets and (y) retained
by the Borrower or any of the Restricted Subsidiaries including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations and (f) any funded escrow established pursuant to the documents
evidencing any such sale or disposition to secure any indemnification
obligations or adjustments to the purchase price associated with any such sale
or disposition (provided that to the extent that any amounts are released from
such escrow to Borrower or a Restricted Subsidiary, such amounts net of any
related expenses shall constitute Net Cash Proceeds); and

 

(ii)           the aggregate cash proceeds from the incurrence, issuance or sale
by the Borrower or any of the Restricted Subsidiaries of any Indebtedness, net
of all taxes paid or reasonable estimated to be payable as a result thereof and
fees (including investment banking fees and discounts), commissions, costs and
other expenses, including mandatory prepayments associated therewith, in each
case incurred in connection with such issuance or sale.

 

For purposes of calculating the amount of Net Cash Proceeds, fees, commissions
and other costs and expenses payable to the Borrower or a Restricted Subsidiary
shall be disregarded.

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

“Note” has the meaning as set forth in Section 2.10(b).

 

34

--------------------------------------------------------------------------------


 

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b).

 

“Notice of Revolving Borrowing” has the meaning as set forth in Section 2.3.

 

“Obligations” shall mean, collectively, (a) all amounts owing by the Loan
Parties to the Administrative Agent, the Issuing Bank, any Lender or the
Arranger pursuant to or in connection with this Agreement or any other Loan
Document or otherwise with respect to any Loan or Letter of Credit including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to any Loan Party,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), all reimbursement obligations, fees, expenses, indemnification
and reimbursement payments, costs and expenses (including all fees and expenses
of counsel to the Administrative Agent, the Issuing Bank and any Lender incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owed by
any Loan Party to any Lender-Related Hedge Provider permitted by Section 7.10,
and (c) all Bank Product Obligations,  together with all renewals, extensions,
modifications or refinancings of any of the foregoing; provided, that
“Obligations” of a Guarantor shall exclude any Excluded Swap Obligations of such
Guarantor.

 

“OFAC” shall mean the U.S.  Department of the Treasury’s Office of Foreign
Assets Control.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

 

“Offered Amount” has the meaning set forth in Section 2.11(b)(iv)(A).

 

“Offered Discount” has the meaning set forth in Section 2.11(b)(iv)(A).

 

“OID” shall mean original issue discount.

 

“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Commitments” has the meaning set forth in Section 2.23(a).

 

35

--------------------------------------------------------------------------------


 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document
(except any such Taxes that are Other Connection Taxes imposed with respect to
an assignment (other than an assignment made pursuant to Section 2.24 or 2.25)).

 

“Other Term Loans” has the meaning set forth in Section 2.23(a).

 

“Overnight Rate” shall mean, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent or the Issuing Bank, as
the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in the Alternative
Currency, the rate of interest per annum at which overnight deposits in the
Alternative Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of the Administrative Agent or the Issuing Bank, as
applicable, in the applicable offshore interbank market for such currency to
major banks in such interbank market.

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

 

“Participant” has the meaning set forth in Section 11.4(d).

 

“Participant Register” shall have the meaning set forth in Section 11.4(e).

 

“Participating Lender” has the meaning set forth in Section 2.11(b)(iii)(B).

 

“Participating Member State” shall mean each state so described in any EMU
Legislation.

 

“Patriot Act” has the meaning set forth in Section 11.14.

 

“Payment Office” shall mean, with respect to any currency, the office of the
Administrative Agent located at 303 Peachtree Street, N.E., Atlanta, Georgia
30308, or such other location with respect to such currency as to which the
Administrative Agent shall have given written notice to the Borrower and the
other Lenders.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted BIN Arrangement” shall mean, collectively, (a) that certain BIN
arrangement evidenced by that certain BIN Sponsorship Agreement by and between
EVO Merchant Services, LLC and Deutsche Bank Trust Company Americas (as assignee
and successor of Deutsche Bank AG), dated as of January 19, 2012, as amended or
otherwise modified from time to time (subject to the restrictions contained
herein) (the “Existing BIN Sponsorship Agreement”),  or (b) any agreement or
agreements (a “Replacement BIN Sponsorship Agreement”) entered into by the
Borrower or any Guarantor, on one hand, and another Person, on the other hand,
designated by the Borrower to the Administrative Agent in replacement of the
Existing BIN Sponsorship Agreement or the previous Replacement BIN Sponsorship
Agreement, so long as such agreement or agreements are not on terms materially
adverse, taken as a whole as determined by the Borrower in good faith, to the
Borrower as compared to the terms under the Existing BIN Sponsorship Agreement
or such previous Replacement BIN Sponsorship Agreement (as

 

36

--------------------------------------------------------------------------------


 

applicable), or otherwise reflect the market terms relating to similar
agreements, taken as a whole as determined by the Borrower in good faith.

 

“Permitted Earnouts” shall mean, for any period, any obligation (other than
obligations relating to any working capital adjustment or similar purchase price
adjustment) of the Borrower or any Restricted Subsidiary to any Person (or an
Affiliate of or successor to such Person) arising before, on or after the
Restatement Effective Date that is (or, prior to a determination of the amount
thereof, was) based on the financial performance of the Borrower or any
Restricted Subsidiary and that is in substance, an amount owing on account of
the unpaid portion of the purchase price for (a) Capital Stock of any Restricted
Subsidiary, or (b) assets comprising the business, or a portion thereof, of the
Borrower or any Restricted Subsidiary which, in either case, was acquired from
such Person or an Affiliate of such Person; provided, however that, such
obligations shall be unsecured.

 

“Permitted Encumbrances” shall mean:

 

(a)           Liens imposed by law for taxes, assessments or other governmental
charges not yet delinquent or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

(b)           statutory or common law Liens of landlords, carriers,
warehousemen, mechanics, materialmen and other Liens imposed by law in the
ordinary course of business for amounts not yet due or which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)           judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;

 

(f)            customary rights of set-off, revocation, refund or chargeback
under deposit agreements or under the Uniform Commercial Code or common law of
banks or other financial institutions where Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business;

 

(g)           easements, zoning restrictions, rights-of-way, minor defects and
other irregularities in title and similar encumbrances on real property that do
not secure any monetary obligations and do not, in the aggregate, in any case
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Borrower and its
Subsidiaries taken as a whole, or the use of the property for its intended
purpose;

 

(h)           purported Liens evidenced by the filing of precautionary UCC
financing statements or similar public filings arising in the ordinary course of
business.

 

37

--------------------------------------------------------------------------------


 

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower or any
other Loan Party in the form of one or more series of senior secured notes or
loans; provided that (i) such Indebtedness is secured by a Lien that is pari
passu to the Liens securing the Obligations (but without regard to the control
of remedies), is subject to intercreditor arrangements reasonably acceptable to
the Administrative Agent and the Borrower and is not secured by any property or
assets of the Borrower or any Restricted Subsidiary other than the Collateral
except to the extent permitted by intercreditor arrangements reasonably
acceptable to the Administrative Agent and the Borrower, (ii) such Indebtedness
is not at any time guaranteed by any Restricted Subsidiary other than Guarantors
and (iii) such Indebtedness does not mature prior to the date that is the Latest
Maturity Date of, or have a Weighted Average Life to Maturity less than the
Weighted Average Life to Maturity of, any Term Loan outstanding at the time such
Indebtedness is incurred or issued. Permitted First Priority Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Holders” shall mean each of (i) the Sponsor; (ii) the Management
Stockholders, (iii) Blueapple, Inc., (iv) any Permitted Transferee of any of the
foregoing Persons; and (v) any “group” (within the meaning of Rules 13d-3 and
13d-5 under the Exchange Act as in effect on the Restatement Effective Date)
including any of the foregoing Persons, so long as any combination of such
foregoing Persons referred to in clauses (i), (ii), (iii) and (iv) shall hold
directly or indirectly a majority of the aggregate voting interests in the
Capital Stock of the Borrower or the Relevant Public Company, as the case may
be, held by all members of such combination.

 

“Permitted Intercompany Debt” shall mean any Indebtedness of the Borrower or any
Subsidiary that is extended by the Borrower or a Subsidiary to the Borrower or
another Subsidiary, as applicable; provided that the aggregate amount of such
Indebtedness owed by any Unrestricted Subsidiary to the Borrower or a Restricted
Subsidiary shall not exceed $25,000,000.

 

“Permitted Junior Priority Refinancing Debt” shall mean secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower or any
other Loan Party in the form of one or more series of second lien (or other
junior lien) secured notes or second lien (or other junior lien) secured loans;
provided that (i) such Indebtedness is secured by the Collateral on a second
priority (or other junior priority) basis to the Liens securing the Obligations
and the obligations in respect of any Permitted First Priority Refinancing Debt,
is subject to intercreditor agreements reasonably acceptable to the
Administrative Agent, and is not secured by any property or assets of the
Borrower or any Restricted Subsidiary other than the Collateral except to the
extent permitted by intercreditor arrangements reasonably acceptable to the
Borrower and the Administrative Agent, and (ii) such Indebtedness may be secured
by a Lien on the Collateral that is junior to the Liens securing the Obligations
and the obligations in respect of any Permitted First Priority Refinancing Debt,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness”. Permitted Junior Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal, restructuring, replacement or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, restructured, refunded, renewed, replaced or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other amounts
owing or paid related to such Indebtedness, and fees and expenses incurred, in
connection with such modification, refinancing, refunding, renewal,
restructuring, replacement or extension and by an amount equal to any existing
commitments unutilized thereunder, (b) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 7.1(c),
such modification, refinancing, refunding, renewal, replacement or extension has
a final

 

38

--------------------------------------------------------------------------------


 

maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended, and (c) if such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms (i) at least as favorable (taken as a whole) (as reasonably determined
by the Borrower) to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, and such modification, refinancing, refunding, renewal,
replacement or extension is incurred by one or more Persons who is an obligor of
the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended or (ii) otherwise reasonably acceptable to the Administrative Agent.
For the avoidance of doubt, (a) if the refinancing Indebtedness was incurred in
respect of Indebtedness originally incurred under Section 7.1(w) or (x), such
refinancing Indebtedness will continue to be treated as outstanding Credit
Agreement Refinancing Indebtedness or Other Term Loans secured on the basis of
the original Indebtedness, regardless if secured on the same basis as such
Indebtedness was originally incurred, unless and until such Refinancing
Indebtedness may be reclassified pursuant to the last paragraph of Section 7.1
and (b) if such Permitted Refinancing is secured by the Collateral, it shall be
subject to intercreditor arrangements reasonably acceptable to the Borrower and
the Administrative Agent.

 

“Permitted Reorganizations” shall mean transactions, re-organizations and other
activities related to tax planning or in connection with tax receivable
agreements and re-organization, so long as the security interest of the
Administrative Agent, on behalf of the Lenders, in the Collateral, taken as a
whole, is not materially impaired and transactions, reorganizations and other
activities relating to, in connection with or as a result of IPO Reorganization
Transactions.

 

“Permitted Repricing Amendment” shall have the meaning set forth in
Section 11.2(b).

 

“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Restricted Subsidiary (including any seller-financed Indebtedness) (i) that is
unsecured and expressly subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent and (ii) that matures by its terms no
earlier than 90 days after the Latest Maturity Date then in effect with no
scheduled principal payments permitted prior to such maturity; provided, that up
to an amount of such Indebtedness equal to $25,000,000 shall not be subject to
this clause (ii).

 

“Permitted Tax Distributions” shall mean distributions by the Borrower, with
respect to such periods the Borrower is treated as a pass-through or disregarded
entity for federal, state and/or local income tax purposes (a “Flow-Through
Entity”), to its members, partners or shareholders in an amount equal to the
aggregate Taxes determined by multiplying (1) the highest combined tax rate
(including all applicable federal, state, local and foreign taxes determined
with reference to income, including without limitation taxes imposed under Code
Section 1411, and taking into account the deductibility (including applicable
limitations on deductibility) of state and local income taxes for federal income
tax purposes) applicable to any direct or indirect (through other Flow-Through
Entities) holder of Capital Stock of such Flow Through Entity by (2) the
aggregate taxable income of the Borrower (determined  and calculated (i)by
taking into account, for the avoidance of doubt, the effect of any tax basis
adjustment under Sections 734 or 743 of the Code and any other tax benefit
accruing for such period to a member as a result of payments made in connection
with a tax receivable agreement; (ii)  prior to any deduction for any guaranteed
payments under Code Section 707(c); and (iii) by including any gain realized and
allocable under Code Section 704(c); any determinations made by giving effect to
the adjustments in clauses (i), (ii) and (iii) being referred to as “Adjusted”
or “as Adjusted”) for the period to which the distribution relates allocated to
holders of Capital Stock of the Borrower as estimated in good faith by the
Borrower, taking into account all operating losses, as Adjusted, of the Borrower
for prior periods, to the extent such

 

39

--------------------------------------------------------------------------------


 

Adjusted losses were not previously used to reduce taxable income, as Adjusted,
for purposes of this determination in prior periods, on a quarterly basis at
least ten days in advance of the due date for a corporation’s quarterly
estimated U.S. federal income tax payment or such more frequent basis as any
such Taxes would be required to be paid; provided, that if the amounts initially
distributed with respect to a taxable year (the “Distributed Amounts”) exceed
the amount that would have been distributed for such year if the distributions
had been made in accordance with the Borrower’s Adjusted actual taxable income
for such taxable year (the “Actual Amount”), then such excess shall be credited
against the next Permitted Tax Distribution permitted to be made for subsequent
periods, and if the Actual Amount exceeds the Distributed Amount, the Borrower
shall immediately be permitted to distribute an amount equal to such excess as a
Permitted Tax Distribution.

 

“Permitted Transferee” shall mean (a) in the case of the Sponsor, (i) any
Sponsor Associate, (ii) the heirs, executors, administrators, testamentary
trustees, legatees or beneficiaries of any Sponsor Associate and (iii) any
trust, the beneficiaries of which, or a corporation or partnership, the
stockholders or partners of which, include only a Sponsor Associate, his or her
spouse or former spouse, parents, siblings, members of his or her immediate
family (including adopted children and step-children) and/or direct lineal
descendants; and (b) in the case of any Management Stockholder, (i) his or her
executor, administrator, testamentary trustee, legatee or beneficiaries,
(ii) his or her spouse or former spouse, parents, siblings, members of his or
her immediate family (including adopted children and step-children) and/or
direct lineal descendants or (iii) a trust, the beneficiaries of which, or a
corporation or partnership, the stockholders or partners of which, include only
a Management Stockholder and his or her spouse or former spouse, parents,
siblings, members of his or her immediate family (including adopted children)
and/or direct lineal descendants.

 

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
(including any unsecured Registered Equivalent Notes) incurred by the Borrower
or any Loan Party in the form of one or more series of senior unsecured notes or
loans; provided that such Indebtedness otherwise constitutes Credit Agreement
Refinancing Indebtedness.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pro Forma Adjustments” shall have the meaning set forth in the definition of
“Pro Forma Basis”.

 

“Pro Forma Basis” or “pro forma basis” shall mean, with respect to any Specified
Transaction that has been made (1) during the applicable Test Period or
(2) subsequent to such Test Period and prior to or simultaneously with the event
for which the calculation of any such ratio or test or basket is made, that for
purposes of calculating Consolidated EBITDA (including any basket that is based
on a percentage of Consolidated EBITDA), the financial covenant set forth in
Article VI, and other financial ratios and tests, such transaction shall be
deemed to have occurred as of the first day of the applicable Test Period, with
any incurrence or repayment of any Indebtedness in connection therewith to be
deemed to have incurred as of the last day of the applicable Test Period.  In
connection with the foregoing, (a) with respect to any Disposition or Recovery
Event, (i) income statement and cash flow statement items (whether positive or
negative) attributable to the property the subject of such Disposition or
Recovery Event shall be excluded to the extent relating to any period occurring
prior to the date of such Disposition or Recovery Event and (ii) Indebtedness
which is retired shall be excluded and deemed to have been

 

40

--------------------------------------------------------------------------------


 

retired as of the last day of the applicable period and (b) with respect to any
permitted acquisition or other Investment, (i) income statement and cash flow
statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
and cash flow statement items for the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.1 and (B) such items are supported by financial statements, or other
information reasonably satisfactory to the Administrative Agent and (ii) any
Indebtedness incurred or assumed by the Borrower or any Restricted Subsidiary
(including the Person or property acquired) in connection with such transaction
and any Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the last day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.  Notwithstanding anything to the contrary
contained herein, Consolidated EBITDA (other than for the purpose of calculating
Consolidated Excess Cash Flow) shall be determined subject to pro forma
adjustments (“Pro Forma Adjustments”) which are reasonably attributable to such
Specified Transactions that are factually supportable, and which reflect the
amount of “run rate” cost savings, operating expense reductions, other operating
improvements and synergies with respect to Specified Transactions to the extent
identifiable, quantifiable and reasonably attributable to and reasonably
anticipated to result from actions taken or expected to be taken or committed to
be taken within 24 months of the applicable Specified Transaction, as certified
by the chief financial officer or another senior financial Responsible Officer
of the Borrower (it being understood that Pro Forma Adjustments need not be
prepared in compliance with Regulation S-X of the Exchange Act, provided that,
the aggregate amount of “run rate” cost savings, operating expense reductions,
other operating improvements and synergies permitted to be added back pursuant
to this sentence for any period shall not exceed, together with any amounts
added back pursuant to clauses (b)(xvii) and (b)(xviii) of the definition of
“Consolidated EBITDA”, 25% of Consolidated EBITDA (after giving effect to the
Pro Forma Adjustments) for such period.  All the aforementioned adjustments to
Consolidated EBITDA shall be added back thereto as if each applicable Specified
Transaction had occurred at the beginning of the applicable calculation period
and as if such cost savings, operating expense reductions, other operating
improvements and synergies were realized during the entirety of such period, in
each case without duplication of any amount added back to Consolidated EBITDA
pursuant to clauses (b)(i) through (xix) of the definition of “Consolidated
EBITDA” and net of the amount of actual benefits realized during the applicable
period.  In addition, whenever a financial ratio or test is to be calculated on
a pro forma basis or on a Pro Forma Basis, the reference to the “Test Period”
for purposes of calculating such financial ratio or test shall be deemed to be a
reference to, and shall be based on, the most recently ended Test Period for
which internal financial statements of the Borrower are available (as determined
in good faith by the Borrower); provided that, the provisions of this sentence
shall not apply for purposes of calculating the Consolidated Leverage Ratio for
purposes of the definition of “Applicable Margin” and determining actual
compliance with Section 6.1 (other than for the purpose of determining pro forma
compliance with Section 6.1), each of which shall be based on the financial
statements delivered pursuant to Section 5.1(a) or Section 5.1(b), as
applicable, for the relevant Test Period.

 

“Pro Rata Share” shall mean (a) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Commitment of such
Lender (or if such Commitments have been terminated or expired or the Loans have
been declared to be due and payable, such Lender’s Revolving Credit Exposure or
Term Loan, as applicable), and the denominator of which shall be the sum of such
Commitments of all Lenders (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure or Term Loans, as applicable, of all Lenders) and (b) with
respect to all Commitments of any Lender at any time, the numerator of which
shall be the sum of such Lender’s Revolving Commitment (or if such Revolving

 

41

--------------------------------------------------------------------------------


 

Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Revolving Credit Exposure) and Term Loans
owing to such Lender and the denominator of which shall be the sum of all
Lenders’ Revolving Commitments (or if such Revolving Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders funded under such Commitments) and the
Term Loans.

 

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified Capital Stock” shall mean any Capital Stock that is not Disqualified
Capital Stock.

 

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified IPO” shall mean any transaction whereby, or upon the consummation of
which, the Borrower’s or any direct or indirect parent of the Borrower’s common
Capital Stock is offered or sold (whether through an initial primary public
offering or a merger with and into a Person that has substantially concurrently
consummated an initial primary public offering the proceeds of which are
contributed to the post-merger entity or used to purchase equity from existing
or legacy holders of the equity of the post-merger entity) pursuant to an
effective registration statement filed with the U.S. Securities and Exchange
Commission in accordance with the Securities Act (or to the equivalent
registration documents filed with the equivalent authority in the applicable
foreign jurisdiction) and in connection therewith listed on a nationally
recognized exchange.

 

“Qualifying Lender” has the meaning set forth in Section 2.11(b)(iv)(C).

 

“Ratings Upgrade Period” shall mean the period beginning on the date that both
S&P and Moody’s publicly announce corporate ratings assigned to Borrower of at
least B1/B+ and ending on the date that either S&P or Moody’s publicly announce
a downgrade in either rating below B1/B+, respectively.

 

“Recovery Event” shall mean any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Restricted Subsidiary, but excluding any such event that is subject to
business interruption insurance or cyber insurance.

 

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

 

“Refinanced Term Loans” has the meaning set forth in Section 11.2(b).

 

“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, (b) the Administrative Agent, (c) each Additional
Refinancing Lender and (d) each Lender that agrees to provide any portion of
Refinancing Term Loans, Refinancing Revolving Commitments or Refinancing
Revolving Loans incurred pursuant thereto, in accordance with Section 2.27.

 

“Refinancing Revolving Commitments” shall mean one or more Classes of Revolving
Commitments hereunder that result from a Refinancing Amendment.

 

42

--------------------------------------------------------------------------------


 

“Refinancing Revolving Loans” shall mean one or more Classes of Revolving Loans
that result from a Refinancing Amendment.

 

“Refinancing Series” shall mean all Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Loans, or Refinancing Revolving Commitments
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Loans or Refinancing Revolving Commitments
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same All-In Yield and, if
applicable, amortization schedule.

 

“Refinancing Term Commitments” shall mean one or more term loan commitments
hereunder that fund Refinancing Term Loans of the applicable Refinancing
Series hereunder pursuant to a Refinancing Amendment.

 

“Refinancing Term Loans” shall mean one or more Classes of Term Loans that
result from a Refinancing Amendment.

 

“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in an offering pursuant to Rule 144A under the Securities Act or other
private placement transaction under the Securities Act, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Rejection Notice” shall have the meaning set forth in Section 2.12(g).

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Relevant Public Company” shall mean the Borrower or any direct or indirect
parent of the Borrower that is the registrant with respect to a Qualified IPO.

 

“Replacement BIN Sponsorship Agreement” has the meaning ascribed to such term in
the definition of “Permitted BIN Arrangement”.

 

43

--------------------------------------------------------------------------------


 

“Repricing Event” shall refer to the following: (i) all or any portion of the
Term B Loans is voluntarily prepaid using proceeds of a substantially concurrent
incurrence of syndicated or “club” secured term loans by Borrower or any other
Loan Party the primary purpose of which is to reduce the All-In-Yield applicable
to the Term B Loans (and such All-In-Yield is reduced) or (ii) any amendment to
the Term B Loans the primary purpose of which is to reduce the All-In-Yield in
respect of the Term B Loans (including any mandatory assignment in connection
therewith); provided that it shall not constitute a Repricing Event if it is in
connection with, or as a result of, a Qualified IPO, a Change in Control or a
Transformative Acquisition.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Term Loans at such time or if
the Lenders have no Commitments outstanding, then Lenders holding more than 50%
of the aggregate outstanding Revolving Credit Exposure and  Term Loans at such
time; provided that to the extent that any Lender is a Defaulting Lender, such
Defaulting Lender and all of its Revolving Commitments, Revolving Credit
Exposure and Term Loans shall be excluded for purposes of determining Required
Lenders.  The Required Lenders of a Class (which shall include the terms
“Required Dollar Lenders” and “Required Multicurrency Lenders”) means Lenders
having Revolving Credit Exposures and unused Commitments or Term Loans, as
applicable, of such Class representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments or Term Loans, as applicable,
of such Class at such time.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any Law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer” shall mean, with respect to any Person, any of the
president, the chief executive officer, the chief operating officer, the chief
financial officer or the treasurer of such Person or such other representative
of such Person as may be designated in writing by any one of the foregoing with
the consent of the Administrative Agent; and, with respect to the financial
covenants only, the chief financial officer or the treasurer of such Person.

 

“Restatement Agreement” shall mean that certain Restatement Agreement to First
Lien Credit Agreement dated as of June 14, 2018 among the Borrower, the
Guarantors party thereto, SunTrust as existing administrative agent, Citibank,
N.A. as successor administrative agent, and the lenders party thereto.

 

“Restatement Effective Date” shall mean June 14, 2018.

 

“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of the purchase,
redemption, retirement, defeasance or other acquisition of any shares of its
Capital Stock or any options, warrants or other rights to purchase such Capital
Stock, whether now or hereafter outstanding.

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary, including any Unrestricted Subsidiary that is
re-designated as a Restricted Subsidiary in accordance with the terms hereof
(including without limitation, the provisions set forth in the definition of the
term “Unrestricted Subsidiary”).

 

44

--------------------------------------------------------------------------------


 

“Revaluation Date” shall mean (a) with respect to any Loan, each of the
following:  (i) each date of a Borrowing of a Eurodollar Loan denominated in the
Alternative Currency, (ii) each date of a continuation of a Eurodollar Loan
denominated in the Alternative Currency pursuant to Section 2.7, and (iii) such
additional dates as the Administrative Agent shall reasonably determine or the
Required Lenders shall reasonably require; and (b) with respect to any Letter of
Credit, each of the following:  (i) each date of issuance of a Letter of Credit
denominated in the Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the
Issuing Bank under any Letter of Credit denominated in the Alternative Currency
and (iv) such additional dates as the Administrative Agent or the Issuing Bank
shall reasonably determine or the Required Lenders shall reasonably require.

 

“Revolver Extension Request” has the meaning set forth in Section 2.28(b).

 

“Revolver Extension Series” has the meaning set forth in Section 2.28(b).

 

“Revolving Commitment” shall mean, with respect to each Lender, the Dollar
Commitment or Multicurrency Commitment of such Lender, as applicable, initially
in the amount set forth on Schedule I, or in the case of a Person becoming a
Lender after the Restatement Effective Date, the amount of the assigned “Dollar
Commitment” or “Multicurrency Commitment,” as applicable, as provided in the
Assignment and Acceptance executed by such Person as an assignee, or the joinder
executed by such Person, in each case as such Commitment may subsequently be
increased or decreased pursuant to terms hereof, including pursuant to
(i) assignments by or to such Lender pursuant to an Assignment and Assumption,
(ii) an Incremental Amendment, (iii) a Refinancing Amendment or (iv) an
Extension Amendment.

 

“Revolving Commitment Increase” has the meaning set forth in Section 2.23(a).

 

“Revolving Commitment Termination Date” shall mean the earlier of (i) June 14,
2023 and (ii) the date on which the Revolving Commitments are terminated
pursuant to Section 2.8 or 8.1.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the Dollar Equivalent amount of the outstanding principal amount of
such Lender’s Revolving Dollar Credit Exposure and Revolving Multicurrency
Credit Exposure at such time.

 

“Revolving Dollar Credit Exposure” shall mean, with respect to any Dollar Lender
at any time, the outstanding principal amount of such Lender’s Dollar Loans at
such time.

 

“Revolving Lender” shall mean, at any time, any Lender that has a Revolving
Commitment at such time or, if the Revolving Commitments have terminated,
Revolving Credit Exposure.

 

“Revolving Loan” shall mean a loan made by a Lender to the Borrower under its
Revolving Commitment, which may either be a Base Rate Loan or a Eurodollar Loan.

 

“Revolving Multicurrency Credit Exposure” shall mean, with respect to any
Multicurrency Lender at any time, the Dollar Equivalent of the sum of the
outstanding principal amount of such Lender’s Multicurrency Loans, and its LC
Exposure at such time.

 

“S&P” shall mean S&P Global Ratings and any official successor thereto.

 

“Sale and Leaseback Transaction” shall mean, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its

 

45

--------------------------------------------------------------------------------


 

business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred.

 

“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions, such that
transactions with such country, territory, or government are prohibited without
authorization.

 

“Sanctioned Person” shall  mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person located, organized or resident
in a Sanctioned Country or (c) any Person controlled by and owned 50% or more by
any such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securitization Transaction” shall mean, with respect to any Person, any
financing transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or Affiliate of such Person.

 

“Security Agreement” shall mean the security and pledge agreement dated as of
the Original Closing Date, as amended, supplemented and modified from time to
time prior to the Restatement Effective Date and as reaffirmed by the
Restatement Agreement, by and among the Administrative Agent and the Loan
Parties party thereto.

 

“Settlement” shall mean the transfer of cash or other property with respect to
any credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.

 

“Settlement Asset” shall mean any cash, receivable or other property, including
a Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person, including, but not limited to, (i) the “Collateral” as
defined in the Wells Fargo Settlement Facility Agreement and (ii) the
“Collateral” as defined in the Deutsche Bank Settlement Facility Agreement.

 

“Settlement Lien” shall mean a Lien securing obligations arising under or
related to any Settlement or Settlement Obligation that attaches to
(i) Settlement Assets (including any assignment of Settlement Assets in
consideration of Settlement Payments), (ii) any intraday or overnight overdraft
or automated clearing house exposure or asset specifically related to Settlement
Assets, (iii) loss reserve accounts specifically related to Settlement Assets,
(iv) merchant suspense funds specifically related to

 

46

--------------------------------------------------------------------------------


 

Settlement Assets, (v) rights under any BIN/ISO Agreement or fees paid or
payable under any BIN/ISO Agreement or (vi) Excluded Merchant Reserve and
Settlement Accounts.

 

“Settlement Obligations” shall mean any payment or reimbursement obligation in
respect of a Settlement Payment, including obligations under the Wells Fargo
Settlement Facility Agreement and under the Deutsche Bank Settlement Facility
Agreement.

 

“Settlement Payment” shall mean the transfer, or contractual undertaking
(including by automated clearing house transaction) to effect a transfer, of
cash or other property to effect a Settlement, including the contractual
undertaking, advances and extensions of credit under the Wells Fargo Settlement
Facility Agreement and the Deutsche Bank Settlement Facility Agreement.

 

“Settlement Receivable” shall mean (a) receivables from card associations for
transactions processed on behalf of merchants and (b) receivables from merchants
for the portion of the discount fee related to reimbursement of the interchange
expense and other fees payable to card associations, including (i) the “Merchant
Accounts Receivable” as defined in the Wells Fargo Settlement Facility Agreement
and (ii) the “Settlement Receivable” as defined in the Deutsche Bank Settlement
Facility Agreement.

 

“Solicited Discount Proration” has the meaning set forth in
Section 2.11(b)(iv)(C).

 

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.11(b)(iv)(A).

 

“Solicited Discounted Prepayment Notice” shall mean a written notice of the
Borrower of Solicited Discounted Prepayment Offers made pursuant to
Section 2.11(b)(iv).

 

“Solicited Discounted Prepayment Offer” shall mean the irrevocable written offer
by each Lender submitted following the Administrative Agent’s receipt of a
Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.11(b)(iv)(A).

 

“Solvent” shall mean, with respect to the Borrower on the Restatement Effective
Date, after giving effect to the Transactions, that on such date (a) the sum of
the debt (including contingent liabilities) of the Borrower and its
Subsidiaries, on a consolidated basis, does not exceed the present fair saleable
value (on a going concern basis) of the assets of the Borrower and its
Subsidiaries, on a consolidated basis; (b) the capital of the Borrower and its
Subsidiaries, on a consolidated basis, is not unreasonably small in relation to
the business of the Borrower and its Subsidiaries, on a consolidated basis,
contemplated as of such date; and (c) the Borrower and its Subsidiaries, on a
consolidated basis, do not intend to incur, or believe that they will incur,
debts including current obligations beyond their ability to pay such debt as it
matures in the ordinary course of business.  The amount of contingent
liabilities (such as litigation, guaranties and pension plan liabilities) at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at the time, represents the amount that would reasonably
be expected to become an actual or matured liability.

 

“Specified Discount” has the meaning set forth in Section 2.11(b)(ii)(A).

 

“Specified Discount Prepayment Amount” has the meaning set forth in
Section 2.11(b)(ii)(A).

 

“Specified Discount Prepayment Notice” shall mean a written notice of the
Borrower Offer of Specified Discount Prepayment made pursuant to
Section 2.11(b)(ii).

 

47

--------------------------------------------------------------------------------


 

“Specified Discount Prepayment Response” shall mean the irrevocable written
response by each Lender to a Specified Discount Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.11(b)(ii)(A).

 

“Specified Discount Proration” has the meaning set forth in
Section 2.11(b)(ii)(C).

 

“Specified Loan Party” shall mean any Loan Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.8).

 

“Specified Transaction” shall mean any Investment that results in a Person
becoming a Restricted Subsidiary, any designation of a Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary, any Investment constituting
an acquisition of assets constituting a business unit, line of business or
division of division of, or the Capital Stock of, another Person, any other
permitted acquisition or other Investment (including, without limitation, any
acquisitions of, or joint ventures with respect to, Restricted Subsidiaries),
any Disposition that results in a Restricted Subsidiary ceasing to be a
Subsidiary, any Disposition of a business unit, line of business or division of
the Borrower or a Restricted Subsidiary, or any incurrence, assumption or
repayment of Indebtedness (including, without limitation, any increase in
Commitments or incurrence of Incremental Loans pursuant to Section 2.23 and any
amendments, waivers, consents, or repayments in connection with any incurrence
thereof, but excluding (x) Indebtedness incurred or repaid under any revolving
credit facility and (y) any scheduled payments of interest or amortization with
respect to such Indebtedness), that by the terms of this Agreement requires such
test to be calculated on a “Pro Forma Basis” or on a “pro forma basis”.  It is
understood and agreed that the term “Specified Transaction” shall also include
(a) the facility and infrastructure consolidation related to the Borrower’s
Affiliates as previously disclosed to the Administrative Agent and (b) the
conversion of the “back end processing” off the Global Payments Direct, Inc.
system.

 

“Sponsor” shall mean any of Madison Dearborn Partners, LLC and any of its
Affiliates, and funds or partnerships managed or advised by any of them or any
of their respective Affiliates but not including, however, any portfolio company
of any of the foregoing.

 

“Sponsor Associate” shall mean any managing director, general partner, limited
partner, director, officer or employee of the Sponsor.

 

“Spot Rate” shall mean, for a currency, the rate determined by the
Administrative Agent or the Issuing Bank, as applicable, to be the rate quoted
by the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the Issuing Bank may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the Issuing Bank if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that the Issuing Bank may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in the Alternative Currency.

 

“Sterling Acquisition” shall mean the acquisition of Sterling Target and its
Subsidiaries pursuant to the Sterling Purchase Agreement.

 

48

--------------------------------------------------------------------------------


 

“Sterling Purchase Agreement” shall mean that certain Unit Purchase Agreement by
and among EVO Merchant Services, LLC, SPT Distributions Holdings LLC and
Sterling Target, dated as of December 22, 2016.

 

“Sterling Target” shall mean Sterling Payment Technologies, LLC, a Florida
limited liability company.

 

“Submitted Amount” has the meaning set forth in Section 2.11(b)(iii)(A).

 

“Submitted Discount” has the meaning set forth in Section 2.11(b)(iii)(A).

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity (a) the accounts of which would be consolidated with those of
the parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, and (b) either
(i) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power, or in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) the management or operation of which
is, as of such date, otherwise controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.  Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Borrower.

 

“SunTrust” shall mean SunTrust Bank and its successors.

 

“Swap Obligations” shall mean with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 & 840-20, as
amended and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Term B Loan” shall mean Term Loans made on the Restatement Effective Date
pursuant to Section 2.5.

 

“Term Lender” shall mean, at any time, any Lender that has (a) an Additional
Term B Loan Commitment, an Incremental Term Commitment, a Refinancing Term
Commitment or a commitment to make Replacement Term Loans or (b) a Term Loan at
such time.

 

49

--------------------------------------------------------------------------------


 

“Term Loan” shall mean any Initial Term Loan, Term B Loan, Extended Term
Loan, Incremental Term Loan, Refinancing Term Loan or Replacement Term Loan, as
the context may require.

 

“Term Loan Extension Request” has the meaning set forth in Section 2.28(a).

 

“Term Loan Extension Series” has the meaning set forth in Section 2.28(a).

 

“Test Period” shall mean, for any date of determination under this Agreement and
the other applicable Loan Documents, the four consecutive fiscal quarters of the
Borrower most recently ended as of such date of determination for which
financial statements are available.

 

“Testing Quarter” shall mean any Fiscal Quarter for which both (i) the daily
average outstanding principal amount of Revolving Loans during such Fiscal
Quarter exceeds 30% of the Revolving Commitments then outstanding and (ii) the
outstanding principal amount of Revolving Loans is not reduced to zero on the
last day of such Fiscal Quarter.

 

“Transformative Acquisition” shall mean any acquisition by Borrower or any other
Restricted Subsidiary that is not permitted by the terms of this Agreement
immediately prior to the consummation of such acquisition.

 

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“United States” or “U.S.” shall mean the United States of America.

 

“Unrestricted Subsidiary” shall mean any Subsidiary the Borrower designates in
writing to the Administrative Agent as being an Unrestricted Subsidiary and
satisfies the conditions set forth in the following sentence of this
definition.  The Borrower may designate such Subsidiary as an Unrestricted
Subsidiary, and may subsequently re-designate any Unrestricted Subsidiary as a
Restricted Subsidiary by giving written notice of such re-designation to the
Administrative Agent, so long as no Event of Default is in existence or would be
caused by such designation or re-designation.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.20(f).

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness, in each case, without giving effect to any
reductions of amortization or other scheduled payments for periods where
amortization has been reduced as a result of the prepayment of the applicable
Indebtedness.

 

“Wells Fargo Settlement Facility Agreement” shall mean that certain Uncommitted
Revolving Line of Credit Agreement, dated as of December 19, 2017, by and among
Wells Fargo Bank, National Association, Sterling Payment Technologies, LLC and
the Borrower, as amended, restated, supplemented or otherwise modified from time
to time.

 

50

--------------------------------------------------------------------------------


 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 1.2                                    Classifications of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g. a “Revolving Loan”, “Dollar Loan”, “Multicurrency
Loan” or “Term Loan”,) or by Type (e.g. a “Eurodollar Loan”, “Multicurrency
Eurodollar Loan”, “Dollar Eurodollar Loan” or “Base Rate Loan”) or by Class and
Type (e.g. “Revolving Eurodollar Loan”).  Borrowings also may be classified and
referred to by Class (e.g. “Revolving Borrowing”, “Dollar Borrower” or
“Multicurrency Borrowing”) or by Type (e.g. “Eurodollar Borrowing”,
“Multicurrency Eurodollar Borrowing” or “Dollar Eurodollar Borrowing”) or by
Class and Type (e.g. “Revolving Eurodollar Borrowing”).

 

Section 1.3                                    Accounting Terms and
Determination.  Unless otherwise defined or specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared, in accordance with GAAP as in effect from time to time,
applied on a basis consistent with the most recent audited consolidated
financial statement of the Borrower delivered pursuant to Section 5.1(a);
provided, that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article VI to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Borrower that the Required Lenders wish to amend Article VI
for such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Required Lenders. 
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Accounting Standards Codification Section 825-10 (or any
other Financial Accounting Standard having a similar result or effect) to value
any Indebtedness or other liabilities of  any Loan Party or any Subsidiary of
any Loan Party at “fair value”, as defined therein.  Notwithstanding the above,
the parties hereto acknowledge and agree that all calculations of the financial
covenant contained in Article VI (including for purposes of determining the
Applicable Margin and any transaction that by the terms of this Agreement
requires that any financial covenant contained in Article VI be calculated on a
“Pro Forma Basis”) shall be made on a Pro Forma Basis consistent with the
definition of such term.  Notwithstanding any other provision contained herein
or in the other Loan Documents, any lease that is treated as an operating lease
for purposes of GAAP as of the date hereof shall not be treated as Indebtedness
or as a capital lease and shall continue to be treated as an operating lease
(and any future lease, if it were in effect on the date hereof, that would be
treated as an operating lease for purposes of GAAP as of the date hereof shall
be treated as an operating lease), in each case for purposes of this Agreement,
notwithstanding any actual or proposed change in GAAP after the date hereof.

 

Section 1.4                                    Terms Generally.  The definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and

 

51

--------------------------------------------------------------------------------


 

“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the word
“to” means “to but excluding”.  Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement and
(v) all references to a specific time shall be construed to refer to the time in
the city and state of the Administrative Agent’s principal office, unless
otherwise indicated.  Unless otherwise provided, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

 

Section 1.5                                    Exchange Rates; Currency
Equivalents.  Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurodollar Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurodollar Loan or Letter of Credit is denominated in the Alternative Currency,
such amount shall be the Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of the Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the Issuing
Bank, as the case may be.

 

Section 1.6                                    Change of Currency.

 

(a)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(b)                                 Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

(c)                                  For purposes of determining compliance with
Article VI or Article VII with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
currency exchange occurring after the time such Indebtedness is incurred or
Investment is made (so long as such Indebtedness or Investment, at the time
incurred, made or acquired, was permitted hereunder).

 

Section 1.7                                    Limited Condition Acquisition. 
Notwithstanding anything in this Agreement or any Loan Document to the contrary,
when calculating the applicable leverage ratios, testing availability under any
basket provided for in this Agreement or determining other compliance with this
Agreement (including the determination of compliance with any provision of this
Agreement which requires that no Default or Event of Default has occurred, is
continuing or would result therefrom or requiring the accuracy of
representations and warranties) in connection with a Specified Transaction
undertaken in connection with the consummation of a Limited Condition
Acquisition, the date of determination of such ratio and determination of
whether any Default or Event of Default has occurred, is continuing or would
result therefrom or other applicable covenant or accuracy of representations and
warranties shall, at the

 

52

--------------------------------------------------------------------------------


 

option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), be deemed
to be the date the definitive agreements for such Limited Condition Acquisition
are entered into (the “LCA Test Date”) and if, after such ratios and other
provisions are measured or determined on a Pro Forma Basis after giving effect
to such Limited Condition Acquisition and the other Specified Transactions to be
entered into in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) as if they occurred at the beginning of the
four consecutive fiscal quarter period being used to calculate such financial
ratio ending prior to the LCA Test Date, the Borrower could have taken such
action on the relevant LCA Test Date in compliance with such ratios and
provisions, such provisions shall be deemed to have been complied with on such
date. For the avoidance of doubt, (x) if any of such ratios or baskets are
exceeded as a result of fluctuations in Consolidated EBITDA or total assets
(including due to fluctuations in Consolidated EBITDA of the Borrower or the
target) of any Limited Condition Acquisition (other than as a result of any
incurrence, disposition or Restricted Payment) at or prior to the consummation
of the relevant Limited Condition Acquisition, such ratios, baskets and other
provisions will not be deemed to have been exceeded as a result of such
fluctuations solely for purposes of determining whether the Limited Condition
Acquisition is permitted hereunder and (y) such ratios, baskets and other
provisions shall not be tested at the time of consummation of such Limited
Condition Acquisition or related Specified Transactions. If the Borrower has
made an LCA Election for any Limited Condition Acquisition, then in connection
with any subsequent calculation of any ratio or basket availability with respect
to any other Specified Transaction on or following the relevant LCA Test Date
and prior to the earlier of the date on which such Limited Condition Acquisition
is consummated or the date that the definitive agreement for such Limited
Condition Acquisition is terminated or expires without consummation of such
Limited Condition Acquisition, any such ratio or basket shall be calculated (and
tested) on a Pro Forma Basis assuming such Limited Condition Acquisition and
other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated.

 

Section 1.8                                    Timing of Payment and
Performance.  When the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment (other than as
described in the definition of “Interest Period”) or performance shall extend to
the immediately succeeding Business Day.

 

Section 1.9                                    Specified Baskets.  If more than
one action occurs on any given date the permissibility of the taking of which is
determined hereunder by reference to the amount of the Available Additional
Basket, the Available Equity Basket or other applicable basket immediately prior
to the taking of such action, the permissibility of the taking of each such
action shall be determined independently and in no event may any two or more
such actions be treated as occurring simultaneously for the purpose of any test
hereunder to determine permissibility unless the Borrower shall so elect.

 

ARTICLE II

 

AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1                                    General Description of
Facilities.  Subject to and upon the terms and conditions herein set forth,
(i) the Lenders hereby establish in favor of the Borrower a revolving credit
facility pursuant to which each Lender severally agrees (to the extent of such
Lender’s Revolving Commitment) to make Revolving Loans to the Borrower in
accordance with Section 2.2, (ii) the Issuing Bank agrees to issue Letters of
Credit in accordance with Section 2.22, (iii) each Multicurrency Lender agrees
to purchase a participation interest in the Letters of Credit pursuant to the
terms and conditions hereof; provided, that in no event shall the aggregate
principal amount of all outstanding Revolving Loans and outstanding LC Exposure
exceed the Aggregate Revolving Commitments in effect from time to time and
(iv) each Lender severally agrees to make its portion of the Term Loans pursuant
to Section 2.5.

 

53

--------------------------------------------------------------------------------


 

Section 2.2                                    Revolving Loans.  Subject to the
terms and conditions set forth herein, (a) each Dollar Lender severally agrees
to make Revolving Loans denominated in Dollars, ratably in proportion to its Pro
Rata Share of the Dollar Commitments, to the Borrower, from time to time during
the Availability Period, in an aggregate principal amount outstanding at any
time that will not result in (i) such Lender’s Revolving Dollar Credit Exposure
exceeding such Lender’s Dollar Commitment or (ii) the aggregate Revolving Dollar
Credit Exposure of all Dollar Lenders exceeding the aggregate Dollar Commitments
and (b) each Multicurrency Lender severally agrees to make Revolving Loans
denominated in Dollars or the Alternative Currency, ratably in proportion to its
Pro Rata Share of the Multicurrency Commitments, to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time that will not result in (i) such Lender’s Revolving
Multicurrency Credit Exposure exceeding such Lender’s Multicurrency Commitment
or (ii) the aggregate Revolving Multicurrency Credit Exposure of all
Multicurrency Lenders exceeding the aggregate Multicurrency Commitments.  During
the Availability Period, the Borrower shall be entitled to borrow, prepay and
reborrow Revolving Loans in accordance with the terms and conditions of this
Agreement; provided, that the Borrower may not borrow or reborrow should there
exist a Default or Event of Default.

 

Section 2.3                                    Procedure for Revolving
Borrowings.  The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Revolving Borrowing
substantially in the form of Exhibit 2.3 (a “Notice of Revolving Borrowing”)
(a) in the case of any Revolving Borrowing that is a Base Rate Borrowing
denominated in Dollars in an aggregate principal amount not to exceed
$40,000,000, 1:00 p.m. on the Business Day of the proposed Revolving Borrowing,
(b) otherwise prior to 1:00 p.m. one Business Day prior to the requested date of
each Base Rate Borrowing and (c) prior to 1:00 p.m. (i) three (3) Business Days
prior to the requested date of any Borrowing of Eurodollar Loans denominated in
Dollars and (ii) four (4) Business Days prior to the requested date of any
Borrowing of Eurodollar Loans denominated in the Alternative Currency.  Each
Notice of Revolving Borrowing shall be irrevocable and shall specify: (i) the
aggregate principal amount of such Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day), (iii) the Type of such Revolving Loan
comprising such Borrowing, (iv) in the case of a Eurodollar Borrowing, the
duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period), (v) the currency of the Loans
to be borrowed and (vi) whether such Borrowing is to be made under the Dollar
Commitments or the Multicurrency Commitments.  If the Borrower fails to specify
a currency in the Notice of Revolving Borrowing, then the Loans so requested
shall be made in Dollars.  If the Borrower fails to specify a Class in the
Notice of Revolving Borrowing, then the Loans so requested shall be deemed to be
under the Multicurrency Commitments.  Each Revolving Borrowing shall consist of
Base Rate Loans or Eurodollar Loans or a combination thereof, as the Borrower
may request.  The aggregate principal amount of each Eurodollar Borrowing shall
be not less than $1,000,000 or a larger multiple of $100,000, and the aggregate
principal amount of each Base Rate Borrowing shall not be less than $500,000 or
a larger multiple of $100,000; provided, that Base Rate Loans made pursuant to
Section 2.22(d) may be made in lesser amounts as provided therein.  At no time
shall the total number of Eurodollar Borrowings (that are Revolving Borrowings)
outstanding at any time exceed six (6).  Promptly following the receipt of a
Notice of Revolving Borrowing in accordance herewith, the Administrative Agent
shall advise each Lender of the details thereof and the amount (and currency) of
such Lender’s Revolving Loan to be made as part of the requested Revolving
Borrowing.

 

Section 2.4                                    [Reserved].

 

Section 2.5                                    Term B Loans.  Subject to and
upon the terms and conditions set forth herein, each Cashless Option Lender and
the Additional Term B Lender agrees to make Term Loans to the Borrower on the
Restatement Effective Date comprised of  Term B Loans (which shall replace the
Initial Term Loans existing prior to such date), (A) in an aggregate amount
equal to its “Cashless Settlement Option” allocation in accordance with the
Restatement Agreement in the case of each Cashless Option

 

54

--------------------------------------------------------------------------------


 

Lender and (B) in amount equal to $659,300,000 minus the aggregate Cashless
Settlement Option allocations in accordance with the Restatement Agreement (such
amount being $569,569,219.63) in the case of the Additional Term B Lender. The
initial Interest Periods and LIBOR for all Term B Loans that are Eurodollar
Loans made on the Restatement Effective Date shall be the same Interest Periods
and LIBOR applicable to the Term Loans that are Eurodollar Loans immediately
prior to the Restatement Effective Date. Notwithstanding the foregoing, each
Cashless Option Lender shall be deemed to make a Term Loan on the Effective Date
by having exchanged all (or such lesser amount as the Administrative Agent may
allocate) of its Term Loans for Term B Loans, in accordance with the Restatement
Agreement.  Term B Loans that are prepaid may not be reborrowed.

 

Section 2.6                                    Funding of Borrowings.

 

(a)                                 Each Lender will make available each Loan to
be made by it hereunder on the proposed date thereof by wire transfer in
immediately available funds by 1:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Loan in the Alternative Currency, in each case to the
Administrative Agent at the Payment Office for the applicable currency.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Borrower with the
Administrative Agent or at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent.

 

(b)                                 Unless the Administrative Agent shall have
been notified by any Lender prior to 5:00 p.m. one (1) Business Day prior to the
date of a Borrowing in which such Lender is to participate that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrower on such date a corresponding amount.  If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender on the
date of such Borrowing, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest at
the applicable Overnight Rate from time to time in effect.  If such Lender does
not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the Borrower,
and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent together with interest at the rate specified for such
Borrowing.  Nothing in this subsection shall be deemed to relieve any Lender
from its obligation to fund its Pro Rata Share of any Borrowing hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

 

(c)                                  All Revolving Borrowings shall be made by
the Lenders on the basis of their respective Pro Rata Shares.  No Lender shall
be responsible for any default by any other Lender in its obligations hereunder,
and each Lender shall be obligated to make its Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.

 

Section 2.7                                    Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type specified in the applicable Notice of Borrowing.  Thereafter, the Borrower
may elect to convert such Borrowing into a different Type or to continue such
Borrowing, all as provided in this Section 2.7.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

55

--------------------------------------------------------------------------------


 

(b)                                 To make an election pursuant to this
Section 2.7, the Borrower shall give the Administrative Agent prior written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing
that is to be converted or continued, as the case may be, substantially in the
form of Exhibit 2.7 attached hereto (a “Notice of Conversion/Continuation”)
(x) prior to 11:00 a.m. on the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 1:00 p.m. (A) three (3) Business Days prior to the
requested date of any conversion to or continuation of Eurodollar Loans
denominated in Dollars or of any conversion of Eurodollar Loans denominated in
Dollars to Base Rate Loan and (B) four (4) Business Days prior to the requested
date of any continuation of Eurodollar Loans denominated in the Alternative
Currency.  Each such Notice of Conversion/Continuation shall be irrevocable and
shall specify (i) the Borrowing (including the Class) to which such Notice of
Conversion/Continuation applies and if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing); (ii) the effective date of the election made pursuant to
such Notice of Conversion/Continuation, which shall be a Business Day;
(iii) whether, in the case of  a Borrowing denominated in Dollars, the resulting
Borrowing is to be a Base Rate Borrowing or a Eurodollar Borrowing; and (iv) if
the resulting Borrowing is to be a Eurodollar Borrowing, the Interest Period
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of “Interest Period”.  If any such Notice of
Conversion/Continuation requests a Eurodollar Borrowing but does not specify an
Interest Period, the Borrower shall be deemed to have selected an Interest
Period of one month.  The principal amount of any resulting Borrowing shall
satisfy the minimum borrowing amount for Eurodollar Borrowings and Base Rate
Borrowings set forth in Section 2.3.

 

(c)                                  If, on the expiration of any Interest
Period in respect of any Eurodollar Borrowing, the Borrower shall have failed to
deliver a Notice of Conversion/Continuation, then, unless such Borrowing is
repaid as provided herein, the Borrower shall be deemed to have elected to
convert such Borrowing to a Eurodollar Borrowing with an Interest Period of one
month; provided, however, such Loan shall be of the same Class; provided
further, however, that in the case of a failure to timely request a continuation
of Loans denominated in the Alternative Currency, such Loans shall be continued
as Eurodollar Loans in their original currency with an Interest Period of one
month.  No Borrowing may be converted into, or continued as, a Eurodollar
Borrowing if a Default or an Event of Default exists and if the Administrative
Agent and the Required Lenders shall have elected so in writing.  No conversion
of any Eurodollar Loans shall be permitted except on the last day of the
Interest Period in respect thereof.  No Loan may be converted into a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency.

 

(d)                                 Upon receipt of any Notice of
Conversion/Continuation, the Administrative Agent shall promptly notify each
affected Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

Section 2.8                                    Optional Reduction and
Termination of Commitments.

 

(a)                                 Unless previously terminated, all Revolving
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.

 

(b)                                 Upon at least three (3) Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) (or such
shorter notice as the Administrative Agent may agree) to the Administrative
Agent (which notice shall be irrevocable; provided that such notice may be
conditional, extendable or revocable if such prepayment would result from the
occurrence of another event), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce

 

56

--------------------------------------------------------------------------------


 

proportionately and permanently the Revolving Commitment of each Lender,
(ii) any partial reduction pursuant to this Section 2.8 shall be in an amount of
at least $1,000,000 and any larger multiple of $500,000, and (iii) no such
reduction of either Class shall be permitted which would reduce the total
Revolving Commitments of such Class to an amount less than the total Revolving
Credit Exposure of such Class.  Any such reduction in the Multicurrency
Commitments below the principal amount of the LC Commitment shall result in a
dollar-for-dollar reduction in the LC Commitment.

 

Section 2.9                                    Repayment of Loans.

 

(a)                                 The outstanding principal amount of all
Revolving Loans shall be due and payable (together with accrued and unpaid
interest thereon) on the Revolving Commitment Termination Date.

 

(b)                                 The Borrower unconditionally promises to pay
to the Administrative Agent for the account of each Lender the then unpaid
principal amount of the Term B Loan of such Lender in installments due on the
dates set forth below (which installments may be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.11 or Section 2.12 or increased as a result of any increase in the
amount of Term B Loans pursuant to Section 2.23)  and payable on the third
Business Day after such date, with each such installment being in the aggregate
principal amount for all Lenders set forth opposite such date below:

 

Installment Date

 

Principal Amount

June 30, 2018

 

$

1,648,250

September 30, 2018

 

$

1,648,250

December 31, 2018

 

$

1,648,250

March 31, 2019

 

$

1,648,250

June 30, 2019

 

$

1,648,250

September 30, 2019

 

$

1,648,250

December 31, 2019

 

$

1,648,250

March 31, 2020

 

$

1,648,250

June 30, 2020

 

$

1,648,250

September 30, 2020

 

$

1,648,250

December 31, 2020

 

$

1,648,250

March 31, 2021

 

$

1,648,250

June 30, 2021

 

$

1,648,250

September 30, 2021

 

$

1,648,250

December 31, 2021

 

$

1,648,250

March 31, 2022

 

$

1,648,250

June 30, 2022

 

$

1,648,250

September 30, 2022

 

$

1,648,250

December 31, 2022

 

$

1,648,250

March 31, 2023

 

$

1,648,250

June 30, 2023

 

$

1,648,250

September 30, 2023

 

$

1,648,250

 

provided, that, to the extent not previously paid, the aggregate unpaid
principal balance of the Term B Loan shall be due and payable on the Maturity
Date.

 

(c)                                  The outstanding principal amount of any
Incremental Loan shall be repaid as provided in the applicable Additional
Commitment Agreement.

 

57

--------------------------------------------------------------------------------


 

Section 2.10                             Evidence of Indebtedness.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice appropriate records evidencing the Indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender from time
to time, including the amounts of principal and interest payable thereon and
paid to such Lender from time to time under this Agreement.  The Administrative
Agent shall maintain appropriate records in which shall be recorded (i) the
Commitments of each Lender, (ii) the amount of each Loan made hereunder by each
Lender, the Class and Type thereof and the Interest Period, if any, applicable
thereto, (iii) the date of each continuation thereof pursuant to Section 2.7,
(iv) the date of each conversion of all or a portion thereof to another Type
pursuant to Section 2.7, (v) the date and amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder in respect of such Loans and (vi) both the date and amount of any sum
received by the Administrative Agent hereunder from the Borrower in respect of
the Loans and each Lender’s Pro Rata Share thereof.  The entries made in such
records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

 

(b)                                 This Agreement evidences the obligation of
the Borrower to repay the Loans and is being executed as a “noteless” credit
agreement.  However, at the request of any Lender at any time, the Borrower
agrees that it will prepare, execute and deliver to such Lender a promissory
note payable to such Lender substantially in the form of Exhibit 2.10 (a
“Note”).  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the payee
named therein and its registered assigns.

 

Section 2.11                             Optional Prepayments.

 

(a)                                 The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty other than as set forth in Section 2.14(g), by giving written
notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 11:00 a.m. (x) not less than three (3) Business Days prior
to any prepayment of Eurodollar Loans denominated in Dollars and (y) not less
than four (4) Business Days prior to any date of prepayment of Eurodollar Loans
denominated in the Alternative Currency and (ii) in the case of any prepayment
of any Base Rate Borrowing, 11:00 a.m.  not less than one (1) Business Day prior
to the date of such prepayment (or such shorter notice as the Administrative
Agent may agree, in each case of the foregoing).  Each such notice shall be
irrevocable; provided that such notice may be conditional, extendable or
revocable if such prepayment would result from occurrence of another event. 
Each such notice shall specify the proposed date of such prepayment, the
Class of the Loans to be prepaid, the currencies of the Loans to be prepaid and
the principal amount of each Borrowing or portion thereof to be prepaid.  Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment.  If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.13(d); provided, that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.19.  Each partial prepayment of any Loan shall be in an amount that
would be permitted in the case of an advance of a Revolving Borrowing of the
same Type pursuant to Section 2.2.  Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing, and in the case of a
prepayment of a Term Loan Borrowing shall be applied

 

58

--------------------------------------------------------------------------------


 

as directed by Borrower, including to any class of extending or existing Term
Loans in such order as Borrower may designate, and shall be applied to the Term
B Loans or any Incremental Loan that is a term loan or any or all thereof as
determined by Borrower.  Notwithstanding anything to the contrary in this
Agreement, (x) after any Extension, the Borrower may voluntarily prepay any
Borrowing of any Class of non-extended Term Loans or non-extended Revolving
Loans (and terminate the related Revolving Commitment) pursuant to which the
related Extension Offer was made without any obligation to prepay the
corresponding Extended Term Loans or may voluntarily prepay any Borrowing of any
Extended Term Loans or Extended Revolving Loans (and terminate the related
Extended Revolving Commitment) pursuant to which the related Extension Offer was
made without any obligation to voluntarily prepay the corresponding non-extended
Term Loans or non-extended Revolving Loans and (y) after the incurrence or
issuance of any Incremental Term Loans, Incremental Revolving Loans, Refinancing
Term Loans, Refinancing Revolving Loans or Replacement Term Loans, the Borrower
may voluntarily prepay (and terminate the related Commitment with respect to)
any Borrowing of any Term B Loans or Revolving Loans without any obligation to
voluntarily prepay (or terminate the related Commitment with respect to) any
Class of Incremental Term Loans, Incremental Revolving Loans, Refinancing Term
Loans, Refinancing Revolving Credit Loans or Replacement Term Loans, or may
voluntarily prepay (and terminate the related Commitment with respect to) any
Borrowing of any Class of Incremental Term Loans, Incremental Revolving Loans,
Refinancing Term Loans, Refinancing Revolving Loans or Replacement Term Loans
without any obligation to voluntarily prepay (or terminate the related
Commitment with respect to) the Term B Loans, any other Term Loans or any
Revolving Credit Loans; provided that any Incremental Loans effected as a Term
Loan Increase or a Revolving Commitment Increase to any existing Class of Term
Loans or Revolving Credit Loans and such existing Class of Term Loans or
Revolving Credit Loans, as applicable, shall in all events be voluntarily
prepaid on a pro rata basis.

 

(b)                                 Notwithstanding anything in any Loan
Document to the contrary, in addition to the terms set forth in Sections
2.11(a) and 11.4, any of the Borrower or its Restricted Subsidiaries (each a
“Company Party”) may prepay the outstanding Term Loans (which shall, for the
avoidance of doubt, be automatically and permanently canceled immediately upon
such prepayment) without premium or penalty, through (x) open market purchases,
and/or (y) Dutch auctions which auctions shall be made on the following basis:

 

(i)                                     Any Company Party shall have the right
to make a voluntary prepayment of Term Loans at a discount to par pursuant to a
Borrower Offer of Specified Discount Prepayment, Borrower Solicitation of
Discount Range Prepayment Offers or Borrower Solicitation of Discounted
Prepayment Offers (any such prepayment, the “Discounted Term Loan Prepayment”),
in each case made to each Term Lender and/or each Term Lender with respect to
any Class of Term Loans on an individual tranche basis, in accordance with this
Section 2.11(b) and without premium or penalty.

 

(ii)                                  (A) Any Company Party may from time to
time offer to make a Discounted Term Loan Prepayment by providing the Auction
Agent with five (5) Business Days’ notice in the form of a Specified Discount
Prepayment Notice (or such shorter period as agreed by the Auction Agent);
provided that (I) any such offer shall be made available, at the sole discretion
of the Company Party, to (x) each Term Lender and/or (y) each Term Lender with
respect to any Class of Term Loans on an individual tranche basis, (II) any such
offer shall specify the aggregate principal amount offered to be prepaid (the
“Specified Discount Prepayment Amount”) with respect to each applicable tranche
or tranches of Term Loans subject to such offer and the specific percentage
discount to par (the “Specified Discount”) of such Term Loans to be prepaid (it
being understood that different Specified Discounts and/or Specified Discount
Prepayment Amounts may be offered with respect to different tranches of Term
Loans

 

59

--------------------------------------------------------------------------------


 

and, in such event, each such offer will be treated as a separate offer pursuant
to the terms of this Section 2.11(b)(ii)), (III) the Specified Discount
Prepayment Amount shall be in an aggregate amount not less than $2,500,000 and
whole increments of $1,000,000 in excess thereof and (IV) unless rescinded, each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Term Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m. on
the third Business Day after the date of delivery of such notice to such Lenders
(or such later date specified therein) (the “Specified Discount Prepayment
Response Date”).

 

(B)                               Each Term Lender receiving such offer shall
notify the Auction Agent (or its delegate) by the Specified Discount Prepayment
Response Date whether or not it agrees to accept a prepayment of any of its
applicable then outstanding Term Loans at the Specified Discount and, if so
(such accepting Lender, a “Discount Prepayment Accepting Lender”), the amount
and the tranches of such Lender’s Term Loans to be prepaid at such offered
discount. Each acceptance of a Discounted Term Loan Prepayment by a Discount
Prepayment Accepting Lender shall be irrevocable. Any Term Lender whose
Specified Discount Prepayment Response is not received by the Auction Agent by
the Specified Discount Prepayment Response Date shall be deemed to have declined
to accept the applicable Borrower Offer of Specified Discount Prepayment.

 

(C)                               If there is at least one Discount Prepayment
Accepting Lender, the relevant Company Party will make a prepayment of
outstanding Term Loans pursuant to this Section 2.11(b)(ii) to each Discount
Prepayment Accepting Lender in accordance with the respective outstanding amount
and tranches of Term Loans specified in such Lender’s Specified Discount
Prepayment Response given pursuant to clause (B) above; provided that, if the
aggregate principal amount of Term Loans accepted for prepayment by all Discount
Prepayment Accepting Lenders exceeds the Specified Discount Prepayment Amount,
such prepayment shall be made pro rata among the Discount Prepayment Accepting
Lenders in accordance with the respective principal amounts accepted to be
prepaid by each such Discount Prepayment Accepting Lender and the Auction Agent
(with the consent of such Company Party and subject to rounding requirements of
the Auction Agent made in its reasonable discretion) will calculate such
proration (the “Specified Discount Proration”). The Auction Agent shall
promptly, and in any case within three (3) Business Days following the Specified
Discount Prepayment Response Date, notify (I) the relevant Company Party of the
respective Term Lenders’ responses to such offer, the Discounted Prepayment
Effective Date and the aggregate principal amount of the Discounted Term Loan
Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, and the aggregate principal amount and the
tranches of Term Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Term Loans of such Lender to be prepaid at the Specified Discount on such date.
Each determination by the Auction Agent of the amounts stated in the foregoing
notices to the Company Party and such Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Company Party shall be due and payable by such Company Party
on the Discounted Prepayment Effective Date in accordance with
Section 2.11(b)(vi) below (subject to Section 2.11(b)(ix) below).

 

60

--------------------------------------------------------------------------------


 

(iii)                               (A) Any Company Party may from time to time
solicit Discount Range Prepayment Offers by providing the Auction Agent with
five (5) Business Days’ notice in the form of a Discount Range Prepayment Notice
(or such shorter period as agreed by the Auction Agent); provided that (I) any
such solicitation shall be extended, at the sole discretion of such Company
Party, to (x) each Term Lender and/or (y) each Term Lender with respect to any
Class of Term Loans on an individual tranche basis, (II) any such notice shall
specify the maximum aggregate principal amount of the relevant Term Loans (the
“Discount Range Prepayment Amount”), the tranche or tranches of Term Loans
subject to such offer and the maximum and minimum percentage discounts to par
(the “Discount Range”) of the principal amount of such Term Loans with respect
to each relevant tranche of Term Loans willing to be prepaid by such Company
Party (it being understood that different Discount Ranges and/or Discount Range
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.11(b)(iii)), (III) the Discount Range
Prepayment Amount shall be in an aggregate amount not less than $2,500,000 and
whole increments of $1,000,000 in excess thereof and (IV) unless rescinded
pursuant to clause (iii) above, each such solicitation by a Company Party shall
remain outstanding through the Discount Range Prepayment Response Date. The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Discount Range Prepayment Notice and a form of the Discount Range Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m. on the third Business Day after the date of
delivery of such notice to such Lenders (or such later date specified therein)
(the “Discount Range Prepayment Response Date”). Each Term Lender’s Discount
Range Prepayment Offer shall be irrevocable and shall specify a discount to par
within the Discount Range (the “Submitted Discount”) at which such Lender is
willing to allow prepayment of any or all of its then outstanding Term Loans of
the applicable tranche or tranches and the maximum aggregate principal amount
and tranches of such Lender’s Term Loans (the “Submitted Amount”) such Term
Lender is willing to have prepaid at the Submitted Discount. Any Term Lender
whose Discount Range Prepayment Offer is not received by the Auction Agent by
the Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

 

(B)                               The Auction Agent shall review all Discount
Range Prepayment Offers received on or before the applicable Discount Range
Prepayment Response Date and shall determine (with the consent of such Company
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the Applicable Discount and Term Loans to be prepaid at
such Applicable Discount in accordance with this Section 2.11(b)(iii). The
relevant Company Party agrees to accept on the Discount Range Prepayment
Response Date all Discount Range Prepayment Offers received by Auction Agent by
the Discount Range Prepayment Response Date, in the order from the Submitted
Discount that is the largest discount to par to the Submitted Discount that is
the smallest discount to par, up to and including the Submitted Discount that is
the smallest discount to par within the Discount Range (such Submitted Discount
that is the smallest discount to par within the Discount Range being referred to
as the “Applicable Discount”) which yields a Discounted Term Loan Prepayment in
an aggregate principal amount equal to the lower of (I) the Discount Range
Prepayment Amount and (II) the sum of all Submitted Amounts. Each Term Lender
that has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to

 

61

--------------------------------------------------------------------------------


 

the following clause (C)) at the Applicable Discount (each such Term Lender, a
“Participating Lender”).

 

(C)                               If there is at least one Participating Lender,
the relevant Company Party will prepay the respective outstanding Term Loans of
each Participating Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Discount Range Prepayment Offer at the Applicable
Discount; provided that if the Submitted Amount by all Participating Lenders
offered at a discount to par greater than the Applicable Discount exceeds the
Discount Range Prepayment Amount, prepayment of the principal amount of the
relevant Term Loans for those Participating Lenders whose Submitted Discount is
a discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (with the consent of such
Company Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Discount
Range Proration”). The Auction Agent shall promptly, and in any case within five
(5) Business Days following the Discount Range Prepayment Response Date, notify
(I) the relevant Company Party of the respective Term Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate principal amount of the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
tranches of Term Loans to be prepaid at the Applicable Discount on such date,
(III) each Participating Lender of the aggregate principal amount and tranches
of such Term Lender to be prepaid at the Applicable Discount on such date, and
(IV) if applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with Section 2.11(b)(vi) below (subject to Section 2.11(b)(ix) below).

 

(iv)                              (A) Any Company Party may from time to time
solicit Solicited Discounted Prepayment Offers by providing the Auction Agent
with five (5) Business Days’ notice in the form of a Solicited Discounted
Prepayment Notice (or such later notice specified therein); provided that
(I) any such solicitation shall be extended, at the sole discretion of such
Company Party, to (x) each Term Lender and/or (y) each Lender with respect to
any Class of Loans on an individual tranche basis, (II) any such notice shall
specify the maximum aggregate amount of the Term Loans (the “Solicited
Discounted Prepayment Amount”) and the tranche or tranches of Term Loans the
applicable Borrower is willing to prepay at a discount (it being understood that
different Solicited Discounted Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such event, each such offer will be
treated as a separate offer pursuant to the terms of this Section 2.11(b)(iv)),
(III) the Solicited Discounted Prepayment Amount shall be in an aggregate amount
not less than $2,500,000 and whole increments of $1,000,000 in excess thereof
and (IV) unless rescinded, each such solicitation by a Company Party shall
remain outstanding through the Solicited Discounted Prepayment Response Date.
The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Lender to the
Auction Agent (or its delegate) by no later

 

62

--------------------------------------------------------------------------------


 

than 5:00 p.m. on the third Business Day after the date of delivery of such
notice to such Term Lenders (the “Solicited Discounted Prepayment Response
Date”). Each Term Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date and (z) specify
both a discount to par (the “Offered Discount”) at which such Term Lender is
willing to allow prepayment of its then outstanding Term Loan and the maximum
aggregate principal amount and tranches of such Term Loans (the “Offered
Amount”) such Term Lender is willing to have prepaid at the Offered Discount.
Any Term Lender whose Solicited Discounted Prepayment Offer is not received by
the Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Term Loans at any discount.

 

(B)                               The Auction Agent shall promptly provide the
relevant Company Party with a copy of all Solicited Discounted Prepayment Offers
received on or before the Solicited Discounted Prepayment Response Date. Such
Company Party shall review all such Solicited Discounted Prepayment Offers and
select the largest of the Offered Discounts specified by the relevant responding
Term Lenders in the Solicited Discounted Prepayment Offers that is acceptable to
the Company Party (the “Acceptable Discount”), if any. If the Company Party
elects to accept any Offered Discount as the Acceptable Discount, then as soon
as practicable after the determination of the Acceptable Discount, but in no
event later than by the fifth Business Day after the date of receipt by such
Company Party from the Auction Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this clause (B) (the
“Acceptance Date”), the Company Party shall submit an Acceptance and Prepayment
Notice to the Auction Agent setting forth the Acceptable Discount. If the
Auction Agent shall fail to receive an Acceptance and Prepayment Notice from the
Company Party by the Acceptance Date, such Company Party shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

 

(C)                               Based upon the Acceptable Discount and the
Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, within five (5) Business Days
after receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
Determination Date”), the Auction Agent will determine (with the consent of such
Company Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) the aggregate principal amount and the tranches
of Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant
Company Party at the Acceptable Discount in accordance with this
Section 2.11(b)(iv). If the Company Party elects to accept any Acceptable
Discount, then the Company Party agrees to accept all Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount. Each Term Lender
that has submitted a Solicited Discounted Prepayment Offer with an Offered
Discount that is greater than or equal to the Acceptable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The Company Party will prepay outstanding Term Loans pursuant to this
Section 2.11(b)(iv) to each Qualifying Lender in the aggregate principal amount
and of the tranches specified in such Lender’s Solicited Discounted Prepayment
Offer at the Acceptable Discount; provided that if the aggregate Offered Amount
by all Qualifying Lenders whose Offered Discount is greater than or equal to the

 

63

--------------------------------------------------------------------------------


 

Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (with the consent of such
Company Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the relevant Company Party of
the Discounted Prepayment Effective Date and Acceptable Prepayment Amount
comprising the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the tranches to be prepaid at the Applicable Discount on such date, (III) each
Qualifying Lender of the aggregate principal amount and the tranches of such
Term Lender to be prepaid at the Acceptable Discount on such date, and (IV) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to such Company Party and Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to such Company Party shall be due and payable by such Company Party
on the Discounted Prepayment Effective Date in accordance with
Section 2.11(b)(vi) below (subject to Section 2.11(b)(ix) below).

 

(v)                                 In connection with any Discounted Term Loan
Prepayment, the Company Parties and the Term Lenders acknowledge and agree that
the Auction Agent may require as a condition to any Discounted Term Loan
Prepayment, the payment of customary fees and expenses from a Company Party in
connection therewith.

 

(vi)                              If any Term Loan is prepaid in accordance with
Sections 2.11(b)(ii) through 2.11(b)(iv) above, a Company Party shall prepay
such Term Loans on the Discounted Prepayment Effective Date. The relevant
Company Party shall make such prepayment to the Administrative Agent, for the
account of the Discount Prepayment Accepting Lenders, Participating Lenders, or
Qualifying Lenders, as applicable, at the Administrative Agent’s Office in
immediately available funds not later than 11:00 a.m. on the Discounted
Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the relevant tranche of Loans being prepaid
in direct order of maturity. The Term Loans so prepaid shall be accompanied by
all accrued and unpaid interest on the par principal amount so prepaid up to,
but not including, the Discounted Prepayment Effective Date. Each prepayment of
the outstanding Term Loans pursuant to this Section 2.11(b) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, and shall be applied to the relevant Loans of such
Lenders in accordance with their respective Pro Rata Share. The aggregate
principal amount of the tranches and installments of the relevant Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment. In connection
with each prepayment pursuant to this Section 2.11(b), each Lender participating
in any prepayment described in this Section 2.11(b) acknowledges and agrees that
in connection therewith, (1) the Borrower or any Company Party then may have,
and later may come into possession of, information regarding the Borrowers, the
Sponsor, their respective affiliates not known to such Lender and that may be
material to a decision by such Lender to participate in such prepayment
(including Material Non-Public

 

64

--------------------------------------------------------------------------------


 

Information) (“Excluded Information”), (2) such Lender has independently, and
without reliance on the Borrower, any of its Subsidiaries, the Administrative
Agent or any of their respective Affiliates, made its own analysis and
determination to participate in such prepayment notwithstanding such Lender’s
lack of knowledge of the Excluded Information, (3) none of the Borrower, Company
Parties or Sponsor, any direct or indirect existing equity holders of a Company
Party, or any of their respective Affiliates shall be required to make any
representation that it is not in possession of material non-public information
and all parties to the relevant transactions shall render customary “big boy”
disclaimer letters, (4) none of the Borrower, its Subsidiaries, the
Administrative Agent or any of their respective Affiliates shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against the Borrower,
its Subsidiaries, the Administrative Agent and their respective Affiliates,
under applicable laws or otherwise, with respect to the nondisclosure of the
Excluded Information, and (5) the Excluded Information may not be available to
the Administrative Agent or the other Lenders.

 

(vii)                           To the extent not expressly provided for herein,
each Discounted Term Loan Prepayment shall be consummated pursuant to procedures
consistent with the provisions in this Section 2.11(b), established by the
Auction Agent acting in its reasonable discretion and as reasonably agreed by
the applicable Borrower.

 

(viii)                        Each of the Company Parties and the Term Lenders
acknowledges and agrees that the Auction Agent may perform any and all of its
duties under this Section 2.11(b) by itself or through any Affiliate of the
Auction Agent and expressly consents to any such delegation of duties by the
Auction Agent to such Affiliate and the performance of such delegated duties by
such Affiliate. The exculpatory provisions pursuant to this Agreement shall
apply to each Affiliate of the Auction Agent and its respective activities in
connection with any Discounted Term Loan Prepayment provided for in this
Section 2.11(b) as well as activities of the Auction Agent.

 

(ix)                              Each Company Party shall have the right, by
written notice to the Auction Agent, to revoke in full (but not in part) its
offer to make a Discounted Term Loan Prepayment and rescind the applicable
Specified Discount Prepayment Notice, Discount Range Prepayment Notice or
Solicited Discounted Prepayment Notice therefor at its discretion at any time on
or prior to the applicable Specified Discount Prepayment Response Date (and if
such offer is revoked pursuant to the preceding clauses, any failure by such
Company Party to make any prepayment to a Lender, as applicable, pursuant to
this Section 2.11(b) shall not constitute a Default or Event of Default under
Section 8.1 or otherwise).

 

Section 2.12                             Mandatory Prepayments.

 

(a)                                 Not later than thirty (30) Business Days
following receipt by the Borrower or any of its Restricted Subsidiaries of Net
Cash Proceeds of any Disposition (other than Dispositions permitted under
Section 7.6(c), (d), (e), and (f)) or Recovery Event, the Borrower shall prepay
the Term Loans, subject to the terms in Section 2.12(i), in accordance with
Section 2.12(e) in an amount equal to such Net Cash Proceeds; provided that such
prepayment shall not be required (i) if the Borrower has notified the
Administrative Agent prior to the expiration of such 30-Business Day period that
such Net Cash Proceeds are to be used to repair or replace the property subject
to such Disposition or Recovery Event or to acquire other property useful in the
business of the Borrower or its Subsidiaries, and either such use or acquisition
shall occur, or a binding commitment for such use or acquisition shall have been
entered into, within one year of the date of such Disposition or Recovery Event,
and (ii) if the aggregate amount of such Net Cash Proceeds that are not
reinvested or committed for such reinvestment in accordance with the

 

65

--------------------------------------------------------------------------------


 

foregoing clause (i) hereof is less than or equal to (x) with respect to the Net
Cash Proceeds of Dispositions, $10,000,000 in any Fiscal Year and (y) with
respect to the Net Cash Proceeds of Recovery Events, $5,000,000 in any Fiscal
Year; provided further that if the Borrower shall fail to reinvest such Net Cash
Proceeds within such one-year period but shall have notified the Administrative
Agent prior to the expiration of such one-year period in writing of an
Investment that the Borrower has committed to make with such Net Cash Proceeds,
then such one-year reinvestment period shall be extended for an additional 180
days.

 

(b)                                 If the Borrower or any Subsidiary incurs or
issues any Indebtedness (1) not expressly permitted to be incurred or issued
pursuant to Section 7.1 or (2) that is intended to constitute Replacement Term
Loans or Credit Agreement Refinancing Indebtedness in respect of any Class of
Terms Loans, the Borrower shall cause to be prepaid an aggregate principal
amount of Term Loans equal to 100% of all Net Cash Proceeds received therefrom
on or prior to the date which is five (5) Business Days after the receipt of
such Net Cash Proceeds.  Any such prepayment shall be applied in accordance with
Section 2.12(e).

 

(c)                                  Subject to terms in Section 2.12(h),
commencing with the Fiscal Year ending December 31, 2019, no later than ten
(10) Business Days after the date on which the Borrower’s annual audited
financial statements for such Fiscal Year are required to be delivered pursuant
to Section 5.1(a), (i) to the extent that the Consolidated First Lien Leverage
Ratio as of the last day of such Fiscal Year (and for purposes hereof
recalculated to give pro forma effect to any such pay down or reduction
(including payments made after year-end and prior to the time such Consolidated
Excess Cash Flow prepayment is due; provided that such amounts shall not reduce
Consolidated Excess Cash Flow in any such Fiscal Year) is greater than
4.50:1.00, the Borrower shall prepay the Term Loans in an amount equal to 50% of
Consolidated Excess Cash Flow for such Fiscal Year, (ii) to the extent that the
Consolidated First Lien Leverage Ratio as of the last day of such Fiscal Year is
less than or equal to 4.50:1.00 but greater than 4.00:1.00, the Borrower shall
prepay the Term Loans in an amount equal to 25% of Consolidated Excess Cash Flow
for such Fiscal Year and (iii) to the extent that the Consolidated First Lien
Leverage Ratio as of the last day of such Fiscal Year is less than or equal to
4.00:1.00, the Borrower shall prepay the Term Loans in an amount equal to 0% of
Consolidated Excess Cash Flow for such Fiscal Year; provided, in each case, the
amount of such mandatory prepayment shall be reduced dollar-for-dollar by the
amount of voluntary prepayments of Term Loans, any Incremental Term Loans or
Other Term Loans, any Incremental Equivalent Debt, any permitted ratio debt
secured on a first-lien or second-lien basis and any Refinancing Term Loans,
Replacement Term Loans or Extended Term Loans of any of the foregoing secured on
a first-lien or second-lien basis, the Revolving Loans and any Incremental
Revolving Loans and any Refinancing Revolving Commitments or Extended Revolving
Commitments (to the extent accompanied by a permanent reduction of the relevant
Commitment) (in each case, including any debt buyback conducted, pursuant to
Section 2.11(b), but limited to the actual cash amount paid by the Company Party
in connection with such buyback) made (without duplication) during the relevant
fiscal year and, at the option of Borrower, thereafter prior to the related
excess cash flow prepayment date.  Any such prepayment shall be applied in
accordance with Section 2.12(e).  Any such prepayment shall be accompanied by a
certificate signed by the Borrower’s chief financial officer or other senior
financial officer certifying the calculation of Consolidated Excess Cash Flow,
which certificate shall be in form reasonably satisfactory to the Administrative
Agent.

 

(d)                                 Upon the occurrence of a Change in Control,
the Borrower shall offer to prepay 100% the Loans at par (and with respect to
Revolving Loans, accompanied by a corresponding permanent reduction in the
Revolving Commitment) by making such offer in a notice of Change in Control to
the Administrative Agent and the Lenders may decline such offer of prepayment
pursuant to Section 2.12(g).

 

66

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything to the contrary in
the Loan Documents, that if at the time that a prepayment pursuant to Sections
2.12(a), (b)(1) or (c) above would be required, the Borrower is required to
offer to repurchase Permitted First Priority Refinancing Debt or Other Term
Loans, other permitted Indebtedness (to the extent secured by Liens on the
Collateral on a pari passu basis with the Obligations) and the Permitted
Refinancing of any such Indebtedness, (to the extent secured by Liens on the
Collateral on a pari passu basis with the Obligations), in each case pursuant to
the terms of the documentation governing such Indebtedness with the Net Cash
Proceeds of such Disposition or Casualty Event or excess cash flow (such
Permitted First Priority Refinancing Debt or Other Term Loans or other permitted
Indebtedness (or the Permitted Refinancing of any such Indebtedness) required to
be offered to be so repurchased, “Other Applicable Indebtedness”), then the
Borrower may apply such Net Cash Proceeds on a pro rata basis (determined on the
basis of the aggregate outstanding principal amount of the Term Loans and Other
Applicable Indebtedness at such time; provided, that the portion of such Net
Cash Proceeds allocated to the Other Applicable Indebtedness shall not exceed
the amount of such Net Cash Proceeds required to be allocated to the Other
Applicable Indebtedness pursuant to the terms thereof, and the remaining amount,
if any, of such Net Cash Proceeds shall be allocated to the Term Loans in
accordance with the terms hereof) to the prepayment of the Term Loans and to the
repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
this Section 2.12, as applicable, shall be reduced accordingly; provided,
further, that to the extent the holders of Other Applicable Indebtedness decline
to have such indebtedness repurchased or prepaid, the declined amount shall
promptly (and in any event within 10 Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with the terms
hereof.  Except as otherwise provided in any Refinancing Amendment, Extension
Amendment or any Incremental Amendment or as otherwise provided herein, (A) each
prepayment of Term Loans pursuant to this Section 2.12 shall be applied ratably
to each Class of Term Loans then outstanding; provided that any prepayment of
Term Loans with the Net Cash Proceeds of Credit Agreement Refinancing
Indebtedness shall be applied solely to each applicable Class of Refinanced
Debt; (B) with respect to each Class of Term Loans, each prepayment pursuant to
this Section 2.12 shall be applied to the scheduled installments of principal
thereof following the date of such prepayment in direct order of maturity; and
(C) each such prepayment shall be paid to the Lenders of each Class in
accordance with their respective pro rata share of such prepayment.

 

(f)                                   If at any time (i) the Revolving Credit
Exposure of all Lenders exceeds the Aggregate Revolving Commitments (or solely
in connection with currency fluctuations which result in the Revolving Credit
Exposure exceeding 103% of the Aggregate Revolving Commitments), (ii) the
Revolving Dollar Credit Exposure of all Dollar Lenders exceeds the aggregate
Dollar Commitments (or solely in connection with currency fluctuations which
result in the Revolving Dollar Credit Exposure exceeding 103% of the aggregate
Dollar Commitments) or (iii) the Revolving Multicurrency Credit Exposure of all
Multicurrency Lenders exceeds the aggregate Multicurrency Commitments (or solely
in connection with currency fluctuations which result in the Revolving
Multicurrency Credit Exposure exceeding 103% of the aggregate Multicurrency
Commitments), as reduced pursuant to Section 2.8 or otherwise, the Borrower
shall within one (1) Business Day of written demand from the Administrative
Agent repay applicable Revolving Loans in an amount equal to such excess,
together with all accrued and unpaid interest on such excess amount and any
amounts due under Section 2.19.  Each prepayment shall be applied, within the
affected Class, first to the Base Rate Loans to the full extent thereof, and
then to Eurodollar Loans to the full extent thereof.  If after giving effect to
prepayment of all Revolving Loans, (i) the Revolving Credit Exposure of all
Lenders exceeds the Aggregate Revolving Commitments or (ii) the Revolving
Multicurrency Credit Exposure of all Lenders exceeds the aggregate Multicurrency
Commitments, the Borrower shall Cash Collateralize its reimbursement obligations
with respect to all Letters of Credit in an amount equal to such excess plus any
accrued and unpaid fees thereon.

 

67

--------------------------------------------------------------------------------


 

(g)                                  In connection with any mandatory prepayment
to be made by the Borrower pursuant to Sections 2.12(a), (b), (c) or any offer
to prepay pursuant to Section 2.12(d), the Administrative Agent will promptly
notify each Lender, as applicable, of the date of such prepayment or offer and
provide a reasonably detailed calculation of the amount of such prepayment or
offer and of such Lender’s Pro Rata Share of the prepayment or offer.  Each
applicable Lender may reject all or a portion of its Pro Rata Share of any such
mandatory prepayment (other than with respect to prepayments with proceeds of
Credit Agreement Refinancing Indebtedness pursuant to Section 2.12(b) or of
Replacement Term Loans) or offer (such declined amounts, the “Declined
Proceeds”) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. three (3) Business
Days after the date of such Lender’s receipt of notice from the Administrative
Agent regarding such prepayment; provided, however, in no event may the proceeds
of any Credit Agreement Refinancing Indebtedness or any Replacement Term Loans
be rejected. Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory prepayment or offer to be rejected by such
Lender. If a Lender fails to deliver a Rejection Notice to the Administrative
Agent within the time frame specified above or such Rejection Notice fails to
specify the principal amount of the Term Loans to be rejected, any such failure
will be deemed an acceptance of the total amount of such mandatory repayment of
Term Loans or offer of prepayment thereof, as applicable. Any Declined Proceeds
may be retained by the Borrower.

 

(h)                                 Notwithstanding any other provisions of this
Section 2.12 or elsewhere in the Loan Documents, (i) to the extent that the
repatriation to the United States of any Consolidated Excess Cash Flow
attributable to Foreign Subsidiaries (“Foreign Subsidiary Excess Cash Flow”)
would be (x) prohibited or delayed by applicable local law or (y) restricted by
applicable material constituent documents or any other material agreement (not
entered into for the purpose of evading the requirements herein), an amount
equal to the portion of such Foreign Subsidiary Excess Cash Flow that would be
so affected were the Borrower to attempt to repatriate such cash will not be
required to be applied to repay Term Loans at the times provided in this
Section 2.12 if the applicable local law or applicable material documents or
agreements would not otherwise permit repatriation to the United States (the
Borrower hereby agrees to use all commercially reasonable efforts to overcome or
eliminate any such restrictions on repatriation (as determined in the Borrower’s
reasonable business judgment), so that an amount equal to the full amount of
such Foreign Subsidiary Excess Cash Flow will otherwise be subject to repayment
under this Section 2.12), and if within one year following the date on which the
respective prepayment would otherwise have been required such repatriation of
any of such affected Foreign Subsidiary Excess Cash Flow is permissible under
the applicable local law or applicable material documents or agreements (even if
such cash is actually not repatriated), an amount equal to the amount of the
Foreign Subsidiary Excess Cash Flow that could be repatriated will be promptly
(and in any event not later than five Business Days after such repatriation)
applied (net of an amount equal to the additional taxes of the Borrower, its
Subsidiaries, and/or the direct and indirect holders of Capital Stock in the
Borrower that would be payable or reserved against as a result of a repatriation
and any additional costs that would be incurred as a result of a repatriation,
whether or not a repatriation actually occurs) by the Borrower to the repayment
of the Term Loans pursuant to this Section 2.12 and (ii) to the extent that the
Borrower has determined in good faith that repatriation of any Foreign
Subsidiary Excess Cash Flow could reasonably be expected to have adverse tax
cost consequences for the Borrower or any Restricted Subsidiary and/or the
direct and indirect holders of Capital Stock in the Borrower, an amount equal to
such Foreign Subsidiary Excess Cash Flow that would be so affected will not be
subject to repayment under this Section 2.12; provided that (A) for purposes of
this Section 2.12, Excess Cash Flow shall be deemed allocable to each Foreign
Subsidiary, with respect to any Fiscal Year, in an amount equal to (i) the
Consolidated EBITDA of such Foreign Subsidiary for such Fiscal Year, divided by
(ii) the Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for
such period (it being understood and agreed for the avoidance of doubt that such
allocation shall exclude any reduction from interest and principal payments in
respect of the

 

68

--------------------------------------------------------------------------------


 

Obligations) and (B) the Borrower and its Restricted Subsidiaries shall be
entitled to reduce Excess Cash Flow owed to the Lenders pursuant to
Section 2.12(c) in respect of any Fiscal Year by the aggregate amount of
Consolidated Excess Cash Flow attributable to Foreign Subsidiaries subject to
the limitations and restrictions described above in this Section 2.12(h) for the
applicable Fiscal Year.

 

(i)                                     Notwithstanding any other provisions of
this Section 2.12, (i) to the extent that the repatriation to the United States
of any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary (“Foreign Disposition”) or the Net Cash Proceeds of any Casualty
Event incurred by a Foreign Subsidiary (“Foreign Casualty Event”) would be
(x) prohibited or delayed by applicable local law or (y) restricted by
applicable material constituent documents or other material agreement (not
entered into for the purpose of evading the requirements herein), an amount
equal to the Net Cash Proceeds that would be so affected were the Borrower to
attempt to repatriate such cash will not be required to be applied to repay Term
Loans at the times provided in this Section 2.12 if the applicable local law or
applicable material documents or agreements would not otherwise permit
repatriation to the United States (the Borrower hereby agrees to use all
commercially reasonable efforts (as determined in the Borrower’s reasonable
business judgment) to overcome or eliminate any such restrictions on
repatriation, so that an amount equal to the full amount of such Net Cash
Proceeds will otherwise be subject to repayment under this Section 2.12), and if
within one year following the date on which the respective prepayment would
otherwise have been required such repatriation of any of such affected Net Cash
Proceeds is permissible under the applicable local law or applicable material
documents or agreements, even if such cash is not actually repatriated at such
time, an amount equal to the amount of the Net Cash Proceeds will be promptly
(and in any event not later than five Business Days) applied (net of an amount
equal to the additional taxes of the Borrower, its Subsidiaries, and the direct
and indirect holders of Capital Stock in the Borrower that would be payable or
reserved against and any additional costs that would be incurred as a result of
a repatriation, whether or not a repatriation actually occurs) by the Borrower
to the repayment of the Term Loans pursuant to this Section 2.12 and (ii) to the
extent that the Borrower has determined in good faith that repatriation of any
of or all the Net Cash Proceeds of any Foreign Disposition or Foreign Casualty
Event could reasonably be expected to have adverse tax cost consequences for
Borrower or any Restricted Subsidiary with respect to such Net Cash Proceeds, an
amount equal to such Net Cash Proceeds that would be so affected will not be
subject to repayment under this Section 2.12. For the avoidance of doubt,
nothing in this Section 2.12 shall require the Borrower to cause any amounts to
be repatriated to the United States (whether or not such amounts are used in or
excluded from the determination of the amount of any mandatory prepayments
hereunder).

 

The prepayments under this Section 2.12 shall be made without premium or
penalty, and shall be accompanied by all accrued interest thereto.

 

Section 2.13                             Interest on Loans.

 

(a)                                 The Borrower shall pay interest on (i) each
Base Rate Loan at the Base Rate plus the Applicable Margin in effect from time
to time and (ii) each Eurodollar Loan at the Adjusted LIBO Rate for the
applicable Interest Period in effect for such Loan plus the Applicable Margin in
effect from time to time.

 

(b)                                 [reserved].

 

(c)                                  Notwithstanding clause (a) above, if an
Event of Default pursuant to Section 8.1(a), (b), (h) or (i) has occurred and is
continuing, the Borrower shall pay interest (“Default Interest”) (i) with
respect to the overdue amount of the Base Rate Loans, at the rate per annum
equal to two hundred (200) basis points above the otherwise applicable interest
rate for such Base Rate Loans, (ii) with respect to the overdue amount of
Eurodollar Loans at the rate per annum equal to two hundred (200) basis points

 

69

--------------------------------------------------------------------------------


 

above the otherwise applicable interest rate for such Eurodollar Loans for the
then-current Interest Period until the last day of such Interest Period, and
thereafter, and (iii) with respect to the overdue amount of the other
Obligations hereunder (other than Loans), at the rate per annum equal to two
hundred (200) basis points above the otherwise applicable interest rate for
Revolving Loans that are Base Rate Loans.

 

(d)                                 Interest on the principal amount of all
Loans shall accrue from and including the date such Loans are made to but
excluding the date of any repayment thereof.  Interest on all outstanding Base
Rate Loans shall be payable quarterly in arrears on the last Business Day of
each March, June, September and December and on the Revolving Commitment
Termination Date or the applicable Latest Maturity Date, as the case may be. 
Interest on all outstanding Eurodollar Loans shall be payable on the last
Business Day of each Interest Period applicable thereto, and, in the case of any
Eurodollar Loans having an Interest Period in excess of three months, on each
day which occurs every three months after the initial date of such Interest
Period, and on the Revolving Commitment Termination Date or the applicable
Latest Maturity Date, as the case may be.  Interest on any Loan which is
converted into a Loan of another Type or which is repaid or prepaid shall be
payable on the date of such conversion or on the date of any such repayment or
prepayment (on the amount repaid or prepaid) thereof.  All Default Interest
shall be payable on demand.

 

(e)                                  The Administrative Agent shall determine
each interest rate applicable to the Loans hereunder and shall promptly notify
the Borrower and the Lenders of such rate in writing (or by telephone, promptly
confirmed in writing).  Any such determination shall be conclusive and binding
for all purposes, absent manifest error.

 

Section 2.14                             Fees.

 

(a)                                 The Borrower shall pay to the Administrative
Agent for its own account, in Dollars, fees in the amounts and at the times
previously agreed upon in the Agent Fee Letter.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee (the
“Commitment Fee”), which shall accrue at the rate per annum as set forth in the
table below (the “ Commitment Fee Percentage”) on the average daily amount of
the unused Revolving Commitment of such Lender during the Availability Period. 
A change in the Commitment Fee Percentage resulting from a change in the
Consolidated Leverage Ratio shall be effective on the first Business Day after
which the Borrower delivers such Compliance Certificate most recently delivered
pursuant to Section 5.1(c); provided further, that if at any time the Borrower
shall have failed to deliver the Compliance Certificate required by
Section 5.1(c), upon written notice by the Required Lenders or the
Administrative Agent (at the direction of the Required Lenders), the Commitment
Fee Percentage shall retroactively be deemed to be at Level 2 as set forth in
the table below, for any day during the period commencing from the due date of
such Compliance Certificate pursuant to Section 5.1(c) until (not including) the
first Business Day after which such Compliance Certificate is delivered, at
which time the Commitment Fee Percentage shall be determined as provided above. 
For purposes of computing the Commitment Fee with respect to the Multicurrency
Commitments, the Multicurrency Commitment of each Multicurrency Lender shall be
deemed used to the extent of the outstanding Revolving Loans and LC Exposure of
such Lender.

 

Level

 

Consolidated
Leverage Ratio

 

Commitment Fee Percentage

1

 

< 2.25:1.0 < 3.25:1.0

 

0.25%

2

 

> 3.25:1.0 < 4.50:1.0

 

0.375%

3

 

> 4.50:1.0

 

0.50%

 

70

--------------------------------------------------------------------------------


 

(c)                                  The Borrower agrees to pay (i) to the
Administrative Agent, for the account of each Multicurrency Lender, in Dollars,
a letter of credit fee with respect to its participation in each Letter of
Credit (the “Letter of Credit Fee”), which shall accrue at a rate per annum
equal to the Applicable Margin for Eurodollar Loans then in effect on the Dollar
Equivalent of the average daily amount of such Lender’s LC Exposure attributable
to such Letter of Credit during the period from and including the date of
issuance of such Letter of Credit to but excluding the date on which such Letter
of Credit expires or is drawn in full (such Letter of Credit Fee shall continue
to accrue on any LC Exposure that remains outstanding after the Revolving
Commitment Termination Date) and (ii) to the Issuing Bank for its own account,
in Dollars, a facing fee, which shall accrue at the rate of 0.125% per annum on
the Dollar Equivalent of the average daily amount of the LC Exposure during the
Availability Period (or until the date that such Letter of Credit is irrevocably
cancelled, whichever is later), as well as the Issuing Bank’s standard fees with
respect to issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.

 

(d)                                 [reserved].

 

(e)                                  Accrued fees under paragraphs (b) and
(c) above shall be payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing on the first such date to occur
after the Restatement Effective Date and on the Revolving Commitment Termination
Date (and if later, the date the Loans and LC Exposure shall be repaid in their
entirety); provided further, that any such fees accruing after the Revolving
Commitment Termination Date shall be payable on demand.

 

(f)                                   Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to Commitment Fees during such period
pursuant to Section 2.14(b) or Letter of Credit Fees accruing during such period
pursuant to Section 2.14(c)  (without prejudice to the rights of the Lenders
other than Defaulting Lenders in respect of such fees), provided that (a) to the
extent that a portion of the LC Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.26, such fees
that would have accrued for the benefit of such Defaulting Lender will instead
accrue for the benefit of and be payable to such Non-Defaulting Lenders, pro
rata in accordance with their respective Revolving Commitments and (b) to the
extent any portion of such LC Exposure cannot be so reallocated, such fees will
instead accrue for the benefit of and be payable to the Issuing Bank.  The pro
rata payment provisions of Section 2.21 shall automatically be deemed adjusted
to reflect the provisions of this subsection (f).

 

(g)                                  In the event that, prior to the six-month
anniversary of the Restatement Effective Date, the Borrower consummates a
Repricing Event, the Borrower shall pay to the Administrative Agent, for the
ratable account of each applicable Lender, a fee equal to 1.00% of the aggregate
principal amount of the Term B Loans subject to such Repricing Event.

 

Section 2.15                             Computation of Interest and Fees. 
Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of three hundred sixty-five (365) days (or
three hundred sixty-six (366) days in a leap year) and paid for the actual
number of days elapsed (including the first day but excluding the last day). 
All other interest and all fees shall be computed on the basis of a year of
three hundred sixty (360) days and paid for the actual number of days elapsed
(including the first day but excluding the last day), or, in the case of
interest in respect of Loans denominated in the Alternative Currency, as to
which market practice differs from the foregoing, in accordance with such market
practice.  Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be made in good faith and, except for manifest error, shall
be final, conclusive and binding for all purposes.

 

71

--------------------------------------------------------------------------------


 

Section 2.16                             Inability to Determine Interest Rates. 
If prior to the commencement of any Interest Period for any Eurodollar
Borrowing,

 

(a)                                 the Administrative Agent shall have
reasonably determined (which determination shall be conclusive and binding upon
the Borrower) that, by reason of circumstances affecting the relevant interbank
market, adequate means do not exist for ascertaining LIBOR for such Interest
Period, or

 

(b)                                 the Administrative Agent shall have received
notice from the Required Lenders that the Adjusted LIBO Rate does not adequately
and fairly reflect the cost to such Lenders of making, funding or maintaining
their Eurodollar Loans (whether in Dollars or the Alternative Currency) for such
Interest Period,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Revolving
Loans in the affected currency or currencies or to continue or convert
outstanding Loans as or into Eurodollar Loans in the affected currency or
currencies shall be suspended and (ii) all such affected Loans denominated in
Dollars shall be converted into Base Rate Loans (or, in the case of Loans
denominated in the Alternative Currency, the Borrower and the Lenders may
establish a mutually acceptable alternative rate) on the last day of the then
current Interest Period applicable thereto unless the Borrower prepays such
Loans in accordance with this Agreement.  Unless the Borrower notifies the
Administrative Agent at least one (1) Business Day before the date of any
Eurodollar Borrowing for which a Notice of Revolving Borrowing or Notice of
Conversion/Continuation has previously been given that it elects not to borrow
on such date, then such Revolving Borrowing shall be made as a Base Rate
Borrowing (or, in the case of a pending request for a Loan denominated in the
Alternative Currency, the Borrower and the Lenders may establish a mutually
acceptable alternative rate).

 

Section 2.17                             Illegality.  If any Change in Law shall
make it unlawful or impossible for any Lender to make, maintain or fund any
Eurodollar Loan (whether denominated in Dollars or in the Alternative Currency)
and such Lender shall so notify the Administrative Agent, the Administrative
Agent shall promptly give notice thereof to the Borrower and the other Lenders,
whereupon until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such suspension no longer exist (which
such Lender shall endeavor to do promptly upon that being the case), the
obligation of such Lender to make Eurodollar Revolving Loans in the affected
currency or currencies, or to continue or convert outstanding Loans as or into
Eurodollar Loans in the affected currency or currencies, shall be suspended.  In
the case of the making of a Eurodollar Borrowing denominated in Dollars, such
Lender’s Revolving Loan shall be made as a Base Rate Loan as part of the same
Revolving Borrowing for the same Interest Period and if the affected Eurodollar
Loan is then outstanding, such Loan shall be converted to a Base Rate Loan
either (i) on the last day of the then current Interest Period applicable to
such Eurodollar Loan if such Lender may lawfully continue to maintain such Loan
to such date or (ii) immediately if such Lender shall determine that it may not
lawfully continue to maintain such Eurodollar Loan to such date. 
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.

 

Section 2.18                             Increased Costs.

 

(a)                                 If any Change in Law shall:

 

72

--------------------------------------------------------------------------------


 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement that is not otherwise included
in the determination of the Adjusted LIBO Rate hereunder against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank;

 

(ii)                                  subject any Lender or the Issuing Bank to
any Taxes (other than Indemnified Taxes or Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

(iii)                               [reserved]; or

 

(iv)                              impose on any Lender or on the Issuing Bank or
the eurodollar interbank market any other condition affecting this Agreement or
any Eurodollar Loans made by such Lender or any Letter of Credit or any
participation therein;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon receipt of the
certificate referred to in the immediately following clause (c), such additional
amount or amounts sufficient to compensate such Lender or the Issuing Bank, as
the case may be, for such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or the Issuing Bank shall have
reasonably determined that on or after the date of this Agreement any Change in
Law regarding capital or liquidity requirements and affecting such Lender or
Issuing Bank has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of the Parent Company
of such Lender or Issuing Bank) as a consequence of its obligations hereunder or
under or in respect of any Letter of Credit to a level below that which such
Lender, the Issuing Bank or the Parent Company of such Lender or Issuing Bank
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of the Parent Company of
such Lender or Issuing Bank with respect to capital adequacy) then, from time to
time, upon receipt of the certificate referred to in the immediately following
clause (c), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender, the Issuing Bank or the Parent Company of such
Lender or the Issuing Bank for any such reduction suffered.

 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender,
the Issuing Bank or the Parent Company of such Lender or the Issuing Bank, as
the case may be, specified in paragraph (a) or (b) of this Section 2.18 shall be
delivered to the Borrower (with a copy to the Administrative Agent) and shall be
conclusive, absent manifest error.  The Borrower shall pay any such Lender or
the Issuing Bank, as the case may be, such amount or amounts within five
(5) Business Days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section 2.18 shall
not constitute a waiver of such Lender’s or the Issuing Bank’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Bank pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor
(except that, if the

 

73

--------------------------------------------------------------------------------


 

Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

Section 2.19                             Funding Indemnity.  In the event of
(a) the payment of any principal of a Eurodollar Loan other than on the last day
of the Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion or continuation of a Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure by the
Borrower to borrow, prepay, convert or continue any Eurodollar Loan on the date
specified in any applicable notice (regardless of whether such notice is
withdrawn or revoked) or (d) any failure by the Borrower to make payment of any
Loan or drawing under any Letter of Credit (or interest due thereon) denominated
in the Alternative Currency on its scheduled due date or any payment of any Loan
or drawing under any Letter of Credit (or interest due thereon) in a different
currency from such Loan or Letter of Credit drawing, then, in any such event,
the Borrower shall compensate each Lender for any loss (other than loss of
profit), cost or expense attributable to such event within five (5) Business
Days of receipt by the Borrower of an invoice from the Lenders, through the
Administrative Agent, setting forth such amounts.  In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan.  An invoice as to any additional amount payable under this
Section 2.19 submitted to the Borrower by any Lender (through the Administrative
Agent) shall be conclusive, absent manifest error.

 

Section 2.20                             Taxes.  For purposes of this
Section 2.20, the term “Lender” includes any Issuing Bank and the term
“applicable Law” includes FATCA.

 

(a)                                 Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Taxes; provided, that if any applicable Law requires the
deduction of any Taxes from such payments (as determined in the good faith
discretion of the applicable Withholding Agent), then (i) the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Law and (ii) if such Tax is
an Indemnified Tax or Other Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.20) the Administrative Agent, any Lender or the Issuing Bank (as
the case may be) shall receive an amount equal to the sum it would have received
had no such deductions been made.

 

(b)                                 In addition, the Borrower shall pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes, without duplication of any such Other Taxes for which additional
amounts have been paid under Section 2.20(a).

 

(c)                                  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within ten (10) Business
Days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.20) paid or
payable by the

 

74

--------------------------------------------------------------------------------


 

Administrative Agent, such Lender or the Issuing Bank, as the case may be, or
required to be withheld from a payment to such Person on or with respect to any
payment by or on account of any obligation of the Borrower and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes and Other Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.4(e) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (e).

 

(f)                                   (i)  Any Lender that is entitled to an
exemption from or reduction of withholding Tax under the Code, any treaty to
which the United States is a party or otherwise, with respect to payments under
this Agreement or any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by applicable Law or as
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a “United States person” as
defined in Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or

 

75

--------------------------------------------------------------------------------


 

prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S.  federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
copies of IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S.  federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from,
or reduction of, U.S.  federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(ii)                                  if such Lender is entitled to claim that
interest paid under this Agreement is exempt from United States withholding tax
because it is effectively connected with a United States trade or business of
such Lender, executed copy of IRS Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit 2.20-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E;
or

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.20-2 or Exhibit 2.20-3, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided, that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S.  Tax Compliance Certificate
substantially in the form of Exhibit 2.20-4 on behalf of each such direct and
indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the

 

76

--------------------------------------------------------------------------------


 

reasonable request of the Borrower or the Administrative Agent), executed copies
of any other form prescribed by applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  If the Administrative Agent, a Lender or
the Issuing Bank determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.20, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
the Borrower, upon the request of the Administrative Agent, such Lender or the
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Bank in the
event the Administrative Agent, such Lender or the Issuing Bank is required to
repay such refund to such Governmental Authority.  This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Bank to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

 

Section 2.21                             Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 Except with respect to principal of and
interest on Loans denominated in the Alternative Currency, the Borrower shall
make each payment required to be made by it hereunder (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Sections 2.18, 2.19 or 2.20, or otherwise) prior to 2:00 p.m. on the date when
due, in immediately available funds, free and clear of any defenses, rights of
set-off, counterclaim, or withholding or deduction of taxes.  Except as
otherwise expressly provided herein, all payments by the Borrower hereunder with
respect to principal and interest on Loans denominated in the Alternative
Currency shall

 

77

--------------------------------------------------------------------------------


 

be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, in the Alternative Currency and in immediately
available funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein.  Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States.  If, for any
reason, the Borrower is prohibited by any Law from making any required payment
hereunder in the Alternative Currency, the Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. 
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at the Payment Office, except payments
to be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Sections 2.18, 2.19 and 2.20 and 11.3 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension.

 

(b)                                 Unless otherwise specified in this
Agreement, if at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be
applied: first, to Administrative Agent’s fees and reimbursable expenses then
due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to the payment of principal of the
Loans and unreimbursed LC Disbursements then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Credit Exposure and Term
Loans and accrued interest and fees thereon than the proportion received by any
other Lender with respect to its Revolving Credit Exposure and Term Loans, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Credit Exposure and Term Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Credit Exposure
and Term Loans; provided, that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Revolving Credit Exposure and Term Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect

 

78

--------------------------------------------------------------------------------


 

to such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount or amounts due.  In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

 

(e)                                  Notwithstanding anything herein to the
contrary, any amount paid by the Borrower for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees,
reimbursement of LC Disbursements, indemnity payments or other amounts) will be
retained by the Administrative Agent in a segregated interest bearing account
until the Revolving Commitment Termination Date at which time the funds in such
account (including any accrued interest thereon) will be applied by the
Administrative Agent, to the fullest extent permitted by Law, in the following
order of priority:  first to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to the Issuing Bank under this
Agreement, third to the payment of interest due and payable to the Lenders
hereunder that are not Defaulting Lenders, ratably among them in accordance with
the amounts of such interest then due and payable to them, fourth to the payment
of fees then due and payable to the Lenders hereunder that are not Defaulting
Lenders, ratably among them in accordance with the amounts of such fees then due
and payable to them, fifth to pay principal and unreimbursed LC Disbursements
then due and payable to the Lenders hereunder that are not Defaulting Lenders,
ratably in accordance with the amounts thereof then due and payable to them,
sixth to the ratable payment of other amounts then due and payable to the
Lenders hereunder that are not Defaulting Lenders, and seventh to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

 

(f)                                   Notwithstanding anything to the contrary
contained in this Section 2.21 or elsewhere in this Agreement, the Borrower may
extend the final maturity of Term Loans and/or Revolving Commitments in
connection with an Extension that is permitted under Section 2.28 without being
obligated to effect such extensions on a pro rata basis among the Lenders (it
being understood that no such extension (i) shall constitute a payment or
prepayment of any Term Loans or Revolving Loans, as applicable, for purposes of
this Section 2.21 or (ii) shall reduce the amount of any scheduled amortization
payment due under Section 2.9, except that the amount of any scheduled
amortization payment due to a Lender of Extended Term Loans may be reduced to
the extent provided pursuant to the express terms of the respective Extension
Amendment) without giving rise to any violation of this Section 2.21 or any
other provision of this Agreement. Furthermore, the Borrower may take all
actions contemplated by Section 2.28 in connection with any Extension (including
modifying pricing, amortization and repayments or prepayments), and in each case
such actions shall be permitted, and the differing payments contemplated therein
shall be permitted without giving rise to any violation of this Section 2.21 or
any other provision of this Agreement.

 

79

--------------------------------------------------------------------------------


 

Section 2.22                             Letters of Credit.

 

(a)                                 During the Availability Period, the Issuing
Bank, in reliance upon the agreements of the other Lenders pursuant to
Section 2.22(d) and 2.22(e), agrees to issue, at the request of the Borrower,
Letters of Credit denominated in Dollars or in the Alternative Currency for the
account of the Borrower or any Restricted Subsidiary on the terms and conditions
hereinafter set forth; provided, that (i) each Letter of Credit shall expire on
the earlier of (A) the date one year after the date of issuance of such Letter
of Credit (or in the case of any renewal or extension thereof, one year after
such renewal or extension) and (B) the date that is five (5) Business Days prior
to the Revolving Commitment Termination Date (but may contain provisions for
automatic renewal provided that no Event of Default shall exist on the renewal
date or would be caused by such renewal and provided that no such renewal shall
extend beyond the date that is five (5) Business Day prior to the Revolving
Commitment Termination Date); (ii) each Letter of Credit shall be in a stated
amount of at least $50,000; (iii) the Borrower may not request any Letter of
Credit, if, after giving effect to such issuance (A) the aggregate LC Exposure
would exceed the LC Commitment and (B) the aggregate Revolving Multicurrency
Credit Exposure of all Lenders would exceed the aggregate Multicurrency
Commitments; and (iv) except as otherwise agreed by the Administrative Agent and
the Issuing Bank, such Letter of Credit shall not be denominated in a currency
other than Dollars or the Alternative Currency.  Each Multicurrency Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Issuing Bank without recourse a participation in each Letter of Credit
equal to such Lender’s Pro Rata Share of the aggregate amount available to be
drawn under such Letter of Credit on the date of issuance with respect to all
other Letters of Credit.  Each issuance of a Letter of Credit shall be deemed to
utilize the Multicurrency Commitment of each Multicurrency Lender by an amount
equal to the amount of such participation.

 

(b)                                 To request the issuance of a Letter of
Credit (or any amendment, renewal or extension of an outstanding Letter of
Credit), the Borrower shall give the Issuing Bank and the Administrative Agent
irrevocable written notice at least three (3) Business Days prior to the
requested date of such issuance (or such shorter period as the Administrative
Agent and Issuing Bank may agree) specifying the date (which shall be a Business
Day) such Letter of Credit is to be issued (or amended, extended or renewed, as
the case may be), the expiration date of such Letter of Credit, the amount and
currency thereof (and in the absence of specification of currency shall be
deemed a request for a Letter of Credit denominated in Dollars), the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  In addition
to the satisfaction of the applicable conditions in Article III, the issuance of
such Letter of Credit (or any amendment which increases the amount of such
Letter of Credit) will be subject to the further conditions that such Letter of
Credit shall be in such form and contain such terms as the Issuing Bank shall
approve and that the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall require; provided, that in the event of any conflict
between such applications, agreements or instruments and this Agreement, the
terms of this Agreement shall control.

 

(c)                                  At least two (2) Business Days prior to the
issuance of any Letter of Credit (or such shorter period as the Administrative
Agent and Issuing Bank may agree), the Issuing Bank will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received such notice and if not, the Issuing Bank will provide the
Administrative Agent with a copy thereof.  Unless the Issuing Bank has received
notice from the Administrative Agent on or before 5:00 p.m. the Business Day
immediately preceding the date the Issuing Bank is to issue the requested Letter
of Credit (1) directing the Issuing Bank not to issue the Letter of Credit
because such issuance is not then permitted hereunder because of the limitations
set forth in Section 2.22(a) or that one or more applicable conditions specified
in Article III are not then satisfied, then, subject to the terms and conditions
hereof,

 

80

--------------------------------------------------------------------------------


 

the Issuing Bank shall, on the requested date, issue such Letter of Credit in
accordance with the Issuing Bank’s usual and customary business practices.

 

(d)                                 The Issuing Bank shall examine all documents
purporting to represent a demand for payment under a Letter of Credit promptly
following its receipt thereof.  The Issuing Bank shall notify the Borrower and
the Administrative Agent of such demand for payment and whether the Issuing Bank
has made or will make a LC Disbursement thereunder; provided, that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement.  The Borrower shall be irrevocably and unconditionally obligated
to reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank
in respect of such drawing, without presentment, demand or other formalities of
any kind.  In the case of a Letter of Credit denominated in the Alternative
Currency, the Borrower shall reimburse the Issuing Bank in the Alternative
Currency, unless (i) the Issuing Bank (at its option) shall have specified in
such notice that it will require reimbursement in Dollars, or (ii) in the
absence of any such requirement for reimbursement in Dollars, the Borrower shall
have notified the Issuing Bank promptly following receipt of the notice of
drawing that the Borrower will reimburse the Issuing Bank in Dollars.  In the
case of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in the Alternative Currency, the Issuing Bank shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof.  Unless the Borrower shall have notified
the Issuing Bank and the Administrative Agent prior to (x) 11:00 a.m. on the
Business Day immediately prior to the date on which such drawing is honored, in
the case of Letters of Credit to be reimbursed in Dollars, or (y) the Applicable
Time, in the case of Letters of Credit to be reimbursed in the Alternative
Currency, that the Borrower intends to reimburse the Issuing Bank for the amount
of such drawing in funds other than from the proceeds of Revolving Loans, the
Borrower shall be deemed to have timely given a Notice of Revolving Borrowing to
the Administrative Agent requesting the Lenders to make a Base Rate Borrowing on
the date on which such drawing is honored in an exact amount due to the Issuing
Bank (expressed in Dollars in the amount of the Dollar Equivalent thereof in the
case of a Letter of Credit denominated in the Alternative Currency); provided,
that for purposes solely of such Borrowing, the conditions precedent set forth
in Section 3.3 hereof shall not be applicable.  The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.6.  The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.

 

(e)                                  If for any reason a Base Rate Borrowing may
not be (as determined in the sole discretion of the Administrative Agent), or is
not, made in accordance with the foregoing provisions, then each Lender (other
than the Issuing Bank) shall be obligated to fund the participation that such
Lender purchased pursuant to subsection (a) in an amount equal to its Pro Rata
Share of such LC Disbursement on and as of the date which such Base Rate
Borrowing should have occurred.  Each Lender’s obligation to fund its
participation shall be absolute and unconditional and shall not be affected by
any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the Issuing Bank or any other Person for any reason whatsoever, (ii) the
existence of a Default or an Event of Default or the termination of the
Aggregate Revolving Commitments, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any of its Subsidiaries, (iv) any
breach of this Agreement by the Borrower or any other Lender, (v) any amendment,
renewal or extension of any Letter of Credit or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing. 
On the date that such participation is required to be funded, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participation to the Administrative Agent for the account of the Issuing Bank. 
Whenever, at any time after the Issuing Bank has received from any such Lender
the funds for its

 

81

--------------------------------------------------------------------------------


 

participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.

 

(f)                                   To the extent that any Lender shall fail
to pay any amount required to be paid pursuant to paragraphs (d) or (e) of this
Section on the due date therefor, such Lender shall pay interest to the Issuing
Bank (through the Administrative Agent) on such amount from such due date to the
date such payment is made at a rate per annum equal to the Overnight Rate from
time to time in effect; provided, that if such Lender shall fail to make such
payment to the Issuing Bank within three (3) Business Days of such due date,
then, retroactively to the due date, such Lender shall be obligated to pay
interest on such amount at the rate set forth in Section 2.13(c).

 

(g)                                  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding that its reimbursement
obligations with respect to the Letters of Credit be Cash Collateralized
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Bank and the Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid fees thereon; provided,
that such obligation to Cash Collateralize the reimbursement obligations of the
Borrower with respect to the Letters of Credit shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Section 8.1.  Such
deposit shall be held by the Administrative Agent as Cash Collateral for the
payment and performance of the obligations of the Borrower under this
Agreement.  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  The Borrower
agrees to execute any documents and/or certificates to effectuate the intent of
this paragraph.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest.  Interest and profits, if any, on such investments
shall accumulate in such account.  Moneys in such account shall be applied by
the Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and to the extent so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated,
with the consent of the Required Lenders, be applied to satisfy other
obligations of the Borrower under this Agreement and the other Loan Documents. 
If the Borrower is required to Cash Collateralize its reimbursement obligations
with respect to the Letters of Credit as a result of the occurrence of an Event
of Default, such cash collateral so posted (to the extent not so applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.  So long as no Event of
Default exists, to the extent amounts held by the Administrative Agent as Cash
Collateral for the LC Exposure exceed the LC Exposure, the Administrative Agent
shall endeavor, from time to time, at the written request of the Borrower, to
deliver to the Borrower promptly after the Administrative Agent’s receipt of
such request from the Borrower, the amount of such excess.

 

(h)                                 Upon the request of any Lender, but no more
frequently than quarterly, the Issuing Bank shall deliver (through the
Administrative Agent) to each Lender and the Borrower a report describing the
aggregate Letters of Credit then outstanding.  Upon the request of any Lender
from time to time, the Issuing Bank shall deliver to such Lender any other
information reasonably requested by such Lender with respect to each Letter of
Credit then outstanding.

 

82

--------------------------------------------------------------------------------


 

(i)                                     The Borrower’s obligation to reimburse
LC Disbursements hereunder shall be absolute, unconditional and irrevocable and
shall be performed strictly in accordance with the terms of this Agreement under
all circumstances whatsoever and irrespective of any of the following
circumstances:

 

(i)                                     Any lack of validity or enforceability
of any Letter of Credit or this Agreement;

 

(ii)                                  The existence of any claim, set-off,
defense or other right which the Borrower or any Subsidiary or Affiliate of the
Borrower may have at any time against a beneficiary or any transferee of any
Letter of Credit (or any Persons or entities for whom any such beneficiary or
transferee may be acting), any Lender (including the Issuing Bank) or any other
Person, whether in connection with this Agreement or the Letter of Credit or any
document related hereto or thereto or any unrelated transaction;

 

(iii)                               Any draft or other document presented under
a Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect;

 

(iv)                              Payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document to the Issuing Bank
that does not comply with the terms of such Letter of Credit;

 

(v)                                 Any adverse change in the relevant exchange
rates or in the availability of the Alternative Currency to any Loan Party or
Subsidiary or in the relevant currency markets generally;

 

(vi)                              Any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.22, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder; or

 

(vii)                           The existence of a Default or an Event of
Default.

 

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable Law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination.  In furtherance of the foregoing and without

 

83

--------------------------------------------------------------------------------


 

limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(j)                                    Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued and subject to
applicable Laws each standby Letter of Credit shall be governed by the
“International Standby Practices 1998” (ISP98) (or such later revision as may be
published by the Institute of International Banking Law & Practice on any date
any Letter of Credit may be issued) and the Borrower shall specify the foregoing
in each letter of credit application submitted for the issuance of a Letter of
Credit.

 

(k)                                 If the Letter of Credit expiration date in
respect of any tranche of Revolving Commitments occurs prior to the expiry date
of any Letter of Credit, then (i) if one or more other tranches of Revolving
Commitments in respect of which the Letter of Credit expiration date shall not
have so occurred are then in effect, such Letters of Credit shall, to the extent
such Letters of Credit could have been issued under such other tranches,
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to
Section 2.22(a) under (and ratably participated in by Lenders pursuant to) the
Revolving Commitments in respect of such non-terminating tranches up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Revolving Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.22(g). Commencing with the maturity date of any tranche of Revolving
Commitments, the sublimit for Letters of Credit shall be agreed with the Issuing
Bank and the Lenders holding Non-Expiring Credit Commitments.

 

(l)                                     Any Issuing Bank that is no longer a
Revolving Lender may resign at any time by giving 30 days prior written notice
to the Administrative Agent, the Lenders and the Borrower.

 

Section 2.23                             Increase of Commitments; Additional
Lenders.

 

(a)                                 Incremental Commitments. The Borrower may at
any time or from time to time after the Restatement Effective Date, by notice to
the Administrative Agent (an “Incremental Request”), request (i) one or more new
commitments which may be in the same Class as any outstanding Term Loans (a
“Term Loan Increase”) or a new Class of term loans (collectively with any Term
Loan Increase, the “Incremental Term Commitments”) in each case, under this
Agreement, (ii) one or more new term loans in a separate facility and either
unsecured or secured on a junior lien basis to the Obligations (the “Other
Commitments” and the loans in respect thereof, the “Other Term Loans”), which
shall be documented under another credit agreement and/or (iii) one or more
increases in the amount of the Revolving Commitments (a “Revolving Commitment
Increase” and the commitments in respect thereof, the “Incremental Revolving
Commitments” and together with any Incremental Term Commitments, the
“Incremental Commitments”), whereupon the Administrative Agent shall promptly
deliver a copy to each of the Lenders.

 

(b)                                 Incremental Loans. Any Incremental Term
Loans to the extent effected through the establishment of one or more new Term
Loans made on an Incremental Facility Closing Date shall be designated a
separate Class of Incremental Term Loans for all purposes of this Agreement. Any

 

84

--------------------------------------------------------------------------------


 

Revolving Commitment Increase and any Term Loan Increase shall be effected
pursuant to an increase in, and as part of, an existing Class of Revolving
Commitments or Term Loans, respectively.  On any Incremental Facility Closing
Date on which any Incremental Term Commitments of any Class are effected
(including as an increase to an existing Class of Term Loans pursuant to a Term
Loan Increase), subject to the satisfaction (or waiver) of the terms and
conditions in this Section 2.23, (i) each Incremental Term Lender of such
Class shall make a Loan to the Borrower (an “Incremental Term Loan”) in an
amount equal to its Incremental Term Commitment and (ii) each Incremental Term
Lender shall become a Lender hereunder with respect to such Incremental Term
Commitment and the Incremental Term Loans made pursuant thereto. On any
Incremental Facility Closing Date on which any Incremental Revolving Commitments
are effected through any Revolving Commitment Increase, subject to the
satisfaction of the terms and conditions in this Section 2.23, (x) each
Incremental Revolving Lender shall make its Commitment available to the Borrower
(when borrowed, an “Incremental Revolving Loan” and collectively with any
Incremental Term Loan, an “Incremental Loan”) in an amount equal to its
Incremental Revolving Commitment and (y) each Incremental Revolving Lender shall
become a Lender hereunder with respect to the Incremental Revolving Commitment
and the Incremental Revolving Loans made pursuant thereto.  For the avoidance of
doubt, Incremental Term Loans may (and any Incremental Term Loans effected
pursuant to a Term Loan Increase shall) have identical terms to any of the Term
Loans and be treated as the same Class as any of such Term Loans for all
purposes herein.

 

(c)                                  Incremental Request. Each Incremental
Request from the Borrower pursuant to this Section 2.23 shall set forth the
requested amount and proposed terms of the relevant Incremental Term
Loans, Incremental Revolving Commitments or Other Term Loans.  Incremental Term
Loans and Other Term Loans may be made, and Incremental Revolving Commitments
may be provided, by any existing Lender (but each existing Lender will not have
an obligation to make any Incremental Commitment or Other Commitment, or to
extend credit in respect of any Other Term Loans, nor will the Borrower have any
obligation to approach any existing lenders to provide any Incremental
Commitment or Other Commitment, or to extend credit in respect of any Other Term
Loans) or by any other bank or other financial institution (any such other bank
or other financial institution being called an “Additional Lender”) (each such
existing Lender or Additional Lender providing such Incremental Term Loans,
Other Term Loans and Incremental Revolving Commitments, an “Incremental
Revolving Lender” or “Incremental Term Lender,” as applicable, and,
collectively, the “Incremental Lenders”); provided that (i) the Administrative
Agent and each Issuing Bank shall have consented (not to be unreasonably
withheld, conditioned or delayed) to such Lender’s or Additional Lender’s making
such Incremental Term Loans or providing such Revolving Commitment Increases to
the extent such consent, if any, would be required under Section 11.4 for an
assignment of Loans or Revolving Commitments, as applicable, to such Lender or
Additional Lender and (ii) with respect to Incremental Term Commitments, any
Affiliated Lender providing an Incremental Term Commitment shall be subject to
the same restrictions set forth in Section 11.4(i) as they would otherwise be
subject to with respect to any purchase by or assignment to such Affiliated
Lender of Term B Loans.

 

(d)                                 Effectiveness of Incremental Amendment. The
obtaining of Other Commitments, the making of Other Term Loans, the
effectiveness of any Incremental Amendment, and the Incremental Commitments
thereunder, shall be subject to the satisfaction on the date of such Incremental
Amendment (or, in the case of Other Commitments and Other Term Loans, on the
date of the extension of such commitments or the incurrence or issuance of such
Other Term Loans, as applicable) (the “Incremental Facility Closing Date”) of
each of the following conditions:

 

(i)                                     with respect to any Incremental
Commitments, (A) no Event of Default shall exist after giving effect to such
Incremental Commitments; provided, that in the case of Incremental Commitments
incurred to finance a permitted acquisition or other permitted Investments
(including in any event a Limited Condition Acquisition) no Event of Default (in
the

 

85

--------------------------------------------------------------------------------


 

case of Limited Condition Acquisitions, as determined in accordance with
Section 1.7) under Section 8.1(a), (b), (h) and (i) shall exist on (i) the date
that the Borrower or the applicable Restricted Subsidiary consummates such
permitted acquisition or other permitted Investments, or, (ii) in the case of
Incremental Commitments incurred to finance a Limited Condition Acquisition, on
the LCA Test Date; provided, that the applicable Incremental Lenders may waive,
in each case of clauses (i) or (ii), such condition regarding an absence of such
an Event of Default and the requirement that the representations and warranties
have to be made and accurate in all material respects shall be subject to
customary “Sungard” or “certain funds” limitations;

 

(ii)                                  each Incremental Term Commitment shall be
in an aggregate principal amount that is not less than $5,000,000 and shall be
in an increment of $1,000,000 (provided that such amount may be less than
$5,000,000 if such amount represents all remaining availability under the limit
set forth in clause (iii) below) and each Incremental Revolving Commitment shall
be in an aggregate principal amount that is not less than $5,000,000 and shall
be in an increment of $1,000,000 (provided that such amount may be less than
$5,000,000 if such amount represents all remaining availability under the limit
set forth in clause (iii) below);

 

(iii)                               the aggregate amount of the Incremental Term
Loans, the Incremental Revolving Commitments and Other Term Loans shall not
exceed (A) an amount equal to the greater of (x) $140,000,000 and (y) 100% of
LTM Consolidated EBITDA of the Borrower and its Restricted Subsidiaries, plus
(B) up to an additional amount of Incremental Term Loans, Incremental Revolving
Commitments, Other Commitments and/or Other Term Loans, (i) so long as the
Consolidated First Lien Leverage Ratio (determined on a Pro Forma Basis) is
equal to or less than 4.50:1.00, (ii) to the extent such Indebtedness consists
of Other Term Loans that are secured on a junior lien basis and not subordinated
in right of payment to the Term Loans and the Revolving Loans, (x) so long as
the Consolidated Senior Secured Leverage Ratio (determined on a Pro Forma Basis)
is equal to or less than 5.50:1.00 as of the last day of the most recently ended
period of four Fiscal Quarters of the Borrower for which financial statements
are available and (y) in the case of any Incremental Term Loans, Incremental
Revolving Loans, Other Commitments and/or Other Term Loans incurred to finance
any permitted acquisition or other Investment that is secured only by Liens
permitted under Section 7.2, so long as, after giving effect to such incurrence,
the Consolidated Senior Secured Leverage Ratio does not exceed the greater of
(I) 5.50:1.00 as of the last day of the most recently ended period of four
Fiscal Quarters of the Borrower for which financial statements are available and
(II) the Consolidated Senior Secured Leverage Ratio immediately prior to such
acquisition or other Investment or (iii) to the extent such Indebtedness
consists of Other Term Loans that are unsecured or secured on a junior lien
basis and subordinated in right of payment to the Term Loans and the Revolving
Loans, (x) so long as the Consolidated Leverage Ratio (determined on a Pro Forma
Basis) is equal to or less than 6.00:1.00 as of the last day of the most
recently ended period of four Fiscal Quarters of the Borrower for which
financial statements are available and (y) in the case of any Incremental Term
Loans, Incremental Revolving Loans, Other Commitments and/or Other Term Loans
incurred to finance any permitted acquisition or other Investment that is
secured only by Liens permitted under Section 7.2, so long as, after giving
effect to such incurrence, the Consolidated Leverage Ratio does not exceed the
greater of (I) 6.00:1.00 as of the last day of the most recently ended period of
four Fiscal Quarters of the Borrower for which financial statements are
available and (II) the Consolidated Leverage Ratio immediately prior to such
acquisition or other Investment, in each case determined on the applicable
Incremental Facility Closing Date, after giving effect to any such incurrence or
issuance on a Pro Forma Basis, and, in each case, with respect to any
Incremental Revolving Commitment or Incremental Term Commitment established at
such time, assuming a borrowing of the maximum amount of Loans available
thereunder, and

 

86

--------------------------------------------------------------------------------


 

excluding the cash proceeds of any such Incremental Term Loans, Incremental
Revolving Commitments, Other Commitments and/or Other Term Loans that are being
incurred for the purposes of netting; provided that to the extent the proceeds
thereof are used to repay Indebtedness, such repayment of Indebtedness shall be
calculated on a Pro Forma Basis and subject to other customary pro forma
adjustments, including, in connection with an investment, plus (C) (1) the
amount of all debt buybacks conducted under this Agreement, but limited to the
actual cash amount paid by Borrower or its Restricted Subsidiaries in connection
with such buyback plus (2) an amount equal to all voluntary prepayments of, in
each case, without duplication, (x) the Loans and (y) any Incremental Term
Loans, Other Term Loans, Incremental Equivalent Debt and permanent voluntary
commitment reductions of the Revolving Commitments, including any Incremental
Revolving Commitments (less all such reductions applied to increase the
corresponding incremental facility basket under any Incremental Equivalent
Debt), other than voluntary prepayments and voluntary commitment reductions to
the extent funded or replaced by a substantially contemporaneous refinancing
with long-term indebtedness (in each case, to the extent originally incurred
under the “free and clear” prong); (it being understood that (x) amounts under
clause (B) (to the extent compliant therewith) shall be deemed to have used
prior to utilization of amounts under clause (A) or (C), (y) loans may be
incurred under both clauses (A), (B) and (C) above, and proceeds from any such
incurrence under such clauses (A), (B) and (C) above, may be utilized in a
single transaction by first calculating the incurrence under clause (B) above
and then calculating the incurrence under clause (A) or (C) above and, for the
avoidance of doubt, any such incurrence under clause (A) or (C) shall not be
given pro forma effect for purposes of determining the Consolidated First Lien
Leverage Ratio, Consolidated Senior Secured Leverage Ratio and/or Consolidated
Leverage Ratio, as applicable, for purposes of effectuating the incurrence under
clause (B) in such single transaction and (z) the Borrower may redesignate any
such Indebtedness originally incurred pursuant to clause (A) or (C) as incurred
pursuant to clause (B) if, at the time of such redesignation, the Borrower would
be permitted to incur the aggregate principal amount of Indebtedness being so
redesignated); and

 

(iv)                              to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of customary legal
opinions, board resolutions and officers’ certificates consistent with those
delivered on the Restatement Effective Date other than changes to such legal
opinion resulting from a change in law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent.

 

(e)                                  Required Terms. The terms, provisions and
documentation of the Incremental Loans and Incremental Commitments, as the case
may be, of any Class, and of the Other Term Loans, except as otherwise set forth
herein, shall be as agreed between the Borrower and the applicable Incremental
Lenders or lenders providing such Incremental Commitments or Other Term Loans,
as applicable; provided that the following conditions shall be satisfied:

 

(i)                                     the Incremental Term Loans and Other
Term Loans:

 

(A)                               (1) with respect to Incremental Term Loans and
Other Term Loans that are intended to be secured on a pari passu basis with the
Term Loans hereunder, shall rank pari passu in right of payment and of security
with the Revolving Loans and the Term Loans hereunder, shall not at any time be
guaranteed by any Restricted Subsidiaries other than the Restricted Subsidiaries
that are Guarantors and, to the extent secured, shall not be secured by a Lien
on any property or asset of the Borrower or any Guarantor that does not secure
the Obligations (except as permitted by intercreditor arrangements reasonably
acceptable to the Borrower and the Administrative Agent) and may participate on
a pro rata basis or less than pro rata basis (but not on a

 

87

--------------------------------------------------------------------------------


 

greater than pro rata basis) in any mandatory prepayments of Term Loans
hereunder, as specified in the applicable Incremental Amendment or other
definitive documentation therefor; and (2) with respect to Other Term Loans,
shall not at any time be guaranteed by any Restricted Subsidiaries other than
the Restricted Subsidiaries that are Guarantors and, to the extent secured,
shall not be secured by a Lien on any property or asset of the Borrower or any
Guarantor that does not secure the Obligations (except as permitted by
intercreditor arrangements reasonably acceptable to the Borrower and the
Administrative Agent) and shall not be entitled to participate in any voluntary
or mandatory prepayments of Term Loans hereunder;

 

(B)                               shall not mature earlier than the Latest
Maturity Date of any Term Loans outstanding at the time of incurrence of such
Incremental Term Loans;

 

(C)                               shall have a Weighted Average Life to Maturity
not shorter than the remaining Weighted Average Life to Maturity of
then-existing Term Loans (in each case, without giving effect to voluntary
prepayments reducing scheduled amortization or AHYDO Payments);

 

(D)                               the Incremental Term Loans shall, subject to
clauses (e)(i)(B) and (e)(i)(C) above and clause (e)(iii) below, have an
interest rate and amortization determined by the Borrower and the applicable
Incremental Term Lenders;

 

(E)                                the amortization and interest rates of Other
Term Loans (subject to clauses (e)(i)(B) and (e)(i)(C) above) shall be
determined by the Borrower and the lenders providing such Other Term Loans; and

 

(F)                                 except as otherwise set forth above, all
other terms applicable to any Incremental Term Loans and Other Term Loans, if
not consistent the Term B Loans, shall not be materially more restrictive, taken
as a whole, to the Loan Parties than the terms of the Term B Loans (as
reasonably determined by the Borrower) or reasonably acceptable to the
Administrative Agent (except, in each case, (a) the applicable terms only apply
after the Maturity Date of the Term B Loans, or (b) such terms are conformed (or
added) in this Agreement for the benefit of the Term B Loans pursuant to an
amendment thereto subject solely to the reasonable satisfaction of the
Administrative Agent, or (c) such terms and conditions reflect market terms and
conditions at the time of such incurrence or issuance as determined by Borrower
in good faith).

 

(ii)                                  all terms of any Incremental Revolving
Commitments and Incremental Revolving Loans shall be substantially identical to
the Revolving Commitments and the Revolving Loans.

 

(iii)                               subject to Section 2.23(e)(i)(C), the
amortization schedule applicable to any Incremental Term Loans and the All-In
Yield applicable to the Incremental Term Loans of each Class shall be determined
by the Borrower and the applicable Incremental Lenders and shall be set forth in
each applicable Incremental Amendment and in the definitive documentation
governing such Indebtedness; provided, however, that, the All-In Yield
applicable to Incremental Term Loans shall not be greater than the All-In Yield
then applicable to the Term B Loans plus 50 basis points per annum, unless the
interest rate with respect to the Term B Loans is increased so as to cause the
All-In Yield then applicable to the Term B Loans to equal the All-In Yield
applicable to such Incremental Term Loans minus 50 basis points per annum.

 

88

--------------------------------------------------------------------------------


 

(f)                                   Incremental Amendment. Commitments in
respect of Incremental Term Loans and Incremental Revolving Commitments shall
become Commitments (or in the case of an Incremental Revolving Commitment to be
provided by an existing Revolving Lender, an increase in such Lender’s
applicable Revolving Commitment), under this Agreement pursuant to an amendment
(an “Incremental Amendment”) to this Agreement and, as appropriate, the other
Loan Documents, executed by the Borrower, each Incremental Lender providing such
Commitments and the Administrative Agent. The Incremental Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.23. The Borrower will use the proceeds
of the Incremental Term Loans, the Other Term Loans and Incremental Revolving
Loans for general corporate purposes, including to finance Permitted
Acquisitions, other Cash Equivalents and permitted Restricted Payments. No
Lender shall be obligated to provide any Incremental Term Loans or Incremental
Revolving Commitments, unless it so agrees.

 

(g)                                  Reallocation of Revolving Credit Exposure.
Upon any Incremental Facility Closing Date on which Incremental Revolving
Commitments are effected through an increase in the Revolving Commitments
pursuant to this Section 2.23, (a) each of the Revolving Lenders shall assign to
each of the Incremental Revolving Lenders, and each of the Incremental Revolving
Lenders shall purchase from each of the Revolving Lenders, at the principal
amount thereof, such interests in the Incremental Revolving Loans outstanding on
such Incremental Facility Closing Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
will be held by existing Revolving Lenders and Incremental Revolving Lenders
ratably in accordance with their Revolving Commitments after giving effect to
the addition of such Incremental Revolving Commitments increasing the existing
Revolving Commitments, (b) each Incremental Revolving Commitment shall be deemed
for all purposes a Revolving Commitment and each Loan made thereunder shall be
deemed, for all purposes, a Revolving Loan and (c) each Incremental Revolving
Lender shall become a Lender with respect to its Incremental Revolving
Commitments and all matters relating thereto. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.

 

(h)                                 Incremental Equivalent Debt.  Borrower may
issue, in lieu of Incremental Term Loans or Other Term Loans, first lien secured
or junior lien secured or unsecured notes or loans (“Incremental Equivalent
Debt”), which shall be documented under other definitive credit documentation,
(in each case, to the extent secured, subject to customary intercreditor terms
to be mutually agreed between Borrower and the Administrative Agent) and, in
each case, the provisions of the preceding clauses (d)(i), (d)(ii) and
(e)(i) shall not apply; and the provisions of the preceding clause
(e)(iii) shall not apply, other than with respect to Incremental Equivalent Debt
that is in the form of bank loans and “bank term loan-like” instruments in the
form of notes (and not other notes) secured pari passu with the Term B Loans;
provided that, such Incremental Equivalent Debt shall not be guaranteed by any
Restricted Subsidiaries other than the Restricted Subsidiaries that are
Guarantors and, to the extent secured, shall not be secured by a Lien on any
property or asset of the Borrower or any Guarantor that does not secure the
Obligations (except as permitted by intercreditor arrangements reasonably
acceptable to the Borrower and the Administrative Agent).

 

(i)                                     This Section 2.23 shall supersede any
provisions of Section 2.21 or Section 11.2 to the contrary.

 

Section 2.24                             Mitigation of Obligations.  If any
Lender requests compensation under Section 2.18, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.20, then such Lender shall use
reasonable

 

89

--------------------------------------------------------------------------------


 

efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment.

 

Section 2.25                             Replacement of Lenders.  If (a) any
Lender requests compensation under Section 2.18, (b) the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.20, (c) any Lender notifies the
Borrower and Administrative Agent that it is unable to fund Eurodollar Loans
pursuant to Sections 2.16 or 2.17, or (d) a Lender (a “Non-Consenting Lender”)
does not consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document that has been approved by the Required Lenders as
provided in Section 11.2(b) but requires unanimous consent of all Lender or all
the Lenders directly affected thereby (as applicable) or (e) any Lender is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions set forth in Section 11.4(b)) all its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender);
provided, that (i) such Lender shall have received payment of an amount equal to
the outstanding principal amount of all Loans owed to it, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (in the case of such outstanding principal and accrued interest) and
from the Borrower (in the case of all other amounts), (ii) in the case of a
claim for compensation under Section 2.18 or payments required to be made
pursuant to Section 2.20, such assignment will result in a reduction in such
compensation or payments, (iii) such assignment does not conflict with
applicable Law and (iv) in the case of any such assignment resulting from a
Non-Consenting Lender’s failure to consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document, the applicable
assignee consents to the proposed change, waiver, discharge or termination;
provided that the failure by such Non-Consenting Lender to execute and deliver
an Assignment and Acceptance shall not impair the validity of the removal of
such Non-Consenting Lender and the mandatory assignment of such Non-Consenting
Lender’s Commitments and outstanding Loans pursuant to this Section 2.25 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Acceptance.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

Section 2.26                             Reallocation and Cash Collateralization
of Defaulting Lender Commitment.

 

(a)                                 If a Lender with a Revolving Commitment
becomes, and during the period it remains, a Defaulting Lender, the following
provisions shall apply, notwithstanding anything to the contrary in this
Agreement:

 

(i)                                     the LC Exposure of such Defaulting
Lender will, subject to the limitation in the first proviso below, automatically
be reallocated (effective on the day such Lender becomes a Defaulting Lender)
among the Non-Defaulting Lenders that are Multicurrency Lenders pro rata in
accordance with their respective Multicurrency Commitments (calculated as if the
Defaulting Lender’s Multicurrency Commitment was reduced to zero and each
Non-Defaulting Lender’s Multicurrency Commitment had been increased
proportionately); provided that (a) the sum of each such Non-Defaulting Lender’s
total Revolving Multicurrency Credit Exposure may not in any event exceed the
Multicurrency Commitment of such Non-Defaulting Lender as in effect at

 

90

--------------------------------------------------------------------------------


 

the time of such reallocation and (b) subject to Section 11.19, neither such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Bank or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender; and

 

(ii)                                  to the extent that any portion (the
“unreallocated portion”) of the LC Exposure of any Defaulting Lender cannot be
reallocated pursuant to clause (i) for any reason the Borrower will, not later
than two (2) Business Days after demand by the Administrative Agent (at the
direction of the Issuing Bank), (A) Cash Collateralize the obligations of the
Defaulting Lender to the Issuing Bank in respect of such LC Exposure in an
amount at least equal to the aggregate amount of the unreallocated portion of
the LC Exposure of such Defaulting Lender or (B) make other arrangements
satisfactory to the Administrative Agent and the Issuing Bank in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender.

 

(b)                                 If the Borrower, the Administrative Agent
and the Issuing Bank agree in writing in their discretion that any Defaulting
Lender has ceased to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, (i) if such Defaulting
Lender is a Multicurrency Lender and the LC Exposure of the other Multicurrency
Lenders shall be readjusted to reflect the inclusion of such Lender’s
Multicurrency Commitment, and such Lender will purchase at par such portion of
outstanding Multicurrency Loans of the other Multicurrency Lenders and/or make
such other adjustments as the Administrative Agent may determine to be necessary
to cause the Revolving Multicurrency Credit Exposure of the Multicurrency
Lenders to be on a pro rata basis in accordance with their respective
Multicurrency Commitments and (ii) if such Defaulting Lender is a Dollar Lender,
such Lender will purchase at par such portion of outstanding Dollar Loans of the
other Dollar Lenders and/or make such other adjustments as the Administrative
Agent may determine to be necessary to cause the Revolving Dollar Credit
Exposure of the Dollar Lenders to be on a pro rata basis in accordance with
their respective Dollar Commitments, in each case, whereupon such Lender will
cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and such
Revolving Credit Exposure of each affected Lender will automatically be adjusted
on a prospective basis to reflect the foregoing).  If any cash collateral has
been posted with respect to the LC Exposure of such Defaulting Lender, the
Administrative Agent will promptly return such cash collateral to the Borrower;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 

Section 2.27                             Refinancing Amendments.

 

(a)                                 On one or more occasions after the
Restatement Effective Date, the Borrower may obtain, from any Lender or any
Additional Refinancing Lender, Credit Agreement Refinancing Indebtedness in
respect of all or any portion of the Term Loans and the Revolving Loans (or
unused Revolving Commitments) then outstanding under this Agreement (which for
purposes of this Section 2.27(a) will be deemed to include any then outstanding
Refinancing Term Loans or Incremental Term Loans), in the form of Refinancing
Term Loans, Refinancing Term Commitments, Refinancing Revolving Commitments or
Refinancing Revolving Loans pursuant to a Refinancing Amendment; provided that
notwithstanding anything to the contrary in this Section 2.27 or otherwise,
(1) the borrowing and mandatory repayment (except for (A) payments of interest
and fees at different rates on Refinancing Revolving Commitments (and related
outstandings), (B) repayments required upon the

 

91

--------------------------------------------------------------------------------


 

maturity date of the Refinancing Revolving Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments) of Loans
with respect to Refinancing Revolving Commitments after the date of obtaining
any Refinancing Revolving Commitments shall be made on a pro rata basis with all
other Revolving Commitments, (2) subject to the provisions of Section 2.22(k) to
the extent dealing with Letters of Credit, which mature or expire after a
maturity date when there exist Extended Revolving Commitments with a longer
maturity date, all Letters of Credit shall be participated on a pro rata basis
by all Lenders with Commitments in accordance with their percentage of the
Revolving Commitments (and except as provided in 2.22(k), without giving effect
to changes thereto on an earlier maturity date with respect to Letters of Credit
theretofore incurred or issued) and (3) assignments and participations of
Refinancing Revolving Commitments and Refinancing Revolving Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Commitments and Revolving Loans.

 

(b)                                 The effectiveness of any Refinancing
Amendment shall be subject to, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) customary legal
opinions, board resolutions and officers’ certificates consistent with those
delivered on the Restatement Effective Date other than changes to such legal
opinion resulting from a change in law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that such Credit Agreement Refinancing Indebtedness is provided with the benefit
of the applicable Loan Documents.

 

(c)                                  Each issuance of Credit Agreement
Refinancing Indebtedness under Section 2.27(a) shall be in an aggregate
principal amount that is (x) not less than $10,000,000 and (y) an integral
multiple of $1,000,000 in excess thereof.

 

(d)                                 Each of the parties hereto hereby agrees
that this Agreement and the other Loan Documents may be amended pursuant to a
Refinancing Amendment, without the consent of any other Lenders, to the extent
(but only to the extent) necessary to (i) reflect the existence and terms of the
Credit Agreement Refinancing Indebtedness incurred pursuant thereto and
(ii) make such other changes to this Agreement and the other Loan Documents
consistent with the provisions and intent of the second paragraph of
Section 11.2(b) (without the consent of the Required Lenders called for therein)
and the third paragraph of Section 11.2(b) and (iii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.27, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Refinancing Amendment.

 

(e)                                  This Section 2.27 shall supersede any
provisions of Section 2.21 or Section 11.2 to the contrary.

 

Section 2.28                             Extension of Term Loans; Extension of
Revolving Commitments.

 

(a)                                 Extension of Term Loans. The Borrower may at
any time and from time to time request that all or a portion of the Term Loans
of a given Class (each, an “Existing Term Loan Tranche”) be amended to extend
the scheduled maturity date(s) with respect to all or a portion of any principal
amount of such Term Loans (any such Term Loans which have been so amended,
“Extended Term Loans”) and to provide for other terms consistent with this
Section 2.28.  In order to establish any Extended Term Loans, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the applicable Existing Term Loan Tranche)
(each, a “Term Loan Extension Request”) setting forth the proposed terms of the
Extended Term Loans to be established, which shall (x) be identical as offered
to each Lender under such Existing Term Loan

 

92

--------------------------------------------------------------------------------


 

Tranche (including as to the proposed interest rates and fees payable) and
offered pro rata to each Lender under such Existing Term Loan Tranche and
(y) (except as to interest rates, fees, amortization, final maturity date, AHYDO
Payments, optional prepayments and redemptions, premium, required prepayment
dates and participation in prepayments, which shall be determined by the
Borrower and the Extending Term Lenders and set forth in the relevant Term Loan
Extension Request), be substantially identical to, or (taken as a whole) not
materially more favorable (as reasonably determined by the Borrower) to the
Extending Term Lenders than those applicable to the Existing Term Loan Tranche
subject to such Term Loan Extension Request (except if the existing Lenders
receive the benefit of such favorable terms or for covenants or other provisions
applicable only to periods after the Latest Maturity Date), including: (i) all
or any of the scheduled amortization payments of principal of the Extended Term
Loans may be delayed to later dates than the scheduled amortization payments of
principal of the Term Loans of such Existing Term Loan Tranche, to the extent
provided in the applicable Extension Amendment; provided, however, that at no
time shall there be Classes of Term Loans hereunder (including Refinancing Term
Loans and Extended Term Loans) which have more than five (5) different Latest
Maturity Dates; (ii) the All-In Yield, pricing, optional redemptions and
prepayments and AHYDO Payments with respect to the Extended Term Loans (whether
in the form of interest rate margin, upfront fees, OID or otherwise) may be
different than the All-In Yield, pricing, optional redemptions and prepayments
and AHYDO Payments for the Term Loans of such Existing Term Loan Tranche, in
each case, to the extent provided in the applicable Extension Amendment;
(iii) the Extension Amendment may provide for other covenants and terms that
apply solely to any period after the Latest Maturity Date that is in effect on
the effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Term Loans); and (iv) Extended Term Loans may
have call protection as may be agreed by the Borrower and the Lenders thereof;
provided, however, that (A)  in no event shall the final maturity date of any
Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof be earlier than the then Latest Maturity Date of any other
Term Loans hereunder, (B) the Weighted Average Life to Maturity of any Extended
Term Loans of a given Term Loan Extension Series at the time of establishment
thereof shall be no shorter (other than by virtue of amortization or prepayment
of such Indebtedness prior to the time of incurrence of such Extended Term
Loans) than the remaining Weighted Average Life to Maturity of the applicable
Existing Term Loan Tranche, (C) any such Extended Term Loans (and the Liens
securing the same) shall be permitted by the terms of any intercreditor
arrangements applicable to the Existing Term Loan Tranche then in effect, if
any, (D) all documentation in respect of such Extension Amendment shall be
consistent with the foregoing and (E) any Extended Term Loans may participate on
a pro rata basis or less than a pro rata basis (but not greater than a pro rata
basis) in any mandatory repayments or prepayments of Term Loans that are secured
on a pari passu basis hereunder, in each case as specified in the respective
Term Loan Extension Request. Any Extended Term Loans amended pursuant to any
Term Loan Extension Request shall be designated a series (each, a “Term Loan
Extension Series”) of Extended Term Loans for all purposes of this Agreement;
provided that any Extended Term Loans amended from an Existing Term Loan Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Term Loan Extension Series with
respect to such Existing Term Loan Tranche. Each Term Loan Extension Series of
Extended Term Loans incurred under this Section 2.28 shall be in an aggregate
principal amount that is not less than $10,000,000 (or, if less, the entire
principal amount of the Indebtedness being extended pursuant to this
Section 2.28(a)).

 

(b)                                 Extension of Revolving Commitments. The
Borrower may at any time and from time to time request that all or a portion of
the Revolving Commitments of a given Class (each, an “Existing Revolver
Tranche”) be amended to extend the Maturity Date with respect to all or a
portion of any principal amount of such Revolving Commitments (any such
Revolving Commitments which have been so amended, “Extended Revolving
Commitments”) and to provide for other terms consistent with this Section 2.28.
In order to establish any Extended Revolving Commitments, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders

 

93

--------------------------------------------------------------------------------


 

under the applicable Existing Revolver Tranche) (each, a “Revolver Extension
Request”) setting forth the proposed terms of the Extended Revolving Commitments
to be established, which shall (x) be identical as offered to each Lender under
such Existing Revolver Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Revolver
Tranche and (y) except as to interest rates, fees, optional redemption or
prepayment terms, final maturity, and after the final maturity date, any other
covenants and provisions (which shall be determined by the Borrower and the
Extending Revolving Lenders and set forth in the relevant Revolver Extension
Request), the Extended Revolving Commitment extended pursuant to a Revolver
Extension Request, and the related outstandings, shall be a Revolving Commitment
(or related outstandings, as the case may be) with such other terms
substantially identical to, or taken as a whole, not materially more favorable
(as reasonably determined by the Borrower) to the Extending Revolving Lender, as
the original Revolving Commitments (and related outstandings) unless the
existing Lenders receive the benefit of such favorable terms or for covenants
and other provisions applicable only to periods after the Latest Maturity Date:
(i) the Maturity Date of the Extended Revolving Commitments may be delayed to a
later date than the Maturity Date of the Revolving Commitments of such Existing
Revolver Tranche, to the extent provided in the applicable Extension Amendment;
provided, however, that at no time shall there be Classes of Revolving
Commitments hereunder (including Extended Revolving Commitments) which have more
than three (3) different Latest Maturity Dates; (ii) the All-In Yield, pricing,
optional redemption or prepayment terms, with respect to extensions of credit
under the Extended Revolving Commitments (whether in the form of interest rate
margin, upfront fees, OID or otherwise) may be different than the All-In Yield,
pricing, optional redemption or prepayment terms, for extensions of credit under
the Revolving Commitments of such Existing Revolver Tranche, in each case, to
the extent provided in the applicable Extension Amendment; (iii) the Extension
Amendment may provide for other covenants (as determined by the Borrower and
Lenders extending) and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Commitments);
and (iv) all borrowings under the applicable Revolving Commitments (i.e., the
Existing Revolver Tranche and the Extended Revolving Commitments of the
applicable Revolver Extension Series) and mandatory repayments thereunder shall
be made on a pro rata basis (except for (I) payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings),
(II) repayments required upon the Maturity Date of the non-extending Revolving
Commitments and (III) repayments made in connection with a permanent repayment
and termination of non-extended Revolving Commitments); provided, further, that
(A) in no event shall the final maturity date of any Extended Revolving
Commitments of a given Revolver Extension Series at the time of establishment
thereof be earlier than the then Latest Maturity Date of any other Revolving
Commitments hereunder, (B) any such Extended Revolving Commitments (and the
Liens securing the same) shall be permitted by the terms of any intercreditor
arrangements applicable to the Existing Revolver Tranche then in effect and
(C) all documentation in respect of such Extension Amendment shall be consistent
with the foregoing. Any Extended Revolving Commitments amended pursuant to any
Revolver Extension Request shall be designated a series (each, a “Revolver
Extension Series”) of Extended Revolving Commitments for all purposes of this
Agreement; provided that any Extended Revolving Commitments amended from an
Existing Revolver Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Revolver Extension Series with respect to such Existing Revolver Tranche. Each
Revolver Extension Series of Extended Revolving Commitments incurred under this
Section 2.28 shall be in an aggregate principal amount that is not less than
$10,000,000 (or, if less, the entire principal amount of the Indebtedness being
extended pursuant to this Section 2.28(b)).

 

(c)                                  Extension Request. The Borrower shall
provide the applicable Extension Request at least five (5) Business Days prior
to the date on which Lenders under the Existing Term Loan Tranche or Existing
Revolver Tranche, as applicable, are requested to respond (or such shorter
period as agreed by

 

94

--------------------------------------------------------------------------------


 

the Administrative Agent), and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent and the Borrower, in
each case acting reasonably to accomplish the purposes of this Section 2.28.
Subject to Section 2.25, no Lender shall have any obligation to agree to have
any of its Term Loans of any Existing Term Loan Tranche amended into Extended
Term Loans or any of its Revolving Commitments amended into Extended Revolving
Commitments, as applicable, pursuant to any Extension Request.  Any Lender
holding a Loan under an Existing Term Loan Tranche (each, an “Extending Term
Lender”) wishing to have all or a portion of its Term Loans under the Existing
Term Loan Tranche subject to such Extension Request amended into Extended Term
Loans and any Revolving Lender (each, an “Extending Revolving Lender”) wishing
to have all or a portion of its Revolving Commitments under the Existing
Revolver Tranche subject to such Extension Request amended into Extended
Revolving Commitments, as applicable, shall notify the Administrative Agent
(each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Term Loan
Tranche or Revolving Commitments under the Existing Revolver Tranche, as
applicable, which it has elected to request be amended into Extended Term Loans
or Extended Revolving Commitments, as applicable (subject to any minimum
denomination requirements imposed by the Administrative Agent). In the event
that the aggregate principal amount of Term Loans under the Existing Term Loan
Tranche or Revolving Commitments under the Existing Revolver Tranche, as
applicable, in respect of which applicable Term Lenders or Revolving Lenders, as
the case may be, shall have accepted the relevant Extension Request exceeds the
amount of Extended Term Loans or Extended Revolving Commitments, as applicable,
requested to be extended pursuant to the Extension Request, Term Loans or
Revolving Commitments, as applicable, subject to Extension Elections shall be
amended to Extended Term Loans or Revolving Commitments, as applicable, on a pro
rata basis (subject to rounding by the Administrative Agent, which shall be
conclusive) based on the aggregate principal amount of Term Loans or Revolving
Commitments, as applicable, included in each such Extension Election.

 

(d)                                 Extension Amendment.  Extended Term Loans
and Extended Revolving Commitments shall be established pursuant to an amendment
(each, an “Extension Amendment”) to this Agreement among the Borrower, the
Administrative Agent and each Extending Term Lender or Extending Revolving
Lender, as applicable, providing an Extended Term Loan or Extended Revolving
Commitment, as applicable, thereunder, which shall be consistent with the
provisions set forth in Section 2.28(a) or 2.28(b) above, respectively (but
which shall not require the consent of any other Lender). The effectiveness of
any Extension Amendment shall be subject to, to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent of
(i) customary legal opinions, board resolutions and officers’ certificates
consistent with those delivered on the Restatement Effective Date other than
changes to such legal opinion resulting from a change in law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that the Extended Term Loans or Extended Revolving
Commitments, as applicable, are provided with the benefit of the applicable Loan
Documents. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Amendment. Each of the parties hereto hereby
agrees that this Agreement and the other Loan Documents may be amended pursuant
to an Extension Amendment, without the consent of any other Lenders, to the
extent (but only to the extent) necessary to (i) reflect the existence and terms
of the Extended Term Loans or Extended Revolving Commitments, as applicable,
incurred pursuant thereto, (ii) modify the scheduled repayments set forth in
Section 2.9 with respect to any Existing Term Loan Tranche subject to an
Extension Election to reflect a reduction in the principal amount of the Term
Loans thereunder in an amount equal to the aggregate principal amount of the
Extended Term Loans amended pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 2.9), (iii) modify the prepayments set forth in
Sections 2.11 and

 

95

--------------------------------------------------------------------------------


 

2.12 to reflect the existence of the Extended Term Loans and the application of
prepayments with respect thereto, (iv) make such other changes to this Agreement
and the other Loan Documents consistent with the provisions and intent of the
second paragraph of Section 11.2(b) (without the consent of the Required Lenders
called for therein) and (v) effect such other amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.28, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.

 

(e)                                  No conversion or extension of Loans or
Commitments pursuant to any Extension in accordance with this Section 2.28 shall
constitute a voluntary or mandatory payment or prepayment for purposes of this
Agreement or the other Loan Documents. This Section 2.28 shall supersede any
provisions in Section 2.21 or 11.2 to the contrary.

 

Section 2.29                             Designated Borrowers.

 

(a)                                 Designated Borrowers. EVO may at any time,
upon not less than fifteen (15) Business Days’ notice from EVO to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), request to designate any
additional Domestic Subsidiary of EVO (an “Applicant Borrower”) as a Designated
Borrower to receive Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit 2.29(a) (a
“Designated Borrower Request and Assumption Agreement”).  The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein (i) the Administrative Agent
and the Lenders that are to provide Commitments and/or Loans in favor of an
Applicant Borrower must each agree to such Applicant Borrower becoming a
Designated Borrower and (ii) the Administrative Agent and such Lenders shall
have received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, including information that the
Administrative Agent or any Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, in each case, in form, content
and scope reasonably satisfactory to the Administrative Agent, in the case of an
existing Loan Party, to the extent the Administrative Agent reasonably requests
such information, and Notes signed by such new Borrowers to the extent any
Lender so requires (the requirements in clauses (i) and (ii) hereof, the
“Designated Borrower Requirements”).  If the Designated Borrower Requirements
are met, the Administrative Agent shall send a notice in substantially the form
of Exhibit 2.29(b) (a “Designated Borrower Notice”) to EVO and the Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Notice of Borrowing or Letter of Credit application may be
submitted by or on behalf of such Designated Borrower until the date five
(5) Business Days after such effective date.

 

(b)                                 Obligations. Except as specifically provided
herein, the Obligations of EVO and each of the Borrowers shall be joint and
several in nature (unless such joint and several liability (i) shall result in
adverse tax consequences to any such Designated Borrower or (ii) is not
permitted by any Law applicable to such Designated Borrower, in which either
such case, the liability of such Designated Borrower shall be several in nature)
regardless of which such Person actually receives Loans or Letters of Credit
hereunder or the amount of such Loans or Letters of Credit received or the
manner in which the Administrative Agent, the Issuing Bank or any Lender
accounts for such Loans or Letters of Credit on its books and records.

 

96

--------------------------------------------------------------------------------


 

(c)                                  Appointment. Each Subsidiary of EVO that is
or becomes a “Designated Borrower” pursuant to this Section 2.29 hereby
irrevocably appoints EVO to act as its agent for all purposes of this Agreement
and the other Loan Documents and agrees that (i) EVO may execute such documents
on behalf of such Designated Borrower as EVO deems appropriate in its sole
discretion and each Designated Borrower shall be obligated by all of the terms
of any such document executed on its behalf, (ii) any notice or communication
delivered by the Administrative Agent or the Lender to EVO shall be deemed
delivered to each Designated Borrower and (iii)  the Administrative Agent or the
Lenders may accept, and be permitted to rely on, any document, instrument or
agreement executed by EVO on behalf of each of the Loan Parties.

 

ARTICLE III

 

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

Section 3.1                                    [Reserved].

 

Section 3.2                                    [Reserved].

 

Section 3.3                                    Credit Event after the
Restatement Effective Date.  The obligation of each Lender to make a Loan on the
occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, in each case after the Restatement Effective Date,
is subject to the satisfaction of the following conditions:

 

(a)                                 at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall
exist;

 

(b)                                 at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, all representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects (except that any representation or warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date;

 

(c)                                  the Borrower shall have delivered (i) the
required Notice of Borrowing in the case of making a Loan or (ii) the notice
required under Section 2.22(b) in the case of the issuance, amendment, renewal
or extension of a Letter of Credit;

 

(d)                                 if any Lender with a Multicurrency
Commitment is a Defaulting Lender at the time of any request by the Borrower of
the issuance, amendment, renewal or extension of a Letter of Credit set forth in
this Section 3.3, the Issuing Bank will not be required to issue, amend or
increase any Letter of Credit unless they are satisfied that 100% of the related
LC Exposure is fully covered or eliminated pursuant to Section 2.26; and

 

(e)                                  In the case of a Loan or Letter of Credit
to be denominated in the Alternative Currency, there shall not have occurred any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls which in the reasonable opinion
of the Administrative Agent, the Required Multicurrency Lenders (in the case of
any Loans to be denominated in the Alternative Currency) or the Issuing Bank (in
the case of any Letter of Credit to be

 

97

--------------------------------------------------------------------------------


 

denominated in the Alternative Currency) would make it impracticable for such
Loan or Letter of Credit to be denominated in the Alternative Currency.

 

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 3.3.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and each
Lender as follows:

 

Section 4.1                                    Existence; Power.  Each of the
Borrower and its Restricted Subsidiaries (i) is duly organized or formed,
validly existing and in good standing as a corporation, partnership or limited
liability company or other legal entity under the laws of the jurisdiction of
its organization or formation, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except in the foregoing clauses (ii) and (iii) where a failure to
do so could not reasonably be expected to result in a Material Adverse Effect.

 

Section 4.2                                    Organizational Power;
Authorization.  The execution, delivery and performance by each Loan Party of
the Loan Documents to which it is a party are within such Loan Party’s
organizational powers and have been duly authorized by all necessary
organizational, and if required, shareholder, partner or member, action.  This
Agreement has been duly executed and delivered by the Borrower, and constitutes,
and each other Loan Document to which any Loan Party is a party, when executed
and delivered by such Loan Party, will constitute, valid and binding obligations
of the Borrower or such Loan Party (as the case may be), enforceable against it
in accordance with their respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 

Section 4.3                                    Governmental Approvals; No
Conflicts.  The execution, delivery and performance by each Loan Party of this
Agreement and the other Loan Documents to which it is a party (a) do not require
any consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except (i) those as have been obtained or made and are
in full force and effect and (ii) filings necessary to perfect Liens granted by
the Loan Parties under the Collateral Documents, (b) will not violate any
Requirements of Law applicable to the Borrower or any of its Restricted
Subsidiaries or any judgment, order or ruling of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding on the Borrower or any of its Restricted Subsidiaries
or any of its assets or give rise to a right thereunder to require any payment
to be made by the Borrower or any of its Restricted Subsidiaries and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Restricted Subsidiaries, except Liens (if any) created
under the Loan Documents; in each case of the foregoing clauses (a), (b) and
(c), except where it could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 4.4                                    Material Adverse Effect.  Since
the Restatement Effective Date, there have been no changes with respect to the
Borrower and its Restricted Subsidiaries which have had or could reasonably be
expected to have, singly or in the aggregate, a Material Adverse Effect.

 

98

--------------------------------------------------------------------------------


 

Section 4.5                                    Litigation and Environmental
Matters.

 

(a)                                 No litigation, investigation or proceeding
of or before any arbitrators or Governmental Authorities is pending against or,
to the knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any of its Restricted Subsidiaries as to which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 

(b)                                 Except for matters which could not
reasonably be expected to have a Material Adverse Effect, neither the Borrower
nor any of its Restricted Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

Section 4.6                                    Compliance with Laws.  The
Borrower and each Restricted Subsidiary is in compliance with all Requirements
of Law and all judgments, decrees and orders of any Governmental Authority,
except where non-compliance, either singly or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 4.7                                    Investment Company Act.  Neither
the Borrower nor any of its Restricted Subsidiaries is an “investment company”
or is “controlled” by an “investment company”, as such terms are defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

 

Section 4.8                                    Taxes.  The Borrower and its
Restricted Subsidiaries have timely filed or caused to be filed all material tax
returns that are required to be filed by them, and have paid all material taxes
shown to be due and payable on such returns or on any assessments made against
it or its property and all other material taxes, fees or other charges imposed
on it or any of its property by any Governmental Authority, except where the
same are currently being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as the case may be, has set aside on
its books adequate reserves in accordance with GAAP and the charges, accruals
and reserves on the books of the Borrower and its Restricted Subsidiaries in
respect of such taxes are adequate, and no tax liabilities that could be
materially in excess of the amount so provided are anticipated.

 

Section 4.9                                    Margin Regulations.  None of the
proceeds of any of the Loans or Letters of Credit will be used, directly or
indirectly, for “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of such terms under Regulation U or for any purpose
that violates the provisions of the Regulation T, U or X.  Neither the Borrower
nor its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock.”

 

Section 4.10                             ERISA.  No ERISA Event has occurred or,
to the knowledge of the Borrower, is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

 

Section 4.11                             Ownership of Property.

 

(a)                                 Except as would not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect:
each of the Borrower and its Restricted Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or

 

99

--------------------------------------------------------------------------------


 

any Restricted Subsidiary after said date (except as sold or otherwise disposed
of in the ordinary course of business or as otherwise permitted by the Loan
Documents), in each case free and clear of Liens prohibited by this Agreement
and all leases that individually or in the aggregate are material to the
business or operations of the Borrower and its Restricted Subsidiaries are valid
and subsisting and are in full force.

 

(b)                                 Except as would not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect:
each of the Borrower and its Restricted Subsidiaries owns or is licensed to use
all patents, trademarks, service marks, trade names, copyrights and other
intellectual property material to its business, and the use thereof by the
Borrower and its Restricted Subsidiaries does not, to the knowledge of the
Responsible Officers of the Borrower, infringe on the rights of any other
Person.

 

(c)                                  The properties of the Borrower and its
Restricted Subsidiaries are insured as required by Section 5.8.

 

Section 4.12                             Disclosure.  Neither the Information
Memorandum nor any of the reports (including without limitation all reports that
the Borrower is required to file with the SEC), financial statements,
certificates or other written information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation or syndication of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not materially
misleading; provided, that with respect to projected or pro forma financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by the Borrower to be reasonable at
the time such information was furnished, it being understood and agreed that
such projected financial information and pro forma financial information are not
to be viewed as facts or as a guarantee of performance or achievement of any
particular results, are subject to significant uncertainties and contingencies,
many of which are beyond the control of the Borrower and its Subsidiaries, and
that actual results may vary from such forecasts and that such variations may be
material and that no assurance can be given that the projected results will be
realized.

 

Section 4.13                             Labor Relations.  Except as would not,
either individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, there are no strikes, lockouts or other material labor
disputes or grievances against the Borrower or any of its Restricted
Subsidiaries, or, to the Borrower’s knowledge, threatened against or affecting
the Borrower or any of its Restricted Subsidiaries, and no significant unfair
labor practice, charges or grievances are pending against the Borrower or any of
its Restricted Subsidiaries, or to the Borrower’s knowledge, threatened against
any of them before any Governmental Authority.  All payments due from the
Borrower or any of its Restricted Subsidiaries pursuant to the provisions of any
collective bargaining agreement have been paid or accrued as a liability on the
books of the Borrower or any such Restricted Subsidiary, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

Section 4.14                             Subsidiaries.  Schedule 4.14 sets forth
the name of, the ownership interest of the Borrower in, the jurisdiction of
incorporation or organization of, and the type of, each Subsidiary and
identifies each Subsidiary that is a Restricted Subsidiary and each Subsidiary
that is a Loan Party, in each case as of the Restatement Effective Date.

 

100

--------------------------------------------------------------------------------


 

Section 4.15                             Solvency.  After giving effect to the
execution and delivery of the Loan Documents, the making of the Loans under this
Agreement, on the Restatement Effective Date, the Borrower and its Subsidiaries,
on a consolidated basis, are Solvent.

 

Section 4.16                             [Reserved].

 

Section 4.17                             Anti-Corruption Laws and Sanctions. 
EVO has implemented and maintains in effect policies and procedures designed to
ensure compliance in all material respects by EVO, its Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions, and EVO, its Subsidiaries and their respective directors,
officers and employees are in compliance with Anti-Corruption Laws in all
material respects and are in compliance with applicable Sanctions.  None of
(a) EVO, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of EVO, any agent of EVO or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facilities established hereby, is a Sanctioned Person.  No Borrowing or Letter
of Credit, use of proceeds or other transactions will violate applicable
Anti-Corruption Laws or applicable Sanctions.

 

Section 4.18                             Patriot Act.  Each Loan Party is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001).  No part of the
proceeds of the Loans will be used by the Borrower or any of its Subsidiaries,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

Section 4.19                             EEA Financial Institution.  No Loan
Party is an EEA Financial Institution.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation under the Loan Documents (other than unasserted contingent
reimbursement or indemnity obligations and for the avoidance of doubt, other
than any Hedging Obligations or Bank Product Obligations) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding:

 

Section 5.1                                    Financial Statements and Other
Information.  The Borrower will deliver to the Administrative Agent for delivery
by the Administrative Agent to each Lender:

 

(a)                                 as soon as available and in any event within
90 days after the end of each Fiscal Year of Borrower, a copy of the annual
audited report for such Fiscal Year for the Borrower and its Subsidiaries,
containing a consolidated balance sheet of the Borrower and its Subsidiaries as
of the end of such Fiscal Year and the related consolidated statements of
income, stockholders’ equity and cash flows (together with all footnotes
thereto) of the Borrower and its Subsidiaries for such Fiscal Year setting forth
in comparative form the figures for the previous Fiscal Year, to the extent
available, and in each case in reasonable detail and reported on by Deloitte &
Touche LLP or other independent public accountants of nationally recognized
standing (without a “going concern” or like qualification, exception or
explanation and without any qualification or exception as to scope of such audit
(other than with

 

101

--------------------------------------------------------------------------------


 

respect to, an exception or qualification solely resulting from (x) the
impending maturity of any Indebtedness or (y) any prospective or actual default
under any financial covenant)) to the effect that such financial statements
present fairly in all material respects the financial condition and the results
of operations of the Borrower and its Subsidiaries, as the case may be, for such
Fiscal Year on a consolidated basis in accordance with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;

 

(b)                                 as soon as available and in any event within
45 days after the end of each of the first three Fiscal Quarters of each Fiscal
Year, an unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such Fiscal Quarter and the then elapsed portion of such Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Borrower’s previous
Fiscal Year;

 

(c)                                  concurrently with the delivery of the
financial statements referred to in clauses (a) and (b) above, a Compliance
Certificate (x) with respect to the delivery of such financial statements not
during a Testing Quarter, setting forth in reasonable detail the calculation of
the Consolidated Leverage Ratio for purposes of determining the Applicable
Margin and (y)(i) with respect to any Testing Quarter only, and only if the
financial covenant in Article VI is effective, setting forth in reasonable
detail calculations demonstrating compliance with the financial covenant set
forth in Article VI, and (ii) specifying any change in the identity of the
Subsidiaries as of the end of such Fiscal Year or Fiscal Quarter from the
Subsidiaries identified to the Lenders on the Restatement Effective Date and on
any previous Compliance Certificate or as of the most recent Fiscal Year or
Fiscal Quarter, as the case may be, including any change with respect to the
designation of any Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary;

 

(d)                                 concurrently with any delivery of financial
statements under paragraphs (a) and (b) above, management discussion and
analysis reports consistent with the financial disclosure requirements imposed
by law or regulation on a public reporting company; and if the foregoing shall
be included in any periodic and other reports, proxy statements and other
materials filed with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be, then any such filing shall satisfy the
requirement for delivery under this clause (d);

 

(e)                                  as soon as available and in any event
within 45 days after the end of the Fiscal Year, a pro forma budget for the
succeeding Fiscal Year, containing an income statement, balance sheet and
statement of cash flow;

 

(f)                                   [reserved]; and

 

(g)                                  promptly following any request therefor,
such other information regarding the results of operations, business affairs and
financial condition of the Borrower or any Subsidiary as the Administrative
Agent (or any Lender through the Administrative Agent) may reasonably request.

 

Notwithstanding the foregoing, (i) the obligations in Sections 5.1(a), (b) and
(d) may be satisfied with respect to financial information of the Borrower and
the Restricted Subsidiaries by furnishing (I) the applicable financial
statements of the Borrower (or any direct or indirect parent of the Borrower) or
(II) the Borrower’s (or any direct or indirect parent thereof), as applicable,
Form 10-K or 10-Q, as applicable filed with the SEC; and (ii)  in no event shall
the requirements set forth in Section 5.1(g) require the

 

102

--------------------------------------------------------------------------------


 

Borrower or any of its Restricted Subsidiaries to provide any such information
which (1) constitutes non-financial trade secrets or non-financial proprietary
information, (2) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or (3) is subject to attorney-client or similar privilege or constitutes
attorney work-product.

 

Section 5.2                                    Notices of Material Events.  The
Borrower will furnish to the Administrative Agent for delivery by the
Administrative Agent to each Lender written notice of the following promptly
upon a Responsible Officer of the Borrower obtaining actual knowledge thereof:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 the filing or commencement of, or any
material development in, any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which could reasonably be
expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any event or any other
development by which the Borrower or any of its Subsidiaries (i) fails to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) becomes
subject to any Environmental Liability, (iii) receives notice of any claim with
respect to any Environmental Liability, or (iv) becomes aware of any basis for
any Environmental Liability and in each of the preceding clauses, which
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

 

(d)                                 the occurrence of any ERISA Event that
alone, or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(e)                                  the occurrence of any event of default, or
the receipt by Borrower or any of its Subsidiaries of any written notice of an
alleged event of default, with respect to Material Indebtedness of the Borrower
or any of its Subsidiaries;

 

(f)                                   the occurrence of any breach or default
that remains uncured after giving effect to any applicable cure periods set
forth in the Existing BIN Sponsorship Agreement or the Replacement BIN
Sponsorship Agreement, as applicable, that would result in a termination of such
agreement, or the occurrence of any termination event (including pursuant to
Article VIII of the Existing BIN Sponsorship Agreement) with respect to the
Permitted BIN Arrangement; and

 

(g)                                  any other development that results in, or
could reasonably be expected to result in a Material Adverse Effect.

 

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

 

Section 5.3                                    Existence; Conduct of Business.
 The Borrower will, and will cause each of its Restricted Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and maintain in full
force and effect (i) its legal existence, (ii) the licenses, permits, privileges
and franchises held by the Borrower or such Restricted Subsidiary and material
to the conduct of its business and (iii) the patents, copyrights, trademarks and
trade names owned by the Borrower or such Restricted Subsidiary and material to
the conduct of its business, except in the foregoing clauses (i) (solely with
respect to Immaterial Subsidiaries), (ii) and (iii) where a failure to do so
could not reasonably be expected to result

 

103

--------------------------------------------------------------------------------


 

in a Material Adverse Effect; provided, that nothing in this Section 5.3 shall
prohibit any merger, consolidation, liquidation, dissolution or other
transactions permitted under Section 7.3 or Disposition permitted under
Section 7.6.

 

Section 5.4                                    Compliance with Laws, Etc.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, comply
with all laws, rules, regulations and requirements of any Governmental Authority
applicable to its business and properties, including without limitation, all
Environmental Laws, ERISA and OSHA, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 5.5                                    Payment of Obligations.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, pay and
discharge at or before maturity, all of its obligations and liabilities in
respect of taxes, assessments and other governmental charges, levies and all
other claims that could result in a statutory Lien before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and the Borrower or
such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, or (b) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.6                                    Books and Records.  The Borrower
will, and will cause each of its Restricted Subsidiaries to, keep proper books
of record and account in which full, true and correct entries, in all material
respects, shall be made of all material dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with GAAP.

 

Section 5.7                                    Visitation, Inspection, Etc;
Lender Call.

 

(a)                                 The Borrower will, and will cause each of
its Restricted Subsidiaries to, permit any representative of the Administrative
Agent or any Lender, to visit and inspect its properties, to examine its books
and records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants (subject to such accountant’s customary policies
and procedures), all at such reasonable times and as often as the Administrative
Agent or any Lender may reasonably request after reasonable prior notice to the
Borrower; provided, however, other than any such visits and inspections during
the continuation of an Event of Default, only the Administrative Agent on behalf
of the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 5.7 and, absent the existence of an Event of Default, the
Administrative Agent shall not exercise such rights more often than one (1) time
during any calendar year which shall not be at the Borrower’s expense; provided,
further, however, that when an Event of Default exists, the Administrative Agent
or any Lender (or any of their respective representatives) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice.  The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.  Notwithstanding
anything to the contrary in this Section 5.7, none of the Borrower or any of the
Restricted Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or extracts of, or discussion of, any document,
information or other matter that (a) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives) is
prohibited by Law or any bona fide arm’s length third party contract, so long as
such contract was not entered into solely for the purposes of circumventing such
disclosure or (b) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 

104

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall participate in quarterly
(or annual if the Consolidated Leverage Ratio for the most recently ended twelve
month period is less than 5.00:1.00) conference calls with the Lenders to
discuss the performance of the business.

 

Section 5.8                                    Maintenance of Properties;
Insurance.  The Borrower will, and will cause each of its Restricted
Subsidiaries to, (a) keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted other than could reasonably be expected to result in, a Material
Adverse Effect, (b) maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business, and the
properties and business of its Restricted Subsidiaries, against loss or damage
of the kinds customarily insured against by companies in the same or similar
businesses operating in the same or similar locations, and (c) at all times
after the date that is 30 days (or such longer period agreed by the
Administrative Agent) after the Original Closing Date, or 30 days (or such
longer period agreed by the Administrative Agent) after the formation or
acquisition of a Restricted Subsidiary that is a Loan Party, as applicable,
shall name Administrative Agent as additional insured on all liability policies
and lenders loss payee on customary property or casualty policies of the
Borrower and the other applicable Loan Parties; provided insurance endorsements
shall not in any event be required until 30 days (or such longer period agreed
by the Administrative Agent) after the Original Closing Date.

 

Section 5.9                                    Use of Proceeds and Letters of
Credit.  On and after the Restatement Effective Date, the Borrower will use the
proceeds of all Revolving Loans and Term Loans to repay and refinance certain
existing Indebtedness, finance working capital needs, finance the payment of the
costs, fees and expenses relating to the transactions contemplated as of the
Restatement Effective Date, replace, backstop or cash collateralize letters of
credit existing on the Restatement Effective Date, fund Investments permitted
pursuant to Section 7.4, fund Capital Expenditures, fund payment of the deferred
purchase price of the Sterling Acquisition, and for other general corporate
purposes of the Borrower and its Subsidiaries.  None of the proceeds of any Loan
or Letter of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of such
terms under Regulation U or for any purpose that violates the provisions of
Regulation T, U or X.  All Letters of Credit will be used for general corporate
purposes.  Notwithstanding the foregoing, the proceeds of the Incremental Loans
and Other Term Loans shall be used as set forth in Section 2.23(f).

 

Section 5.10                             Permitted BIN Arrangement.  The
Permitted BIN Arrangement shall be in effect at all times during the term of
this Agreement.

 

Section 5.11                             Further Assurances.

 

(a)                                 Additional Loan Parties.  If for purposes of
complying with the terms hereof, the Borrower notifies the Administrative Agent
and the Lenders that it intends to cause a non-Loan Party Subsidiary to become a
Loan Party, such Subsidiary shall become a Loan Party by executing and
delivering to the Administrative Agent a joinder to this Agreement and each
Collateral Document, such joinder to be in form and substance reasonably
satisfactory to the Administrative Agent, accompanied by (i) all other
applicable Loan Documents related thereto and in connection therewith, and
(ii) certified copies of certificates or articles of incorporation or
organization, by-laws, membership operating agreements, and other organizational
documents, appropriate authorizing resolutions of the board of directors of such
Subsidiary, and if the Administrative Agent shall so reasonably request,
opinions of counsel comparable to those delivered pursuant to Section 3.1(c) of
the Existing Credit Agreement; provided that, notwithstanding anything to the
contrary in the Loan Documents, in no event shall any Excluded Subsidiary be
required to become a Loan Party; and that in the event there is a newly formed
or acquired Subsidiary that is not an Excluded Subsidiary, the Borrower shall
cause such Subsidiary to join

 

105

--------------------------------------------------------------------------------


 

as a Guarantor pursuant to the documentation required above within 90 days (or
such longer period as agreed by the Administrative Agent) after the acquisition
or formation thereof.

 

(b)                                 Personal Property.  The Borrower and each
other Loan Party shall cause the personal property (other than (x) Capital Stock
of any Subsidiary, the pledging of which shall be governed by clause (c) below
and (y) Excluded Property) of such Loan Party, to be subject to first priority
(subject to the Liens permitted hereunder), perfected security interests in
favor of the Administrative Agent, for the benefit of the holders of the
Obligations, subject to the limitations and exceptions contained in this
Agreement and in any applicable Collateral Document.

 

(c)                                  Capital Stock.  The Borrower and each other
Loan Party shall cause (i) 100% of the issued and outstanding Capital Stock of
each Domestic Subsidiary (other than a Domestic Foreign Holdco) issued to the
Borrower or any other Loan Party and (ii) 65% (or such greater or lesser
percentage that, due to a Change in Law after the date hereof, (A) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
and (B) could not reasonably be expected to cause any adverse tax consequences)
of the issued and outstanding Capital Stock entitled to vote (within the meaning
of Treas. Reg. Section 1.956- 2(c)(2)) and 100% of the issued and outstanding
Capital Stock not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each first-tier Foreign Subsidiary or Domestic Foreign
Holdco owned by the Borrower or any other Loan Party to be subject at all times
to first priority, perfected security interests in favor of the Administrative
Agent, for the benefit of the holders of the Obligations, subject to the
limitations and exceptions contained in this Agreement and any applicable
Collateral Document; provided that, with respect to any Subsidiary acquired or
formed after the Restatement Effective Date, within 90 days (or such later time
as agreed by Administrative Agent in its sole discretion) of the acquisition or
formation thereof.  Notwithstanding anything in any Loan Document to the
contrary, (i) neither the Borrower nor any of its Subsidiaries shall be required
to take any actions under the Laws of any jurisdiction outside of the United
States in order to create or perfect any Lien granted under any Collateral
Document, and (ii) no Capital Stock of any Subsidiary shall be made subject to a
security interest hereunder if the grant of such security interest could
reasonably be expected to result in adverse tax consequences as reasonably
determined by Borrower.

 

Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, it is understood and agreed that the Borrower and the Guarantors
shall not be required, nor shall the Administrative Agent be authorized, to
(i) perfect the Liens in favor of the Administrative Agent by any means other
than through (a) filings pursuant to the Uniform Commercial Code in the office
of the secretary of state (or similar central filing office) of the relevant
State(s) and filings in the applicable real estate records with respect to
mortgaged properties or any fixtures relating to mortgaged properties,
(b) filings in U.S. government offices with respect to intellectual property,
(c) [reserved], or (d) delivery to the Administrative Agent to be held in its
possession of all Collateral consisting of stock certificates and certificated
indebtedness of the Borrower and its pledged Subsidiaries and instruments
pursuant to the terms of the Security Agreement, (ii) enter into any source code
escrow arrangement or register any intellectual property or (iii) enter into any
deposit account control agreement or securities account control agreement with
respect to any deposit account or securities account, or obtain any control
agreements or take any other steps requiring perfection by “control” (except to
the extent perfected through the filing of a UCC filing statement), other than
to use commercially reasonable efforts, for a period of 60 days following the
Original Closing Date, to obtain control agreements with respect to deposit
accounts of the Loan Parties existing as of the Original Closing Date that are
not Excluded Accounts, or (iv) take any actions in or required by a jurisdiction
other than the United States with respect to any assets located or titled
outside of the United States.

 

106

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, the Administrative Agent may grant extensions of time (without
consents of any Lender) for the perfection of security interests in particular
assets and the delivery of assets (including extensions beyond the Original
Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) or any other compliance with the requirements for purposes
of collateral actions or perfection where it reasonably determines, in
consultation with the Borrower, that perfection or compliance cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement, the Collateral Documents or the
other Loan Documents.

 

Section 5.12                             Designation of Subsidiaries.  The
Borrower may at any time after the Restatement Effective Date designate any
Restricted Subsidiary of the Borrower as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that, immediately
before and after such designation, no Event of Default shall have occurred and
be continuing. The designation of any Subsidiary as an Unrestricted Subsidiary
after the Restatement Effective Date shall constitute an Investment by the
Borrower therein at the date of designation in an amount equal to the fair
market value as determined in good faith by the Borrower of the Borrower’s or
its Subsidiary’s (as applicable) Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value as determined in good faith by the
Borrower at the date of such designation of such return.

 

Section 5.13                             Government Regulation.  Neither EVO nor
any of its Restricted Subsidiaries shall (a) be or become subject at any time to
any law, regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Loan
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Loan Parties, in a manner compliant with applicable Laws, as may be
reasonably requested by the Lenders or the Administrative Agent at any time to
enable the Lenders or the Administrative Agent to verify the identity of the
Loan Parties or to comply with any applicable Law or regulation, including,
without limitation, Section 326 of the Patriot Act at 31 U.S.C. Section 5318.

 

ARTICLE VI

 

FINANCIAL COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation under the Loan Documents (other than unasserted contingent
reimbursement or indemnity obligations and for the avoidance of doubt, other
than any Hedging Obligations or Bank Product Obligations) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Loan Parties
shall not and shall cause each Restricted Subsidiary not to:

 

Section 6.1                                    Consolidated Leverage Ratio. 
Permit the Consolidated Leverage Ratio, as of the end of any Testing Quarter,
ending from and after the Restatement Effective Date, to be greater than the
ratio corresponding to such fiscal quarter as set forth in the following table:

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

2018

 

—

 

6.75:1.0

 

6.75:1.0

 

6.75:1.0

2019

 

6.50:1.0

 

6.50:1.0

 

6.00:1.0

 

5.75:1.0

2020

 

5.75:1.0

 

5.50:1.0

 

5.25:1.0

 

5.00:1.0

Thereafter

 

5.00:1.0

 

5.00:1.0

 

5.00:1.0

 

5.00:1.0

 

107

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, this Section 6.1 shall be in effect (and shall
only be in effect) as of the last day of a Testing Quarter (it being understood
that in all cases calculation of compliance with this Section 6.1 shall be
determined as of the last day of the then most recently ended Testing Quarter
and shall not give Pro Forma Effect to any incurrence after such date).

 

Section 6.2                                    Right to Cure.  Notwithstanding
anything to the contrary contained in Section 6.1, in the event that any Loan
Party would otherwise be, or is, in default of the financial covenant set forth
in Section 6.1 for any period, on or before the fifteenth (15th) Business Day
subsequent to the due date for delivery of the financial statements for such
period pursuant to Section 5.1(b) or, with respect to the fourth Fiscal Quarter
of a Fiscal Year of the Borrower, Section 5.1(a) (the “Cure Deadline”) and
following the last day of the applicable Fiscal Quarter, the Borrower shall have
the right to issue Qualified Capital Stock for cash (or any direct or indirect
parent of the Borrower shall have the right to issue Qualified Capital Stock for
cash and contribute such cash proceeds to the Borrower), each case in an
aggregate amount equal to the amount necessary to cure the relevant failure to
comply with all the applicable financial covenant contained in Section 6.1
(collectively, the “Cure Right”), and upon the receipt by the Borrower of such
cash on or before the Cure Deadline (the “Cure Amount”), such financial
covenants shall be recalculated giving effect to the following: (i) Consolidated
EBITDA for the Fiscal Quarter ending at the end of such period shall be
increased by the Cure Amount, and such increase shall be effective for all
periods that include such Fiscal Quarter and (ii) if, after giving effect to the
foregoing recalculations, the Loan Parties shall then be in compliance with the
requirements of the financial covenant set forth in Section 6.1, the Loan
Parties shall be deemed to have satisfied the requirement thereof as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
thereof which had occurred shall be deemed cured as of such date for all
purposes of this Agreement; provided, that:

 

(i)                                     to the extent the Cure Amount proceeds
are used to repay the Obligations, such Obligations shall not be deemed to have
been repaid for purposes of calculating the Consolidated Leverage Ratio for the
period with respect to which such Compliance Certificate applies;

 

(ii)                                  (A) the Cure Amount for any applicable
period shall be no greater than the aggregate amount necessary to cure all
Events of Default arising in respect of Section 6.1 for such applicable period,
(B) there shall be no more than two (2) Cure Rights exercised during any period
of four (4) consecutive Fiscal Quarters and (C) there shall be no more than five
(5) Cure Rights exercised during the term of this Agreement;

 

(iii)                               the Cure Amount shall be disregarded for all
calculations under this Agreement other than compliance with Section 6.1, as
applicable, and shall be disregarded for purposes of determining compliance with
Section 6.1 on a Pro Forma Basis for purposes of Article VII; and

 

(iv)                              during the 15 Business Day period through the
Cure Deadline, unless the Borrower has notified the Administrative Agent in
writing that it does not intend to exercise its Cure Right pursuant to this
Section 6.2 for such fiscal period, any resultant Event of Default or potential
Event of Default that arises solely as a result of non-compliance with
Section 6.1 shall be deemed retroactively to have not occurred (provided
Revolving Lenders shall not be obligated to fund any new Revolving Loans) and
the Lenders shall not be permitted to accelerate the Loans or any other
Obligations held by them and the Administrative Agent and/or the Lenders shall
not be permitted to exercise remedies against the Collateral, in each case to
the extent such

 

108

--------------------------------------------------------------------------------


 

acceleration or such exercise of remedies is based solely on a failure to comply
with the requirements of Section 6.1 for such fiscal period, unless and until
such Cure Deadline shall have passed without the Borrower exercising its Cure
Right for such fiscal period prior to such Cure Deadline and otherwise in
accordance with this Section 6.2; provided, that, for the avoidance of doubt,
this Section 6.2(iv) shall not apply at such time as the Borrower has used all
of its Cure Rights (x) for the applicable four Fiscal Quarter period and/or
(y) for the term of this Agreement.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation under the Loan Documents (other than unasserted contingent
reimbursement or indemnity obligations and for the avoidance of doubt, other
than any Hedging Obligations or Bank Product Obligations) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding:

 

Section 7.1                                    Indebtedness and Preferred
Equity.  The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:

 

(a)                                 (1) Indebtedness under the Loan Documents,
and (2) Indebtedness created or incurred pursuant to Sections 2.23, 2.27, 2.28
and/or 11.2(b) (and Permitted Refinancings thereof);

 

(b)                                 Indebtedness of the Borrower and its
Restricted Subsidiaries existing on the Restatement Effective Date and set forth
on Schedule 7.1 and Permitted Refinancings of such Indebtedness;

 

(c)                                  Indebtedness of the Borrower or any
Restricted Subsidiary incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations,
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof;
provided, that such Indebtedness is incurred prior to or within 270 days after
such acquisition or the completion of such construction or improvements and
Permitted Refinancings of any such Indebtedness; provided further, that the
aggregate principal amount of such Indebtedness does not exceed the greater of
(x) $15,000,000 and (y) 12.5% LTM Consolidated EBITDA at any time outstanding;

 

(d)                                 Permitted Intercompany Debt;

 

(e)                                  So long as no Event of Default has occurred
and is continuing or would result from the incurrence thereof and the Borrower
and the Restricted Subsidiaries demonstrate that the Consolidated Leverage Ratio
is less than 6.00:1.00, in each case, calculated on a Pro Forma Basis after
giving effect to the incurrence thereof, Permitted Subordinated Debt;

 

(f)                                   Hedging Obligations permitted by
Section 7.10;

 

(g)                                  To the extent constituting Indebtedness,
obligations in respect of Permitted Earnouts;

 

(h)                                 Guarantees by the Borrower and the
Restricted Subsidiaries in respect of Indebtedness of the Borrower or any of the
Restricted Subsidiaries otherwise permitted hereunder (except that a Restricted
Subsidiary that is not a Loan Party may not, by virtue of this subsection,
Guarantee Indebtedness that such Restricted Subsidiary could not otherwise incur
under this Section 7.1);

 

109

--------------------------------------------------------------------------------


 

(i)                                     Indebtedness attributable to (i) the
financing of insurance premiums or (ii) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business;

 

(j)                                    to the extent constituting Indebtedness,
(i) indemnification obligations and obligations in respect of purchase price or
other similar adjustments incurred by the Borrower or any of the Restricted
Subsidiaries in a permitted acquisition, any other Investment or Disposition
permitted hereunder and (ii) other indemnification obligations incurred in the
ordinary course of business;

 

(k)                                 to the extent constituting Indebtedness,
obligations in respect of arrangements of any of the types described in clause
(a) or (b) of the definition of the term “Bank Products” whether or not provided
by a Bank Product Provider to the extent permitted hereunder;

 

(l)                                     obligations in respect of performance,
bid, appeal and surety bonds and performance and completion guarantees and
similar obligations provided by the Borrower or any of the Restricted
Subsidiaries or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case in the ordinary course of
business or consistent with past practice;

 

(m)                             Excluded Repurchase Obligations;

 

(n)                                 to the extent constituting Indebtedness,
obligations in respect of deferred compensation made in the ordinary course of
business;

 

(o)                                 Indebtedness (i) of any Person that becomes
a Restricted Subsidiary after the Original Closing Date, which Indebtedness is
existing at the time such Person becomes a Restricted Subsidiary, is not
incurred in contemplation of such Person becoming a Restricted Subsidiary, is
non-recourse to the Borrower and any other Restricted Subsidiary (other than any
Subsidiary of such Person that is a Subsidiary on the date such Person becomes a
Restricted Subsidiary) and is either (x) unsecured or (y) secured only by the
assets of such Restricted Subsidiary by Liens permitted under Section 7.2 and
any Permitted Refinancing thereof and (ii) of any Restricted Subsidiary incurred
or assumed in connection with any permitted acquisition or other Investment that
is secured only by Liens permitted under Section 7.2 and any Permitted
Refinancing thereof, so long as, after giving effect to such assumption or
incurrence, the Consolidated Leverage Ratio does not exceed the greater of
(i) 6.00:1.00 and (ii) the Consolidated Leverage Ratio immediately prior to such
acquisition or other Investment, in each case, calculated on a Pro Forma Basis;

 

(p)                                 without duplication of any other clauses in
this Section, additional Indebtedness that does not exceed the greater of
(x) $25,000,000 and (y) 20.0% LTM Consolidated EBITDA in the aggregate at any
time outstanding;

 

(q)                                 [reserved];

 

(r)                                    assumed Indebtedness in connection with
the Sterling Acquisition required to be repaid hereunder concurrently with the
consummation thereof;

 

(s)                                   [reserved];

 

(t)                                    Indebtedness consisting of unsecured
seller notes issued in connection with a permitted acquisition or other
Permitted Investment so long as, after giving effect to the incurrence thereof,
the Consolidated Leverage Ratio calculated on a Pro Forma Basis does not exceed
6.00:1.00;

 

110

--------------------------------------------------------------------------------


 

(u)                                 other unsecured Indebtedness so long as,
after giving effect to the incurrence thereof, the Consolidated Leverage Ratio
calculated on a Pro Forma Basis does not exceed 6.00:1.00;

 

(v)                                 foreign local lines of credit in an
aggregate amount not to exceed the greater of (x) $25,000,000 and (y) 20.0% LTM
Consolidated EBITDA at any time outstanding;

 

(w)                               Other Term Loans and Incremental Equivalent
Debt incurred in accordance with Section 2.23 (and Permitted Refinancings
thereof); and

 

(x)                                 Obligations under, in connection with, or as
a result of, the IPO Reorganization Transaction or any Permitted Reorganization;
and

 

(y)                                 Credit Agreement Refinancing Indebtedness.

 

For purposes of determining compliance with this Section 7.1, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in Section 7.1(a) through (x), the Borrower shall, in its
sole discretion, classify and reclassify or later divide, classify or reclassify
such item of Indebtedness (or any portion thereof) and will only be required to
include the amount and type of such Indebtedness in one or more of the above
clauses; provided that all Indebtedness outstanding under the Loan Documents on
the Restatement Effective Date will be deemed to be incurred in reliance on the
exception in Section 7.1(a).

 

Section 7.2                                    Liens.  The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, create, incur, assume
or suffer to exist any Lien on any of its assets or property now owned or
hereafter acquired or, except:

 

(a)                                 (i) Liens created pursuant to any Loan
Document and other Liens securing the Obligations, provided, however, that no
Liens may secure Hedging Obligations without securing all other Obligations on a
basis at least pari passu with such Hedging Obligations and subject to the
priority of payments set forth in Section 2.21, (ii) subject to the terms hereof
and the applicable intercreditor agreement to the extent otherwise required,
Liens securing the Indebtedness permitted under Section 7.1(a)(2), and
(iii) Liens securing Indebtedness permitted under Section 7.1(w) and
Section 7.1(y);

 

(b)                                 Permitted Encumbrances;

 

(c)                                  any Liens on any property or asset of the
Borrower or any Restricted Subsidiary existing on the Restatement Effective Date
set forth on Schedule 7.2; provided, that such Lien shall not apply to any other
property or asset of the Borrower or any Restricted Subsidiary;

 

(d)                                 Liens securing Indebtedness permitted by
Section 7.1(c); provided, that (i) such Lien attaches to the assets being
acquired, constructed or improved concurrently or within 270 days after the
acquisition, improvement or completion of the construction and (ii) such Lien
does not extend to any other asset (except for additions and accessions to such
assets and products and proceeds thereof);

 

(e)                                  Liens on the Excluded Merchant Reserve and
Settlement Accounts;

 

(f)                                   leases, licenses, subleases or sublicenses
granted to others in the ordinary course of business which do not interfere in
any material respect with the business of the Borrower and its Subsidiaries,
taken as a whole;

 

111

--------------------------------------------------------------------------------


 

(g)                                  Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;

 

(h)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods entered into by
the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;

 

(i)                                     deposits of cash with the owner or
lessor of premises leased and operated by the Borrower or any of its
Subsidiaries in the ordinary course of business to secure the performance of the
Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises;

 

(j)                                    Liens that are contractual rights of
setoff relating to the establishment of depository relations with banks or other
deposit-taking financial institutions in the ordinary course of business; and

 

(k)                                 without duplication of, or aggregation with,
any other Lien permitted under any other clause of this Section 7.2, other Liens
securing Indebtedness outstanding in an aggregate principal amount not to exceed
the greater of (x) $25,000,000 and (y) 20.0% LTM Consolidated EBITDA at any time
outstanding determined as of the date of incurrence;

 

(l)                                     Liens solely on any cash earnest money
deposits made by the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement in connection with
any acquisition permitted hereunder, to be applied against the purchase price of
such property;

 

(m)                             any interest or title of a lessor, sublessor,
licensor or sublicensor or secured by a lessor’s, sublessor’s, licensor’s or
sublicensor’s interest under leases (other than leases giving rise to
Capitalized Lease Obligations) or licenses entered into by the Borrower or any
of the Restricted Subsidiaries in the ordinary course of business;

 

(n)                                 Liens (i) of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on the items in the course of
collection and (ii) in favor of a banking or other financial institution arising
as a matter of law encumbering deposits or other funds maintained with a
financial institution (including the right of set off) and that are within the
general parameters customary in the banking industry;

 

(o)                                 Liens on the assets of Restricted
Subsidiaries securing intercompany Indebtedness, including Permitted
Intercompany Debt, in an aggregate amount not to exceed the greater of
(x) $10,000,000 and (y) 7.5% LTM Consolidated EBITDA at any time outstanding;
and

 

(p)                                 Liens existing on the property of any Person
at the time such Person becomes a Restricted Subsidiary pursuant to an
acquisition permitted hereunder (other than by designation as a Restricted
Subsidiary pursuant to the definition of the term “Unrestricted Subsidiary”)
after the date hereof (other than Liens on the Capital Stock of any Person that
becomes a Restricted Subsidiary which Capital Stock is directly owned by a Loan
Party) so long as (i) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property of such acquired Restricted Subsidiary), (ii) such Lien
is not created in connection with, or in contemplation or anticipation of, such
permitted acquisition and (iii) the Indebtedness secured thereby is permitted
under Section 7.1(o);

 

112

--------------------------------------------------------------------------------


 

(q)                                 extensions, renewals, or replacements of any
Lien referred to in this Section 7.2; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;

 

(r)                                    Settlement Liens;

 

(s)                                   Liens securing the Indebtedness permitted
under Section 7.1(q);

 

(t)                                    Liens (i) on the property of Sterling
Target and its Subsidiaries permitted to remain outstanding after the
consummation of the Sterling Acquisition, pursuant to the terms of the Sterling
Purchase Agreement and (ii) on any escrowed or reserved funds as contemplated by
the Sterling Purchase Agreement; and

 

(u)                                 Liens securing Indebtedness and other
obligations that are secured (i) on a pari passu basis with the Obligations, so
long as, after giving effect thereto, the Consolidated First Lien Leverage Ratio
does not exceed 4.50:1.00 and (ii) on a junior basis, so long as, after giving
effect thereto, the Consolidated Senior Secured Leverage Ratio does not exceed
5.50:1.00.

 

Section 7.3                                    Fundamental Changes.

 

(a)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, merge into or consolidate into any other Person,
or permit any other Person to merge into or consolidate with it, or sell, lease,
transfer or otherwise dispose of (in a single transaction or a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired) or all or substantially all of the Capital Stock of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired)
or liquidate or dissolve; provided, (i) that if at the time thereof and
immediately after giving effect thereto, no Event of Default shall have occurred
and be continuing or would result therefrom, the Borrower or any Restricted
Subsidiary may merge with or consolidated with a Person if the surviving Person
is (x) the Borrower or (y) if the Borrower is not a party to such merger, is (or
will become simultaneously with such merger) a Restricted Subsidiary, (ii) any
Restricted Subsidiary may merge into or consolidated with another Restricted
Subsidiary; provided, that if any party to such merger is a Loan Party, the
surviving Person shall be (or shall become simultaneously with such merger) a
Loan Party, (iii) any Restricted Subsidiary may sell, transfer, lease or
otherwise Dispose of all or substantially all of its assets to the Borrower or
to another Restricted Subsidiary; provided that if the Restricted Subsidiary
Disposing of such assets is a Loan Party, then either (x) the Restricted
Subsidiary to which such assets are transferred shall be (or shall become
simultaneously with such transfer) a Loan Party or (y) the Investment resulting
from such Disposition is permitted under Section 7.6, (iv) any Restricted
Subsidiary  may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and, in the case of a Restricted Subsidiary that is a Loan Party, is not
materially disadvantageous to the Lenders, (v) the Capital Stock of a Restricted
Subsidiary may be sold so long as such sale is permitted under Section 7.6;
(vi) EVO Payment Systems, LLC may dissolve, (vii) the Borrower and the
Restricted Subsidiaries may consummate transactions contemplated by the Sterling
Purchase Agreement (and documented related thereto) and (viii) the Borrower and
the Restricted Subsidiaries may take such action necessary to consummate (A) any
permitted acquisition or other permitted Investment, including any Investments
made with the Available Additional Basket or the Available Equity Basket,
(B) any Permitted Reorganization and (C) the IPO Reorganization Transaction.

 

(b)                                 The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, engage primarily in any business other
than businesses of the type conducted by the Borrower and its Subsidiaries on
the Restatement Effective Date and businesses reasonably related thereto and
other

 

113

--------------------------------------------------------------------------------


 

business activities which are extensions thereof or otherwise incidental,
reasonably related or ancillary to any of the foregoing.

 

Section 7.4                                    Investments, Loans, Etc.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly-owned Subsidiary prior to such merger), any Capital Stock,
evidence of Indebtedness or other securities (including any option, warrant, or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person that constitute a business unit, or create or form any
Restricted Subsidiary (all of the foregoing being collectively called
“Investments”), except:

 

(a)                                 Investments existing on the Restatement
Effective Date and set forth on Schedule 7.4 (including Investments in
Restricted Subsidiaries);

 

(b)                                 cash and Cash Equivalents;

 

(c)                                  Guarantees by Borrower and its Restricted
Subsidiaries constituting Indebtedness permitted by Section 7.1; and to the
extent constituting Investment, the intercompany Indebtedness permitted by
Section 7.1;

 

(d)                                 Investments made by the Borrower in or to
any Restricted Subsidiary and by any Restricted Subsidiary in or to the Borrower
or in or to another Restricted Subsidiary, including, without
limitation, Investments (whether by acquisition or otherwise) resulting in a
Person becoming a Restricted Subsidiary; and any Investment by the Borrower or a
Restricted Subsidiary constituting an acquisition of assets constituting a
business unit, line of business or division of, or the Capital Stock of, another
Person (in the case of any acquisition of such Capital Stock, resulting in such
Person becoming a Restricted Subsidiary);

 

(e)                                  (i) Investments by the Borrower or any
Restricted Subsidiary in or to, and Guarantees by the Borrower or any Restricted
Subsidiary of Indebtedness of, any Subsidiary that is not (or will not become
simultaneously with such Investment) a Restricted Subsidiary (excluding all such
Investments and Guarantees existing on the Restatement Effective Date) and
(ii) Investments in or to entities that are not Subsidiaries, including
independent sales organizations and other strategic partners (excluding all such
Investments existing on the Restatement Effective Date), so long as (x) no Event
of Default has occurred and is continuing or would result therefrom and (y) if
the Consolidated Senior Secured Leverage Ratio is less than 5:00:1.00, as
demonstrated by the Borrower and the Restricted Subsidiaries and calculated on a
Pro Forma Basis after giving effect thereto, the aggregate amount of such
Investments at any time outstanding does not exceed the sum of (A) $25,000,000
plus (B) 100% of Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the twelve month period ending as of the most recently
completed Fiscal Quarter for with financial statements and the related
Compliance Certificate were delivered in accordance with Section 5.1, as
applicable (the “Investment Basket”); provided, that, as of any date of
determination, if the aggregate amount of Investments made pursuant to this
clause (e) exceeds the Investment Basket solely as a result of a decline in
Consolidated EBITDA calculated as of such date of determination, such excess
shall not in and of itself result in an Event of Default;

 

(f)                                   [reserved];

 

114

--------------------------------------------------------------------------------


 

(g)                                  loans or advances made to employees,
officers or directors of the Borrower or any Restricted Subsidiary in an
aggregate amount of all such loans and advances does not exceed the greater of
(x) $5,000,000 and (y) 5.0% LTM Consolidated EBITDA at any time outstanding;

 

(h)                                 Hedging Transactions permitted by
Section 7.10;

 

(i)                                     Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course
of business;

 

(j)                                    Investments (including debt obligations
and Capital Stock) received in connection with the bankruptcy or reorganization
of suppliers and customers or in settlement of delinquent obligations of, or
other disputes with, customers and suppliers arising in the ordinary course of
business or upon the foreclosure with respect to any secured Investment;

 

(k)                                 Investments in the ordinary course of
business consisting of endorsements for collection or deposit under Article 3 of
the Uniform Commercial Code;

 

(l)                                     [reserved];

 

(m)                             without duplication of any other clauses in this
Section, other Investments that do not exceed the greater of (x) $25,000,000 and
(y) 20.0% LTM Consolidated EBITDA in the aggregate at any time outstanding,
determined as of the date of such Investment;

 

(n)                                 so long as (x) no Event of Default has
occurred and is continuing or would result therefrom and (y) the Borrower and
the Restricted Subsidiaries demonstrate that the Consolidated Leverage Ratio
does not exceed 6.00:1.00, in each case, calculated on a Pro Forma Basis after
giving effect thereto, Investments made with the Available Additional Basket;

 

(o)                                 Investments made with the Available Equity
Basket; and

 

(p)                                 so long as (x) no Event of Default has
occurred and is continuing or would result therefrom at the time such Investment
is made, and (y) the Borrower and the Restricted Subsidiaries demonstrate that
the Consolidated Leverage Ratio is less than 5.00:1.00, in each case, calculated
on a Pro Forma Basis after giving effect thereto, any other Investments.

 

Section 7.5                                    Restricted Payments.  The
Borrower will not, and will not permit its Restricted Subsidiaries to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except;

 

(a)                                 dividends payable by the Borrower or a
Restricted Subsidiary with respect to any of its Capital Stock payable solely in
shares of the same class as such Capital Stock or in any class of its common
equity;

 

(b)                                 Restricted Payments made by any Restricted
Subsidiary to (i) the Borrower or to another Restricted Subsidiary or (ii) any
other shareholder of a Restricted Subsidiary, in each case, if such Restricted
Subsidiary is not wholly owned by the Borrower and other wholly owned Restricted
Subsidiaries (x) on at least a pro rata basis with any other shareholders,
(y) in accordance with the agreements described on Schedule 7.5 or (z) on a
non-rata basis consistent with past practices;

 

115

--------------------------------------------------------------------------------


 

(c)                                  Permitted Tax Distributions made by the
Borrower;

 

(d)                                 so long as no Event of Default has occurred
and is continuing or would result therefrom, distributions to a minority
shareholder of a Restricted Subsidiary up to the distributable earnings of such
Restricted Subsidiary related to the equity ownership of such minority
shareholder;

 

(e)                                  so long as (x) no Event of Default has
occurred and is continuing or would result therefrom at the time such dividend
or distribution is paid or redemption is made, and (y) the Borrower and the
Restricted Subsidiaries demonstrate that the Consolidated Leverage Ratio is less
than 4.50:1.00, in each case, calculated on a Pro Forma Basis after giving
effect thereto, any other Restricted Payments;

 

(f)                                   without duplication of any other clauses
in this Section, so long as no Event of Default shall have occurred and be
continuing or would result therefrom, after the Restatement Effective Date the
Borrower may make additional Restricted Payments, together with the amount of
payments made in reliance of Section 7.12(b)(viii), in an aggregate amount not
to exceed $10,000,000 after the Restatement Effective Date;

 

(g)                                  [reserved];

 

(h)                                 Restricted Payments made for the purposes of
redeeming Capital Stock (i) held by former officers, directors and employees (or
any spouses, former spouses, successors, executors, administrators, heirs,
legatees or distributees of any of the foregoing) and (ii) in satisfaction of
the put option of Jeffrey Rosenblatt set forth in Section 3 of the Unit Purchase
Agreement between Jeffrey Rosenblatt and Investco dated as of December 28, 2012
in an amount not to exceed the greater of (x) $10,000,000 and (y) 7.5% LTM
Consolidated EBITDA over the term of the Agreement, and in an aggregate amount
for clauses (i) and (ii) not to exceed the greater of (x) $30,000,000 and
(y) 25.0% LTM Consolidated EBITDA during any twelve month period after the
Restatement Effective Date; provided that the amount of such basket not used in
the prior twelve month period  after the Restatement Effective Date may be
carried over to the subsequent 12 month period;

 

(i)                                     Distributions made to Investco (or other
direct or indirect parent of the Borrower) for payment of (i) overhead and third
party expenses in an aggregate amount not to exceed the greater of
(x) $5,000,000 and (y) 5.0% LTM Consolidated EBITDA during any twelve month
period after the Restatement Effective Date and (ii) franchise and similar
taxes;

 

(j)                                    [reserved];

 

(k)                                 so long as no Event of Default has occurred
and is continuing or would result therefrom, Restricted Payments, without
duplication, (1) constituting part of reorganizations and other activities
relating to tax planning, (2) to enable the payments required by or in
connection with any tax receivable agreements of the Borrower (or the direct or
indirect parent entity thereof) and/or (3) in connection with, or as a result
of, any of the IPO Reorganization Transaction including for the purposes of
enabling the payments required by or in connection with any such transactions,
reorganizations and other activities;

 

(l)                                     distributions as a result of the
disposition of Commerce Payment Group, LLC and distributions to effect such
disposition;

 

(m)                             [reserved];

 

116

--------------------------------------------------------------------------------


 

(n)                                 up to 6% of the Net Cash Proceeds of the
initial public offering pursuant to an IPO Reorganization Transaction;

 

(o)                                 [reserved];

 

(p)                                 [reserved];

 

(q)                                 so long as (x) no Event of Default has
occurred and is continuing or would result therefrom and (y) the Borrower and
the Restricted Subsidiaries demonstrate that the Consolidated Leverage Ratio
does not exceed 5.50:1.00, in each case, calculated on a Pro Forma Basis after
giving effect thereto, Restricted Payments made with the Available Additional
Basket;

 

(r)                                    Restricted Payments made with the
Available Equity Basket; and

 

(s)                                   so long as no Event of Default pursuant to
Section 8.1(a), (b), (h) or (i) has occurred and is continuing management fees
owing to Sponsor (or its Affiliates); provided that any such fees prohibited
hereby may accrue and be payable when such applicable Event of Default is cured
or waived.

 

Section 7.6                                    Dispositions.  The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, Dispose of any
of its assets, business or property, whether now owned or hereafter acquired,
or, in the case of any Restricted Subsidiary, issue or sell any shares of such
Subsidiary’s Capital Stock to any Person other than the Borrower or another
Restricted Subsidiary (or to qualify directors if required by applicable Law),
except:

 

(a)                                 (i) EVO Merchant Services, LLC may sell its
ownership interest in (x) Federated Payment Systems, LLC and (y) US Merchant
Systems, LLC and (ii) the Disposition of the Investment in Commerce Payments
Group, LLC;

 

(b)                                 so long as (x) no Event of Default has
occurred and is continuing at the time such sale is made, or would result
therefrom and (y) the Borrower and the Restricted Subsidiaries demonstrate that
the Consolidated Leverage Ratio does not exceed 5.50:1.00, in each case,
calculated on a Pro Forma Basis after giving effect thereto, the sale or other
Disposition of  any Investment constituting a minority ownership interest in a
non-Subsidiary entity ;

 

(c)                                  Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property;

 

(d)                                 Dispositions (i) permitted by Section 7.3 or
(ii) made to effect an Investment permitted under Section 7.4 or a Restricted
Payment permitted under Section 7.5;

 

(e)                                  Dispositions by the Borrower and its
Restricted Subsidiaries of property pursuant to any Sale and Leaseback
Transaction permitted under Section 7.9;

 

(f)                                   licensing or sublicensing of IP Rights in
the ordinary course of business on customary terms;

 

(g)                                  Dispositions of Investments (including
Capital Stock) in joint ventures that are not Loan Parties to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

117

--------------------------------------------------------------------------------


 

(h)                                 the Disposition of assets acquired pursuant
to a permitted acquisition which assets are not used or useful to the core or
principal business of the Borrower or applicable Restricted Subsidiary, as
determined by the Borrower in good faith;

 

(i)                                     Dispositions of Capital Stock in
Unrestricted Subsidiaries;

 

(j)                                    Dispositions of property; provided that
(i) at the time of such Disposition (other than any such Disposition made
pursuant to a legally binding commitment entered into at a time when no Event of
Default has occurred and is continuing or would result therefrom), no Event of
Default shall have occurred and been continuing or would result from such
Disposition and (ii)  the Borrower or any of its Restricted Subsidiaries shall
receive not less than 75% of such consideration in the form of cash and Cash
Equivalents; provided, however, that for the purposes of this clause (ii), the
following shall be deemed to be cash: (A) any securities received by the
Borrower or the applicable Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash and Cash
Equivalents (to the extent of the cash and Cash Equivalents received) within 180
days following the closing of the applicable Disposition, and (B) aggregate
non-cash consideration received by the Borrower or the applicable Restricted
Subsidiary having an aggregate Fair Market Value (determined as of the closing
of the applicable Disposition for which such non-cash consideration is received)
not to exceed the greater of (x) $2,500,000 and (y) 2.0% LTM Consolidated EBITDA
at any time;

 

(k)                                 Dispositions of minority interests held by
the Borrower or a Restricted Subsidiary to the other owner(s); provided that
(i) at the time of such Disposition (other than any such Disposition made
pursuant to a legally binding commitment entered into at a time when no Event of
Default has occurred and is continuing or would result therefrom), no Event of
Default shall have occurred and been continuing or would result from such
Disposition and (ii) the Borrower or any of its Restricted Subsidiaries shall
receive not less than 75% of such consideration in the form of cash and Cash
Equivalents, except clause (ii) shall not be required where any non-cash
consideration to the Borrower or its Restricted Subsidiary is provided in the
form of a note which is (x) secured by the receivables of the entity in which
such minority interests are being Disposed and (y) pledged as Collateral to the
Administrative Agent, for the benefit of the Lenders; and

 

(l)                                     Dispositions of other property in an
aggregate amount not to exceed the greater of (x) $10,000,000 and (y) 7.5% LTM
Consolidated EBITDA during any fiscal year.

 

Section 7.7                                    Transactions with Affiliates. 
The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates to the extent the
consideration with respect thereto exceeds the greater of (x) $5,000,000 and
(y) 5.0% LTM Consolidated EBITDA, except (a) at prices and on terms and
conditions not less favorable, when considered on the whole, to the Borrower or
such Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and any
Restricted Subsidiary not involving any other Affiliates; (c) any Restricted
Payment permitted by Section 7.5; (d) the Borrower and its Restricted
Subsidiaries may enter into customary employment and severance arrangements with
officers and employees and transactions pursuant to customary stock option plans
and employee benefit plans and arrangements,  (e) transactions in existence on
the Restatement Effective Date, subject to any restrictions set forth in
Section 7.5, (f) transactions set forth on Schedule 7.7, (g) transactions among
the Loan Parties and their Restricted Subsidiaries not otherwise prohibited by
the Loan Documents, (h) fees payable in connection with the transactions to
occur on the Restatement Effective Date, (i) transactions related to, or as a
result of, a Permitted Reorganization or the IPO Reorganization Transaction and
(j) transactions related to, or for the purpose of, the disposition of Commerce
Payment Group, LLC.

 

118

--------------------------------------------------------------------------------


 

Section 7.8                                    Restrictive Agreements.  The
Borrower will not, and will not permit any Restricted Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Restricted Subsidiary to create, incur or permit any Lien upon any of its assets
or properties, whether now owned or hereafter acquired, (b) the ability of any
Restricted Subsidiary to pay dividends or other distributions with respect to
its Capital Stock or to make or repay loans or advances to the Borrower or any
other Restricted Subsidiary, (c) the ability of any Restricted Subsidiary to
transfer any of its property or assets to the Borrower or any other Restricted
Subsidiary or (d) the ability of the Borrower or any Restricted Subsidiary to
Guarantee Indebtedness of the Borrower or any other Restricted Subsidiary,
except:

 

(a)                                 prohibitions, restrictions and conditions
imposed by Law or by this Agreement or any other Loan Document;

 

(b)                                 customary prohibitions, restrictions and
conditions contained in agreements relating to the Disposition of assets or of a
Restricted Subsidiary pending such Disposition, provided, such prohibitions,
restrictions and conditions apply only to the assets or Subsidiary that is to be
Disposed of and such Disposition is permitted hereunder;

 

(c)                                  prohibitions, restrictions and conditions
contained in agreements that exist as of the Restatement Effective Date and are
listed on Schedule 7.8, and in the case of an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted modification,
replacement, renewal, extension or refinancing of such Indebtedness so long as
such modification, replacement, renewal, extension or refinancing does not
expand the scope of such prohibitions, restrictions and conditions;

 

(d)                                 prohibitions, restrictions and conditions
that are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary (other than by designation of
an Unrestricted Subsidiary as a Restricted Subsidiary in accordance with the
terms hereof), so long as the agreements containing such prohibitions,
restrictions and conditions were not entered into in contemplation of such
Person becoming a Restricted Subsidiary;

 

(e)                                  customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.4 and applicable solely to, in the case of the foregoing clause
(a), the assets and Capital Stock of such joint venture, and in the case of the
foregoing clauses (b) through (d), such joint venture;

 

(f)                                   in the case of the preceding clause (a),
restrictions arising in connection with cash or other deposits permitted under
Sections 7.2 or 7.4 and limited to such cash or deposit;

 

(g)                                  negative pledges and other prohibitions,
restrictions and conditions imposed by an agreement securing Indebtedness
permitted by Section 7.1 if such negative pledges, prohibitions, restrictions
and conditions apply only to the property or assets securing such Indebtedness
and additions and accessions to such property and assets and products and
proceeds thereof;

 

(h)                                 in the case of the preceding clauses (a) and
(c), customary restrictions in leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

 

(i)                                     in the case of the preceding clause (c),
provisions restricting assignment of any agreement entered into in the ordinary
course of business; and

 

119

--------------------------------------------------------------------------------


 

(j)                                    in the case of the preceding clauses
(a) and (c), any restrictions regarding licenses or sublicenses by the Borrower
and its Restricted Subsidiaries of IP Rights in the ordinary course of business
(in which case such restriction shall relate only to such IP Rights).

 

Section 7.9                                    Sale and Leaseback Transactions. 
The Borrower will not, and will not permit any of the Restricted Subsidiaries
to, enter into any Sale and Leaseback Transaction, unless at the time such Sale
and Leaseback Transaction is entered into (a) no Event of Default has occurred
and is continuing or would result therefrom and (b) the fair market value of the
property subject to such Sale and Leaseback Transaction does not exceed the
greater of (x) $15,000,000 and (y) 12.5% LTM Consolidated EBITDA.

 

Section 7.10                             Hedging Transactions.  The Borrower
will not, and will not permit any of the Restricted Subsidiaries to, enter into
any Hedging Transaction, other than Hedging Transactions entered into in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Restricted Subsidiary is exposed in the conduct of its business or the
management of its liabilities.  Solely for the avoidance of doubt, the Borrower
acknowledges that a Hedging Transaction entered into for speculative purposes or
of a speculative nature (which shall be deemed to include any Hedging
Transaction under which the Borrower or any of the Restricted Subsidiaries is or
may become obliged to make any payment (i) in connection with the purchase by
any third party of any Capital Stock or any Indebtedness or (ii) as a result of
changes in the market value of any Capital Stock or any Indebtedness) is not a
Hedging Transaction entered into in the ordinary course of business to hedge or
mitigate risks.

 

Section 7.11                             Amendment to Material Documents.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
amend, modify or waive any of its rights in a manner materially adverse to the
interest of the Lenders under (a) its certificate of incorporation, bylaws or
other organizational documents (provided that notwithstanding the foregoing, in
connection with the IPO Reorganization Transaction, the Borrower may amend and
restate its organizational documents to reflect the terms therein in all
material respects) or (b) the Existing BIN Sponsorship Agreement or the
Replacement BIN Sponsorship Agreement, as applicable.

 

Section 7.12                             Payments of Certain Indebtedness.

 

(a)                                 The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, pay in cash any Permitted Earnout or
permitted seller note in connection with permitted acquisition or permitted
Investment unless (x) no Event of Default has occurred and is continuing or
would result therefrom and (y) the Borrower and the Restricted Subsidiaries
demonstrate that the Consolidated Leverage Ratio does not exceed 5.50:1.00, in
each case, calculated on a Pro Forma Basis after giving effect thereto.

 

(b)                                 The Borrower will not, and will not permit
any of its Restricted Subsidiaries to optionally prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood and agreed that notwithstanding anything to the
contrary in the Loan Documents, payments of regularly scheduled principal,
interest, fees and mandatory prepayments and AHYDO Payments shall be permitted
unless expressly prohibited by the intercreditor agreement or subordination
agreement in favor of the Administrative Agent for the benefit of the Lenders)
(i) any Indebtedness subordinated in right of payment to the Obligations
expressly by its terms, including Permitted Subordinated Debt, or (ii) any other
Indebtedness for borrowed money of a Loan Party that is secured on a junior lien
basis to the Liens securing the Obligations (collectively, “Junior Financing”),
except the following:

 

120

--------------------------------------------------------------------------------


 

(i)                                     the refinancing thereof with any
Indebtedness (to the extent such Indebtedness constitutes a Permitted
Refinancing and, if such Indebtedness was originally incurred under
Section 7.1(o), is permitted pursuant to Section 7.1(o)), to the extent not
required to prepay any Loans pursuant to Section 2.12,

 

(ii)                                  the conversion or exchange of any Junior
Financing to Equity Interests (other than Disqualified Equity Interests) of the
Borrower or any of its direct or indirect parents,

 

(iii)                               the prepayment of Indebtedness of the
Borrower or any Restricted Subsidiary to the Borrower or any Restricted
Subsidiary,

 

(iv)                              [reserved],

 

(v)                                 prepayments, repayments, redemptions,
purchases, defeasances and other payments made with the Available Equity Basket,

 

(vi)                              prepayments, repayments, redemptions,
purchases, defeasances and other payments made with the Available Additional
Basket so long as (x) no Event of Default has occurred and is continuing or
would result therefrom and (y) the Borrower and the Restricted Subsidiaries
demonstrate that the Consolidated Leverage Ratio does not exceed 5.50:1.00, in
each case, calculated on a Pro Forma Basis after giving effect thereto,

 

(vii)                           prepayments, repayments, redemptions, purchases,
defeasances and other payments so long as (w) no Event of Default has occurred
and is continuing or would result therefrom, and (z) the Borrower and the
Restricted Subsidiaries demonstrate that the Consolidated Leverage Ratio is less
than 4.50:1.00, in each case, calculated on a Pro Forma Basis after giving
effect thereto,

 

(viii)                        without duplication of any other clauses in this
Section, so long as no Event of Default shall have occurred and be continuing or
would result therefrom, additional payments of Junior Financing, together with
the amount of Restricted Payments made in reliance of Section 7.5(f), in an
aggregate amount not to exceed $10,000,000 after the Restatement Effective Date,
and

 

(ix)                              prepayments, repayments redemptions,
purchases, defeasances and other payments as permitted under the applicable
intercreditor or subordination agreement in favor of the Administrative Agent
for the benefit of the Lenders.

 

Section 7.13                             Use of Proceeds in Violation of
Anti-Corruption Laws or Sanctions. No Borrower shall request any Borrowing or
Letter of Credit, or use the proceeds of any Borrowing or Letter of Credit
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person materially
in violation of any applicable Anti-Corruption Laws, and (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
authorized under applicable Sanction Laws.

 

121

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.1                                    Events of Default.  If any of the
following events (each an “Event of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan as the same shall become due and payable and in the currency
required, whether at the due date thereof or at a date fixed for prepayment or
otherwise; or

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount payable under
clause (a) of this Section 8.1 or an amount related to a Bank Product
Obligation) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days; or

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any Restricted Subsidiary in or
in connection with this Agreement or any other Loan Document (including the
Schedules attached thereto) and any amendments or modifications hereof or
waivers hereunder, or in any certificate, report, financial statement or other
document submitted to the Administrative Agent or the Lenders by any Loan Party
or any representative of any Loan Party pursuant to or in connection with this
Agreement or any other Loan Document shall prove to be incorrect in any material
respect (other than those representations and warranties that are expressly
qualified by a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects) when
made or deemed made or submitted; or

 

(d)                                 the Borrower shall fail to observe or
perform any covenant or agreement contained in Section 6.1 or Article VII;
provided that an Event of Default with respect to Section 6.1 shall not
constitute an Event of Default for the purposes of the Term Loans unless and
until the Revolving Lenders have actually declared all Obligations owing to them
to be immediately due and payable in accordance with this Section 8.1; or

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant or agreement contained in this Agreement (other than those
referred to in clauses (a), (b) and (d) above) or any other Loan Document or
related to any Bank Product Obligation, and such failure shall remain unremedied
for 30 days (or, with respect to Section 5.1(a), (b) or (c)(y), 15 days) after
the earlier of (i) the date on which any senior officer of the Borrower becomes
aware of such failure, or (ii) the date on which notice thereof shall have been
given to the Borrower by the Administrative Agent; or

 

(f)                                   [reserved]; or

 

(g)                                  the Borrower or any Restricted Subsidiary
(whether as primary obligor or as guarantor or other surety) shall fail to pay
any principal of, or premium or interest on, any Material Indebtedness that is
outstanding, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing or governing such Indebtedness; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to such Indebtedness and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or permit the acceleration of, the
maturity of such Indebtedness; or any such Indebtedness shall be declared

 

122

--------------------------------------------------------------------------------


 

to be due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or any offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof; provided
the foregoing shall not apply to (A) secured Indebtedness that becomes due as a
result of the sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of the property or assets securing such
Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement and such amounts are timely paid (after giving
effect to any applicable cure period) per the applicable documentation governing
such Indebtedness) or (B) any breach or default that (x) is remedied by the
Borrower or the applicable Restricted Subsidiary or (y) waived (including in the
form of amendment) by the requisite holders of the applicable Indebtedness, in
either case, prior to the acceleration of the Obligations hereunder; or

 

(h)                                 the Borrower or any Restricted Subsidiary
that is a Material Subsidiary shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar Law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or

 

(i)                                     an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Restricted
Subsidiary that is a Material Subsidiary or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar Law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

 

(j)                                    [reserved]; or

 

(k)                                 an ERISA Event shall have occurred that, in
the opinion of the Required Lenders, when taken together with other ERISA Events
that have occurred, could reasonably be expected to result in a Material Adverse
Effect; or

 

(l)                                     any judgment or order for the payment of
money in excess of $25,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) in the
aggregate shall be rendered against the Borrower or any Restricted Subsidiary,
and either (i) enforcement proceedings shall have been legally commenced by any
creditor upon such judgment or order or (ii) there shall be a period of
60 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or

 

(m)                             any non-monetary judgment or order shall be
rendered against the Borrower or any Restricted Subsidiary that could reasonably
be expected to have a Material Adverse Effect, and there shall be a period of 60
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

123

--------------------------------------------------------------------------------


 

(n)                                 other than as expressly permitted hereunder
(i) the security interests in favor of the Administrative Agent over a material
portion of the Collateral or (ii) any material Guaranty of the Obligations, in
each case, shall become invalid or otherwise unenforceable.

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by written notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, whereupon the Commitment of each Lender
shall terminate immediately, (ii) declare the principal of and any accrued
interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) exercise all remedies contained in any
other Loan Document, and (iv) exercise any other remedies available at Law or in
equity; and that, if an Event of Default specified in either clause (h) or
(i) shall occur, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon, and all
fees, and all other Obligations shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; provided that, it is understood and agreed
that, with respect to an Event of Default under Section 6.1, at the written
request of the Lenders (other than Defaulting Lenders) holding in the aggregate
at least a majority of the outstanding amount of the Revolving Commitments (or,
if the Revolving Commitments have terminated, the aggregate Revolving Credit
Exposure), the Administrative Agent shall, by written notice to the Borrower
(i) terminate the Revolving Commitments, whereupon the Revolving Commitment of
each Lender shall terminate immediately and (ii) declare the principal of and
any accrued interest on the Revolving Credit Exposure to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 

Section 8.2                                    Application of Funds.  After the
exercise of remedies provided for in Section 8.1 (or immediately after an Event
of Default specified in either clause (h) or (i) of Section 8.1), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

(a)                                 first, to the reimbursable expenses of the
Administrative Agent incurred in connection with such sale or other realization
upon the Collateral, until the same shall have been paid in full;

 

(b)                                 second, to the fees and other reimbursable
expenses of the Administrative Agent and the Issuing Bank then due and payable
pursuant to any of the Loan Documents, until the same shall have been paid in
full;

 

(c)                                  third, to all reimbursable expenses, if
any, of the Lenders then due and payable pursuant to any of the Loan Documents,
until the same shall have been paid in full;

 

(d)                                 fourth, to the fees due and payable under
Sections 2.14(b) and (c) of this Agreement and interest then due and payable
under the terms of this Agreement, until the same shall have been paid in full;

 

(e)                                  fifth, to the aggregate outstanding
principal amount of the Term Loans (allocated pro rata among the Term Loan
Lenders in respect of their Pro Rata Shares), to the aggregate outstanding
principal amount of the Revolving Loans, the LC Exposure, the Hedging
Termination Value of Hedging Obligations owed by a Loan Party to any
Lender-Related Hedge Provider (to the extent secured by Liens)

 

124

--------------------------------------------------------------------------------


 

and the Bank Product Obligations of the Borrower and its Subsidiaries, until the
same shall have been paid in full, allocated pro rata among any Lender, any
Lender-Related Hedge Provider and any Bank Product Provider, based on their
respective Pro Rata Shares of the aggregate amount of such Revolving Loans, LC
Exposure, Hedging Obligations and Bank Product Obligations;

 

(f)                                   sixth, to additional cash collateral for
the aggregate amount of all outstanding Letters of Credit until the aggregate
amount of all cash collateral held by the Administrative Agent pursuant to this
Agreement is equal to 102% of the LC Exposure after giving effect to the
foregoing clause fifth; and

 

(g)                                  to the extent any proceeds remain, to the
Borrower or other parties lawfully entitled thereto.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.

 

All amounts allocated pursuant to the foregoing clauses third through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided, that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clause fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Revolving Loan Lenders as cash
collateral for the LC Exposure, such account to be administered in accordance
with Section 2.22(g).

 

Section 8.3                                    Collection Allocation Mechanism. 
Notwithstanding anything to the contrary contained herein, on the CAM Exchange
Date, to the extent not otherwise prohibited by law, (a) the Lenders shall
automatically and without further act be deemed to have exchanged interests in
the Designated Obligations such that, in lieu of the interests of each Lender in
the Designated Obligations under each Loan and Letter of Credit in which it
shall participate as of such date, such Lender shall own an interest equal to
such Lender’s CAM Percentage in the Designated Obligations under each of the
Loans and Letters of Credit and (b) simultaneously with the deemed exchange of
interests pursuant to clause (a) above, the interests in the Designated
Obligations to be received in such deemed exchange shall, automatically and with
no further action required, be converted into the Dollar Equivalent of such
amount (as of the Business Day immediately prior to the CAM Exchange Date) and
on and after such date all amounts accruing and owed to the Lenders in respect
of such Designated Obligations shall accrue and be payable in Dollars at the
rate otherwise applicable hereunder. Each Lender, each Person acquiring a
participation from any Lender as contemplated by Section 11.4 and the Borrower
hereby consents and agrees to the CAM Exchange.  The Borrower and the Lenders
agree from time to time to execute and deliver to the Administrative Agent all
such promissory notes and other instruments and documents as the Administrative
Agent shall reasonably request to evidence and confirm the respective interests
and obligations of the Lenders after giving effect to the CAM Exchange, and each
Lender agrees to surrender any promissory notes originally received by it in
connection with its Loans hereunder to the Administrative Agent against delivery
of any promissory notes so executed and delivered; provided, that the failure of
the Borrower to execute or deliver or of any Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.  As a result of the CAM Exchange, on and
after the CAM Exchange Date, each payment received by the Administrative Agent
pursuant to any Loan Document in respect of the Designated Obligations shall be
distributed to the

 

125

--------------------------------------------------------------------------------


 

Lenders pro rata in accordance with their respective CAM Percentages (to be
redetermined as of each such date of payment).

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.1                                    Appointment of Administrative
Agent.

 

(a)                                 Each Lender and each Issuing Bank
irrevocably appoints Citibank, N.A. (or prior to the Agency Transfer Date,
SunTrust Bank) as the Administrative Agent and authorizes it to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent under this Agreement and the other Loan Documents, together
with all such actions and powers that are reasonably incidental thereto.  The
Administrative Agent may perform any of its duties hereunder or under the other
Loan Documents by or through any one or more sub-agents or attorneys-in-fact
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent or attorney-in-fact may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties.  The exculpatory
provisions set forth in this Article shall apply to any such sub-agent or
attorney-in-fact and the Related Parties of the Administrative Agent, any such
sub-agent and any such attorney-in-fact and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent and all provisions of
this Article IX and Article XI (including Section 11.3(d), as though such
co-agents, sub-agents and attorneys-in-fact were the “administrative agent”
under the Loan Documents) as if set forth in full herein with respect thereto.

 

(b)                                 The Issuing Bank shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith and the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this
Article included the Issuing Bank with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to the Issuing
Bank.

 

Section 9.2                                    Nature of Duties of
Administrative Agent.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth in this Agreement and the other
Loan Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or an Event of Default has occurred and
is continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except those
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 11.2), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it, its sub-agents or
attorneys-in-fact with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.2) or in the absence of its own gross
negligence or willful misconduct as determined by a final, non-

 

126

--------------------------------------------------------------------------------


 

appealable judgment by a court of competent jurisdiction.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or the creation, perfection or
priority of any Lien purported to be created by the Collateral Documents,
(v) the value or the sufficiency of any Collateral, or (vi) the satisfaction of
any condition set forth in Article III or elsewhere in any Loan Document, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.  The Administrative Agent may consult with legal counsel
(including counsel for the Borrower) concerning all matters pertaining to such
duties.

 

Section 9.3                                    Lack of Reliance on the
Administrative Agent.  Each of the Lenders and the Issuing Bank acknowledges
that it has, independently and without reliance upon the Administrative Agent,
any Issuing Bank, the Arrangers or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each of the Lenders and the Issuing Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank, the Arrangers or any other Lender or any
of their Related Parties and based on such documents and information as it has
deemed appropriate, continue to make its own decisions in taking or not taking
of any action under or based on this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

Section 9.4                                    Certain Rights of the
Administrative Agent.  If the Administrative Agent shall request instructions
from the Required Lenders with respect to any action or actions (including the
failure to act) in connection with this Agreement, the Administrative Agent
shall be entitled to refrain from such act or taking such act, unless and until
it shall have received instructions from such Lenders; and the Administrative
Agent shall not incur liability to any Person by reason of so refraining. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders where required by the terms of this
Agreement.

 

Section 9.5                                    Reliance by Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, posting or other distribution) believed by it to be genuine and to have
been signed, sent or made by the proper Person.  The Administrative Agent may
also rely upon any statement made to it orally or by telephone and believed by
it to be made by the proper Person and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

 

127

--------------------------------------------------------------------------------


 

Section 9.6                                    The Administrative Agent in its
Individual Capacity.  The bank serving as the Administrative Agent shall have
the same rights and powers under this Agreement and any other Loan Document in
its capacity as a Lender as any other Lender and may exercise or refrain from
exercising the same as though it were not the Administrative Agent; and the
terms “Lenders”, “Required Lenders”, “holders of Notes”, or any similar terms
shall, unless the context clearly otherwise indicates, include the bank serving
as the Administrative Agent in its individual capacity.  The bank acting as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Borrower or any Subsidiary or Affiliate
of the Borrower as if it were not the Administrative Agent hereunder and without
any duty to account therefore to the Lenders.

 

Section 9.7                                    Successor Administrative Agent.

 

(a)                                 The Administrative Agent may resign at any
time by giving notice thereof to the Lenders and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent, subject to the approval by the Borrower (not unreasonably
withheld, conditioned or delayed).  If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of resignation,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent, which shall be a
commercial bank organized under the Laws of the United States or any state
thereof or a bank which maintains an office in the United States, having a
combined capital and surplus of at least $500,000,000.

 

(b)                                 Upon the acceptance of its appointment as
the Administrative Agent hereunder by a successor, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents.  If within forty-five (45) days
after written notice is given of the retiring Administrative Agent’s resignation
under this Section 9.7 no successor Administrative Agent shall have been
appointed and shall have accepted such appointment, then on such 45th day
(i) the retiring Administrative Agent’s resignation shall become effective,
(ii) the retiring Administrative Agent shall thereupon be discharged from its
duties and obligations under the Loan Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders or the
Issuing Bank under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such Collateral until such time as a successor
Administrative Agent is appointed) and (iii) the Required Lenders shall
thereafter perform all duties of the retiring Administrative Agent under the
Loan Documents until such time as the Required Lenders appoint a successor
Administrative Agent as provided above.  After any retiring Administrative
Agent’s resignation hereunder, the provisions of this Article IX and
Section 11.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its representatives and agents and their respective
Related Parties in respect of any actions taken or not taken by any of them
while it was serving as the Administrative Agent.

 

(c)                                  In addition to the foregoing, if a Lender
becomes, and during the period it remains, a Defaulting Lender, then the Issuing
Bank may, upon prior written notice to the Borrower and the Administrative
Agent, resign as Issuing Bank effective at the close of business Atlanta,
Georgia time on a date specified in such notice (which date may not be less than
five (5) Business Days after the date of such notice); provided that such
resignation by the Issuing Bank will have no effect on the validity or
enforceability of any Letter of Credit then outstanding or on the obligations of
the Borrower or any Lender under this Agreement with respect to any such
outstanding Letter of Credit or otherwise to the Issuing Bank.

 

128

--------------------------------------------------------------------------------


 

Section 9.8                                    Withholding Tax.  To the extent
required by any applicable Law, the Administrative Agent may withhold from any
interest payment to any Lender an amount equivalent to any applicable
withholding tax.  If the Internal Revenue Service or any authority of the United
States or other jurisdiction asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including reasonable legal expenses,
allocated staff costs and any out of pocket expenses, in each case, to the
extent actually incurred.

 

Section 9.9                                    Benefits of Article IX.  None of
the provisions of this Article IX shall inure to the benefit of the Borrower
(other than the second sentence of Section 9.7(a)) or of any Person other than
Administrative Agent and each of the Lenders and their respective successors and
permitted assigns.  Accordingly, neither the Borrower (other than the second
sentence of Section 9.7(a)) nor any Person other than Administrative Agent and
the Lenders (and their respective successors and permitted assigns) shall be
entitled to rely upon, or to raise as a defense, the failure of the
Administrative Agent or any Lenders to comply with the provisions of this
Article IX.

 

Section 9.10                             Administrative Agent May File Proofs of
Claim.

 

(a)                                 In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or like proceeding or other judicial proceeding relative to any Loan
Party, the Administrative Agent (irrespective of whether the principal of any
Loan or any Revolving Credit Exposure shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(i)                                     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans or
Revolving Credit Exposure and all other Obligations arising under the Loan
Documents that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Bank and the Administrative Agent
under Section 11.3) allowed in such judicial proceeding; and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

(b)                                 any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the Issuing Bank to make such
payments to the Administrative Agent and, if that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Bank, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Section 11.3.

 

129

--------------------------------------------------------------------------------


 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank in any such proceeding.

 

Section 9.11                             Titled Agents.  Each Lender and each
Loan Party hereby agrees that any Arranger,  “Documentation Agent” or
“Syndication Agent” designated hereunder shall have no duties or obligations
under any Loan Documents to any Lender or any Loan Party.

 

Section 9.12                             Authorization to Execute other Loan
Documents.  Subject to Section 11.2, each Lender hereby authorizes the
Administrative Agent to execute on behalf of all Lenders all Loan Documents
other than this Agreement.

 

Section 9.13                             Collateral and Guaranty Matters.  The
Lenders and the Issuing Bank irrevocably authorize the Administrative Agent, at
its option and in its reasonable discretion,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination or expiration of the Aggregate Revolving Commitments and payment in
full of the Obligations (other than (A) contingent indemnification obligations
for which no claim has been asserted, (B) all Hedging Obligations or Bank
Product Obligations that are not then due and payable and (C) Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
Issuing Bank shall have been made), (ii) that is transferred or to be
transferred as part of or in connection with any disposition permitted hereunder
or under any other Loan Document, or (iii) as approved in accordance with
Section 11.2;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by clause (e) of
“Permitted Encumbrances” in Section 1.1; and

 

(c)                                  to release any Guarantor from its
obligations under this Agreement or any other Loan Document if such Person
ceases to be a Restricted Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any guarantor from its obligations under this Agreement, pursuant to this
Section 9.13.

 

Section 9.14                             Hedging Obligations and Bank Product
Obligations.  No Lender or any Affiliate of a Lender that holds any Hedging
Obligation or any Bank Product Obligation that obtains the benefits of
Section 8.2 or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Hedging Obligations and Bank
Product Obligations unless the Administrative Agent has received written notice
of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Lender or Affiliate of a
Lender that holds such Hedging Obligation or such Bank Product Obligation, as
the case may be.

 

130

--------------------------------------------------------------------------------


 

ARTICLE X

 

THE GUARANTY

 

Section 10.1                             The Guaranty.  Each of the Guarantors
hereby jointly and severally guarantees to the Administrative Agent, each
Lender, each Lender-Related Hedge Provider, and each Bank Product Provider as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.  The Guarantors hereby further
agree that if any of the Obligations is not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

 

Section 10.2                             Obligations Unconditional.  The
obligations of the Guarantors under Section 10.1 are joint and several, absolute
and unconditional, irrespective of the value, genuineness, validity, regularity
or enforceability of any of the Loan Documents or other documents relating to
the Obligations, or any substitution, release, impairment or exchange of any
other guarantee of or security for any of the Obligations, and, to the fullest
extent permitted by applicable Law, irrespective of any other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 10.2 that
the obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances.  Each Guarantor agrees that such Guarantor
shall not exercise any right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article X until such time as the Obligations have been paid in full and the
Commitments have expired or terminated.  Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents or any other document relating to the
Obligations shall be done or omitted;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Loan Documents or any
other document relating to the Obligations shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;

 

131

--------------------------------------------------------------------------------


 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any other holder of the Obligations as security for any
of the Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including any
creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever and any requirement that the Administrative Agent or any other holder
of the Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other document relating to the
Obligations or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

Section 10.3                             Reinstatement.  The obligations of each
Guarantor under this Article X shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of any Person in respect
of the Obligations is rescinded or must be otherwise restored by any holder of
any of the Obligations, whether as a result of any Debtor Relief Law or
otherwise, and each Guarantor agrees that it will indemnify the Administrative
Agent and each other holder of the Obligations on demand for all reasonable
costs and expenses (including the fees, charges and disbursements of counsel)
actually incurred by the Administrative Agent or such holder of the Obligations
in connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
Debtor Relief Law.

 

Section 10.4                             Certain Additional Waivers.  Each
Guarantor agrees that such Guarantor shall have no right of recourse to security
for the Obligations, except through the exercise of rights of subrogation
pursuant to Section 10.2 and through the exercise of rights of contribution
pursuant to Section 10.6.

 

Section 10.5                             Remedies.  The Guarantors agree that,
to the fullest extent permitted by Law, as between the Guarantors, on the one
hand, and the Administrative Agent and the other holders of the Obligations, on
the other hand, the Obligations may be declared to be forthwith due and payable
as specified in Section 8.1 (and shall be deemed to have become automatically
due and payable in the circumstances specified in Section 8.1) for purposes of
Section 10.1 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 10.1.  The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the holders of the Obligations may exercise their remedies
thereunder in accordance with the terms thereof.

 

Section 10.6                             Rights of Contribution.  The Guarantors
agree among themselves that, in connection with payments made hereunder, each
Guarantor shall have contribution rights against the other Guarantors as
permitted under applicable Law.  Such contribution rights shall be subordinate
and subject in right of payment to the obligations of such Guarantors under the
Loan Documents and no Guarantor shall exercise such rights of contribution until
the Obligations have been paid in full and the Commitments have terminated.

 

132

--------------------------------------------------------------------------------


 

Section 10.7                             Guarantee of Payment; Continuing
Guarantee.  The guarantee in this Article X is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to the Obligations
whenever arising.

 

Section 10.8                             Keepwell.  Each Loan Party that is a
Qualified ECP Guarantor at the time the Guaranty or the grant of the security
interest under the Loan Documents, in each case, by any Specified Loan Party,
becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Guaranty and the other Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article X
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section shall remain in full force and
effect until the Obligations have been indefeasibly paid and performed in full.
Each Qualified ECP Guarantor intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1                             Notices.

 

(a)                                 Written Notices.  Except in the case of
notices and other communications expressly permitted to be given by telephone,
all notices and other communications to any party herein to be effective shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

To any Loan
Party:                                                                        
EVO Payments International, LLC
10 Glenlake Parkway
South Tower, Suite 950
Atlanta, Georgia  30328
Attention:  Chief Financial Officer

 

With a copy
to:                                                                                               
EVO Payments International, LLC
515 Broadhollow Road
Melville, New York  11747
Attention:  General Counsel

 

With a copy to

(not constituting notice):                                                King &
Spalding LLP
1185 Avenue of the Americas
New York, NY 10036
Attn: Cecilia Hong
E-mail address: chong@kslaw.com

 

To the Administrative Agent

 

133

--------------------------------------------------------------------------------


 

after to the Agency Transfer

Date:                                                                                                                                                     
Citibank N.A.

1615 Brett Road, Ops III

New Castle, DE 19720

Attn: Global Loans/Agency

Email: glagentofficeops@citi.com

Telephone: (302) 894-6010

Facsimile: (646) 274-5080

 

To the Administrative Agent

prior to the Agency Transfer

Date:

 

SunTrust Bank
3333 Peachtree Road
Atlanta, Georgia 30326
Attention: Mr. David Bennett
Facsimile: (404) 439-7390

 

With a copy to

(not constituting notice):                                               
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attn: Alfred Xue
E-mail address: alfred.xue@lw.com

 

To the Issuing
Bank:                                                                   SunTrust
Bank
245 Peachtree Center Avenue
17th Floor, Mail Code 3707
Atlanta, Georgia 30303
Attention: Standby Letter of Credit Dept.
Facsimile: (404) 588-8129

 

Citibank N.A.

1615 Brett Road, Ops III

New Castle, DE 19720

Attn: Global Loans/Agency

Email: glagentofficeops@citi.com

Telephone: (302) 894-6010

Facsimile: (646) 274-5080

 

To any other
Lender:                                                                 To the
address or facsimile number, set forth in the Administrative Questionnaire or
the Assignment and Acceptance executed by such Lender.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery,

 

134

--------------------------------------------------------------------------------


 

or transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank shall not be effective until actually received by such
Person at its address specified in this Section 11.1.

 

Any agreement of the Administrative Agent, the Issuing Bank and the Lenders
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower.  The Administrative Agent, the
Issuing Bank and the Lenders shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrower to give such notice
and the Administrative Agent, the Issuing Bank and the Lenders shall not have
any liability to the Borrower or other Person on account of any action taken or
not taken by the Administrative Agent, the Issuing Bank and the Lenders in
reliance upon such telephonic or facsimile notice.  The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Bank and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent, the
Issuing Bank and the Lenders of a confirmation which is at variance with the
terms understood by the Administrative Agent, the Issuing Bank and the Lenders
to be contained in any such telephonic or facsimile notice.

 

(b)                                 Electronic Communications.

 

(i)                                     Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II unless such Lender, the Issuing Bank, as applicable, and
Administrative Agent have agreed to receive notices under such Section by
electronic communication and have agreed to the procedures governing such
communications.  Administrative Agent or Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(ii)                                  Unless Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

Section 11.2                             Waiver; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or any other Loan Document, and no course of dealing between any Loan Party and
the Administrative Agent or any Lender, shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power hereunder or thereunder.  The rights and remedies of the Administrative
Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are

 

135

--------------------------------------------------------------------------------


 

not exclusive of any rights or remedies provided by Law.  No waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 11.2, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.

 

(b)                                 No amendment or waiver of any provision of
this Agreement or the other Loan Documents (other than the Fee Letter), nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Borrower and the
Required Lenders or the Borrower and the Administrative Agent with the consent
of the Required Lenders and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
that

 

(i)                                     the consent of each Lender directly and
adversely affected thereby (but not the Required Lenders and in the case of
(i)(A), only the Lenders increasing their commitments shall be deemed directly
and adversely affected thereby) shall be required with respect to:

 

(A)                               any increase a Commitment  of such Lender
(provided, that waivers of Default Interest, conditions precedent, Defaults or
Events of Default or mandatory prepayments or mandatory commitment reductions
shall not constitute increases in the commitment);

 

(B)                               reductions of principal, interest or fees owed
to such Lender (provided that, waivers of Default Interest, conditions
precedent, Defaults, Events of Default or mandatory prepayments or changes to a
financial ratio shall not constitute such a reduction);

 

(C)                               any amendment or waiver that would postpone
the date fixed for any payment of any principal of, or interest on, any Loan or
LC Disbursement or interest thereon or any fees hereunder or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment (provided, that waivers of Default
Interest, conditions precedent, Defaults, Events of Default or mandatory
prepayments or changes to a financial ratio shall not constitute any such
extension);

 

(D)                               any amendment or waiver that would change
Section 2.21(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby or change the provisions of Section 8.2;

 

(E)                                any change of any of the provisions of this
Section 11.2 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; or

 

(F)                                 any amendment to the definition of
“Alternative Currency”;

 

136

--------------------------------------------------------------------------------


 

(ii)                                  unless otherwise expressly permitted under
the Loan Documents the consent of all Lenders (other than Defaulting Lenders)
shall be required to:

 

(A)                               release the Borrower (or permit an assignment
of the Borrower’s Obligations), or, release all or substantially all of the
Guarantors or limit the liability of all or substantially all of the Guarantors
under any Guaranty; or

 

(B)                               release all or substantially all collateral
(if any) securing any of the Obligations;

 

(iii)                               prior to the Revolving Commitment
Termination Date, unless also signed by Lenders (other than Defaulting Lenders)
holding in the aggregate at least a majority of the outstanding amount of the
Revolving Commitments (or, if the Revolving Commitments have terminated, the
aggregate Revolving Credit Exposure) (the “Required Revolving Lenders”), no such
amendment or waiver shall, (i) amend, change, waive, discharge or terminate
Sections 3.3 or 8.1 in a manner adverse to such Lenders (provided, that, for the
avoidance of doubt, only the consent of the Required Lenders shall be necessary
to waive any underlying Default or Event of Default) or (ii) amend, change,
waive, discharge or terminate Article VI (or any defined term used therein) or
this Section 11.2(a)(iii); provided that notwithstanding anything to the
contrary in the foregoing or elsewhere in this Agreement, only the consent of
the Required Revolving Lenders (and not the Required Lenders) shall be required
to waive a Default or an Event of Default as a result of the failure to observe
or perform any covenant or agreement contained in Section 6.1 prior to the
actual acceleration by the Revolving Lenders of all Obligations owing to the
Revolving Lenders in accordance with Section 8.1; or

 

(iv)                              unless also signed by Lenders (other than
Defaulting Lenders) holding in the aggregate at least a majority of the
aggregate outstanding amount of all outstanding Term Loans, no such amendment or
waiver shall (i) amend, change, waive, discharge or terminate Section 2.12(e) so
as to alter the manner of application of proceeds of any mandatory prepayment
required by Section 2.12(a), (b), (c) or (d) hereof or (ii) amend, change,
waive, discharge or terminate this Section 11.2(a)(iv);

 

provided further, that no such agreement shall amend, modify or otherwise affect
the rights, duties or obligations of the Administrative Agent or the Issuing
Bank without the prior written consent of such Person. Notwithstanding anything
to the contrary herein, (i) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
(ii) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended, and amounts payable to such Lender
hereunder may not be permanently reduced without the consent of such Lender
(other than reductions in fees and interest in which such reduction does not
disproportionately affect such Lender); (iii) this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 11.3), such Lender shall have no other commitment or other
obligation hereunder and shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement;
(iv) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein; (v) (x) no Lender
consent is required to effect an Incremental Amendment, Refinancing Amendment or
Extension Amendment (except as expressly provided in Sections 2.23, 2.27

 

137

--------------------------------------------------------------------------------


 

or 2.28 or in the following clause (y) or (z), as applicable), (y) in connection
with an amendment that addresses solely a re-pricing transaction in which any
Class of Term Loans is refinanced with a replacement Class of term loans bearing
(or is modified in such a manner such that the resulting term loans bear) a
lower All-In Yield (which may include other customary technical amendments
related thereto, including providing that such replacement term loans may have a
prepayment premium in connection therewith) (a “Permitted Repricing Amendment”),
only the consent of the Lenders holding Term Loans subject to such permitted
repricing transaction that will continue as a Lender in respect of the repriced
tranche of Term Loans or modified Term Loans shall be required for such
Permitted Repricing Amendment, and (z) in connection with an Extension
Amendment, only the consent of the Lenders that will continue as a Lender in
respect of the Extended Term Loans or Extended Revolving Commitments, as
applicable, subject to such Extension Amendment shall be required for such
Extension Amendment, (vi) the Required Lenders shall determine whether or not to
allow a Loan Party to use cash collateral in the context of a bankruptcy or
insolvency proceeding and such determination shall be binding on all of the
Lenders, (vii) any applicable intercreditor agreement may be amended solely with
the consent of the First Lien Administrative Agent to give effect thereto or to
carry out the purposes thereof, (viii) except as set forth above in clauses
(iii) and (iv) of this Section 11.2(b) preceding this proviso, there shall be no
“class” voting requirement for amendments, modifications or supplements to the
Loan Documents, (ix) if the Administrative Agent and Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
administrative nature in the Loan Documents, then the Administrative Agent and
Borrower shall be permitted to amend such provision without further action or
consent of any other party if the same is not objected to in writing by the
Required Lenders to the Administrative Agent within five (5) Business Days
following receipt of notice thereof, and (x) any Guaranty, Collateral Document
and related documents may be, together with this Agreement, amended and/or
waived with the consent of the Administrative Agent at the request of Borrower
without the need for consent by any other Lender if such amendment or waiver is
delivered in order to (1) comply with local law or advice of local counsel or
(2) cause such Guaranty, Collateral Document or other document to be consistent
with this Agreement and the other Loan Documents.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, Revolving Loans and L/C Obligations and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all or a portion of the outstanding Term Loans of any
Class (“Refinanced Term Loans”) with one or more tranches of replacement term
loans having different terms (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans plus accrued
interest, fees, expenses and premium (but nothing in this clause (a) shall limit
the ability of the Borrower to incur Incremental Loans of the same Class or of a
different Class at the same time if such incurrence is otherwise permitted
hereunder), (b) the Weighted Average Life to Maturity of Replacement Term Loans
shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Term Loans, at the time of such refinancing (except by virtue of
amortization or prepayment of the Refinanced Term Loans prior to the time of
such incurrence) and (c) such Replacement Term Loans shall otherwise constitute
Credit Agreement Refinancing Indebtedness.

 

138

--------------------------------------------------------------------------------


 

Section 11.3                             Expenses; Indemnification.

 

(a)                                 The Loan Parties shall pay (i) all
reasonable and documented, out-of-pocket costs and expenses of the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent and its Affiliates,
actually incurred in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of the Loan Documents
and any amendments, modifications or waivers thereof (whether or not the
transactions contemplated in this Agreement or any other Loan Document shall be
consummated) (but limited, (A) in the case of legal fees and expenses, to the
reasonable fees, disbursements and other charges of one primary counsel to the
Administrative Agent and its Affiliates, taken as a whole, plus, if reasonably
necessary, one local counsel in each relevant jurisdiction as may be necessary
or advisable in the judgment of the Administrative Agent, and in the case of an
actual conflict of interest, one additional counsel to each similarly situated
group of affected Persons, taken as a whole, in each case excluding allocated
costs of in-house counsel and (ii) in the case of other consultants and
advisers, limited to the fees and expenses of such persons approved by Borrower,
such approval not to be unreasonably withheld or delayed), (iii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iv) all out-of-pocket costs and expenses actually
incurred by the Administrative Agent, the Issuing Bank or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section 11.3, or in connection with the Loans made or any Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit (but limited, (i) in the case of legal fees and expenses, to the fees,
disbursements and other charges of one primary counsel to the Administrative
Agent, the Issuing Lender and the Lenders, taken as a whole (and, if reasonably
necessary, one local counsel in each relevant jurisdiction as may be necessary
or advisable in the judgment of the Administrative Agent, and in the case of an
actual conflict of interest, one additional counsel to each similarly situated
group of affected Lenders, taken as a whole)) and (ii) in the case of other
consultants and advisers, limited to the fees and expenses of such persons
approved by Borrower.

 

(b)                                 The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities, penalties and related
expenses, but limited, in the case of legal fees and expenses, to the
reasonable, documented out-of-pocket fees, charges and disbursements of one
counsel to the Indemnitees taken as a whole, and, if reasonably necessary, one
local counsel in each relevant jurisdiction as may be necessary or advisable in
the judgment of the Administrative Agent (and, in the case of an actual conflict
of interest, one additional counsel to each similarly situated group of affected
Indemnitees, taken as a whole), in each case excluding allocated costs of
in-house counsel, and shall indemnify and hold harmless each Indemnitee from all
fees and time charges and disbursements for attorneys who may be employees of
any Indemnitee, actually incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any of its Subsidiaries
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any actual or alleged
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating

 

139

--------------------------------------------------------------------------------


 

to any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any of its Subsidiaries,
and regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent (i) that a
court having competent jurisdiction shall have determined by a final judgment
(not subject to further appeal) that such losses, claims, damages, liabilities
or related expenses resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or its Related Parties, (ii) that a court having
competent jurisdiction shall have determined by a final judgment (not subject to
further appeal) arose from a material breach of the obligations of such
Indemnitee (or any of its Related Parties) under this Agreement or any other
Loan Document, (iii) arising from any dispute solely among Indemnitees other
than (x) any claims against any Indemnitee in its capacity or in fulfilling its
role as an Administrative Agent, Arranger or Issuing Bank under this Agreement
or any Loan Document or (y) any claims that arise as a result of the Borrower’s
or any other Loan Party’s negligence or breach of the terms of this Agreement or
any other Loan Document or (iv) arising from settlements effected without
Borrower’s prior written consent (which consent shall not be unreasonably
withheld, delayed or conditioned), but if settled with Borrower’s written
consent, or if there is a final judgment against an Indemnitee in any such
proceeding, Borrower shall indemnify and hold harmless each Indemnitee to the
extent and in the manner set forth above. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through Syndtrak or any other Internet or intranet website, except as a
result of such Indemnitee’s gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final and nonappealable judgment. This
Section 11.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. Each
Indemnitee (by accepting the benefits of the Loan Documents) agrees to refund
and return any and all amounts paid by Borrower to such Indemnitee pursuant to
this Section 11.3(b) or any other indemnification provision under the Loan
Documents to the extent such Indemnitee is not entitled to the payment thereof
pursuant to the terms of this Section 11.3(b) or such other indemnification
provision.

 

(c)                                  Subject to Section 2.20, the Loan Parties
shall pay, and hold the Administrative Agent, the Issuing Bank and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent, the Issuing Bank and each Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission to pay such taxes.

 

(d)                                 To the extent that the Loan Parties fail to
pay any amount required to be paid to the Administrative Agent or the Issuing
Bank under clauses (a), (b) or (c) hereof, each Lender severally agrees to pay
to the Administrative Agent or the Issuing Bank, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided, that the
unreimbursed expense or indemnified payment, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Issuing Bank in its capacity as such.

 

(e)                                  To the extent permitted by applicable Law,
none of the Loan Parties shall assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to actual or direct damages) arising out of, in
connection with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Loan or any
Letter of Credit or the use of proceeds thereof.

 

(f)                                   All amounts due under this Section 11.3
shall be payable promptly after written demand therefor.

 

140

--------------------------------------------------------------------------------


 

Section 11.4                             Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments, Loans, and other
Revolving Credit Exposure at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitments, Loans and other
Revolving Credit Exposure at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                               in any case not described in paragraph
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans and Revolving Credit Exposure outstanding
thereunder) of a Class or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans and Revolving Credit Exposure of
such Class of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less than
$1,000,000 with respect to Term Loans, and in minimum increments of $1,000,000
(or such lesser minimum amount approved by the Borrower) and $5,000,000 with
respect to Revolving Loans, and in minimum increments of $2,500,000 or, in each
case, if less all of such assigning Lender’s remaining Loans and Commitments of
the applicable Class, unless the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts. Each partial
assignment of any Class of Commitments or Loans shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to such Class of the Loans or the Commitments
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitments (and the related Revolving Loans thereunder), its
outstanding Term Loans on a non-pro rata basis.

 

141

--------------------------------------------------------------------------------


 

(iii)                               Required Consents. No consent shall be
required for any assignment except to the extent required by paragraph
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default under Section 8.1(a), (b), (h) or (i) has occurred and is continuing at
the time of such assignment or (y) such assignment is to a Lender, an Affiliate
of a Lender or an Approved Fund; provided, that, the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;;

 

(B)                               the consent of the Administrative Agent (for
purposes of subclause (x) below only, such consent not to be unreasonably
withheld or delayed) shall be required for (x) assignments in respect of the
Revolving Commitments to a Person that is not a Lender with a Revolving
Commitment or an Affiliate of a Lender or an Approved Fund and (y) assignments
by Defaulting Lenders; and

 

(C)                               the consent of the Issuing Bank (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of the Revolving Commitments.

 

(iv)                              Assignment and Acceptance. The parties to each
assignment shall deliver to the Administrative Agent (A) a duly executed
Assignment and Acceptance, (B) a processing and recordation fee of $3,500 (or
such lesser amount as the Administrative Agent may agree), (C) an Administrative
Questionnaire unless the assignee is already a Lender of the applicable
Class and (D) the documents required under Section 2.20 if such assignee is a
Foreign Lender.

 

(v)                                 No Assignment to Certain Persons.
Notwithstanding anything to the contrary, no such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries other than
in accordance with Section 11.4(i) or 11.4(j), (B) to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B),
(C) to a natural person or (D) to a Disqualified Institution. It is understood
and agreed that upon request of any inquiring Lender or potential assignee, the
Borrower or the Administrative Agent shall make available to such inquiring
Lender or potential assignee the current list of Disqualified Institutions.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 11.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such

 

142

--------------------------------------------------------------------------------


 

Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 11.4.

 

(c)                                  The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices in Atlanta, Georgia a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount and stated interest of
the Loans and Revolving Credit Exposure owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice. In establishing and
maintaining the Register, Administrative Agent shall serve as Borrower’s agent
solely for tax purposes and solely with respect to the actions described in this
Section, and the Borrower hereby agrees that, to the extent Citibank, N.A. (or
prior to the Agency Transfer Date, SunTrust Bank) serves in such capacity,
Citibank, N.A. (or prior to the Agency Transfer Date, SunTrust Bank) and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”

 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower, the Administrative Agent or the Issuing
Bank sell participations to any Person (other than a natural person, the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or a Defaulting
Lender) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the Issuing Bank shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.

 

(e)                                  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver with
respect to the following to the extent affecting such Participant: (i) increase
the Commitment of any Lender without the written consent of such Lender,
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the date fixed
for any payment of any principal of, or interest on, any Loan or LC Disbursement
or interest thereon or any fees hereunder or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.21(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby or change the provisions of
Section 8.2, without the written consent of each Lender, (v) change any of the
provisions of this Section 11.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, or make any determination or grant
any consent hereunder, without the consent of each Lender; (vi) release the
Borrower or all of the Guarantors, or limit the ability of all or substantially
all of the Guarantors under any Guaranty, except to the extent such release is
expressly provided under the terms of this Agreement; or (vii) release all or
substantially all collateral (if any) securing any of the

 

143

--------------------------------------------------------------------------------


 

Obligations. Subject to paragraph (f) of this Section 11.4, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.18, 2.19,
and 2.20 (subject to the requirements and limitations therein, including the
requirements under Section 2.20(f) (it being understood that the documentation
required under Section 2.20(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 11.4. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(f)                                   A Participant shall not be entitled to
receive any greater payment under Section 2.18 and Section 2.20 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.

 

(g)                                  Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.25 with
respect to any Participant. To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 11.7 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.21 as
though it were a Lender.

 

(h)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(i)                                     Any Lender may at any time, without any
consent, assign all or a portion of its rights and obligations with respect to
any Class of Term Loans under this Agreement to a Person who is or will become,
after such assignment, an Affiliated Lender through (x) open market purchases
and/or (y) Dutch auctions open to all Lenders holding Term Loans of such
Class on a pro rata basis in accordance with procedures of the type described in
Section 2.11(b), in each case, subject to the following limitations:

 

(i)                                     no assignment of Term Loans to an
Affiliated Lender may be purchased with the proceeds of any Revolving Loan;

 

(ii)                                  the assigning Lender and the Affiliated
Lender purchasing such Lender’s Term Loans shall execute and deliver to the
Administrative Agent an assignment agreement substantially in the form of
Exhibit 11.4(i) hereto (an “Affiliated Lender Assignment and Acceptance”);

 

144

--------------------------------------------------------------------------------


 

(iii)                               Affiliated Lenders (A) will not receive
information provided solely to Lenders by the Administrative Agent or any
Lender, other than the right to receive notices of prepayments and other
administrative notices in respect of its Loans or Commitments required to be
delivered to Lenders pursuant to Article II, (B) will not be permitted to attend
or participate in conference calls or meetings attended solely by the Lenders
and the Administrative Agent and (C) will not receive advice of counsel to the
Administrative Agent and the Lenders;

 

(iv)                              in connection with each assignment pursuant to
this Section 11.4(i), the assigning Lender and the Affiliated Lender purchasing
such Lender’s Term Loans shall render customary “big boy” letters to each other
(and, in connection with any assignments pursuant to clause (y) above, the
Auction Agent) regarding information that is not known to such assigning Lender
that may be material to the decision by such assigning Lender to enter into such
assignment to such Affiliated Lender; and

 

(v)                                 the aggregate principal amount of Term Loans
(as of the date of consummation of any transaction under this Section 11.4(i))
held at such time by all Affiliated Lenders shall not exceed 20% of the
principal amount of all Term Loans outstanding as of the date of such
transaction (after giving effect thereto), in the aggregate for all Affiliated
Lenders (such percentage, the “Affiliated Lender Cap”).

 

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it becomes an Affiliated Lender.

 

Each Lender participating in any assignment to Affiliated Lenders acknowledges
and agrees that in connection with such assignment, (1) the Affiliated Lenders
then may have, and later may come into possession of Excluded Information,
(2) such Lender has independently and, without reliance on the Affiliated
Lenders or any of their Subsidiaries, the Borrower or any of their Subsidiaries,
the Administrative Agent or any other Agent-Related Persons, has made its own
analysis and determination to participate in such assignment notwithstanding
such Lender’s lack of knowledge of the Excluded Information, (3) none of the
Borrower, Company Parties or Sponsor or any of their respective Affiliates shall
be required to make any representation that it is not in possession of material
non-public information, (4) none of the Affiliated Lenders or any of their
Subsidiaries, the Borrower or their respective Subsidiaries, the Administrative
Agent or any other of Administrative Agent’s Related Parties shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against the Affiliated
Lenders and any of their Subsidiaries, the Borrower and their respective
Subsidiaries, the Administrative Agent and any other of Administrative Agent’s
Related Parties, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information and (5) that the Excluded Information
may not be available to the Administrative Agent or the other Lenders.

 

Notwithstanding anything to the contrary in the Loan Documents, any Term Loans
assigned to an Affiliated Lender in accordance with this Section 11.4(i) or
Section 11.4(m) may be contributed to Borrower or any of its Restricted
Subsidiaries and be exchanged for debt or equity securities of Borrower (or any
of its direct or indirect parent) to the extent otherwise permitted herein, in
which case the Borrower and its Restricted Subsidiaries shall comply with
Section 11.4(j)(ii), (iii), (iv) and (v) (with any references to the Borrower in
such sections to be deemed to include any applicable Restricted Subsidiary) and
for the avoidance of doubt any other assignment to the Borrower or its
Restricted Subsidiaries shall be consummated only pursuant to Section 11.4(j).

 

145

--------------------------------------------------------------------------------


 

(a)                                 Any Lender may, at any time, without any
consent, assign all or a portion of its rights and obligations with respect to
any Class of Term Loans under this Agreement to the Borrower or any Subsidiary
through (x) open market purchases, and/or (y) Dutch auctions open to all Lenders
holding Term Loans of such Class on a pro rata basis in accordance with
procedures of the type described in Section 2.11(b), in each case, subject to
the following:

 

(i)                                     no assignment of Term Loans to the
Borrower or any Subsidiary may be purchased with the proceeds of any Revolving
Loan;

 

(ii)                                  the assigning Lender and the Borrower or
any Subsidiary, as applicable, shall execute and deliver to the Administrative
Agent an Affiliated Lender Assignment and Acceptance;

 

(iii)                               if any Subsidiary is the assignee, upon such
assignment, transfer or contribution, such Subsidiary shall automatically be
deemed to have distributed the principal amount of such Term Loans, plus all
accrued and unpaid interest thereon, to the Borrower;

 

(iv)                              if the Borrower is the assignee, (a) the
principal amount of such Term Loans, along with all accrued and unpaid interest
thereon, so distributed, assigned or transferred to the Borrower shall be deemed
automatically cancelled and extinguished on the date of such distribution,
assignment or transfer, (b) the aggregate outstanding principal amount of Term
Loans of the remaining Lenders shall reflect such cancellation and
extinguishment of the Term Loans then held by the Borrower and (c) the Borrower
shall promptly provide notice to the Administrative Agent of such contribution,
assignment or transfer of such Term Loans, and the Administrative Agent, upon
receipt of such notice, shall reflect the cancellation of the applicable Term
Loans in the Register;

 

(v)                                 in connection with each assignment pursuant
to this Section 11.4(i), the assigning Lender and the Borrower or any
Subsidiary, as applicable, shall render customary “big boy” letters to each
other (and, in connection with any assignments pursuant to clause (y) above, the
Auction Agent) regarding information that is not known to such assigning Lender
that may be material to the decision by such assigning Lender to enter into such
assignment to the Borrower or any Subsidiary, as applicable; and

 

(vi)                              no Event of Default under Section 8.1(a), (b),
(h) or (i) shall have occurred or be continuing.

 

Each Lender participating in any assignment pursuant to this
Section 11.4(j) acknowledges and agrees that in connection with such assignment,
(1) the Borrower and its Subsidiaries then may have, and later may come into
possession of Excluded Information, (2) such Lender has independently and,
without reliance on the Borrower or any of its Subsidiaries or Affiliates, the
Administrative Agent or any other Agent-Related Persons, has made its own
analysis and determination to participate in such assignment notwithstanding
such Lender’s lack of knowledge of the Excluded Information, (3) none of the
Borrower, Company Parties or Sponsor or any of their respective Affiliates shall
be required to make any representation that it is not in possession of Material
Non-Public Information, (4) none of the Borrower or its Subsidiaries or
Affiliates, the Administrative Agent or any other of Administrative Agent’s
Related Parties shall have any liability to such Lender, and such Lender hereby
waives and releases, to the extent permitted by law, any claims such Lender may
have against the Borrower and its Subsidiaries and Affiliates, the
Administrative Agent and any other of the Administrative Agent’s Related
Parties, under applicable laws or otherwise, with respect to the nondisclosure
of

 

146

--------------------------------------------------------------------------------


 

the Excluded Information and (5) the Excluded Information may not be available
to the Administrative Agent or the other Lenders.

 

(b)                                 Notwithstanding anything in Section 11.2 or
the definition of “Required Lenders” to the contrary, for purposes of
determining whether the Required Lenders have (i) consented (or not consented)
to any amendment, modification, waiver, consent or other action with respect to
any of the terms of any Loan Document or any departure by any Loan Party
therefrom, or subject to Section 11.4(l), any plan of reorganization pursuant to
the Debtor Relief Laws, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, no Affiliated Lender shall have any right to consent
(or not consent), otherwise act or direct or require the Administrative Agent or
any Lender to take (or refrain from taking) any such action and:

 

(A)                               all Term Loans held by any Affiliated Lenders
shall be deemed to be not outstanding for all purposes of calculating whether
the Required Lenders have taken any actions; and

 

(B)                               all Term Loans held by Affiliated Lenders
shall be deemed to be not outstanding for all purposes of calculating whether
all Lenders have taken any action unless the action in question affects such
Affiliated Lender in a disproportionately adverse manner than its effect on
other Lenders.

 

(c)                                  Additionally, the Loan Parties and
Affiliated Lenders hereby agree that if a case under Title 11 of the United
States Code is commenced against any Loan Party, such Loan Party shall seek (and
the Affiliated Lenders shall consent) to provide that the vote of the Affiliated
Lenders with respect to any plan of reorganization of such Loan Party shall be
counted in the same proportion as all other Lenders except that Affiliated
Lenders’ vote may be counted to the extent any such plan of reorganization
proposes to treat the Obligations held by Affiliated Lenders in a manner that is
less favorable in any material respect to the Affiliated Lenders than the
proposed treatment of similar Obligations held by Lenders that are not
Affiliates of the Borrower or would deprive the Affiliated Lenders of their pro
rata share of any payments to which all Lenders are entitled hereunder. The
Affiliated Lenders hereby irrevocably appoint the Administrative Agent (such
appointment being coupled with an interest) as the Affiliated Lenders’
attorney-in-fact, with full authority in the place and stead of the Affiliated
Lenders and in the name of the Affiliated Lenders, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this Section 11.4(l).

 

(d)                                 Although Affiliated Debt Funds shall not be
subject to the provisions of Section 11.4(k) or 11.4(l), any Lender may, at any
time, assign all or a portion of its rights and obligations with respect to any
Class of Loans or Commitments under this Agreement to a Person who is or will
become, after such assignment, an Affiliated Debt Funds through (x) open market
purchases and/or (y) Dutch auctions open to all Lenders holding such Class of
Loans or Commitments on a pro rata basis in accordance with procedures of the
type described in Section 2.11(b). Notwithstanding anything in Section 11.2 or
the definition of “Required Lenders” to the contrary, for purposes of
determining whether the Required Lenders have (i) consented (or not consented)
to any amendment, modification, waiver, consent or other action with respect to
any of the terms of any Loan Document or any departure by any Loan Party
therefrom, (ii) otherwise acted on any matter related to any Loan Document or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, all Loans, Commitments and/or Revolving Credit Exposure, as
applicable, held by Affiliated Debt Funds may not account for more than 49.9%
(pro rata among such Affiliated Debt Funds) of the Loans, Commitments and/or
Revolving Credit Exposure, as

 

147

--------------------------------------------------------------------------------


 

applicable, of consenting Lenders included in determining whether the Required
Lenders have consented to any action pursuant to Section 11.2.

 

(e)                                  Notwithstanding the foregoing, if an entire
Class of Loans or Commitments is refinanced or replaced in full with other Loans
or Commitments hereunder, the Borrower shall have the option, with the consent
of the Administrative Agent and subject to at least three (3) Business Days’
advance notice (which notice may be rescinded if the transactions contemplated
by such Refinancing Amendment are not consummated) to each Lender holding any
Class of Loans or Commitments being refinanced or replaced to consummate such
refinancing or replacement of such Class by way of assignment by purchasing each
such Lender’s Loans or unfunded Commitments at par, accompanied by payment of
any accrued interest and fees thereon (including, if applicable, amounts payable
pursuant to Section 2.25) instead of prepaying the Loans or reducing or
terminating the Commitments to be refinanced or replaced. The assigned Loans and
Commitments shall be amended immediately thereafter in accordance with
Section 11.2 to reflect the terms of any such refinancing or replacement. The
assignee under any such assignment may be (but shall not be required to be) the
Administrative Agent, any arranger of the new Loans or Commitments or any other
Person designated by the Administrative Agent. By receiving the purchase price,
the Lenders having the replaced or refinanced Class of Loans or Commitments
shall automatically be deemed to have assigned such Loans or Commitments
pursuant to the terms of an Assignment and Acceptance, and accordingly no other
action by such Lenders shall be required in connection therewith. The provisions
of this paragraph are intended to facilitate the maintenance of the perfection
and priority of existing security interests in the Collateral.

 

Section 11.5                             Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 This Agreement and the other Loan Documents
shall be construed in accordance with and be governed by the Law (without giving
effect to the conflict of Law principles thereof except for Sections 5-1401 and
5-1402 of the New York General Obligations Law) of the State of New York.

 

(b)                                 Each party hereto irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court of the Southern District of New
York, and of the Supreme Court of the State of New York sitting in New York
county and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such District Court or New York state
court or, to the extent permitted by applicable Law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

 

(c)                                  The Borrower irrevocably and
unconditionally waives any objection which it may now or hereafter have to the
laying of venue of any such suit, action or proceeding described in paragraph
(b) of this Section 11.5 and brought in any court referred to in paragraph
(b) of this Section 11.5. Each of the parties hereto irrevocably waives, to the
fullest extent permitted by applicable Law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 

148

--------------------------------------------------------------------------------


 

(d)                                 Each party to this Agreement irrevocably
consents to the service of process in the manner provided for notices in
Section 11.1. Nothing in this Agreement or in any other Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by Law.

 

Section 11.6                             WAIVER OF JURY TRIAL. EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 11.7                             Right of Setoff. In addition to any
rights now or hereafter granted under applicable Law and not by way of
limitation of any such rights, each Lender and the Issuing Bank shall have the
right, at any time or from time to time upon the occurrence and during the
continuance of an Event of Default, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable Law, to set off and apply against all deposits (general or special,
time or demand, provisional or final) of the Borrower at any time held or other
obligations at any time owing by such Lender and the Issuing Bank to or for the
credit or the account of the Borrower against any and all Obligations held by
such Lender or the Issuing Bank, as the case may be, irrespective of whether
such Lender or the Issuing Bank shall have made demand hereunder and although
such Obligations may be unmatured. Each Lender and the Issuing Bank agree
promptly to notify the Administrative Agent and the Borrower after any such
set-off and any application made by such Lender and the Issuing Bank, as the
case may be; provided, that the failure to give such notice shall not affect the
validity of such set-off and application. Each Lender and the Issuing Bank
agrees to apply all amounts collected from any such set-off to the Obligations
before applying such amounts to any other Indebtedness or other obligations owed
by the Borrower and any of its Subsidiaries to such Lender or Issuing Bank.

 

Section 11.8                             Counterparts; Integration. This
Agreement may be executed by one or more of the parties to this Agreement on any
number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Agreement, the Fee Letter, the other Loan Documents, and any
separate letter agreement(s) relating to any fees payable to the Administrative
Agent and its Affiliates constitute the entire agreement among the parties
hereto and thereto and their affiliates regarding the subject matters hereof and
thereof and supersede all prior agreements and understandings, oral or written,
regarding such subject matters. Delivery of an executed counterpart of a
signature page of this Agreement and any other Loan Document by facsimile
transmission or by any other electronic imaging means, shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document.

 

Section 11.9                             Survival. All covenants, agreements,
representations and warranties made by any Loan Party herein, in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may

 

149

--------------------------------------------------------------------------------


 

have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.18, 2.19, 2.20, and 11.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof. All representations and warranties made
herein, in the Loan Documents, in the certificates, reports, notices, and other
documents delivered pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and the making of the
Loans and the issuance of the Letters of Credit.

 

Section 11.10                      Severability. Any provision of this Agreement
or any other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 11.11                      Confidentiality. Each of the Administrative
Agent, the Issuing Bank and the Lenders agrees to take normal and reasonable
precautions to maintain the confidentiality of any information relating to the
Borrower or any of its Subsidiaries or any of their respective businesses,
provided to it by or on behalf of the Borrower or any Subsidiary, other than any
such information that is available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, except that such information may be disclosed (i) to
any Related Party of the Administrative Agent, the Issuing Bank or any such
Lender including without limitation accountants, legal counsel and other
advisors (it being understood that the Persons to whom such information is made
available will, to the extent reasonably practicable, be informed of the
confidential nature of such information), (ii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
provided that the Administrative Agent, the Issuing Bank or such Lender, as
applicable, shall endeavor to notify the Borrower as soon as practicable in the
event of any such required disclosure by such Person unless such disclosure is
prohibited by law, rule or regulation, provided, further, that the
Administrative Agent, the Issuing Bank or such Lender shall have no liability
for failure to provide such notice, (iii) to the extent requested by any
regulatory agency or authority purporting to have jurisdiction over it
(including any self-regulatory authority such as the National Association of
Insurance Commissioners), (iv) to the extent that such information becomes
publicly available other than as a result of a breach of this Section 11.11, or
which becomes available to the Administrative Agent, the Issuing Bank, any
Lender or any Related Party of any of the foregoing on a non-confidential basis
from a source other than the Borrower, (v) in connection with the exercise of
any remedy hereunder or under any other Loan Documents or any suit, action or
proceeding relating to this Agreement or any other Loan Documents or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 11.11, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(B) any actual or prospective party (or its Related Parties) to any swap or
derivative or similar transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (vii) any rating agency, the CUSIP Service Bureau or any similar
organization, in each case only when required by such Person (it being
understood that, prior to any such disclosure, such Person shall be informed of
the confidential nature of such information), (viii) with the consent of the
Borrower or (ix) to any other party hereto. Any Person

 

150

--------------------------------------------------------------------------------


 

required to maintain the confidentiality of any information as provided for in
this Section 11.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.

 

Section 11.12                      Interest Rate Limitation. Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which may be treated
as interest on such Loan under applicable Law (collectively, the “Charges”),
shall exceed the maximum lawful rate of interest (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable Law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 11.12 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable Law), shall have
been received by such Lender.

 

Section 11.13                      Waiver of Effect of Corporate Seal. Each Loan
Party represents and warrants to the Administrative Agent and the Lenders that
neither it nor any other Loan Party is required to affix its corporate seal to
this Agreement or any other Loan Document pursuant to any Requirement of Law,
agrees that this Agreement is delivered by Borrower under seal and waives any
shortening of the statute of limitations that may result from not affixing the
corporate seal to this Agreement or such other Loan Documents.

 

Section 11.14                      Patriot Act. Each of the Administrative Agent
and each Lender hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
Law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act. Each Loan Party shall, and shall cause
each of its Subsidiaries to, provide to the extent commercially reasonable, such
information and take such other actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.

 

Section 11.15                      No Advisory or Fiduciary Responsibility. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), Borrower and each other Loan Party acknowledges and agrees
and acknowledges its Affiliates’ understanding that: (i) (A) the services
regarding this Agreement provided by the Administrative Agent and/or the Lenders
are arm’s-length commercial transactions between Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, (B) each of Borrower and the other Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent they have deemed appropriate, and (C) Borrower and each other Loan
Party is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) each of the Administrative Agent and the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary, for Borrower, any other Loan Party, or
any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Lender has any obligation to Borrower, any other
Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set

 

151

--------------------------------------------------------------------------------


 

forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of Borrower,
the other Loan Parties and their respective Affiliates, and each of the
Administrative Agent and Lenders has no obligation to disclose any of such
interests to Borrower, any other Loan Party of any of their respective
Affiliates. To the fullest extent permitted by Law, each of Borrower and the
other Loan Parties hereby waive and release, any claims that it may have against
the Administrative Agent and each Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

Section 11.16                      Electronic Execution of Assignments and
Certain Other Documents. The words “execution,” “signed,” “signature,” and words
of like import in any Assignment and Acceptance or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

Section 11.17                      Release of Guarantors and Collateral.
Notwithstanding anything to the contrary contained in this Agreement, each of
the Issuing Bank and the Lenders agrees that:

 

(a)                                 upon termination of the Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations as to which no claim has been asserted and (B) Obligations
constituting Hedging Obligations or Bank Product Obligations either (x) as to
which arrangements satisfactory to the applicable Lender-Related Hedge Provider
or Bank Products Provider shall have been made or (y) notice has not been
received by the Administrative Agent from the applicable Lender-Related Hedge
Provider or Bank Products Provider, as the case may be, that amounts are due and
payable under the applicable Hedging Transaction or in respect of the applicable
Bank Products, as the case may be) and the expiration or termination of all
Letters of Credit (unless the LC Exposure related thereto has been Cash
Collateralized or back-stopped by a letter of credit in form and substance
reasonably satisfactory to the Administrative Agent), (i) this Agreement and the
other Loan Documents shall terminate (other than any provisions thereof which by
their express terms are to survive termination), (ii) any and all Liens on any
Collateral (including Cash Collateral, except to the extent intended to remain
in place with respect to Letters of Credit by written agreement between the
Borrower and the Issuing Bank) shall be released and (iii) each Guarantor shall
be released from its obligations under the Guaranty;

 

(b)                                 any Lien created pursuant to any Collateral
Document on any asset constituting Collateral shall be released in the event
that such asset is Disposed of as part of or in connection with any Disposition
permitted hereunder or under any other Loan Document; and

 

(c)                                  any Guarantor shall be released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder, and
any Lien created pursuant to any Collateral Document on any asset of such
Guarantor constituting Collateral shall be released as well.

 

In connection with the foregoing, the Administrative Agent shall, upon the
Borrower’s reasonable request and at the Borrower’s sole expense, (x) promptly
execute and file in the appropriate location and deliver to the Borrower such
termination and full or partial release statements or confirmations thereof, as
applicable, and (y) take such other actions as are reasonably necessary to
release the Liens and the Loan

 

152

--------------------------------------------------------------------------------


 

Parties from the Guaranty to be released pursuant hereto promptly upon the
effectiveness of any such release.

 

Section 11.18                      Judgment Currency. If, for the purposes of
obtaining judgment in any court, it is necessary to convert a sum due hereunder
or any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given. The obligation of the Borrower in respect of any such sum due from it to
the Administrative Agent or the Lenders hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent, the Issuing
Bank or any Lender in such currency, the Administrative Agent, Issuing Bank or
such Lender agrees to return the amount of any excess to the Borrower (or to any
other Person who may be entitled thereto under applicable law).

 

Section 11.19                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 The application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(b)                                 The effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

Section 11.20                      Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the

 

153

--------------------------------------------------------------------------------


 

date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that at least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

 

(iii)                               (i) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (ii) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement or (iii) the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:

 

(i)                                     none of the Administrative Agent or any
Arranger, or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto),

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

154

--------------------------------------------------------------------------------


 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder, and

 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent or any Arranger or any their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Letters of Credit, the Commitments or this Agreement.

 

(c)                                  The Administrative Agent and each Arranger
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

(signature pages redacted)

 

155

--------------------------------------------------------------------------------


 

Exhibit 1.1

 

[Reserved]

 

--------------------------------------------------------------------------------


 

Exhibit 2.3

 

[FORM OF] NOTICE OF REVOLVING BORROWING

 

[Date]

 

Citibank, N.A.

 

[ · ]

 

To Whom It May Concern:

 

Reference is made to the Amended and Restated First Lien Credit Agreement, dated
as of [ · ], 2018 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the undersigned, as Borrower, the Guarantors identified therein, the
Lenders identified therein, and Citibank, N.A., as Administrative Agent and
Issuing Bank. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided in the Credit Agreement. This notice
constitutes a Notice of Revolving Borrowing. The Borrower hereby requests a
Revolving Loan under the Credit Agreement, and in connection therewith the
Borrower specifies the following information with respect to the Revolving Loan
requested hereby:

 

(A)                               Aggregate principal amount of Revolving
Loan(1):

 

(B)                               Date of Revolving Loan (which is a Business
Day):

 

(C)                               Type of Revolving Loans comprising such
Borrowing(2):

 

(D)                               Interest Period(3):

 

(E)                                Applicable Currency:

 

(F)                                 Class of Commitments: [Dollar Commitments]
[Multicurrency Commitments]

 

(G)                               Location and number of Borrower’s account to
which proceeds of such Revolving Loan are to be disbursed:

 

The Borrower hereby represents and warrants that the conditions specified in
Section 3.3 of the Credit Agreement are satisfied.

 

--------------------------------------------------------------------------------

(1) In the case of a Eurodollar Borrowing, not less than $1,000,000 or a larger
multiple of $100,000; in the case of a Base Rate Borrowing, not less than
$500,000 or a larger multiple of $100,000. In the case of any Revolving
Borrowing in an aggregate principal amount not to exceed $40,000,000.

(2) Eurodollar Borrowing or Base Rate Borrowing.

(3) Which must comply with the definition of “Interest Period” and end not later
than the Revolving Commitment Termination Date, except as otherwise provided in
clause (e) of the definition of “Interest Period” in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

EVO PAYMENTS INTERNATIONAL, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 2.4

 

[Reserved]

 

--------------------------------------------------------------------------------


 

Exhibit 2.7

 

[FORM OF] NOTICE OF CONVERSION/CONTINUATION

 

[Date]

 

Citibank, N.A.

 

[ · ](1)

 

To Whom It May Concern:

 

Reference is made to the Amended and Restated First Lien Credit Agreement, dated
as of [ · ], 2018 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the undersigned, as Borrower, the Guarantors identified therein, the
Lenders identified therein, and Citibank, N.A., as Administrative Agent and
Issuing Bank. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided in the Credit Agreement. This notice
constitutes a Notice of Conversion/Continuation. The Borrower hereby requests a
continuation or conversion under the Credit Agreement, and in connection
therewith the Borrower specifies the following information with respect to the
continuation or conversion requested hereby:

 

(A)                               Aggregate principal amount of the Borrowing to
be continued or converted(2):

 

(B)                               Date of continuation or conversion (which is a
Business Day):

 

(C)                               Type of Loans comprising such Borrowing(3):

 

(D)                               Applicable Currency:

 

(E)                                Class of Commitments: [Dollar Commitments]
[Multicurrency Commitments]

 

(F)                                 Interest Period(4):

 

--------------------------------------------------------------------------------

(1) NTD: Citi to please confirm.

(2) In the case of a Eurodollar Borrowing, not less than $1,000,000 or a larger
multiple of $100,000; in the case of a Base Rate Borrowing, not less than
$500,000 or a larger multiple of $100,000.

(3) Eurodollar Borrowing or Base Rate Borrowing.

(4) Which must comply with the definition of “Interest Period” and, in the case
of a Revolving Loan, end not later than the Revolving Commitment Termination
Date, except as otherwise provided in clause (e) of the definition of “Interest
Period” in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

EVO PAYMENTS INTERNATIONAL, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 2.10

 

[FORM OF] NOTE

 

,        

 

FOR VALUE RECEIVED, EVO PAYMENTS INTERNATIONAL, LLC, a Delaware limited
liability company (the “Borrower”), hereby promises to pay to
                                        or its registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Loan from time to time made
by the Lender to the Borrower under the Amended and Restated First Lien Credit
Agreement, dated as of [ · ], 2018 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Guarantors identified therein, the Lenders
identified therein and Citibank, N.A., as Administrative Agent.  Capitalized
terms used herein and not defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Payment Office.  If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  Upon the occurrence and continuation of
one or more of the Events of Default, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement.  Loans made by the Lender shall be evidenced
by one or more loan accounts or records maintained by the Lender in the ordinary
course of business.  The Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF EXCEPT FOR
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) OF THE STATE
OF NEW YORK.

 

[SIGNATURE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.

 

 

EVO PAYMENTS INTERNATIONAL, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 2.29(a)

 

[FORM OF] DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT

 

TO:                                                                          
Citibank, N.A., as Administrative Agent

 

RE:                                                                          
Amended and Restated First Lien Credit Agreement, dated as of [ · ], 2018, by
and among EVO Payments International, LLC, a Delaware limited liability company
(the “Company”), the Guarantors, [the Designated Borrowers], the Lenders and
Citibank, N.A., as Administrative Agent and Issuing Bank (as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)

 

DATE:                                                          [Date]

 

Each of                                        (the “Designated Borrower”) and
the Company hereby confirms, represents and warrants to the Administrative Agent
and the Lenders that the Designated Borrower is a Domestic Subsidiary of the
Company.

 

The documents required to be delivered to the Administrative Agent under
Section 2.29 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

 

The parties hereto hereby confirm that, with effect from the date of the
Designated Borrower Notice for the Designated Borrower, except as expressly set
forth in the Credit Agreement, the Designated Borrower shall have obligations,
duties and liabilities toward each of the other parties to the Credit Agreement
and other Loan Documents identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Loan
Documents as a Borrower.  Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower hereby ratifies, and
agrees to be bound by, all representations and warranties, covenants, and other
terms, conditions and provisions of the Credit Agreement and the other
applicable Loan Documents.

 

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Company on its behalf shall have
any right to request any Loans for its account unless and until the date five
(5) Business Days after the effective date designated by the Administrative
Agent in a Designated Borrower Notice delivered to the Company and the Lenders
pursuant to Section 2.29 of the Credit Agreement.

 

In connection with the foregoing, the Designated Borrower and the Company hereby
agree as follows with the Administrative Agent, for the benefit of the Secured
Parties:

 

1.                                      The Designated Borrower hereby
acknowledges, agrees and confirms that, by its execution of this Designated
Borrower Request and Assumption Agreement, the Designated Borrower will be
deemed to be a party to the Security Agreement, and shall have all the rights
and obligations of a “Grantor” (as such term is defined in the Security
Agreement) thereunder as if it had executed the Security Agreement.  The
Designated Borrower hereby ratifies, as of the date hereof, and agrees to be

 

--------------------------------------------------------------------------------


 

bound by, all of the terms, provisions and conditions contained in the Security
Agreement.  Without limiting the generality of the foregoing terms of this
Paragraph 1, the Designated Borrower hereby grants, pledges and assigns to the
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in, and a right of set off, to the extent applicable, against
any and all right, title and interest of the Designated Borrower in and to the
Collateral (as such term is defined in Section 2 of the Security Agreement) of
the Designated Borrower.

 

2.                                      The Designated Borrower acknowledges and
confirms that it has received a copy of the Credit Agreement and the schedules
and exhibits thereto and each Collateral Document and the schedules and exhibits
thereto.  The information on the schedules to the Credit Agreement and the
Collateral Documents are hereby supplemented (to the extent permitted under the
Credit Agreement or Collateral Documents) to reflect the information shown on
the attached Schedule A.

 

3.                                      The Company confirms that the Credit
Agreement is, and upon the Designated Borrower becoming a party thereto, shall
continue to be, in full force and effect.  The parties hereto confirm and agree
that immediately upon the Designated Borrower becoming a Borrower, the term
“Obligations,” as used in the Credit Agreement, shall include all obligations of
the Designated Borrower under the Credit Agreement and under each other Loan
Document.

 

4.                                      Each of the Company and the Designated
Borrower agrees that at any time and from time to time, upon the written request
of the Administrative Agent, it will execute and deliver such further documents
and do such further acts as the Administrative Agent may reasonably request in
accordance with the terms and conditions of the Credit Agreement and the other
Loan Documents in order to effect the purposes of this Designated Borrower
Request and Assumption Agreement.

 

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

 

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.  The terms of Sections 11.5 and 11.6 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

 

This Designated Borrower Request and Assumption Agreement may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Agreement by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

 

[DESIGNATED BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

EVO PAYMENTS INTERNATIONAL, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule A

 

Schedules to Credit Agreement and Collateral Documents

 

[TO BE COMPLETED BY DESIGNATED BORROWER]

 

--------------------------------------------------------------------------------


 

Exhibit 2.29(b)

 

[FORM OF] DESIGNATED BORROWER NOTICE

 

TO:                                                                          
Citibank, N.A., as Administrative Agent

 

RE:                                                                          
Amended and Restated First Lien Credit Agreement, dated as of [ · ], 2018, by
and among EVO Payments International, LLC, a Delaware limited liability company
(the “Company”), the Guarantors, [the Designated Borrowers], the Lenders and
Citibank, N.A., as Administrative Agent and Issuing Bank (as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)

 

DATE:                                                          [Date]

 

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [                                    ] shall be a
Designated Borrower and may receive Loans for its account on the terms and
conditions set forth in the Credit Agreement.

 

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

 

 

CITIBANK, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

]

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.20-1

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated First Lien Credit
Agreement, dated as of [ · ], 2018 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EVO Payments International, LLC, a Delaware limited liability
company (the “Borrower”), the Guarantors identified therein, each lender from
time to time party thereto and Citibank, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 2.20(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

, 20[   ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.20-2

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated First Lien Credit
Agreement, dated as of [ · ], 2018 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EVO Payments International, LLC, a Delaware limited liability
company (the “Borrower”), the Guarantors identified therein, each lender from
time to time party thereto and Citibank, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 2.20(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

, 20[   ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.20-3

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated First Lien Credit
Agreement, dated as of [ · ], 2018 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EVO Payments International, LLC, a Delaware limited liability
company (the “Borrower”), the Guarantors identified therein, each lender from
time to time party thereto and Citibank, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 2.20(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

, 20[   ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.20-4

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated First Lien Credit
Agreement, dated as of [ · ], 2018 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EVO Payments International, LLC, a Delaware limited liability
company (the “Borrower”), the Guarantors identified therein, each lender from
time to time party thereto and Citibank, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 2.20(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or W-8BEN-E (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E  from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

, 20[   ]

 

 

--------------------------------------------------------------------------------


 

Exhibit 5.1

 

[FORM OF] COMPLIANCE CERTIFICATE

 

In connection with the terms of that certain Amended and Restated First Lien
Credit Agreement, dated as of [ · ], 2018 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among EVO Payments International, LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors identified therein, the
Lenders identified therein and Citibank, N.A., as Administrative Agent and
Issuing Bank, the undersigned certifies that the following information is true
and correct, in all material respects, as of the date of this Compliance
Certificate for the Fiscal [Quarter][Year] ended           , 20   :

 

Capitalized terms used in this Compliance Certificate but not otherwise defined
herein shall have the same meanings provided in the Credit Agreement.

 

[Use the following paragraph 1 for fiscal year-end financial statements]

 

1.                                      Attached hereto as Schedule 1 are the
audited annual financial statements required by Section 5.1(a) of the Credit
Agreement for the Fiscal Year ending [           ] together with the audit
report of an independent certified public accountant required by such section.

 

[Use the following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      Attached hereto as Schedule 1 are the
unaudited financial statements required by Section 5.1(b) of the Credit
Agreement for the Fiscal Quarter ending [          ,     ].

 

[Use the following paragraph 2 if delivering the financial statements above not
during a Testing Quarter]

 

2.                                      Set forth on Schedule 2 are detailed
calculations of the Consolidated Leverage Ratio for purposes of determining the
Applicable Margin.

 

[Use the following paragraph 2 if delivering the financial statements above
during a Testing Quarter]

 

2.                                      Set forth on Schedule 2 are detailed
calculations demonstrating compliance with the financial covenant set forth in
Article VI of the Credit Agreement.

 

[Use the following paragraph if delivering the financial statements above during
a Testing Quarter]

 

Since [the Closing Date/the date of the delivery of the last Compliance
Certificate in accordance with Section 5.1(c) of the Credit Agreement], there
has been [no change/the changes

 

--------------------------------------------------------------------------------


 

specified below] with respect to the identity of the Subsidiaries identified to
the Lenders on such date.(1)

 

[SIGNATURE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------

(1)  These changes include the designation of any Subsidiary as Restricted or
Unrestricted during such period.

 

--------------------------------------------------------------------------------


 

The foregoing is true and correct, in all material respects, as of the date
hereof.

 

Dated as of            ,     .

 

 

EVO PAYMENTS INTERNATIONAL, LLC, a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 11.4(b)

 

[FORM OF] ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including but not limited to contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Acceptance, without
representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender(1)]

 

 

 

3.

Borrower:

EVO Payments International, LLC

 

 

 

4.

Administrative Agent:

Citibank, N.A., in its capacity as the administrative agent under the Credit
Agreement

 

--------------------------------------------------------------------------------

(1)  Select if applicable.

 

--------------------------------------------------------------------------------


 

5.

Credit Agreement:

Amended and Restated First Lien Credit Agreement, dated as of [ · ], 2018 among
Borrower, the Lenders party thereto, the Guarantors party thereto and Citibank,
N.A., as Administrative Agent and Issuing Bank.

 

6.

Assigned Interest:

 

Aggregate Amount of
Commitment/Loans for all
Lenders

 

Amount of Commitment/
Loans Assigned

 

Percentage Assigned of
Commitment/Loans(2)

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

 

Effective Date:                 , 20      [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

[Consented to and](3) Accepted:

 

CITIBANK, N.A.,

as Administrative Agent

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(3)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

[Consented to](4)

 

EVO PAYMENTS INTERNATIONAL, LLC,

as Borrower

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1.                                Representations and Warranties.

 

1.1                         Assignor.  The Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Domestic Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.

 

1.2.                      Assignee.  The Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements; if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (iv) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.1(a) and
(b) thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
(v) if it is a Foreign Lender, attached to the Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

2.                                Payments.  From and after the Effective Date,
the Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.

 

3.                                General Provisions.  This Assignment and
Acceptance shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Acceptance may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Acceptance by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance. 
This Assignment and Acceptance shall be construed in accordance with and be
governed by the Law (without giving effect to the conflict of Law principles
thereof except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law) of the State of New York.

 

--------------------------------------------------------------------------------


 

Exhibit 11.4(i)

 

[FORM OF] AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE

 

This Affiliated Lender Assignment and Acceptance (the “Assignment and
Acceptance”) is dated as of the Effective Date set forth below and is entered
into by and between [Insert name of Assignor] (the “Assignor”) and [Insert name
of Assignee] (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including but not limited to contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Acceptance, without
representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

2.

Assignee:

 

 

 

 

[and is [an Affiliated Lender] [Holdings] [Borrower] [Subsidiary]]

 

 

 

3.

Borrower:

EVO Payments International, LLC

 

 

 

4.

Administrative Agent:

Citibank, N.A., in its capacity as the administrative agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

Amended and Restated First Lien Credit Agreement, dated as of [ · ], 2018 among
Borrower, the Lenders party thereto, the Guarantors party thereto and Citibank,
N.A., as Administrative Agent and Issuing Bank.

 

 

 

6.

Assigned Interest:

 

 

--------------------------------------------------------------------------------


 

Aggregate Amount of Term Loans
for all Lenders

 

Amount of Term Loans
Assigned

 

Percentage Assigned of Term
Loans(13)

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

Effective Date:                 , 20      [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

Accepted:

 

CITIBANK, N.A.,

as Administrative Agent

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(13)  Set forth, to at least 9 decimals, as a percentage of the Term Loans of
all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE

 

1.                                Representations and Warranties.

 

1.1                         Assignor.  The Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and (iv) it has delivered
customary “big boy” letters to the Assignee (or Auction Agent, as applicable);
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Credit Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Domestic Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 

1.2.                      Assignee.  The Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it is an [Affiliated Lender][Holdings][the Borrower][a
Subsidiary of the Borrower], (iii) after giving effect to this Assignment and
Acceptance, the aggregate principal amount of all Term Loans held by all
Affiliated Lenders does not exceed 20% of the aggregate principal amount of all
Term Loans then outstanding, (iv) no proceeds from any Revolving Loan is being
used to consummate this Assignment and Acceptance, (v) it has delivered
customary “big boy” letters to the Assignor (or Auction Agent, as applicable),
(vi) it satisfies the requirements; if any, specified in the Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (vii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (viii) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (ix) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1(a) and (b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, and (x) if it is
a Foreign Lender, attached to the Assignment and Acceptance is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee [and (xi) no Event of Default under
Section 8.1(a), (b), (h) or (i) of the Credit Agreement shall have occurred or
be continuing](14); and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, [(ii) it will not receive information provided solely
to Lenders by the Administrative Agent or any Lender, other than the right to
receive notices of prepayments and other

 

--------------------------------------------------------------------------------

(14)  To be included if Assignee is Borrower, Holdings or Subsidiary of the
Borrower.

 

--------------------------------------------------------------------------------


 

administrative notices in respect of its Loans or Commitments required to be
delivered to the Lenders pursuant to Article II of the Credit Agreement,
(iii) it will not attend or participate in conference calls or meetings attended
solely by the Lenders and the Administrative Agent, (iv) it will not receive
advice of counsel to the Administrative Agent and the Lenders)](15) and (v) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.

 

2.                                Payments.  From and after the Effective Date,
the Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.

 

3.                                General Provisions.  This Assignment and
Acceptance shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Acceptance may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Acceptance by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance. 
This Assignment and Acceptance shall be construed in accordance with and be
governed by the Law (without giving effect to the conflict of Law principles
thereof except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law) of the State of New York.

 

--------------------------------------------------------------------------------

(15)  To be included if Assignee is an Affiliated Lender.

 

--------------------------------------------------------------------------------


 

EXHIBIT B TO RESTATEMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

RESIGNATION AND APPOINTMENT AGREEMENT

 

This Resignation and Appointment Agreement, dated as of June 14, 2018 (the
“Resignation and Appointment Agreement”), is delivered pursuant to Section 9.7
of that certain Amended and Restated First Lien Credit Agreement by and among
EVO PAYMENTS INTERNATIONAL, LLC, a Delaware limited liability company (the
“Company” or the “Borrower”), the Guarantors thereunder and as defined therein,
SUNTRUST BANK, as administrative and Issuing Bank, CITIBANK, N.A., as successor
administrative agent and issuing bank (in such capacity, the “Successor
Administrative Agent”), certain Lenders party thereto constituting the Required
Lenders thereunder and as defined therein, dated as of December 22, 2016 (as
amended on October 24, 2017, as further amended on December 22, 2017, as further
amended on April 3, 2018 and as further amended and restated by the Restatement
Agreement dated as of June 14, 2018 (the “Restatement Agreement”), and as
further amended, restated, supplemented and/or otherwise modified from time to
time, the “Amended and Restated Credit Agreement”), and is by and among SUNTRUST
BANK (“SunTrust”) as resigning administrative agent, resigning swingline lender
and resigning collateral agent (in such respective capacities, the “Resigning
Agent”), CITIBANK, N.A. (“Citi”) as Successor Administrative Agent and the
Borrower.  Each capitalized term used but not defined in this Resignation and
Appointment Agreement shall have the meaning given to it in the Amended and
Restated Credit Agreement.

 

This Resignation and Appointment Agreement shall become effective on the date
hereof upon the satisfaction of the following conditions precedent (it being
acknowledged that each of the following conditions have been satisfied as of the
date hereof, the “Resignation Date”): (a) the execution and delivery of this
Resignation and Appointment Agreement by the Company, the Resigning Agent, and
the Successor Administrative Agent and (b) the Company shall have paid (or cause
to have been paid) to the Resigning Agent the costs, expenses, accrued and
unpaid fees and other amounts owed to SunTrust in its capacity as Resigning
Agent pursuant to the Loan Documents (other than contingent obligations for
which no claim has been made) to the extent invoiced at least two (2) Business
Days prior to the Resignation Date.

 

As of the Resignation Date, (i) SunTrust hereby delivers notice to the Company
and the Lenders of its resignation as Administrative Agent as provided under
Section 9.7 of the Amended and Restated Credit Agreement and shall have no
further obligations under the Loan Documents in such capacity; (ii) SunTrust
hereby, except as otherwise provided herein, relinquishes its respective rights,
powers and privileges as Administrative Agent under the Loan Documents;
(iii) the Required Lenders, pursuant to the Restatement Agreement and the
Amended and Restated Credit Agreement, have appointed Citi as successor
Administrative Agent under the Amended and Restated Credit Agreement and the
other Loan Documents; (iv) pursuant to the Restatement Agreement, the Required
Lenders, the Company and the other Loan Parties have waived any notice
requirement provided for under the Loan Documents in respect of such resignation
or appointment; (v) the Company and the other Loan Parties hereby consent to the
appointment of Citi as Administrative Agent under the Amended and Restated
Credit Agreement and the other Loan Documents; (vi) Citi hereby accepts its
appointment as Administrative Agent and (vii) SunTrust shall remain (and has
agreed to remain, notwithstanding anything to the contrary in the Restatement
Agreement or Amended and Restated Credit Agreement) party to the Amended and
Restated Credit Agreement and continues to have all the rights and obligations
of an Issuing Bank under the Amended and Restated Credit Agreement with respect
to Letters of Credit issued by it prior to the Resignation Date.

 

SunTrust, as Resigning Agent acknowledges and agrees that it shall deliver a
complete and correct copy of the Register as of the Resignation Date to the
Successor Administrative Agent, on or prior to the Resignation Date (the
“Resignation Date Register”), it being acknowledged and agreed that the

 

--------------------------------------------------------------------------------


 

Successor Administrative Agent shall have no responsibility for the accuracy of
the Resignation Date Register.

 

The parties hereto acknowledge and agree that: (a) the Successor Administrative
Agent shall bear no responsibility for any actions taken or omitted to be taken
by the Resigning Agent while the Resigning Agent served as Administrative Agent
under the Amended and Restated Credit Agreement and the other Loan Documents,
and the Resigning Agent shall bear no responsibility for any actions taken or
omitted to be taken by the Successor Administrative Agent under the Amended and
Restated Credit Agreement or any other Loan Document, (b) the Successor
Administrative Agent succeeds to the rights and obligations of the
Administrative Agent under the Amended and Restated Credit Agreement and the
other Loan Documents and becomes vested with all of the rights, powers,
privileges and duties of the Administrative Agent under the Amended and Restated
Credit Agreement and each other Loan Document, and the Resigning Agent is
discharged from all of its duties and obligations as Administrative Agent under
the Amended and Restated Credit Agreement and the other Loan Documents, in each
case, as of the Resignation Date, and (c) from and after the Resignation Date,
the provisions of Article 9 and Section 11.3 of the Amended and Restated Credit
Agreement, to the extent they pertain to the Resigning Agent, continue in full
force and effect for the benefit of the Resigning Agent, its sub-agents and
their respective Affiliates in respect of (i) any actions taken or omitted to be
taken by any of them while Resigning Agent was acting as the Administrative
Agent under the Loan Documents, (ii) this Agreement and (iii) any agreements,
consents, terminations, or assignments executed and delivered by the Resigning
Agent after the Resignation Date at the request of the Successor Administrative
Agent or the Company to evidence, record or give effect to the resignations set
forth herein and the vesting of Liens on the Collateral in the Successor
Administrative Agent.

 

Each of the Successor Administrative Agent, the Resigning Agent, the Company and
the other Loan Parties hereby represent and warrant on and as of the date hereof
and on and as of the Resignation Date that it is legally authorized to enter
into and has duly executed and delivered this Resignation and Appointment
Agreement.

 

SunTrust, as Resigning Agent hereby represents and warrants that the Resignation
Date Register is the complete and accurate Register under the Amended and
Restated Credit Agreement as of the Resignation Date.

 

Nothing herein shall constitute an assumption by the Successor Administrative
Agent of any liability of the Resigning Agent arising out of a breach by the
Resigning Agent of its obligations under the Amended and Restated Credit
Agreement or any other Loan Document prior to the discharge of its duties under
the Amended and Restated Credit Agreement or the other Loan Documents to which
it was a party immediately prior to giving effect to this Resignation and
Appointment Agreement.

 

The Company, the Resigning Agent and the Successor Administrative Agent agree
that, following the Resignation Date, the Resigning Agent shall furnish
promptly, at the Company’s expense, such other documents, instruments and
agreements as may be reasonably requested by the Company or the Successor
Administrative Agent from time to time, and shall take such further action as
may be necessary or reasonably requested by the Company or the Successor
Administrative Agent, in each case in order to effect the matters contemplated
by this Resignation and Appointment Agreement. The Borrower shall promptly
reimburse the Resigning Agent for all costs and expenses incurred by the
Resigning Agent after the Resignation Date in connection with any actions taken
pursuant to this Resignation and Appointment Agreement.

 

In furtherance of the assignment herein of the Resigning Agent’s security
interest in the Collateral of the Loan Parties under the Amended and Restated
Credit Agreement and the other Loan Documents,

 

2

--------------------------------------------------------------------------------


 

the Resigning Agent, the Company and the other Loan Parties hereby agree to
execute and deliver such other documents, certificates and instruments as the
Successor Administrative Agent shall reasonably request in order to perfect and
protect the Successor Administrative Agent’s interest in such security interests
and, without limiting the generality of the foregoing, the Resigning Agent
hereby authorizes the Successor Administrative Agent to (i) file the UCC-3
financing statements in the form attached as Schedule 1 hereto, assigning of
record any financing statements with respect to security interests created under
the Loan Documents to the Successor Administrative Agent and (ii) file the IP
assignment agreements in the form attached as Schedule 2 hereto, assigning of
record any security interests in intellectual proeprty created under the Loan
Documents to the Successor Administrative Agent.  On the Resignation Date, the
Resigning Agent shall deliver to the Successor Administrative Agent any
certificated securities, instruments or other Collateral in its physical
possession or in the possession of its agents or designees listed on Schedule 3
hereto (such certificates, instruments or other Collateral, the “Possessory
Collateral”) and the Resigning Agent represents that, to its knowledge, it is
not in possession of any certificated securities, instruments or other
Collateral that were delivered to it pursuant to the Amended and Restated Credit
Agreement other than the Possessory Collateral.

 

In the event that, after the Resignation Date, the Resigning Agent receives any
principal, interest or other amount owing to any Lender or the Successor
Administrative Agent or a Loan Party under the Amended and Restated Credit
Agreement or any other Loan Document (other than any such amount payable to it
in its capacity as a Lender or Issuing Bank), or receives any instrument,
agreement, report, financial statement, insurance policy, notice or other
document in its capacity as Resigning Agent, the Resigning Agent agrees to
promptly forward the same to the Successor Administrative Agent as specified by
the Successor Administrative Agent in writing and to hold the same in trust for
the Successor Administrative Agent or such Loan Party, as the case may be, until
so forwarded. In the event that, after the Resignation Date, the Successor
Administrative Agent receives any amount owing to the Resigning Agent under the
Amended and Restated Credit Agreement, any other Loan Document or this
Resignation and Appointment Agreement, the Successor Administrative Agent agrees
that such payment shall be held in trust for the Resigning Agent, and the
Successor Administrative Agent shall return such payment to the Resigning Agent.

 

The Borrower (a) hereby confirms its guaranty of the Obligations pursuant to the
Amended and Restated Credit Agreement and (b) hereby confirms its pledge and
grant of security interests thereunder, in each case, under and subject to the
terms of each of the Collateral Documents, and agrees that, notwithstanding the
effectiveness of this Resignation and Appointment Agreement and the Transactions
and the Amended and Restated Credit Agreement, any such guaranty, pledge and
grant of security interest, and the terms of each of the Collateral Documents,
shall continue to be in full force and effect, shall not be novated and shall
continue to secure and guarantee, among other things, all obligations under the
Amended and Restated Credit Agreement.  In addition, the Borrower acknowledges
and agrees that as of the Resignation Date the Successor Administrative Agent
shall succeed to all the rights, benefits and interests of the Resigning Agent
under the pledge, security interest, guarantee and other Loan Documents and that
on and after the Resignation Date all references in any Credit Document to
“collateral agent” or “administrative agent” or “Administrative Agent” shall
mean the Successor Administrative Agent and its successors and assigns.

 

For all purposes under the Loan Documents, until further notice in accordance
with Section 11.1 of the Amended and Restated Credit Agreement, the following
address and account details are to be used for purposes of communications to the
Successor Administrative Agent pursuant to the Amended and Restated Credit
Agreement or other Loan Documents:

 

3

--------------------------------------------------------------------------------


 

CITIBANK, N.A.

Attn: Global Loans/Agency

1615 Brett Road, Ops III

New Castle, DE 19720

Email: glagentofficeops@citi.com

Telephone: (302) 894-6010

Fax: 646-274-5080

 

With a copy to:

 

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attn: Alfred Xue

E-mail address: alfred.xue@lw.com

 

THIS RESIGNATION AND APPOINTMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  SECTION 11.5 OF THE
CREDIT AGREEMENT IS HEREBY INCORPORATED BY REFERENCE INTO THIS RESIGNATION AND
APPOINTMENT AGREEMENT AND SHALL APPLY TO THIS RESIGNATION AND APPOINTMENT
AGREEMENT, MUTATIS MUTANDIS.

 

This Resignation and Appointment Agreement may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all of such counterparts together shall constitute but one and the
same instrument.

 

SECTION 11.6 OF THE AMENDED AND RESTATED CREDIT AGREEMENT IS HEREBY INCORPORATED
BY REFERENCE HEREIN MUTATIS MUTANDIS.

 

[Remainder of page left intentionally blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Resignation and Appointment Agreement to be duly executed and delivered as of
the date first written above.

 

 

SUNTRUST BANK,

 

as Resigning Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Successor Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

EVO PAYMENTS INTERNATIONAL, LLC,

 

as Borrower

 

 

 

 

 

 

 

By:

                                

 

 

Name:

 

 

Title:

 

7

--------------------------------------------------------------------------------


 

Schedule 1

 

UCC-3 Financing Statements

 

8

--------------------------------------------------------------------------------


 

Schedule 2

 

IP Assignment Agreements

 

--------------------------------------------------------------------------------


 

Schedule 3

 

Possessory Collateral

 

10

--------------------------------------------------------------------------------


 

EXHIBIT C TO RESTATEMENT AGREEMENT

 

CONSENT

 

This Consent to the Restatement Agreement (the “Restatement Agreement”) to that
certain First Lien Credit Agreement, dated as of December 22, 2016 (as amended
by that certain Incremental Amendment Agreement dated October 24, 2017, as
further amended by that certain First Amendment to the Credit Agreement dated as
of December 22, 2017, as further amended by First Repricing Amendment dated as
of December 22, 2017, as further amended by that certain Second Incremental
Amendment Agreement dated April 3, 2018 and as it may be further amended,
restated, supplemented and/or otherwise modified prior to the Restatement
Effective Date referred to below, the “Credit Agreement”) EVO Payments
International, LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors under, and as defined in, the Credit Agreement, SunTrust Bank, as
administrative agent (in such capacity, the “Existing Administrative Agent”) and
Issuing Bank, certain Lenders (as defined below) party hereto constituting the
Required Lenders under, and as defined in, the Credit Agreement.  Capitalized
terms used but not defined in this Consent have the meanings assigned to such
terms in the Credit Agreement or the Restatement Agreement (as applicable).

 

Existing Term Lenders

 

The undersigned Lender hereby irrevocably and unconditionally approves the
Restatement Agreement and consents as follows (check ONE option):

 

Cashless Settlement Option

 

o                                    to convert 100% of the outstanding
principal amount of the Existing Term Loans held by such Lender (or such lesser
amount allocated to such Lender by the Lead Arranger) into Term B Loans (as
defined in the Amended and Restated Credit Agreement) in a like principal
amount.

 

Post-Closing Settlement Option

 

o                                    to have 100% of the outstanding principal
amount of the Existing Term Loans held by such Lender prepaid on the Restatement
Effective Date and purchase by assignment the principal amount of Term B Loans
(as defined in the Amended and Restated Credit Agreement) committed to
separately by the undersigned (or such lesser amount allocated to such Lender by
the Lead Arranger).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized signatory as of the date first written above.

 

 

[           ]

 

 

 

 

 

as a Lender (type name of the legal entity)

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

If a second signature is necessary:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D TO RESTATEMENT AGREEMENT

 

[CREDIT AGREEMENT SCHEDULES]

 

--------------------------------------------------------------------------------


 

EXHIBIT E TO RESTATEMENT AGREEMENT

 

[SECURITY AGREEMENT SCHEDULES]

 

--------------------------------------------------------------------------------